[stagreementfinal001.jpg]
Exhibit 10.1 EXECUTION VERSION SHORT TERM CREDIT AGREEMENT dated as of December
18, 2018 among NOVELIS ACQUISITIONS LLC, as the Initial Borrower, from and after
the consummation of the Aleris Acquisition, ALERIS CORPORATION, as Borrower
NOVELIS INC., as Parent, AV METALS INC., as Holdings, and THE OTHER GUARANTORS
PARTY HERETO, THE LENDERS PARTY HERETO, and STANDARD CHARTERED BANK, as
Administrative Agent . ABN AMRO CAPITAL USA LLC, AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, AXIS BANK LIMITED, BANK OF AMERICA, N.A., BARCLAYS BANK
PLC, CITIGROUP GLOBAL MARKETS ASIA LIMITED, CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DBS BANK LTD., DEUTSCHE BANK SECURITIES INC., FIRST ABU DHABI
BANK USA N.V., HSBC SECURITIES (USA) INC., ICICI BANK LIMITED, NEW YORK BRANCH,
ING BANK N.V., SINGAPORE BRANCH, JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD.,
MUFG BANK, LTD., SOCIETE GENERALE, HONG KONG BRANCH, STANDARD CHARTERED BANK,
STATE BANK OF INDIA, AND SUMITOMO MITSUI BANKING CORPORATION SINGAPORE BRANCH,
as Mandated Lead Arrangers and Bookrunners, and 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal002.jpg]
ABN AMRO CAPITAL USA LLC and CITIBANK, N.A., as Documentation Agents.
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal003.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
............................................................................................................2 
Section 1.01  Defined Terms
.............................................................................................2 
Section 1.02  Classification of Loans and Borrowings
....................................................84  Section 1.03  Terms
Generally; Currency Translation
....................................................84  Section 1.04  Accounting
Terms; GAAP
.........................................................................85 
Section 1.05  Resolution of Drafting
Ambiguities...........................................................86 
Section 1.06  Pro Forma
Calculations..............................................................................86 
Section 1.07  Calculation of Reference Bank Rate and Cost of Funds
............................87  Section 1.08  Role of Reference Banks
...........................................................................87 
Section 1.09  Confidentiality of Funding Rates and Funding Bank Quotations
..............88  Section 1.10  Amendments to Permitted Customer Account
Financing Definition
...................................................................................................90 
Section 1.11  Divisions
....................................................................................................90 
ARTICLE II THE CREDITS
.........................................................................................................91 
Section 2.01  Commitments
.............................................................................................91 
Section 2.02  Loans
..........................................................................................................91 
Section 2.03  Borrowing Procedure
.................................................................................92 
Section 2.04  Repayment of Loans; Evidence of Debt
....................................................93  Section 2.05  Fees
............................................................................................................94 
Section 2.06  Interest on Loans
........................................................................................94 
Section 2.07  Termination of Commitments
....................................................................95  Section
2.08  Interest Elections
........................................................................................95 
Section 2.09  [INTENTIONALLY OMITTED]
..............................................................96  Section 2.10 
Optional and Mandatory Prepayments of Loans
.......................................96  Section 2.11  Alternate Rate of
Interest
...........................................................................99 
Section 2.12  Yield Protection; Change in Law Generally
............................................100  Section 2.13  Breakage Payments
..................................................................................102 
Section 2.14  Payments Generally; Pro Rata Treatment; Sharing of Setoffs
.................103  Section 2.15  Taxes
........................................................................................................105 
Section 2.16  Mitigation Obligations; Replacement of Lenders
....................................113  Section 2.17  [INTENTIONALLY OMITTED]
............................................................115  Section 2.18 
[INTENTIONALLY OMITTED]
............................................................115  Section 2.19 
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest......................................................................................................115 
ARTICLE III REPRESENTATIONS AND WARRANTIES
.....................................................116  1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal004.jpg]
Section 3.01  Organization; Powers
...............................................................................116 
Section 3.02  Authorization; Enforceability
..................................................................116  Section
3.03  No Conflicts
.............................................................................................116 
Section 3.04  Financial Statements; Projections
............................................................117  Section 3.05 
Properties
.................................................................................................118 
Section 3.06  Intellectual Property
.................................................................................118 
Section 3.07  Equity Interests and Subsidiaries
.............................................................119  Section 3.08 
Litigation; Compliance with Laws
...........................................................119  Section 3.09 
Agreements
..............................................................................................120 
Section 3.10  Federal Reserve Regulations
....................................................................120  Section
3.11  Investment Company Act
........................................................................120 
Section 3.12  Use of Proceeds
........................................................................................120 
Section 3.13  Taxes
........................................................................................................121 
Section 3.14  No Material Misstatements
......................................................................121 
Section 3.15  Labor Matters
...........................................................................................121 
Section 3.16  Solvency
...................................................................................................122 
Section 3.17  Employee Benefit Plans
...........................................................................122 
Section 3.18  Environmental
Matters.............................................................................123 
Section 3.19  Insurance
..................................................................................................124 
Section 3.20  [INTENTIONALLY OMITTED]
............................................................125  Section 3.21 
Material Indebtedness Documents
...........................................................125  Section 3.22 
Anti-Terrorism Law
.................................................................................125 
Section 3.23  Location of Material Inventory and Equipment
.......................................127  Section 3.24  Senior Notes; Material
Indebtedness .......................................................127  Section
3.25  Centre of Main Interests and
Establishments...........................................127  Section 3.26 
Holding and Dormant Companies
...........................................................128  Section 3.27 
Excluded Guarantor Subsidiaries
.............................................................128  Section 3.28 
EEA Financial Institutions
.......................................................................128 
Section 3.29  Federal Power Act; Etc
............................................................................128 
Section 3.30  Beneficial Ownership Certification
.........................................................128  Section 3.31  No
Fiscal Unity
........................................................................................128 
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
.......................................................129  Section 4.01 
Conditions to the Effective Date
..............................................................129  Section 4.02 
Conditions to Initial Credit Extension on the Closing Date
....................133  Section 4.03  Conditions to Credit Extensions
..............................................................141  ARTICLE V
AFFIRMATIVE COVENANTS
............................................................................142 
Section 5.01  Financial Statements, Reports, etc.
..........................................................142  Section 5.02 
Litigation and Other Notices
....................................................................146  Section
5.03  Existence; Businesses and Properties
......................................................146  Section 5.04 
Insurance
..................................................................................................147 
Section 5.05  Taxes
........................................................................................................148 
Section 5.06  Employee Benefits
...................................................................................149 
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal005.jpg]
Section 5.07  Maintaining Records; Access to Properties and Inspections; Annual
Meetings
......................................................................................150 
Section 5.08  Use of Proceeds
........................................................................................150 
Section 5.09  Compliance with Environmental Laws; Environmental Reports
............150  Section 5.10  [INTENTIONALLY OMITTED]
............................................................151  Section 5.11 
Additional Guarantors
..............................................................................151 
Section 5.12  Further
Assurances...................................................................................152 
Section 5.13  Information Regarding Loan Parties
........................................................152  Section 5.14 
Affirmative Covenants with Respect to Leases
.......................................153  Section 5.15  Post-Closing
Covenants; Covenants in Respect of Hedging Agreements Following the Aleris
Acquisition Closing Date ..................153  Section 5.16  Designation of
Subsidiaries
.....................................................................154 
ARTICLE VI NEGATIVE COVENANTS
.................................................................................155 
Section 6.01  Indebtedness
.............................................................................................155 
Section 6.02  Liens
.........................................................................................................162 
Section 6.03  Sale and Leaseback Transactions
.............................................................167  Section 6.04 
Investments, Loan and Advances
............................................................168  Section 6.05 
Mergers, Amalgamations and Consolidations
.........................................173  Section 6.06  Asset Sales
...............................................................................................174 
Section 6.07  Cash Pooling Arrangements
....................................................................179  Section
6.08  Dividends
.................................................................................................179 
Section 6.09  Transactions with Affiliates
.....................................................................182 
Section 6.10  Most Favored Nation.
..............................................................................183 
Section 6.11  Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. ...........................184  Section
6.12  Limitation on Certain Restrictions on Restricted Subsidiaries
................185  Section 6.13  Issuance of Disqualified Capital Stock
....................................................186  Section 6.14  Senior
Secured Net Leverage Ratio
.........................................................186  Section 6.15 
Business
...................................................................................................186 
Section 6.16  Limitation on Accounting Changes
.........................................................187  Section 6.17 
Fiscal Year
...............................................................................................187 
Section 6.18  Margin Rules
............................................................................................187 
Section 6.19  No Further Negative
Pledge.....................................................................187 
Section 6.20  Anti-Terrorism Law; Anti-Money Laundering
........................................188  Section 6.21  Embargoed Persons
..................................................................................189 
ARTICLE VII GUARANTEE
.....................................................................................................189 
Section 7.01  The Guarantee
..........................................................................................189 
Section 7.02  Obligations Unconditional
.......................................................................190 
Section 7.03  Reinstatement
...........................................................................................191 
Section 7.04  Subrogation; Subordination
.....................................................................192 
Section 7.05  Remedies
..................................................................................................192 
Section 7.06  Instrument for the Payment of Money
.....................................................192  Section 7.07 
Continuing Guarantee
..............................................................................192 
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal006.jpg]
Section 7.08  General Limitation on Guarantee Obligations
.........................................192  Section 7.09  Release of
Guarantors
..............................................................................192 
Section 7.10  Certain Tax Matters
.................................................................................193 
Section 7.11  German Guarantor
...................................................................................193 
Section 7.12  Swiss Guarantors
.....................................................................................196 
Section 7.13  Irish Guarantor
.........................................................................................197 
Section 7.14  Brazilian Guarantor
..................................................................................197 
Section 7.15  French Guarantor.
....................................................................................197 
Section 7.16  Belgian Guarantor
....................................................................................198 
ARTICLE VIII EVENTS OF DEFAULT
...................................................................................198 
Section 8.01  Events of Default
.....................................................................................198 
Section 8.02  Rescission
................................................................................................202 
Section 8.03  Application of Payments
..........................................................................202 
Section 8.04  Designated Company’s Right to Cure
.....................................................203  ARTICLE IX
[INTENTIONALLY OMITTED]
.........................................................................204 
ARTICLE X THE ADMINISTRATIVE AGENT
......................................................................204 
Section 10.01  Appointment and Authority
.....................................................................204 
Section 10.02  Rights as a Lender
....................................................................................204 
Section 10.03  Exculpatory Provisions
............................................................................205 
Section 10.04  Reliance by the Administrative Agent
.....................................................207  Section 10.05 
Delegation of Duties
................................................................................207 
Section 10.06  Resignation of Administrative Agent
......................................................207  Section 10.07 
Non-Reliance on Administrative Agent and Other Lenders ....................209 
Section 10.08  No Other Duties, etc
................................................................................209 
Section 10.09  Administrative Agent May File Proofs of Claim
.....................................209  Section 10.10  Concerning the Loan
Documents .............................................................210 
Section 10.11  Release
.....................................................................................................210 
Section 10.12  Acknowledgment of English-law Guarantee
...........................................210  ARTICLE XI MISCELLANEOUS
.............................................................................................210 
Section 11.01  Notices
.....................................................................................................210 
Section 11.02  Waivers; Cumulative Remedies; Amendment
.........................................215  Section 11.03  Expenses;
Indemnity; Damage Waiver
....................................................218  Section 11.04 
Successors and Assigns
............................................................................220 
Section 11.05  Survival of Agreement
.............................................................................226 
Section 11.06  Counterparts; Integration; Effectiveness
..................................................226  Section 11.07 
Severability
..............................................................................................226 
Section 11.08  Right of
Setoff..........................................................................................226 
SECTION 11.09  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
........................................................................227 
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal007.jpg]
SECTION 11.10  WAIVER OF JURY TRIAL
........................................................228  Section 11.11 
Headings
..................................................................................................228 
Section 11.12  Treatment of Certain Information; Confidentiality
..................................229  Section 11.13  USA PATRIOT Act Notice
.....................................................................229 
Section 11.14  Interest Rate Limitation
...........................................................................230 
Section 11.15  Singapore Personal Data Protection Act
..................................................230  Section 11.16 
Obligations Absolute
...............................................................................230 
Section 11.17  [INTENTIONALLY OMITTED]
............................................................231  Section 11.18 
Judgment Currency
..................................................................................231 
Section 11.19  Enforcement
.............................................................................................232 
Section 11.20  No Advisory or Fiduciary Responsibility
................................................232  Section 11.21  Abstract
Acknowledgment of Indebtedness and Joint
Creditorship..............................................................................................233 
Section 11.22  Special German Matters
...........................................................................234 
Section 11.23  [INTENTIONALLY OMITTED]
............................................................234  Section 11.24 
[INTENTIONALLY OMITTED]
............................................................234  Section 11.25 
[INTENTIONALLY OMITTED]
............................................................234  Section 11.26 
[INTENTIONALLY OMITTED]
............................................................234  Section 11.27 
Maximum Liability
..................................................................................234 
Section 11.28  NO ORAL AGREEMENT
......................................................................234 
Section 11.29  [INTENTIONALLY OMITTED]
............................................................234  Section 11.30 
Electronic Execution of Assignments and Certain other Documents
...............................................................................................234 
Section 11.31  Payments Set
Aside..................................................................................235 
Section 11.32  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions................................................................................................235 
Section 11.33  Lender Consents and Acknowledgements
...............................................236  Section 11.34  Termination
..............................................................................................237 
Section 11.35  Lender Exculpation
..................................................................................237 
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal008.jpg]
SCHEDULES Schedule 1.01(a) Term Loan Commitments Schedule 1.01(b) Subsidiary
Guarantors Schedule 1.01(c) Excluded Guarantor Subsidiaries Schedule 1.01(e)
Administrative Agent’s Office Schedule 3.06(c) Violations or Proceedings
Schedule 3.17 Pension Matters Schedule 3.19 Insurance Schedule 3.21 Material
Documents Schedule 3.24 Location of Material Inventory Schedule 5.11(b) Certain
Subsidiaries Schedule 5.15 Post-Closing Covenants Schedule 6.01(b) Existing
Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b) Existing
Investments EXHIBITS Exhibit A Form of Administrative Questionnaire Exhibit B
Form of Assignment and Assumption Exhibit C Form of Borrowing Request Exhibit D
Form of Compliance Certificate Exhibit E Form of Interest Election Request
Exhibit F Form of Joinder Agreement Exhibit G Form of Letter of Comfort Exhibit
H-1 Form of U.S. Tax Compliance Certificate Exhibit H-2 Form of U.S. Tax
Compliance Certificate Exhibit H-3 Form of U.S. Tax Compliance Certificate
Exhibit H-4 Form of U.S. Tax Compliance Certificate Exhibit I Form of Term Loan
Note Exhibit J Form of Solvency Certificate Exhibit K Form of Intercompany Note
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal009.jpg]
SHORT TERM CREDIT AGREEMENT This SHORT TERM CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or modified, the “Agreement”),
dated as of December 18, 2018, among, prior to the consummation of the Aleris
Acquisition, NOVELIS ACQUISITIONS LLC, a Delaware limited liability company
(“Novelis Acquisitions” or the “Initial Borrower”), from and after the
consummation of the Aleris Acquisition, ALERIS CORPORATION, a Delaware
corporation (“Aleris”), as successor by merger to the Initial Borrower, NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act and
having its corporate office at Two Alliance Center, 3560 Lenox Road, Suite 2000,
Atlanta, GA 30326, USA, as a Guarantor (in such capacity, and together with its
successors in such capacity, the “Parent”), AV METALS INC., a corporation formed
under the Canada Business Corporations Act and having its corporate office at
Two Alliance Center, 3560 Lenox Road, Suite 2000, Atlanta, GA 30326, USA, the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders, and
STANDARD CHARTERED BANK, being a company incorporated in England by Royal
Charter, with reference number ZC18 and whose registered office is 1 Basinghall
Avenue, London EC2V 5DD, as administrative agent (in such capacity, and together
with its successors in such capacity, “Administrative Agent”) for the Lenders.
WITNESSETH: WHEREAS, the Initial Borrower has requested that the Lenders extend
credit in the form of Term Loans on the Closing Date in an aggregate principal
amount not in excess of $1,500,000,000. WHEREAS, the proceeds of the Term Loans
are to be used on the Closing Date in accordance with Section 3.12. WHEREAS,
after giving effect to the Aleris Acquisition, the Initial Borrower shall merge
with and into Aleris on the Closing Date, with Aleris as the surviving entity
and assuming all obligations of the Initial Borrower under the Loan Documents.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the Initial
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows: 1 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal010.jpg]
ARTICLE I DEFINITIONS Section 1.01 Defined Terms. As used in this Agreement
(including the preamble), the following terms shall have the meanings specified
below: “Account Debtor” shall mean “Account Debtor,” as such term is defined in
the UCC. “Accounts” shall mean all “accounts,” as such term is defined in the
UCC, in which any Loan Party or any of its Restricted Subsidiaries now or
hereafter has rights. “Acquisition” shall mean any transaction or series of
related transactions for the direct or indirect (a) acquisition of all or
substantially all of the property and assets or business of any Person, or of
any business unit, line of business or division of any Person or assets
constituting a business unit, line of business or division of any other Person
(other than a Person that is a Restricted Subsidiary on the Effective Date), (b)
acquisition of in excess of 50% of the Equity Interests of any Person or
otherwise causing a person to become a Restricted Subsidiary of the acquiring
Person (other than in connection with the formation or creation of a Restricted
Subsidiary of the Designated Company by any Company), or (c) merger,
consolidation or amalgamation, whereby a person becomes a Restricted Subsidiary
of the acquiring person, or any other consolidation with any Person, whereby a
Person becomes a Restricted Subsidiary of the acquiring Person. “Acquisition
Consideration” shall mean the purchase consideration for any Acquisition,
whether paid in cash, properties, any assumption of Indebtedness or otherwise
(other than by the issuance of Qualified Capital Stock of Holdings permitted to
be issued hereunder) and whether payable at or prior to the consummation of such
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under US GAAP at the time of
such sale to be established in respect thereof by Holdings, the Designated
Company or any of its Restricted Subsidiaries. “Additional Senior Secured
Indebtedness” shall mean any Indebtedness incurred in reliance of Section
6.01(u). 2 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal011.jpg]
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith. “Administrative Agent” shall
have the meaning assigned to such term in the preamble hereto and includes each
other person appointed as the successor pursuant to ARTICLE X. “Administrative
Agent’s Office” shall mean the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(e), or such other address or
account as the Administrative Agent may from time to time notify to the
Designated Company and the Lenders. “Administrative Questionnaire” shall mean an
Administrative Questionnaire in substantially the form of Exhibit A, or any
other form approved by the Administrative Agent. “Affiliate” shall mean, when
used with respect to a specified person, another person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the person specified; provided, however, that, for
purposes of Section 6.09, the term “Affiliate” shall also include (i) any person
that directly or indirectly owns more than 10% of the voting power of the total
outstanding Voting Stock of the person specified or (ii) any person that is an
executive officer or director of the person specified. “Agent Fee Letter” shall
mean the fee letter among the Parent, the Initial Borrower and the
Administrative Agent, dated the Effective Date. “Agreed Guarantee Principles”
shall mean the following principles that embody a recognition by all parties to
this Agreement that there may be certain legal and practical limitations on the
scope and enforceability of guarantees from the Guarantors in certain
jurisdictions outside of the United States and Canada that become parties to
this agreement after the Effective Date. In particular: (a) general statutory
limitations, capital maintenance, financial assistance, corporate benefit,
fraudulent preference, “thin capitalization” rules, regulatory restrictions and
similar principles may require that the guarantee be limited by an amount or
otherwise. If any such limit applies, the guarantees provided may be limited to
the maximum amount which the relevant Guarantor may provide having regard to
applicable law under the jurisdiction of organization of such Guarantor; and (b)
to the extent required to comply with applicable law, guarantees may be limited
to mitigate a risk to the directors or officers of the relevant grantor of such
guarantee of contravention of any statutory duty in such capacity or their
fiduciary duties and/or which could 3 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal012.jpg]
reasonably be expected to result in personal, civil or criminal liability on the
part of any such director or officer. “Agreement” shall have the meaning
assigned to such term in the preamble hereto. “Agreement Termination Date” shall
mean the first to occur of (a) 5:00 p.m., New York City time, on February 28,
2020, (b) April 26, 2019, as such date may be extended pursuant to Section
9.2(a) of the Aleris Merger Agreement (without giving effect to any amendments
thereto), (c) delivery to the Administrative Agent of written notice of
termination by the Borrower of all of the Commitments, (d) the date that the
Aleris Merger Agreement is terminated in accordance with its terms prior to the
consummation of the Aleris Acquisition, and (e) the consummation of the Aleris
Acquisition without the use of any Loans. “Aleris” shall have the meaning
assigned to such term in the preamble hereto. “Aleris Acquisition” shall mean
the acquisition by Novelis Acquisitions of Aleris pursuant to the terms of the
Aleris Merger Agreement, the repayment of certain Indebtedness of Aleris and its
subsidiaries in connection with the Aleris Acquisition, and the payment of all
fees, costs and expenses in connection with the foregoing. “Aleris Acquisition
Closing Date” shall mean the date that the Aleris Acquisition is consummated in
accordance with the terms of the Aleris Merger Agreement. “Aleris Hedging
Collateral Requirements” shall have the meaning assigned to such term in Section
5.15(e). “Aleris Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of July 26, 2018, among the Parent, Novelis Acquisitions,
Aleris, and OCM Opportunities ALS Holdings, L.P., a Delaware limited
partnership, as amended, modified or supplemented, together with any consent or
waiver with respect thereto, but only to the extent that such amendment,
modification, amendment, consent or waiver is not materially adverse to the
Lenders or the Administrative Agent in their capacities as such, it being
understood that (i) any modification, amendment, consent or waiver to the
definition of “Material Adverse Effect” in the Aleris Merger Agreement, or which
has the effect of modifying, amending or waiving the representation or condition
as to the absence of a Material Adverse Effect (as defined in the Aleris Merger
Agreement as of the Second Amendment Effective Date) shall be deemed to be
materially adverse to the Lenders and the Administrative Agent, (ii) any
decrease in the purchase price payable under the Aleris Merger Agreement shall
not be deemed to be materially adverse to the Lenders or the Administrative
Agent, so long as such decrease does not exceed 10% of the consideration
contemplated to be paid under the Aleris Merger Agreement as of July 26, 2018,
and (iii) any increase in the purchase price contemplated to be paid under the
Aleris Merger 4 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal013.jpg]
Agreement shall not be deemed to be materially adverse to the Lenders or the
Administrative Agent, so long as such increase is funded by additional common
equity contributions to Specified Holders that directly or indirectly own Equity
Interests in the Designated Company and its Restricted Subsidiaries immediately
prior to such contribution or by cash on hand or borrowings under the Revolving
Credit Agreement; provided, that adjustments to working capital and earn-out
payments in accordance with the terms of the Aleris Merger Agreement shall not
constitute an increase or decrease in purchase price for purposes of this
definition. “Alternative Currency” shall mean each of (x) the lawful currency of
Canada, (y) Euros, and (z) the lawful currency of the United Kingdom. “Annual
Credit” shall mean the cumulative amount of (x) $1,600,000,000 plus (y)
$250,000,000 for each fiscal year of the Designated Company commencing after the
Effective Date (beginning with the fiscal year commencing April 1, 2019) minus
(z) in each case from and after the Effective Date until the applicable time of
determination, (and taking into all transactions being consummated concurrently
with the transaction then being measured), (i) the cumulative amount of all
Investments made pursuant to Section 6.04(r)(iii), (ii) the cumulative amount of
all Dividends made pursuant to Section 6.08(d)(ii) and (iii) the cumulative
amount of all payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(2). As of the Effective Date, Annual Credit is equal to the
“Annual Credit” as defined in the Secured Term Loan Agreement. “Anti-Corruption
Laws” shall have the meaning assigned to such term in Section 3.22.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22. “Applicable Margin” shall mean, for any day, 0.95% per annum. “Approved
Fund” shall mean any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Approved Member State” shall mean Belgium,
France, Germany, Ireland, Italy, Luxembourg, The Netherlands, Spain, Sweden and
the United Kingdom. “Arranger Fee Letter” shall mean the fee letter between the
Initial Borrower and the Lenders and Mandated Lead Arrangers party thereto,
dated November 1, 2018. “Asset Sale” shall mean (a) any conveyance, sale, lease,
sublease, assignment, transfer or other disposition (including by way of merger
or consolidation and including any Sale and 5 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal014.jpg]
Leaseback Transaction) of any property, excluding sales of Inventory,
dispositions of cash and Cash Equivalents and settlements under Hedging
Agreements, in each such excluded case, which are in the ordinary course of
business, by Holdings or any of its Restricted Subsidiaries, or (b) any issuance
of any Equity Interests of any Restricted Subsidiary of Holdings. “Asset Swap”
shall mean the substantially concurrent purchase and sale or exchange of Related
Business Assets or a combination of Related Business Assets and cash or Cash
Equivalents between any Company and another person; provided that any cash or
Cash Equivalents received must be applied in accordance with Section 2.10(c).
“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor. “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 11.04(b)), and delivered to the
Administrative Agent, in substantially the form of Exhibit B, or any other form
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent. “Attributable Indebtedness” shall mean,
when used with respect to any Sale and Leaseback Transaction, as at the time of
determination, the present value (discounted at the rate implicit in the lease)
of the total obligations of the lessee for rental payments during the remaining
term of the lease included in any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b). “AV Metals” shall mean AV Metals Inc., a corporation formed
under the Canada Business Corporations Act. “AV Minerals” shall mean AV Minerals
(Netherlands) N.V., a company organized under the laws of the Netherlands.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a). “Bail-In Action” shall mean the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. 6 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal015.jpg]
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Belgian Guarantor” shall mean each Restricted Subsidiary of the
Designated Company organized under the laws of Belgium that becomes a Guarantor
pursuant to the terms hereof. “Beneficially Own,” “Beneficial Owner” and
“Beneficial Ownership” shall each have the meaning assigned to such term in
Rules 13d-3 and 13d-5 under the Exchange Act. “Beneficial Ownership
Certification” shall mean a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” shall mean 31 C.F.R. § 1010.230. “Board” shall mean the Board of
Governors of the Federal Reserve System of the United States. “Board of
Directors” shall mean, with respect to any person, (i) in the case of any
corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing. “Borrower” shall mean, prior to the
consummation of the Aleris Acquisition, the Initial Borrower, and from and after
the consummation of the Aleris Acquisition, Aleris. “Borrowing” shall mean Loans
to the Borrower of the same Type, made, converted or continued on the same date
and, in the case of Eurodollar Rate Loans or Fallback Rate Loans, as applicable,
as to which a single Interest Period is in effect. “Borrowing Base” shall mean,
as of any date, an amount equal to: (1) 85% of the book value of all accounts
receivable owned by the Loan Parties as of the end of the most recent fiscal
month for which consolidated financial statements are available; plus (2) the
lesser of (x) 75% of the book value of inventory owned by the Loan Parties as of
the end of the most recent fiscal month for which consolidated financial
statements are available and (y) 85% of the “net recovery cost percentage”
multiplied by the book value of inventory owned by the Loan Parties as of the
end of the most recent fiscal month for which consolidated financial statements
are available. Notwithstanding the foregoing, the Borrowing Base shall be
adjusted to give pro forma effect to any Acquisitions or Asset Sales by the
Designated Company and/or any Restricted Subsidiary 7 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal016.jpg]
since the end of the most recent fiscal month for which consolidated financial
statements are available, as if such Acquisition or Asset Sale had occurred on
the last day of the end of the most recent fiscal month, with such adjustment to
be effective upon consummation of any such Acquisition or Asset Sale. “Borrowing
Request” shall mean a request by the Borrower in accordance with the terms of
Section 2.03 and substantially in the form of Exhibit C, or such other form as
shall be approved by the Administrative Agent. “Brazilian Guarantor” shall mean
each Restricted Subsidiary of the Designated Company organized in Brazil party
hereto as a Guarantor, and each other Restricted Subsidiary of the Designated
Company organized in Brazil that becomes a Guarantor pursuant to the terms
hereof. “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, New York City or London, and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day and,
solely for purposes of determining whether a day is a day on which a Loan can be
advanced, Singapore. “Calculation Date” shall have the meaning assigned to such
term in the definition of “Senior Secured Net Leverage Ratio”. “Canadian
Guarantor” shall mean Holdings, Parent and each Restricted Subsidiary of
Holdings organized in Canada party hereto as a Guarantor, and each Restricted
Subsidiary of the Designated Company organized in Canada that becomes a
Guarantor pursuant to the terms hereof. “Canadian Loan Parties” shall mean the
Canadian Guarantors. “Capital Assets” shall mean, with respect to any person,
all equipment, fixed assets and Real Property or improvements of such person, or
replacements or substitutions therefor or additions thereto, that, in accordance
with US GAAP, have been or should be reflected as additions to property, plant
or equipment on the balance sheet of such person. “Capital Expenditures” shall
mean, for any period, without duplication, all expenditures made directly or
indirectly by the Designated Company and its Restricted Subsidiaries during such
period for Capital Assets (whether paid in cash or other consideration, financed
by the incurrence of Indebtedness or accrued as a liability), together with the
applicable Company’s proportionate share of such amounts for Norf GmbH for such
period. 8 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal017.jpg]
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Effective Date
shall be applied. “Cash Equivalents” shall mean, as to any person, (a)
securities issued or fully guaranteed or insured by the federal government of
the United States, Canada, Switzerland, any Approved Member State or any agency
of the foregoing, (b) marketable direct obligations issued by Canada or any
province thereof, any state of the United States or the District of Columbia or
any political subdivision, government-sponsored entity or instrumentality
thereof that, at the time of the acquisition, are rated at least “A-2” by S&P,
“P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating Service
Limited, (c) certificates of deposit, Eurocurrency time deposits, overnight bank
deposits and bankers’ acceptances of any commercial bank or trust company
organized under the laws of Canada or any province thereof, the United States,
any state thereof, the District of Columbia, any non-U.S. bank, or its branches
or agencies (fully protected against currency fluctuations) that, at the time of
acquisition, is rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2”
category by the Dominion Bond Rating Service Limited, (d) commercial paper of an
issuer rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by
the Dominion Bond Rating Service Limited, and (e) shares of any money market
fund that (i) has at least 95% of its assets invested continuously in the types
of investments referred to in clauses (a), (b) and (c) above, (ii) has net
assets, the Dollar Equivalent of which exceeds $500,000,000 and (iii) is rated
at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited; provided, however, that the maturities of all
obligations of the type specified in clauses (a), (b) and (c) above shall not
exceed 365 days; provided, further, that, to the extent any cash is generated
through operations in a jurisdiction outside of the United States, Canada,
Switzerland or an Approved Member State, such cash may be retained and invested
in obligations of the type described in clause (a), (c) or (d) applicable to
such jurisdiction to the extent that such obligations are customarily used in
such other jurisdiction for short term cash management purposes. “Cash Interest
Expense” shall mean, for any period, Consolidated Interest Expense for such
period, less the sum of (a) interest on any debt paid by the increase in the
principal amount of such debt including by issuance of additional debt of such
kind, (b) items described in clause (c) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of the Designated Company and
its Restricted Subsidiaries for such period. “Cash Pooling Arrangements” shall
mean (i) the DB Cash Pooling Arrangement and the Novelis AG Cash Pooling
Agreement and (ii) any other cash pooling arrangements (including all
documentation pertaining thereto) entered into by any Company in accordance with
Section 6.07. 9 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal018.jpg]
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Designated Company or any of its Restricted Subsidiaries. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by expropriation, condemnation
or other eminent domain proceedings pursuant to any Requirement of Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof. “CERCLA” shall
mean the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing regulations.
A “Change in Control” shall be deemed to have occurred if: (a) (i) prior to the
Designated Holdco Effective Date, Hindalco ceases to be the Beneficial Owner of
Voting Stock representing more than 50% of the voting power of the total
outstanding Voting Stock of Holdings, (ii) on and after the Designated Holdco
Effective Date, Hindalco ceases to be the Beneficial Owner of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of each of Holdings and Designated Holdco, or (iii) on and after the
Designated Holdco Effective Date, Holdings ceases to be the Beneficial Owner of
Voting Stock representing 100% of the voting power of the total outstanding
Voting Stock of Designated Holdco; (b) Holdings (or, on and after the Designated
Holdco Effective Date, Designated Holdco) at any time ceases to be the
Beneficial Owner and the direct record owner of 100% of the Equity Interests of
Parent, except as a result of a Qualified Parent IPO; provided that Hindalco
continues to be the Beneficial Owner of Voting Stock representing more than 50%
of the voting power of the total outstanding Voting Stock of Parent at all times
after giving effect to such Qualified Parent IPO; and provided, further, that a
Permitted Holdings Amalgamation shall not constitute a Change in Control; (c)
the Designated Company at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of each of Novelis
Corporation, Novelis Deutschland GmbH, the Parent and the Borrower (other than
the Parent prior to the Designated Holdco Effective Date, and the Designated
Company on and after the Designated Holdco Effective Date); (d) at any time a
change in control (or change of control or similar event) with respect to the
Borrower, the Parent or the U.S. Issuer occurs under (and as defined in) any
Material Indebtedness of any Loan Party; or 10 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal019.jpg]
(e) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Holdings, the Parent, the
Borrower or, on and after the Designated Holdco Effective Date, Designated
Holdco (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by the Specified Holders
or by a vote of at least a majority of the members of the Board of Directors of
such Person, as the case may be, which members comprising such majority are then
still in office and were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of such Person.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement. “Change in Law” shall mean the occurrence, after
the date of this Agreement, of any of the following: (a) the adoption or taking
into effect of any law, treaty, order, policy, rule or regulation, (b) any
change in any law, treaty, order, policy, rule or regulation or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (z) the
implementation or compliance with, CRD IV or CRR, or any law or regulation that
implements or applies CRD IV or CRR, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued. “Chattel
Paper” shall mean all “chattel paper,” as such term is defined in the UCC, in
which any Person now or hereafter has rights. “Chief Executive Office” shall
mean, with respect to any Person, the location from which such Person manages
the main part of its business operations or other affairs. “Chinese Subsidiary
Equity Interests” shall mean all Equity Interests of each Person organized under
the laws of the People’s Republic of China that is a Subsidiary of a Loan Party,
in each case that is owned by a Loan Party. 11 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal020.jpg]
“Closing Date” shall mean the date, on or prior to the Agreement Termination
Date, on which the conditions precedent set forth in Section 4.02 and Section
4.03 are satisfied (or waived in accordance with Section 11.02) and the Term
Loans are advanced. “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated thereunder. “Commitment” shall
mean, with respect to any Lender, such Lender’s Term Loan Commitment.
“Companies” shall mean Holdings, Parent, Borrower, the Designated Company and
Holdings’ Restricted Subsidiaries; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States. “Compliance Certificate” shall mean
a certificate of a Financial Officer substantially in the form of Exhibit D.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Designated Company and its Restricted Subsidiaries which may
properly be classified as current assets on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries in accordance with GAAP,
excluding cash and Cash Equivalents. “Consolidated Current Liabilities” shall
mean, as at any date of determination, the total liabilities of the Designated
Company and its Restricted Subsidiaries which may properly be classified as
current liabilities (other than the current portion of any Loans) on a
consolidated balance sheet of the Designated Company and its Restricted
Subsidiaries in accordance with US GAAP, but excluding (a) the current portion
of any Funded Debt of the Designated Company and its Restricted Subsidiaries and
(b) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans to the extent otherwise included therein. 12
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal021.jpg]
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Designated Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication): (x) adding
thereto, in each case only to the extent (and in the same proportion) deducted
in determining such Consolidated Net Income and without duplication: (a)
Consolidated Interest Expense for such period; (b) Consolidated Amortization
Expense for such period; (c) Consolidated Depreciation Expense for such period;
(d) Consolidated Tax Expense for such period; (e) non-recurring items or unusual
charges or expenses, severance, relocation costs or expenses, other business
optimization expenses (including costs and expenses relating to business
optimization programs), new systems design and implementation costs, project
start-up costs, restructuring charges or reserves, costs related to the closure
and/or consolidation of facilities and one-time costs associated with a
Qualified IPO or Qualified Parent IPO; (f) to the extent covered by insurance
and actually reimbursed or, so long as the Designated Company has made a good
faith determination that there exists reasonable evidence that such amount will
in fact be reimbursed by the insurer and only to the extent that such amount is
(x) not denied by the applicable carrier in writing within 180 days and (y) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses and expenses with respect to Casualty Events or business interruption;
(g) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period; (h) the amount of net
income (loss) attributable to non-controlling interests deducted (and not added
back) in computing Consolidated Net Income; and (i) Management Fees paid in
compliance with Section 6.08(c); 13 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal022.jpg]
(y) subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and (z) excluding therefrom, (a) [intentionally omitted];
(b) earnings or losses resulting from any reappraisal, revaluation or write-up
or write-down of assets; (c) non-recurring or unusual gains; and (d) any gain or
loss relating to cancellation or extinguishment of Indebtedness; plus (B) the
proportionate interest of the Designated Company and its consolidated Restricted
Subsidiaries in Non-consolidated Affiliate EBITDA for such period; plus (C) for
purposes of determining compliance with the Financial Performance Covenant only
(solely for the purposes of Section 6.14 and not for determining whether any
action predicated on being in compliance with the Financial Performance Covenant
is permitted), Specified Equity Contributions made pursuant to Section 8.04 to
cure failure to comply with the Financial Performance Covenant for a fiscal
quarter in such period; plus (D) the annualized amount of net cost savings,
operating expense reductions and synergies reasonably projected by the
Designated Company in good faith to be realized as a result of specified actions
(x) taken since the beginning of the Test Period in respect of which
Consolidated EBITDA is being determined or (y) initiated prior to or during the
Test Period (in each case, which cost savings shall be added to Consolidated
EBITDA until fully realized, but in no event for more than four fiscal quarters)
(calculated on a pro forma basis as though such annualized cost savings,
operating expense reductions and synergies had been realized on the first day of
such Test Period, net of the amount of actual benefits realized during such Test
Period from such actions); provided that (1) such cost savings, operating
expense reductions and synergies are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Designated Company, and
(2) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (C) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period; provided that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (C) shall not exceed in the
aggregate 15% of Consolidated EBITDA for any one Test Period; provided, further
that projected (and not yet realized) amounts may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (C) to the extent
occurring more than four full fiscal quarters after the specified action taken
or initiated in order to realize such projected cost savings, operating expense
reductions and synergies. Notwithstanding the foregoing clause (x), the
provision for taxes and the depreciation, amortization and non-cash items of a
Restricted Subsidiary shall be added to Consolidated Net 14 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal023.jpg]
Income to compute Consolidated EBITDA only to the extent (and in the same
proportion) that the net income of such Restricted Subsidiary was included in
calculating Consolidated Net Income. Consolidated EBITDA shall not include the
Consolidated EBITDA of any Non-consolidated Affiliate if such Non-consolidated
Affiliate is subject to a prohibition, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Designated Company, the Parent or the Borrower, to the extent of such
prohibition. “Consolidated Interest Coverage Ratio” shall mean, for any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period. “Consolidated Interest Expense” shall mean,
for any period, the total consolidated interest expense of the Designated
Company and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with US GAAP plus, without duplication: (a)
imputed interest on Capital Lease Obligations and Attributable Indebtedness of
the Designated Company and its Restricted Subsidiaries for such period; (b)
commissions, discounts and other fees and charges owed by the Designated Company
or any of its Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period; (c) amortization of debt issuance costs, debt discount or
premium and other financing fees and expenses incurred by the Designated Company
or any of its Restricted Subsidiaries for such period; (d) all interest paid or
payable with respect to discontinued operations of the Designated Company or any
of its Restricted Subsidiaries for such period; and (e) the interest portion of
any deferred payment obligations of the Designated Company or any of its
Restricted Subsidiaries for such period. “Consolidated Net Income” shall mean,
for any period, the consolidated net income (or loss) of the Designated Company
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with US GAAP; provided, however, that the following shall be excluded in the
calculation of “Consolidated Net Income”: (a) any net income (loss) of any
person (other than the Designated Company) if such person is not a Restricted
Subsidiary of the Designated Company, except that: (i) subject to the exclusion
contained in clause (c) below, equity of the Designated Company and its
consolidated Restricted Subsidiaries in the net income of any such person for
such period shall be included in such Consolidated 15 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal024.jpg]
Net Income up to the aggregate amount of cash distributed by such person during
such period to the Designated Company or to a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(b), below); and (ii) the equity of the Designated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income; (b) any net income (loss) of any Restricted Subsidiary
of the Designated Company if such Restricted Subsidiary is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Designated Company, the Parent
or the Borrower, to the extent of such prohibition, except that: (i) subject to
the exclusion contained in clause (c) below, equity of the Designated Company
and its consolidated Restricted Subsidiaries in the net income of any such
person for such period shall be included in such Consolidated Net Income up to
the aggregate amount of cash distributed by such Restricted Subsidiary during
such period to the Designated Company or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in this
clause (b)); and (ii) the equity of the Designated Company and its consolidated
Restricted Subsidiaries in a net loss of any such person other than an
Unrestricted Subsidiary for such period shall be included in determining such
Consolidated Net Income; (c) any gain or loss realized upon the sale or other
disposition of any property of the Designated Company or Restricted Subsidiaries
(including pursuant to any Sale and Leaseback Transaction) that is not sold or
otherwise disposed of in the ordinary course of business (provided that sales or
other dispositions of assets in connection with any Qualified Securitization
Transaction permitted hereunder shall be deemed to be in the ordinary course);
(d) any extraordinary gain or loss; (e) the cumulative effect of a change in
accounting principles; (f) any non-cash compensation expense realized for grants
of performance shares, stock options or other rights to officers, directors and
employees of the Designated Company or any Restricted Subsidiary; provided that
such shares, options or other rights can be redeemed at the option of the
holders only for Qualified Capital Stock of the Designated Company or Holdings;
16 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal025.jpg]
(g) any unrealized gain or loss resulting in such period from Hedging
Obligations (other than any unrealized gains or losses resulting from foreign
currency re- measurement hedging activities); (h) any expenses or charges in
such period related to the Transactions, any premiums, fees, discounts, expenses
and losses payable by any Loan Party in such period in connection with any
redemption or tender offer of Indebtedness permitted hereunder, and any
acquisition, disposition, recapitalization or the incurrence of any Indebtedness
permitted hereunder, including such fees, expenses or charges related to the
Transactions; and (i) the effects of adjustments in the property, plant and
equipment, inventories, goodwill, intangible assets and debt line items in the
Designated Company’s consolidated financial statements pursuant to US GAAP
resulting from the application of purchase accounting in relation to any
acquisition or the amortization or write-off of any amounts thereof, net of
taxes. Notwithstanding the foregoing, for purposes of the calculation of
Cumulative Credit only, there shall be excluded from Consolidated Net Income any
dividends, repayments of loans or advances or other transfers of property from
Unrestricted Subsidiaries to the Designated Company or a Restricted Subsidiary
to the extent such dividends, repayments or transfers increase the amount of
Cumulative Credit pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Designated Company and its Restricted Subsidiaries as the total assets (less
accumulated depreciation and amortization, allowances for doubtful receivables,
other applicable reserves and other properly deductible items) of the Designated
Company and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication): (a) the
excess of cost over fair market value of assets or businesses acquired; (b) any
revaluation or other write-up in book value of assets subsequent to March 31,
2016 as a result of a change in the method of valuation in accordance with US
GAAP; (c) unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items; (d)
minority interests in consolidated Subsidiaries held by Persons other than the
Designated Company or any Restricted Subsidiary of the Designated Company; (e)
treasury stock; 17 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal026.jpg]
(f) cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and (g) Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Designated Company and its Restricted Subsidiaries, for such period determined
on a consolidated basis in accordance with US GAAP. “Consolidated Total Assets”
shall mean at any date of determination, the total assets of the Designated
Company and its Restricted Subsidiaries determined on a consolidated basis in
accordance with US GAAP. “Consolidated Total Net Debt” shall mean, as of any
date of determination and without duplication, the sum of (A) the aggregate
principal amount of Indebtedness of the Designated Company and its Restricted
Subsidiaries outstanding on such date of the type referenced in clauses (a), (b)
and (f) of the definition of Indebtedness, and any Contingent Obligations of the
Designated Company and its Restricted Subsidiaries in respect of Indebtedness of
any Person under clauses (a), (b) and (f) of the definition of Indebtedness,
minus the aggregate amount of Unrestricted Cash on such date, plus (B) the
proportionate interest of the Designated Company and its consolidated Restricted
Subsidiaries in the Non-consolidated Affiliate Debt of each of the
Non-consolidated Affiliates at any date of determination. The aggregate
principal amount of such Indebtedness shall be determined according to the face
or principal amount thereof, based on the amount owing under the applicable
contractual obligation (without regard to any election by the Designated
Company, Holdings or any other Person to measure an item of Indebtedness using
fair value or any other discount that may be applicable under GAAP (including
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities) on a
consolidated basis with respect to the Designated Company and its Restricted
Subsidiaries in accordance with consolidation principles utilized in GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which 18
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal027.jpg]
reimbursement obligation shall constitute Indebtedness); or (f) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith. “Contribution, Intercompany,
Contracting and Offset Agreement” shall mean that certain Contribution,
Intercompany, Contracting and Offset Agreement, dated as of the Effective Date,
by and among the Loan Parties and the Administrative Agent. “Contribution
Notice” shall mean a contribution notice issued by the Pensions Regulator under
Section 38 or Section 47 of the Pensions Act 2004. “Control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto. “Cost of
Funds” shall mean the rate of interest on each Lender’s share of the relevant
Borrowing for the relevant Interest Period, which shall be the percentage rate
per annum which is the sum of the weighted average of the rates notified to the
Administrative Agent by each Lender as soon as practicable and in any event
within two Business Days of the first day of that Interest Period (or, if
earlier, on the date falling two Business Days before the date on which interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; provided, that if a Lender’s Funding Rate is less than the Eurodollar
Rate or a Lender does not supply a quotation by the time specified in this
definition, the cost to that Lender of funding its participation in that
Borrowing for that Interest Period shall be deemed, for the purposes of this
definition, to be the Eurodollar Rate; provided, further, that if any Lender
does not supply a quotation by the time specified in this definition, the rate
of interest shall be calculated on the basis of the quotations of the remaining
Lenders; provided, further, that if the Cost of Funds shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. “CRD IV” means
Directive 2013/36/EU of June 26, 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC. 19 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal028.jpg]
“Credit Extension” shall mean the making of a Loan by a Lender. “Credit Parties”
shall mean, collectively, the Administrative Agent, each co-agent or sub-agent
appointed by the Administrative Agent, any Delegate, and the Lenders. “CRR”
shall mean Regulation (EU) no. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) no. 648/2012. “Cumulative Credit” shall mean, at any date, an
amount equal to: (a) $328,000,000; plus (b) 50% of the aggregate Consolidated
Net Income accrued during the period commencing on October 1, 2016 to and
including the last day of the fiscal quarter most recently ended for which the
Designated Company has delivered to the Administrative Agent the financial
statements required to be delivered by Section 5.01(a) or Section 5.01(b), taken
as a single accounting period (or, in the event Consolidated Net Income for such
period is a deficit, minus 100% of such deficit); plus (c) 100% of the Net Cash
Proceeds received by, (w) prior to the Designated Holdco Effective Date,
Holdings from the issuance of Qualified Capital Stock of Holdings or as a
capital contribution to Holdings after the Effective Date to the extent that
such Net Cash Proceeds are immediately contributed by Holdings to the Designated
Company following such sale or contribution to Holdings (including the Net Cash
Proceeds of a Qualified IPO), (x) on and after the Designated Holdco Effective
Date, from the issuance of Qualified Capital Stock of Designated Holdco or as a
capital contribution to Designated Holdco (including the Net Cash Proceeds of a
Qualified IPO), (y) Borrower from the issuance of Qualified Capital Stock of the
Borrower in a Qualified Parent IPO and (z) Borrower from the issuance of
Qualified Capital Stock of Borrower after a Qualified Parent IPO; provided that,
in each case, no issuances to or contributions from a Restricted Subsidiary
shall be counted for the purposes of this clause (c); plus (d) the aggregate net
cash proceeds received by the Designated Company or any Restricted Subsidiary
from the issuance or sale after the Effective Date of convertible or
exchangeable Indebtedness that has been converted into or exchanged for
Qualified Capital Stock of Holdings (prior to the Designated Holdco Effective
Date), Designated Holdco (on and after the Designated Holdco Effective Date) or
of the Borrower after a Qualified Parent IPO, excluding: (i) any such
Indebtedness issued or sold to any Loan Party or a Subsidiary of any Loan Party
or an employee stock ownership plan or trust established by any Loan Party or
any such Subsidiary for the benefit of their employees, and 20
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal029.jpg]
(ii) the aggregate amount of any cash or other property distributed by Holdings,
the Designated Company or any Restricted Subsidiary upon any such conversion or
exchange; plus (e) the net reduction in Investments made in reliance on the
Cumulative Credit pursuant to Section 6.04(r)(ii) in any person other than the
Designated Company or an Unrestricted Grantor resulting from cash dividends,
repayments of loans or advances or other transfers of property (valued at fair
market value), in each case to the Designated Company or any Unrestricted
Grantor; provided that the foregoing amount shall not exceed, in the case of any
person, the amount of Investments made after the Effective Date by the
Designated Company or any Unrestricted Grantor in such person in reliance on the
Cumulative Credit pursuant to Section 6.04(r)(ii); plus (f) the aggregate amount
of prepayments refused by Lenders pursuant to Section 2.10(g)(iii); plus (g)
upon the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary
pursuant to Section 5.16, the lesser of (i) the fair market value of the net
assets of such Unrestricted Subsidiary at the time of redesignation and (ii) the
aggregate amount of Investments made by the Designated Company or any of its
Restricted Subsidiaries in reliance on the Cumulative Credit pursuant to Section
6.04(r)(ii) in such Unrestricted Subsidiary after the Effective Date and prior
to such redesignation; minus (h) in each case from and after the Effective Date,
(x) the cumulative amount of all Investments made pursuant to Section
6.04(r)(ii), (y) the cumulative amount of all Dividends made pursuant to Section
6.08(c), Section 6.08(d)(i), Section 6.08(i) and Section 6.08(j) and (z) the
cumulative amount of all payments and redemptions of Indebtedness made pursuant
to Section 6.11(a)(i)(z)(1); minus (i) if, at such date of determination, the
Total Net Leverage Ratio determined on a Pro Forma Basis as of the last day of
the most recently ended fiscal quarter for which the Designated Company has
delivered to the Administrative Agent the financial statements required to be
delivered by Section 4.01(e), Section 5.01(a) or Section 5.01(b) would be
greater than or equal to 3.5 to 1.0, the cumulative amount of Recapture Amounts
paid since the Effective Date. As of the Effective Date, Cumulative Credit is
equal to the “Cumulative Credit” as defined in the Secured Term Loan Agreement.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Parent, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto. “Debt Issuance” shall mean the sale or issuance of debt
securities or the incurrence of other Indebtedness for borrowed money by
Holdings or any of its Restricted Subsidiaries on or after the Closing Date,
other than (a) Secured Term Loans pursuant to the Incremental Joinder Agreement
in an aggregate principal amount of up to $775,000,000 on the Closing Date, (b)
the Term Loans, (c) intercompany Indebtedness permitted under Section 6.01(d),
(d) any incurrence 21 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal030.jpg]
of Indebtedness under the Revolving Credit Agreement or any other letter of
credit (or similar guarantee or bonding) facilities, ordinary course overdraft
protection and working capital facilities, trade payables, factoring
arrangements, capital leases, financial leases, Sale and Leaseback Transactions,
hedging and cash management, including the renewal, replacement, increase,
extension or refinancing of each of the foregoing items under this clause (d),
(e) purchase money and equipment financings and similar obligations, including
the renewal, replacement, increase, extension or refinancing of each of the
foregoing items under this clause (e), (f) Indebtedness permitted under Section
6.01(cc) or Section 6.01(ff), and (g) any Secured Term Loan Credit Agreement
Refinancing Indebtedness. “Debt Service” shall mean, for any period, Cash
Interest Expense for such period plus scheduled principal amortization of all
Indebtedness paid in such period. “Debtor Relief Laws” shall mean the Bankruptcy
Code of the United States, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, insolvency, reorganization, examination or similar debtor relief
or debt adjustment laws (including any applicable corporate statute) of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” shall mean an Event of
Default or an event, occurrence or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default. “Default Rate” shall have
the meaning assigned to such term in Section 2.06(c). “Defaulting Lender” shall
mean, subject to Section 2.18(b), any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder within three Business Days of the date required to be funded by it
hereunder, absent a good faith dispute with respect to such obligation, (b) has
notified the Designated Company or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, absent a good faith
dispute with respect to such obligation, (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, other
than pursuant to an Undisclosed Administration, (i) become the subject of any
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, examiner or assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become 22 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal031.jpg]
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority. “Delegate” shall mean any delegate, agent, attorney,
trustee or co-trustee appointed by the Administrative Agent. “Designated
Company” shall mean the Parent or, on and after the Designated Holdco Effective
Date, Designated Holdco. “Designated Holdco” shall mean, on and after the
Designated Holdco Effective Date, U.K. Holdco. “Designated Holdco Effective
Date” shall mean the date that (a) the actions described in clause (b) of the
definition of Permitted Reorganization Actions are satisfied, and (b) the terms
and conditions contained in the definitions of Permitted Reorganization and
Permitted Reorganization Actions are satisfied in respect of the actions
described in clause (a) above, and in respect of all Permitted Reorganization
Actions commenced prior to the actions described in clause (a) above.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Maturity
Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Maturity Date
in effect at the time of issuance of such Equity Interest, or (c) contains any
mandatory repurchase obligation which may come into effect prior to 180 days
after the Maturity Date in effect at the time of issuance of such Equity
Interest; provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to 180 days after the Maturity Date in
effect at the time of issuance of such Equity Interest shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations. “Disqualified Institution”
shall mean, on any date, (a) any Sanctioned Person and (b) any other Person that
is a direct competitor of the Designated Company (other than a Person 23
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal032.jpg]
described in clause (a) or (b) of the definition of Known Affiliate) or a Known
Affiliate of a competitor, which Person has been designated by the Designated
Company as a “Disqualified Institution” by written notice to the Administrative
Agent from time to time after the 90th day following the Closing Date; provided
that “Disqualified Institutions” shall exclude any Person that the Designated
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“Distribution” shall mean, collectively, with respect to any Person, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Equity Interests, from time to time
received, receivable or otherwise distributed to such Person in respect of or in
exchange for any or all of the Equity Interests or Intercompany Notes owned by
such Person. “Dividend” with respect to any person shall mean that such person
has declared or paid a dividend or returned any equity capital to the holders of
its Equity Interests or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes, except to the extent such payments reduce
Consolidated Net Income. “Dividend Recapture Amount” shall have the meaning
assigned to such term in Section 6.08(d)(iii). “Dollar Equivalent” shall mean,
as to any amount denominated in any currency other than Dollars as of any date
of determination, the amount of Dollars that would be required to purchase the
amount of such currency based upon the Spot Selling Rate as of such date, and as
to any amount denominated in Dollars, such amount in Dollars. “Dollars” or
“dollars” or “$” shall mean lawful money of the United States. “DQ List” shall
have the meaning assigned to such term in Section 11.04(g)(iv). 24
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal033.jpg]
“Dubai Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other Restricted Subsidiary of the Designated Company
organized in the Dubai International Financial Centre that becomes a Guarantor
pursuant to the terms hereof. “Dutch Guarantor” shall mean each Restricted
Subsidiary of the Designated Company organized under the laws of the Netherlands
party hereto as a Guarantor, and each other Restricted Subsidiary of the
Designated Company organized under the laws of the Netherlands that becomes a
Guarantor pursuant to the terms hereof. “EEA Financial Institution” shall mean
(a) any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a Subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” shall mean any of
the member states of the European Union, Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” shall mean December 18, 2018. “Eligible
Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund of a Lender and (d) any other person approved, in the case of this
clause (d) only, by the Designated Company (such approval not to be unreasonably
withheld or delayed and such approval shall be deemed given if no objection is
made by the Designated Company within five Business Days after receipt of a
notice of an assignment proposing such person as an assignee of any interest in
any Loans); provided that (x) no approval of the Designated Company shall be
required during the continuance of an Event of Default or on or prior to the
Syndication Termination Date, (y) ”Eligible Assignee” shall not include Holdings
or any of its Affiliates or Subsidiaries or any natural person and (z) each
assignee Lender shall be subject to each other applicable requirement regarding
Lenders hereunder. Any Disqualified Institution is subject to Section 11.04(g)
hereof. “Embargoed Person” shall have the meaning assigned to such term in
Section 6.21. 25 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal034.jpg]
“English-law Guarantee” shall mean any English law agreement to be executed by,
among others, the Administrative Agent and any Loan Party providing a Guarantee
or a Foreign Guarantee. “Environment” shall mean the natural environment,
including air (indoor or outdoor), surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, sewer systems, the workplace or as otherwise defined
in any Environmental Law. “Environmental Claim” shall mean any claim, notice,
demand, order, action, suit, proceeding or other formal communication alleging
liability for or obligation with respect to any investigation, remediation,
removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting
from, related to or arising out of (i) the presence, Release or threatened
Release in or into the Environment of Hazardous Material at any location or (ii)
any violation or alleged violation of any Environmental Law, and shall include
any claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to the Environment or to human health or safety
relating to or arising out of the use of, exposure to or Releases or threatened
Releases of Hazardous Material. “Environmental Law” shall mean any and all
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other legally binding
requirements (including the Guide d’Intervention – Protection des sols et de
réhabilitation des terrains contaminés of the Quebec Ministry of Sustainable
Development, Environment and Fight Against Climate Change), and the common law
and civil law, relating to protection of human health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health, and any and all
Environmental Permits. “Environmental Permit” shall mean any permit, license,
approval, registration, notification, exemption, consent or other authorization
required by or from a Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights. “Equity Interest” shall mean, with
respect to any person, any and all shares, interests, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of 26 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal035.jpg]
property of, such partnership, whether outstanding on the Effective Date or
issued after the Effective Date, but excluding debt securities convertible or
exchangeable into such equity. “Equity Issuance” shall mean the issuance of any
Equity Interests (including equity- linked securities) on or after the Closing
Date by Holdings or any of its Restricted Subsidiaries, other than (a) pursuant
to employee stock plans, (b) upon vesting, exercise, exchange or conversion of
restricted stock units, options or other rights to acquire shares of common
stock, (c) pursuant to Holdings’ equity and incentive plans, (d) by any
Subsidiary of Holdings to Holdings or any other Subsidiary of Holdings, and (e)
constituting directors’ qualifying shares. “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as the same may be amended from time to
time. “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code. “ERISA Event” shall
mean (a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder, with respect to a Plan (other than an event for
which the thirty (30) day notice period is waived by regulation); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Plan whether or not waived; (c) the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (h) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
subject to Section 4063 of ERISA or a cessation of operation that is treated as
a withdrawal under Section 406(e) of ERISA; (i) a complete or partial withdrawal
by any Company or any ERISA Affiliate from a Multiemployer Plan resulting in
material Withdrawal Liability or a determination that a Multiemployer Plan is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in a Material Adverse Effect. 27 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal036.jpg]
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “Euro” shall mean the lawful currency of the Participating
Member States introduced in accordance with the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
unified European currency. “Eurodollar Base Rate” shall mean, for any Interest
Period, the rate per annum equal to the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two London Banking Days prior to the commencement of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rates for
Dollar deposits, as published by Reuters or any other service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
Limited as an authorized information vendor for the purpose of displaying such
rates (the “Screen Rate”), with a term equivalent to such Interest Period;
provided that if no Screen Rate is available for such Interest Period, then the
“Eurodollar Base Rate” for such Interest Period shall be the Interpolated Screen
Rate for a period equal in length to such Interest Period; provided, further,
that if the Interpolated Screen Rate is not available at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent equal to the average of
rates per annum at which deposits in Dollars are offered for such Interest
Period to the Administrative Agent by three leading banks in the London
interbank market in London, England at approximately 11:00 a.m. (London time) on
the date which is two London Banking Days prior to the commencement of such
Interest Period; provided, further, that if the Eurodollar Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
Each determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error. “Eurodollar Rate” shall mean for any Interest
Period with respect to a Eurodollar Rate Loan, a rate per annum determined by
the Administrative Agent pursuant to the following formula: Eurodollar Base Rate
Eurodollar Rate = 1.00 – Eurodollar Reserve Percentage “Eurodollar Rate
Borrowing” shall mean a Borrowing comprised of Eurodollar Rate Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate. 28 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal037.jpg]
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage, and no
earlier than the date that the Administrative Agent obtains knowledge thereof.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Guarantor Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary other than a Specified Aleris Subsidiary designated as
such in writing by the Designated Company to the Administrative Agent that: (x)
(i) contributed 2.5% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (ii) had consolidated assets representing 2.5%
or less of the Consolidated Total Assets of the Designated Company and its
Restricted Subsidiaries on the last day of the most recent fiscal quarter ended
for which financial statements have been or are required to have been delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the date of determination; (y)
together with all other Restricted Subsidiaries constituting Excluded Guarantor
Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 7.5% or less of the Consolidated Total Assets of the Designated
Company and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination; and (z) is not a Loan Party on the Effective Date; provided that
no Loan Party shall constitute an Excluded Guarantor Subsidiary except to the
extent such Loan Party issues Equity Interests to Persons other than a Company
pursuant to Section 6.06(l) and immediately prior to such issuance such Person
would have otherwise qualified as an Excluded Guarantor Subsidiary under clause
(x) and (y) above. The Excluded Guarantor Subsidiaries as of the Effective Date
are listed on Schedule 1.01(c). 29 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal038.jpg]
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction. “Excluded Taxes” shall mean, with
respect to the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by overall net income (however denominated),
franchise Taxes (in lieu of net income taxes), and branch profits Taxes, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) solely to the
extent that the Borrower is a domestic corporation as defined in Section
7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation), in the case
of a Lender, withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
under Section 2.16), except in each case to the extent that, pursuant to Section
2.15, amounts with respect to such Taxes were payable to such Lender's assignor
immediately before such Lender became a party hereto, (c) Taxes attributable to
such recipient’s failure to comply with Section 2.15(e), and (d) any U.S.
federal withholding Taxes imposed under FATCA. “Executive Order” shall have the
meaning assigned to such term in Section 3.22. “Existing Lien” shall have the
meaning assigned to such term in Section 6.02(c). “Factoring Assets” shall mean
all existing or hereafter acquired or arising (i) Receivables that are sold,
transferred or disposed of pursuant to a Permitted Factoring Facility permitted
under Section 6.06(e), (ii) Related Security with respect to the Receivables
referred to in clause (i) above, (iii) collections and proceeds of the
Receivables and Related Security referred to in clauses (i) and (ii) above, (iv)
lockboxes, lockbox accounts, collection accounts or other deposit accounts
substantially all of the deposits of which consist of such collections and
proceeds referred to in clause (iii) above and which have been specifically
identified and consented to by the Revolving Credit Administrative Agent, (v)
without duplication of the foregoing clauses (i) through (iv), rights and
payments which relate solely to the Receivables referred to in clause (i) above
and (vi) cash reserves comprising credit enhancements for such Permitted
Factoring Facility. “Fallback Rate” shall mean, in relation to a Borrowing,
subject to Section 1.07, (a) if no Eurodollar Rate is available for the relevant
currency or Interest Period, the Reference Bank Rate as of the Specified Time
for the currency of that Borrowing and for a period equal in length to the
Interest Period of that Borrowing, or (b) if neither a Eurodollar Rate nor a
Reference Bank Rate is available for the relevant currency or Interest Period,
the Cost of Funds shall apply to that Borrowing for that Interest Period. 30
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal039.jpg]
“Fallback Rate Borrowing” shall mean a Borrowing comprised of Fallback Rate
Loans. “Fallback Rate Loan” shall mean a Term Loan that bears interest based on
the Fallback Rate. “FASB ASC” shall mean the Accounting Standards Codification
of the Financial Accounting Standards Board. “FATCA” shall mean (a) Sections
1471 to 1474 of the Code and any associated regulations; (b) any treaty, law or
regulation of any other jurisdiction, or relating to any intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of any law or regulation referred to in
clause (a) above; or (c) any agreement pursuant to the implementation of any
treaty, law or regulation referred to in clauses (a) or (b) above with the IRS,
the U.S. government or any governmental or taxation authority in any other
jurisdiction. “FATCA Application Date” shall mean (a) in relation to a
“withholdable payment” described in section 1473(1)(A)(i) of the Code (which
relates to payments of interest and certain other payments from sources within
the United States), July 1, 2014; (b) in relation to a “withholdable payment”
described in Section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the United States), January 1, 2019; or (c) in relation to a
“passthru payment” described in Section 1471(d)(7) of the Code not falling
within paragraphs (a) or (b) above, January 1, 2019; or, in each case, such
other date from which such payment may become subject to a deduction or
withholding required by FATCA as a result of any change in FATCA after the date
of this Agreement. “FATCA Deduction” shall mean a deduction or withholding from
a payment under a Loan Document required by FATCA. “FATCA Exempt Party” shall
mean a Party that is entitled to receive payments free from any FATCA Deduction.
“Fee Letters” means the Agent Fee Letter and the Arranger Fee Letter. “Fees”
shall mean the fees and prepayment premiums payable hereunder or under each Fee
Letter. “Financial Performance Covenant” shall mean the covenant set forth in
Section 6.14. 31 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal040.jpg]
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person. “Financial
Support Direction” shall mean a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004. “Foreign Asset
Sale” shall have the meaning assigned to such term in Section 2.10(i). “Foreign
Guarantee” shall have the meaning assigned to such term in Section 7.01.
“Foreign Lender” shall mean a Lender that is not a U.S. Person. “Foreign Plan”
shall mean any pension or other employee benefit or retirement plan, program,
policy, arrangement or agreement maintained or contributed to by any Company
with respect to employees employed outside the United States, other than
government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans. “Foreign
Subsidiary” shall mean a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia. “French Guarantor” shall mean each Restricted Subsidiary of the
Designated Company organized in France party hereto as a Guarantor, and each
other Restricted Subsidiary of the Designated Company organized in France that
becomes a Guarantor pursuant to the terms hereof. “Fund” shall mean any Person
(other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “Funded Debt”
shall mean, as to any person, all Indebtedness of such person that matures more
than one year from the date of its incurrence or matures within one year from
such date but is renewable or extendible, at the option of such person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Designated Company and its Subsidiaries, Indebtedness in respect of
the Secured Term Loans and the Revolving Credit Loans. 32 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal041.jpg]
“Funding Rate” shall mean any individual rate notified by a Lender to the
Administrative Agent pursuant to the definition of Cost of Funds. “GAAP” shall
mean generally accepted accounting principles in the United States applied on a
consistent basis; provided that if the Designated Company converts its financial
reporting from generally accepted accounting principles in the United States to
IFRS as permitted under Section 1.04, “GAAP” shall mean (subject to the
provisions of Section 1.04 hereof) IFRS applied on a consistent basis. “German
Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of the Designated Company organized in Germany that becomes a
Guarantor pursuant to the terms hereof. “German Receivables Purchase Agreement”
shall have the meaning assigned to such term in the definition of “Receivables
Purchase Agreement”. “German Seller” shall mean Novelis Deutschland GmbH, a
company organized under the laws of Germany (including in its roles as seller
and collection agent under the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). “Governmental Real Property Disclosure Requirements”
shall mean any Requirement of Law of any Governmental Authority requiring
notification of the buyer, lessee, mortgagee, assignee or other transferee of
any Real Property, facility, establishment or business, or notification,
registration or filing to or with any Governmental Authority, in connection with
the sale, lease, mortgage, assignment or other transfer (including any transfer
of control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred. “Guarantee Payment” shall have the meaning assigned to
such term in Section 7.12(b). “Guaranteed Obligations” shall have the meaning
assigned to such term in Section 7.01. 33 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal042.jpg]
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors. “Guarantors” shall mean Holdings and the Subsidiary Guarantors
(including Holdings and each Canadian Guarantor, each U.S. Guarantor, each Swiss
Guarantor, each U.K. Guarantor, each German Guarantor, each Irish Guarantor,
each Brazilian Guarantor, each French Guarantor, each Dubai Guarantor, each
Dutch Guarantor, each Belgian Guarantor, and each other Restricted Subsidiary of
the Designated Company that becomes a Guarantor hereunder). “Hazardous
Materials” shall mean the following: hazardous substances; hazardous wastes;
polychlorinated biphenyls (“PCBs”) or any substance or compound containing PCBs;
asbestos or any asbestos-containing materials in any form or condition; radon or
any other radioactive materials including any source, special nuclear or
by-product material; petroleum, crude oil or any fraction thereof; and any other
pollutant or contaminant or chemicals, wastes, materials, compounds,
constituents or substances, subject to regulation under or which can give rise
to liability (including, but not limited to, due to their ignitability,
corrosivity, reactivity or toxicity) under any Environmental Laws. “Hedging
Agreement” shall mean any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies entered
into for the purposes of hedging a Company’s exposure to interest or exchange
rates, loan credit exchanges, security or currency valuations or commodity
prices, in each case not for speculative purposes. “Hedging Obligations” shall
mean obligations under or with respect to Hedging Agreements. “Hindalco” shall
mean Hindalco Industries Limited, a corporation organized under the laws of
India. “Holdings” shall mean (i) prior to the consummation of the Permitted
Holdings Amalgamation, (x) if any transaction described in clause (b), (c) or
(f) of the definition of Permitted Reorganization Action has not occurred, AV
Metals or (y) AV Minerals, and (ii) upon and after the consummation of the
Permitted Holdings Amalgamation, Successor Holdings. “IFRS” shall mean
International Financial Reporting Standards consistently applied. “Immaterial
Subsidiary” shall mean, at any date of determination, any Subsidiary that,
together with all other Subsidiaries then constituting Immaterial Subsidiaries
(i) contributed 5.0% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to 34 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal043.jpg]
Section 5.01(a) or 5.01(b) prior to the date of determination, (ii) had
consolidated assets representing 5.0% or less of the Consolidated Total Assets
on the last day of the most recent fiscal quarter ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (iii) is not a Loan
Party on the Effective Date or on the Closing Date after giving effect to the
Aleris Acquisition. “Indebtedness” of any person shall mean, without
duplication, (a) all obligations of such person for borrowed money or advances;
(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments; (c) all obligations of such person under conditional sale
or other title retention agreements relating to property purchased by such
person; (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than ninety (90) days (other than such overdue
trade accounts payable being contested in good faith and by proper proceedings,
for which appropriate reserves are being maintained with respect to such
circumstances in accordance with US GAAP or other applicable accounting
standards)); (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, but limited to the fair market value of such property; (f)
all Capital Lease Obligations, Purchase Money Obligations and Synthetic Lease
Obligations of such person; (g) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all
obligations of such person under any Qualified Securitization Transaction; and
(k) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j) above.
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that the terms of such
Indebtedness expressly provide that such person is not liable therefor.
“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes. “Indemnitee” shall have the meaning assigned to such
term in Section 11.03(b). “Information” shall have the meaning assigned to such
term in Section 11.12. “Initial Borrower” shall have the meaning assigned to
such term in the preamble hereto. 35 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal044.jpg]
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights. “Intellectual Property” shall
have the meaning assigned to such term in Section 3.06(a). “Interbank Rate”
shall mean, for any period, the Administrative Agent’s cost of funds for such
period. “Intercompany Notes” shall mean one or more promissory notes
substantially in the form of Exhibit K, or such other form as may be agreed to
by the Administrative Agent in its sole discretion. “Interest Election Request”
shall mean a request by the Borrower to convert or continue a Borrowing in
accordance with Section 2.08(b), substantially in the form of Exhibit E.
“Interest Payment Date” shall mean, (a) with respect to any Borrowing, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and (b) the Maturity Date. “Interest Period” shall mean, with respect to
any Eurodollar Rate Borrowing or Fallback Rate Borrowing, as applicable, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter, as the
Borrower may elect (or any shorter period agreed to in writing by the Required
Lenders); provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) the Borrower shall not select an Interest Period that would
extend beyond the Maturity Date, and (d) the Interest Period for any Credit
Extension other than the first Credit Extension shall end on the same day as the
then-current Interest Period in relation to the first Credit Extension under
this Agreement. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Internally Generated Cash Flow” shall mean cash generated by the Designated
Company and its Restricted Subsidiaries in the ordinary course of business, and
in any event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of
Indebtedness other than borrowings under the Revolving Credit 36
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal045.jpg]
Facility and intercompany loans from another Company funded in the ordinary
course of operations (and not from sources otherwise not constituting Internally
Generated Cash Flow) and (iii) proceeds of issuances of Equity Interests other
than to another Company funded in the ordinary course of operations (and not
from sources otherwise not constituting Internally Generated Cash Flow).
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between: (a) the applicable
Screen Rate for the longest period (for which that Screen Rate is available)
which is less than the Interest Period of that Loan; and (b) the applicable
Screen Rate for the shortest period (for which that Screen Rate is available)
which exceeds the Interest Period of that Loan, each as of approximately 11:00
a.m. (London time) on the date that is two London Banking Days prior to the
commencement of such Interest Period for the currency of that Loan. “Inventory”
shall mean all “inventory,” as such term is defined in the UCC, wherever
located, in which any Person now or hereafter has rights. “Investment Recapture
Amount” shall have the meaning assigned to such term in Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” shall mean the Companies Act, 2014 of Ireland (as amended,
re- enacted, varied or otherwise modified from time to time). “Irish Guarantor”
shall mean each Restricted Subsidiary of the Designated Company incorporated in
Ireland party hereto as a Guarantor, and each other Borrower or Restricted
Subsidiary of the Designated Company incorporated in Ireland that becomes a
Guarantor pursuant to the terms hereof. “IRS” shall mean the United States
Internal Revenue Service. “Joinder Agreement” shall mean a joinder agreement
substantially in the form of Exhibit F, or such other form as may be agreed to
by the Administrative Agent in its sole discretion. 37 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal046.jpg]
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings and (b) in which the Designated Company, in the
aggregate, together with its Subsidiaries, is directly or indirectly, the
beneficial owner of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Designated Company after the Effective Date, Logan and Norf GmbH. “Judgment
Currency” shall have the meaning assigned to such term in Section 11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a). “Junior Secured Indebtedness” shall have the meaning
assigned to such term in the Secured Term Loan Credit Agreement. “Known
Affiliate” of any person shall mean, as to such person, known Affiliates readily
identifiable by name, but excluding any Affiliate (a) that is a bona fide debt
fund or investment vehicle that is primarily engaged in, or that advises funds
or other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
or securities in the ordinary course and with respect to which the Disqualified
Institution does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity or (b) that is a
banking or lending institution engaged in the business of making loans. “Leases”
shall mean any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Effective Date, and (b) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption, other than, in each case, any
such financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption (excluding, in each case, any such financial
institution to the extent it holds no Commitments and all Obligations owing to
it have been paid). 38 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal047.jpg]
“Letter of Comfort” shall mean the letter of comfort, dated on or prior to the
Closing Date, in the form of Exhibit G, from Hindalco to the Administrative
Agent and the Lenders. “Lien” shall mean, with respect to any property, (a) any
mortgage (or mandate to vest a mortgage), deed of trust, lien, pledge,
encumbrance, charge, assignment, hypothecation, prior claim, security interest
or similar encumbrance of any kind or any arrangement to provide priority or
preference in respect of such property or any filing of any financing statement
or any financing change statement under the UCC, the PPSA or any other similar
notice of lien under any similar notice or recording statute of any Governmental
Authority (other than any unauthorized notice or filing filed after the
Effective Date for which there is not otherwise any underlying lien or
obligation, so long as the Designated Company is (if aware of same) using
commercially reasonable efforts to cause the removal of same), including any
easement, right-of- way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. “Liquidity” shall mean as of any date of determination, the sum of
(i) Unrestricted Cash of the Designated Company and its Restricted Subsidiaries
as of such date plus (ii) unutilized and available commitments under the
Revolving Credit Agreement. “Loan Documents” shall mean this Agreement, the
Contribution, Intercompany, Contracting and Offset Agreement, the Subordination
Agreement, each English-law Guarantee, the Notes (if any), each Foreign
Guarantee, each Fee Letter, and all other powers of attorney, consents,
assignments, certificates, agreements or documents, whether heretofore, now or
hereafter executed by or on behalf of any Loan Party for the benefit of the
Administrative Agent or any Lender in connection with this Agreement. “Loan
Parties” shall mean Holdings, the Borrower, the Subsidiary Guarantors and, on
and after the Designated Holdco Effective Date, Designated Holdco. “Loans” shall
mean Term Loans. “Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276. 39 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal048.jpg]
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C). “Mandated Lead Arrangers” shall mean ABN AMRO Capital USA LLC,
Australia and New Zealand Banking Group Limited, Axis Bank Limited, Bank of
America, N.A., Barclays Bank PLC, Citigroup Global Markets Asia Limited, Crédit
Agricole Corporate and Investment Bank, DBS Bank Ltd., Deutsche Bank Securities
Inc., First Abu Dhabi Bank USA N.V., HSBC Securities (USA) Inc., ICICI Bank
Limited, New York Branch, ING Bank N.V., Singapore Branch, JPMorgan Chase Bank,
N.A., Mizuho Bank, Ltd., MUFG Bank, Ltd., Societe Generale, Hong Kong Branch,
Standard Chartered Bank, State Bank of India, and Sumitomo Mitsui Banking
Corporation Singapore Branch, in their capacities as Mandated Lead Arrangers and
Bookrunners under this Agreement. “Margin Stock” shall have the meaning assigned
to such term in Regulation U. “Material Adverse Effect” shall mean (a) a
material adverse effect on the business, property, results of operations, or
financial condition of the Loan Parties and their Restricted Subsidiaries, taken
as a whole; (b) a material impairment of the ability of the Loan Parties to
perform their payment and other material obligations under the Loan Documents;
or (c) a material impairment of the rights of or benefits or remedies available
to the Lenders or the Administrative Agent under the Loan Documents, taken as a
whole. “Material Indebtedness” shall mean (a) (i) Indebtedness under the
Revolving Credit Loan Documents and any Permitted Revolving Credit Facility
Refinancings thereof, (ii) Indebtedness under the Secured Term Loan Documents
and any Permitted Secured Term Loan Facility Refinancings thereof, (b)
Indebtedness under the Senior Notes, the Additional Senior Secured Indebtedness,
the Junior Secured Indebtedness and any Permitted Refinancings of any thereof in
each case in an aggregate outstanding principal amount exceeding $100,000,000
and (c) any other Indebtedness (other than the Loans and intercompany
Indebtedness of the Companies permitted hereunder) of the Loan Parties in an
aggregate outstanding principal amount exceeding $100,000,000. “Material
Subsidiary” shall mean any Subsidiary of the Designated Company that is not an
Immaterial Subsidiary. “Maturity Date” shall mean the date that is one year
after the Closing Date; provided that if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14. 40
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal049.jpg]
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $2,250,000,000 and (y) the Borrowing Base. “Minimum
Amount” shall mean an integral multiple of $1,000,000 and not less than
$5,000,000. “Moody’s” shall mean Moody’s Investors Service, Inc. “Multiemployer
Plan” shall mean a multiemployer plan within the meaning of Section 4001(a)(3)
or Section 3(37) of ERISA (a) to which any Company or any ERISA Affiliate is
then making or accruing an obligation to make contributions; (b) to which any
Company or any ERISA Affiliate has within the preceding six plan years made
contributions; or (c) with respect to which any Company could incur liability.
“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale, the cash
proceeds received by Holdings, the Designated Company or any of its Restricted
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings, the Designated Company or any of its Restricted
Subsidiaries) in respect of non-cash consideration initially received) net of
(without duplication) (i) selling expenses (including reasonable brokers’ fees
or commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Designated Company’s good faith estimate of
income taxes paid or payable in connection with such sale and repatriation Taxes
that are or would be payable in connection with any sale by a Restricted
Subsidiary); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Asset Sale or (y) any other liabilities retained by Holdings, the
Designated Company or any of its Restricted Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) the Designated Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold within ninety (90) days of such Asset Sale (provided that,
to the extent such cash proceeds are not used to make payments in respect of
such unassumed liabilities within ninety (90) days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Revolving Credit Loans or the Loans) which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties); and (v) so long as
any Revolving Credit Loans remain outstanding, the proceeds of any Revolving
Credit Priority Collateral (as defined in the Revolving Credit Loan Documents)
of any Loan Party sold in such Asset Sale (which shall include, for the
avoidance of doubt, the portion of the sale price of the Equity 41
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal050.jpg]
Interests or all or substantially all of the property, assets or business of any
Restricted Subsidiary of Holdings consisting of the net book value of any such
Revolving Credit Priority Collateral); (b) with respect to any Debt Issuance or
any Disqualified Capital Stock, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith;
(c) with respect to any issuance of Equity Interests (other than Preferred
Stock) by Holdings, Designated Holdco, the Parent or the Borrower, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and (d) with respect to any Casualty Event,
the cash insurance proceeds, condemnation awards and other compensation received
in respect thereof, net of (i) all reasonable costs and expenses incurred in
connection with the collection of such proceeds, awards or other compensation in
respect of such Casualty Event; and (ii) so long as any Revolving Credit Loans
remain outstanding, any such cash insurance proceeds, condemnation awards and
other compensation received in respect of Revolving Credit Priority Collateral
(as defined in the Revolving Credit Loan Documents) of any Loan Party to the
extent such amounts are required to be (and are) applied to the repayment of the
Revolving Credit Loans pursuant to the terms of the Revolving Credit Agreement;
provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, the Designated Company and
its Restricted Subsidiaries. “Net Working Capital” shall mean, at any time,
Consolidated Current Assets at such time minus Consolidated Current Liabilities
at such time. “NKL” shall mean Novelis Korea Limited. “NKL Share Repurchase”
shall mean the repurchase by NKL of Equity Interests of NKL for cash
consideration derived from all or a portion of the proceeds of the Ulsan Share
Sale, which may be structured as a share cancellation, a reduction in par value,
a share consolidation and reduction in share value, or any other legal structure
resulting in the reduction of Equity Interests in NKL in exchange for cash
consideration. “Non-consolidated Affiliate” shall mean (a) Norf GmbH, MiniMRF
LLC (Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so
long as they are not a Subsidiary of the Designated Company, (b) the Ulsan JV
Subsidiary, solely to the extent that 42 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal051.jpg]
(i) such Person is not otherwise included in the consolidated financial results
of the Designated Company and its Restricted Subsidiaries and (ii) the
requirement set forth in clause (c)(ii) below remains true in respect of the
Ulsan JV Subsidiary, and (c) any other Person formed or acquired by the
Designated Company or any of its Restricted Subsidiaries, in the case of this
clause (c), so long as (i) such Person is not a Subsidiary of the Designated
Company and (ii) the Designated Company owns, directly or indirectly, Equity
Interests in such Restricted Subsidiary representing at least 50% of the voting
power of all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or equivalent
governing body) of such Person. “Non-consolidated Affiliate Debt” shall mean
with respect to the Non-consolidated Affiliates, as of any date of determination
and without duplication, the Consolidated Total Net Debt of the Non-consolidated
Affiliates and their Subsidiaries (determined as if references to the Designated
Company and the Restricted Subsidiaries in the definition of Consolidated Total
Net Debt were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non- consolidated Affiliates and their Subsidiaries
(determined as if references to the Designated Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to
Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Designated Company, the Parent or the Borrower, to the extent of such
prohibition. “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Guarantor. “Non-Loan Party Jurisdiction” shall mean each country (including any
state, province or other political subdivision thereof) other than (i) the
United States, Canada, the United Kingdom, Switzerland and Germany, (ii) any
other country in which a Loan Party is organized and (iii) any state, province
or other political subdivision of the foregoing. “Non-Principal Jurisdiction”
shall mean each country in which a Loan Party is organized (and any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland, Belgium, the Netherlands and
Germany, (ii) any other country in which a Loan Party is organized in respect of
which Accounts are included in the borrowing base for purposes of the Revolving
Credit Agreement and (iii) any state, province or other political subdivision of
the foregoing clauses (i) and (ii). “Norf GmbH” shall mean Aluminium Norf GmbH,
a limited liability company (GmbH) organized under the laws of Germany. 43
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal052.jpg]
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit I. “Novelis
Acquisitions” shall have the meaning assigned to such term in the preamble
hereto. “Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized
under the laws of Switzerland. “Novelis AG Cash Pooling Agreement” shall mean a
Cash Management Agreement entered into among Novelis AG and certain “European
Affiliates” (as identified therein) dated 1 February 2007, together with all
ancillary documentation thereto. “Novelis Inc.” shall mean Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act. “Novelis
Switzerland” shall mean Novelis Switzerland SA, a company organized under the
laws of Switzerland. “Obligation Currency” shall have the meaning assigned to
such term in Section 11.18(a). “Obligations” shall mean (a) obligations of the
Borrower and the other Loan Parties from time to time arising under or in
respect of the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing (and interest that would have
accrued but for such proceeding) during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including obligations under
the Guarantees and fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents. “OFAC” shall have the meaning assigned to such term in
Section 3.22. 44 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal053.jpg]
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity. “Organizational
Documents” shall mean, with respect to any person, (i) in the case of any
corporation, the certificate of incorporation and by-laws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction)
of such person, (ii) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing. “Other Connection Taxes” shall mean, with respect
to the Administrative Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, recording, court or
documentary, excise, transfer, sales, property, intangible, filing or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(c)). “Parent” shall have the
meaning assigned to such term in the preamble hereto or, following the Permitted
Holdings Amalgamation, Successor Parent. “Participant” shall have the meaning
assigned to such term in Section 11.04(d). “Participant Register” shall have the
meaning assigned to such term in Section 11.04(c). “Participating Member States”
shall mean the member states of the European Communities that adopt or have
adopted the euro as their lawful currency in accordance with the legislation of
the European Union relating to European Monetary Union. “Party” shall mean any
party to this Agreement. 45 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal054.jpg]
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA. “Pensions Regulator” shall mean the body corporate called the
Pensions Regulator established under Part I of the Pensions Act 2004. “Permitted
ABL Customer Account Financing Amendment” shall have the meaning assigned to
such term in Section 1.10. “Permitted Acquisition” shall mean any Acquisition,
if each of the following conditions is met: (i) no Default is then continuing or
would result therefrom; (ii) no Company shall, in connection with any such
transaction, assume or remain liable with respect to any Indebtedness of the
related seller or the business, person or properties acquired, except to the
extent permitted under Section 6.01, and any other such Indebtedness not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition; (iii) the person or
business to be acquired shall be, or shall be engaged in, a business of the type
that the Loan Parties and the Subsidiaries are permitted to be engaged in under
Section 6.15, and the person or business and any property acquired in connection
with any such transaction shall be free and clear of any Liens, other than
Permitted Liens; (iv) the Board of Directors of the person to be acquired shall
not have indicated publicly its opposition to the consummation of such
acquisition (which opposition has not been publicly withdrawn); (v) all
transactions in connection therewith shall be consummated in all material
respects in accordance with all applicable Requirements of Law; (vi) with
respect to any transaction involving Acquisition Consideration of more than
$50,000,000, unless the Administrative Agent shall otherwise agree, the
Designated Company shall have provided the Administrative Agent written notice
on or before the consummation of such transaction, which notice shall describe
(A) in reasonable detail the terms and conditions of such transaction and the
person or business to be acquired and (B) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by the Administrative Agent; 46 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal055.jpg]
(vii) any person acquired in connection with any such transaction shall become a
Guarantor to the extent required under, and within the relevant time periods
provided in, Section 5.11; (viii) with respect to any transaction involving
Acquisition Consideration that, when added to the fair market value of Equity
Interests, including Equity Interests of Holdings, constituting purchase
consideration, exceeds $50,000,000, the Designated Company shall have delivered
to the Administrative Agent an Officers’ Certificate on or prior to the
consummation of such transaction certifying that (A) such transaction complies
with this definition and (B) such transaction could not reasonably be expected
to result in a Material Adverse Effect; (ix) [intentionally omitted]; (x) if any
Person so acquired (or any Subsidiary of such Person) is not required to become
a Loan Party pursuant to Section 5.11, the Acquisition Consideration payable for
such Person (or the portion thereof attributable or allocated by the Designated
Company in good faith to each such Subsidiary) in connection with such
Acquisition, and all other Acquisitions of non-Loan Parties consummated after
the Effective Date shall not, unless, on the date of such Acquisition, the
Senior Secured Net Leverage Ratio, determined on a Pro Forma Basis, after giving
effect to such Acquisition shall be no greater than 3.00 to 1.00 determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such Acquisition had been consummated as of the first day of the fiscal
period covered thereby, exceed an amount equal to the greater of (x) 2.0% of
Consolidated Net Tangible Assets and (y) $100,000,000 in the aggregate since the
Effective Date (provided that such amounts can be exceeded to the extent of
Investments made pursuant to Section 6.04(r)); (xi) immediately after giving
effect to such Acquisition (other than Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), the Designated Company shall, on a Pro Forma Basis, be in
compliance with the Financial Performance Covenant, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) (or
for periods prior to the delivery of such financial information for a four
fiscal quarter period, based on financial information filed with the United
States Securities and Exchange Commission) as though such Acquisition and all
other Specified Transactions consummated after the applicable four quarter
period and on or prior to the relevant date of determination had been
consummated as of the first day of the fiscal period covered thereby; (xii) with
respect to any transaction involving Acquisition Consideration of more than
$50,000,000, the Designated Company shall have delivered a certificate from a
Financial Officer of the Designated Company on or prior to the consummation of
such transaction (A) as to the matters set forth in clause (i) above and (B)
demonstrating its compliance with clause (xi) above, and (C) to the extent the
person so acquired is not 47 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal056.jpg]
required to become a Loan Party hereunder pursuant to Section 5.11,
demonstrating compliance with clause (x) above, and in each case accompanied by
compliance calculations in reasonable detail. “Permitted Aleris Foreign
Subsidiary Transfer” shall mean, on or after the Aleris Acquisition Closing
Date: (a) the sale, Distribution, contribution or other transfer of the Equity
Interests in any Subsidiary of Aleris organized in a jurisdiction outside of the
United States of America (each, a “Transferred Aleris Foreign Subsidiary”) (x)
from a Loan Party to any Loan Party other than Aleris or any Subsidiary of
Aleris (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party (which
may include Aleris or any Restricted Subsidiary of Aleris) to effect such sale,
Distribution, contribution or transfer) or (y) in the case of Equity Interests
in an entity that would not be required to become a Loan Party pursuant to the
terms hereof after giving effect to such transfer, from a Loan Party to any
other Company (other than Aleris or any Subsidiary of Aleris) organized in the
same jurisdiction as the issuer of such Equity Interests (it being agreed, for
this purpose, that Hong Kong and the People’s Republic of China are the same
jurisdiction so long as an entity organized under the laws of Hong Kong would
not be a Subsidiary of an entity organized under the laws of the People’s
Republic of China after giving effect to such transfer) (and any substantially
concurrent interim sale, Distribution, contribution or other transfer of such
Equity Interests to a Loan Party (which may include Aleris or any Restricted
Subsidiary of Aleris) to effect such sale, Distribution, contribution or
transfer); and (b) if applicable in connection with any of the transactions
described in clause (a) above, as consideration for such sale, Distribution,
contribution or other transfer of such Equity Interests, the issuance of one or
more Intercompany Notes to the Loan Party that sold, Distributed, contributed or
otherwise transferred such Equity Interests; provided that: (i) any such sale,
Distribution, contribution or other transfer of such Equity Interests shall
occur within one year of the Aleris Acquisition Closing Date (or such later date
agreed by the Administrative Agent); provided that any Intercompany Note issued
in connection therewith shall be issued substantially concurrently with the
consummation of such sale, Distribution, contribution or other transfer of such
Equity Interests; (ii) [intentionally omitted]; (iii) the obligations under each
Intercompany Note in connection with any step of a Permitted Aleris Foreign
Subsidiary Transfer shall be subordinated to the Secured 48 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal057.jpg]
Obligations (to the extent evidencing a payment obligation of a Loan Party) on
terms reasonably satisfactory to the Administrative Agent and shall constitute
Subordinated Indebtedness hereunder, and if such Intercompany Note is received
by a Company that is not a Loan Party, other than in the case of an Intercompany
Note issued by another Company that is not a Loan Party, on a Pro Forma Basis
after giving effect to and at the time of the issuance of such Intercompany
Note, the Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0;
and (iv) any sale, Distribution, contribution or other transfer of Equity
Interests of a Transferred Aleris Foreign Subsidiary to a Restricted Grantor
(other than a Transferred Aleris Foreign Subsidiary transferred to a Restricted
Grantor organized in the same jurisdiction as the Transferred Aleris Foreign
Subsidiary) shall be conditioned on either the creation of a newly formed
Unrestricted Grantor or the existence of an Unrestricted Grantor, in each case
that (A) is directly 100% owned by such Restricted Grantor and that directly
owns 100% of such Transferred Aleris Foreign Subsidiary after giving effect to
such transaction, (B) has complied with the Joinder Requirements and (C) shall
not be permitted to own, on and after the date of such action, any assets other
than the Permitted Holding Company Assets. “Permitted Customer Account Financing
Amendment Conditions” shall mean, with respect to each amendment to the
definition of Permitted Customer Account Financing effected pursuant to Section
1.10, each of the following: (a) Holdings or the Designated Company shall have
executed and delivered a certificate to the Administrative Agent, no later than
two Business Days after the date that any Permitted ABL Customer Account
Financing Amendment becomes effective, attaching a certified copy of such
Permitted ABL Customer Account Financing Amendment, and certifying that the
terms of such Permitted ABL Customer Account Financing Amendment comply with the
requirements set forth in clauses (b) through (d) below; (b) the terms of such
amendment shall not expand the scope of the collateral permitted to be released
under the Revolving Credit Loan Documents in connection with any Permitted
Customer Account Financing, which collateral shall be limited to Factoring
Assets that are sold in connection with (or that otherwise secure) such
Permitted Customer Account Financing, it being understood that factoring
additional Accounts of additional Account Debtors shall not constitute an
expansion of the scope for purposes of this clause (b); (c) such amendment shall
relate solely to the factoring of Accounts of customers of the Loan Parties in
connection with a Permitted Customer Account Financing, and the creation of
Liens on Factoring Assets that secure such Permitted Customer Account Financing;
and (d) such amendment shall not otherwise adversely affect the Credit Parties.
49 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal058.jpg]
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof (or, in the case of any representation or warranty that is
qualified as to materiality, “Material Adverse Effect” or similar language, in
all respects), with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects (or, in the case of any representation or warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language,
in all respects) as of such earlier date, (ii) the number of Account Debtors
whose Accounts are at any time subject to Permitted Customer Account Financings
shall be limited to seven; provided that all Affiliates of an Account Debtor
shall be deemed to be a single Account Debtor for purposes of this definition,
and (iii) Accounts subject to a Permitted Customer Account Financing must be
capable of being fully segregated from other Accounts (including with respect to
accounts receivable reporting, purchase orders, invoicing, and payments);
provided, further, that notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value. “Permitted First Priority Refinancing Debt” shall mean any secured
Indebtedness incurred by any Loan Party in the form of one or more series of
senior secured notes under one or more indentures; provided that (i)
[intentionally omitted], (ii) such Indebtedness constitutes Secured Term Loan
Credit Agreement Refinancing Indebtedness in respect of Secured Term Loans,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in the Secured Term Loan Documents to
make mandatory prepayments or prepayment offers out of such proceeds on a pari
passu basis with the obligations secured under the Secured Term Loan Documents,
all other Permitted First Priority Refinancing Debt and all Additional Senior
Secured Indebtedness), in each case prior to the date that is 181 days after the
Maturity Date at the time such Indebtedness is incurred, (iv) [intentionally
omitted], (v) such Indebtedness is not guaranteed by any Persons other than the
Loan Parties, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions, and terms related to collateral and perfection) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with 50 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal059.jpg]
respect to any terms (including covenants) and conditions contained in such
Indebtedness that are applicable only after the then Maturity Date) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Designated Company has determined in good faith that such terms
and conditions satisfy the requirement of this clause (vi) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Designated Company within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), and (vii) no Default shall
exist immediately prior to or after giving effect to such incurrence. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor. “Permitted Fiscal Unity Liability” shall mean any
joint and several liability arising as a result of an Loan Party being a member
of a fiscal unity permitted under Section 3.31. “Permitted German Alternative
Financing” shall mean a financing or other transaction of the type permitted by
Section 6.01(e), 6.01(m), 6.06(e), or 6.06(r) with respect to Accounts or
Inventory of one or more German Guarantors; provided that (i) no Default exists
or would result therefrom and the representations and warranties set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date thereof, with the same effect as though made on such date, except to
the extent such representations and warranties expressly relate to an earlier
date, (ii) from and after the date of any Permitted German Alternative
Financing, the amount of the German Borrowing Base (as defined in the Revolving
Credit Agreement) shall be deemed to be zero, and availability under the Swiss
Borrowing Base (as defined in the Revolving Credit Agreement) in respect of
Accounts sold pursuant to a German Receivables Purchase Agreement shall be
deemed to be zero, (iii) on or prior to the date of any Permitted German
Alternative Financing, Novelis Deutschland GmbH shall have prepaid all of its
outstanding loans under the Revolving Credit Agreement in full in cash, in
accordance with the terms thereof, (iv) from and after the date of any Permitted
German Alternative Financing, Novelis Deutschland GmbH shall not be permitted to
request or borrow any loans under the Revolving Credit Agreement and shall be
deemed no longer to be a borrower thereunder, and (v) the applicable Loan
Parties shall have terminated the German Receivables Purchase Agreement; and
provided, further, that notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted German Alternative Financing.
“Permitted Holding Company Assets” shall mean for any Person (i) Deposit
Accounts; provided that the aggregate amount on deposit in such accounts at the
end of each day shall not exceed $1,000,000 (or the equivalent thereof);
provided, further, that, so long as no Default is then continuing, the amount on
deposit in such accounts may exceed such amount if such deposits are applied to
settle an Investment permitted under Section 6.04 within three Business Days of
the deposit therein, (ii) Equity Interests in Subsidiaries, (iii) intangible
rights required to 51 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal060.jpg]
exist and do business as a holding company, and (iv) rights under contracts and
licenses with Holdings and its Subsidiaries permitted hereunder; provided, that
Permitted Holding Company Assets shall not include (x) any Intellectual Property
(other than customary inbound licenses to use Intellectual Property of the
Companies necessary to operate the business of such Person) or (y) any other
contracts or licenses that are material to the business of Holdings and its
Subsidiaries, taken as a whole. “Permitted Holdings Amalgamation” shall mean the
amalgamation of Holdings and the Parent on a single occasion following the
Effective Date; provided that (i) no Default exists or would result therefrom
and the representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects on and as of the date of the
amalgamation, with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date), (ii) the person resulting from
such amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Parent”), and the
Successor Parent shall expressly assume and confirm its obligations as Parent
under this Agreement and the other Loan Documents to which Parent is a party
pursuant to a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, (iii) immediately upon consummation of such amalgamation,
(x) if such amalgamation occurs prior to the Designated Holdco Effective Date,
AV Minerals, or (y) if such amalgamation occurs prior to the Designated Holdco
Effective Date and prior to the commencement of the Permitted Reorganization, a
new holding company with no material assets other than Equity Interests in the
Successor Parent (such Person described in clause (x) or (y), “Successor
Holdings”), shall (A) be, (1) in the case of AV Minerals, organized under the
laws of the Netherlands, or (2) in the case of any other holding company,
organized under the laws of the Netherlands, England and Wales, Canada, or a
province or territory of Canada, (B) directly own 100% of the Equity Interests
in the Successor Parent; provided that, if such amalgamation occurs on or after
the Designated Holdco Effective Date, then Designated Holdco shall directly own
100% of the Equity Interests in the Successor Parent and Successor Holdings
shall own 100% of the Equity Interests of Designated Holdco, and (C) execute a
supplement or joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent to become a Guarantor and, if requested
by the Administrative Agent, execute a Foreign Guarantee (or supplements or
joinder agreements thereto), each in form and substance reasonably satisfactory
to the Administrative Agent, and take all actions necessary or advisable in the
opinion of the Administrative Agent to assume and confirm such Person’s
obligations as Holdings under this Agreement and the other Loan Documents, (iv)
be in compliance with all covenants and obligations of Holdings (and, on and
after the Designated Holdco Effective Date, Designated Holdco) under this
Agreement, (v) immediately after giving effect to any such amalgamation, the
Senior Secured Net Leverage Ratio is not greater than the Senior Secured Net
Leverage Ratio immediately prior to such amalgamation, which shall be evidenced
by a certificate from the chief financial officer of the Designated Company
demonstrating such compliance calculation in reasonable detail, (vi) the
Successor Parent shall have no Indebtedness after giving effect to the Permitted
Holdings Amalgamation other than Indebtedness of the Parent in existence
immediately prior to the consummation of the Permitted Holdings Amalgamation,
(vii) each other Guarantor, shall have by a confirmation in form and substance
reasonably satisfactory to the Administrative Agent, 52 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal061.jpg]
confirmed that its guarantee of the Guaranteed Obligations (including its
Guarantee) shall apply to the Successor Parent’s obligations under this
Agreement, (viii) the Parent and each other Guarantor shall have by
confirmations and any required supplements to the applicable Loan Documents
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent, confirmed that
its obligations thereunder shall apply to the Borrower’s and Successor Parent’s
obligations under this Agreement and the other Loan Documents and (ix) each Loan
Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the execution and delivery and enforceability of the documents referred to above
and the compliance of such amalgamation with the provisions hereof, and all such
opinions of counsel shall be satisfactory to the Administrative Agent; and
provided, further, that (x) if the foregoing are satisfied, Successor Holdings
will be substituted for and assume all obligations of AV Metals under this
Agreement and each of the other Loan Documents and all references hereunder and
under the other Loan Documents to Holdings shall be references to the such
Person and (2) the Successor Parent shall be substituted for Novelis Inc. under
this Agreement and each of the other Loan Documents and shall assume all
obligations of Novelis Inc. under this Agreement and each of the other Loan
Documents and all references hereunder and under the other Loan Documents to the
Parent shall be references to the Successor Parent and (y) notwithstanding any
provision of Section 11.02, the Administrative Agent is hereby authorized by the
Lenders to make any amendments to the Loan Documents that are necessary to
reflect such changes in the parties to the applicable Loan Documents. “Permitted
Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings (i) with
respect to which neither the Designated Company nor any Subsidiary has any
Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Maturity Date, (iv) that does not
require any payments in cash of interest or other amounts in respect of the
principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and (vi) that is issued to a person that is not an
Affiliate of the Designated Company or any of Holdings’ Subsidiaries in an
arm’s-length transaction on fair market terms; provided that at least five
Business Days prior to the incurrence of such Indebtedness, a Responsible
Officer of Holdings shall have delivered a certificate to the Administrative
Agent (together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
stating that Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirements. “Permitted Liens” shall have the
meaning assigned to such term in Section 6.02. “Permitted Novelis Switzerland
Financing” shall mean a financing or other transaction of the type permitted by
Section 6.01(e) or 6.06(e) with respect to any Accounts of Novelis 53
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal062.jpg]
Switzerland; provided that (i) after giving effect to such financing, no
Accounts of Novelis Switzerland shall be included in the borrowing base for
purposes of the Revolving Credit Agreement, and (ii) no Default exists or would
result therefrom and the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date thereof, with the same effect as though made on such date, except to the
extent such representations and warranties expressly relate to an earlier date
and provided, further, that notwithstanding any provision of Section 11.02, the
Administrative Agent is hereby authorized by the Lenders to make any amendments
to the Loan Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Novelis Switzerland Financing.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not (or is not required
to be) an obligor under the Indebtedness being so refinanced or renewed (or, in
the case of a Permitted Refinancing of the Senior Notes, such obligors are Loan
Parties (other than Holdings)) and (e) the subordination provisions thereof (if
any) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being so refinanced or renewed; provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Designated
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements. “Permitted Reorganization” shall mean, at any time prior
to a Qualified Parent IPO, an internal reorganization of Holdings and its
Subsidiaries to effect any or all of the Permitted Reorganization Actions,
subject to the following terms and conditions; provided that the Permitted
Reorganization shall not occur if the Permitted Holdings Amalgamation occurs and
AV Minerals is not Successor Holdings: 54 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal063.jpg]
(a) both immediately before and immediately after giving effect to each step of
the Permitted Reorganization, and at all times during the Permitted
Reorganization: (i) the Permitted Reorganization, each Permitted Reorganization
Action, and each step taken in furtherance of the Permitted Reorganization and
of each Permitted Reorganization Action, shall not reduce or impair the value or
benefit of the Guarantee or any Foreign Guarantee; provided that the re-
starting of any fraudulent conveyance, fraudulent transfer, preference or
hardening period with respect to any Guarantee or Foreign Guarantee under
applicable Requirements of Law; (ii) no Default shall have occurred and be
continuing or would result therefrom, and each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document shall be true and correct in all material respects on and as
of the date of such step of the Permitted Reorganization with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date, and a Responsible Officer of the Designated
Company (after giving effect to such step of the Permitted Reorganization) shall
have provided an Officer’s Certificate certifying as to the matters in clause
(a)(i) and this clause (a)(ii); (iii) [intentionally omitted]; (iv)
[intentionally omitted]; (v) the Guarantee and each Foreign Guarantee shall
continue to be effective and fully enforceable in accordance with its terms, it
being understood that a Loan Party shall not be in violation of this clause (v)
solely as a result of its amalgamation, consolidation, merger or dissolution
with and into another Loan Party so long as such amalgamation, consolidation or
merger complies with the requirements of Section 6.05(c); and (vi)
notwithstanding the foregoing, the Administrative Agent may reasonably require
that any Loan Party enter into a new Guarantee or Foreign Guarantee, as
applicable, or reaffirmations of any of the foregoing, in each case in form and
substance reasonably satisfactory to the Administrative Agent, in connection
with any step of the Permitted Reorganization, in order to reaffirm, preserve or
otherwise give effect to the foregoing requirements; 55 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal064.jpg]
(b) [intentionally omitted]; (c) the Borrower or the Designated Company shall
have provided all notices and certificates required to be delivered, within the
time period required to be delivered, to the Administrative Agent under the
applicable Loan Documents in order to consummate each step of the Permitted
Reorganization; provided that, without limiting the notice requirements in this
definition, the Administrative Agent may waive in writing in advance any such
notice period with respect to such step, and each Lender hereby authorizes the
Administrative Agent to waive any such notice period; (d) the Permitted
Reorganization shall be completed no later than the close of business on the one
year anniversary of the date that the Companies commence the first step of the
Permitted Reorganization (without regard to the formation of Designated Holdco,
for so long as Designated Holdco does not own any Equity Interests in any Loan
Party or any other Subsidiary) or such longer period as may be agreed to by the
Administrative Agent in its sole discretion; (e) prior to commencing any step of
the Permitted Reorganization, each step of the Permitted Reorganization shall be
permitted under the documents evidencing Material Indebtedness; (f)
[intentionally omitted]; (g) no later than the date that is five Business Days
prior to the date that each step of the Permitted Reorganization is commenced
(or such later date agreed to by the Administrative Agent), the Designated
Company shall have delivered to the Administrative Agent a certificate from a
Financial Officer of the Designated Company setting forth the commencement date
of such step of the Permitted Reorganization, and certifying that all actions
taken in connection with such step comply with the terms of this definition, the
definition of Permitted Reorganization Actions, and the terms of the Loan
Documents; provided that the first certificate delivered pursuant to this clause
(g) shall also state that the step (or steps) described in such certificate
constitute the commencement of the Permitted Reorganization, and shall state the
date by which the Permitted Reorganization must be completed in accordance with
clause (d) above; (h) in the case of AV Minerals, Designated Holdco, and each
new Subsidiary amalgamated, created or otherwise formed as part of any step of
the Permitted Reorganization, such Person shall become a Loan Party (in the case
of any Subsidiary of Designated Holdco other than the Borrower, Parent and
Aleris, solely to the extent required under Section 5.11 or otherwise in order
to comply with the other clauses of this definition and the definition of
Permitted Reorganization Actions) pursuant to the terms of the Loan Documents
(without regard to any time periods provided for herein or therein) and shall
become party to and/or execute and 56 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal065.jpg]
deliver the Guarantee and each applicable Foreign Guarantee, at or prior to the
time such step is effected; (i) [intentionally omitted]; (j) [intentionally
omitted]; (k) notwithstanding any other provision in any Loan Document to the
contrary, the Loan Parties shall gross-up and otherwise indemnify the
Administrative Agent and each other Credit Party for all Taxes incurred by the
Administrative Agent or Credit Party as a result of the Permitted Reorganization
or any step thereof (including any such Taxes arising after the consummation of
any step of the Permitted Reorganization, whether as a result of a Person
becoming Holdings or otherwise), and this Agreement shall be amended as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
(and implemented pursuant to documentation agreed by the Administrative Agent
and the Designated Company, such agreement not to be unreasonably withheld), to
give effect to such gross-up and indemnification (including the addition of
gross-up and indemnification provisions applicable, in the reasonable opinion of
the Administrative Agent, to implement such gross up and indemnity obligations);
provided, however, that solely for purposes of this clause (k), “Taxes” shall
not include any (i) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income taxes), and branch profits
Taxes, in each case, (x) imposed as a result of such recipient being organized
under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (y) that are Other Connection Taxes, (ii)
Taxes attributable to such recipient’s failure to comply with Section 2.15(e),
and (iii) any U.S. federal withholding Taxes imposed under FATCA; (l) prior to
or concurrently with the consummation of each step of the Permitted
Reorganization, the Loan Parties shall deliver or cause to be delivered: (i) all
documents reasonably requested by the Administrative Agent in connection with
the Permitted Reorganization and/or such step thereof, including, but not
limited to, documents consistent with those described in Sections 4.01(a)(ii)
and (iii), or a joinder thereto, the extent such Loan Party is not already a
party thereto, (m), 4.02(c)(i), (e), (f), (m) through (v), and Schedule 5.15, in
each case in form and substance reasonably acceptable to the Administrative
Agent; and (ii) favorable written opinions of Torys, LLP (or other nationally
recognized U.S. counsel for the Loan Parties) and each local and foreign counsel
of the Loan Parties (or, in the case of Loan Documents governed by or entities
organized under the laws of the United Arab Emirates or the Dubai 57
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal066.jpg]
International Financial Centre, counsel to the Administrative Agent), in each
case reasonably requested by the Administrative Agent, in each applicable
jurisdiction and addressed to the Administrative Agent and the Lenders, covering
such matters relating to the Loan Documents and the Permitted Reorganization
and/or such step thereof as the Administrative Agent shall reasonably request,
and in each case in form and substance reasonably satisfactory to the
Administrative Agent, including, but not limited to, opinions covering: (1)
creation or continued validity of the Guarantees or the Foreign Guarantees after
giving effect to such step of the Permitted Reorganization; (2) enforceability
of all Loan Documents, and confirmation or similar opinions as to the validity
and enforceability of the Guarantees and the Foreign Guarantees; (3) validity of
debt claims in connection with all Loans (to the extent that Loans are
outstanding) and all Guarantees and Foreign Guarantees; and (4) no conflict with
organizational documents, Requirements of Law and any documents evidencing
Material Indebtedness; (m) notwithstanding any other provision in any Loan
Document to the contrary, the Administrative Agent and the Designated Company
may make (and the Administrative Agent is hereby authorized by the Lenders to
make) such amendments, restatements and other modifications to the Loan
Documents (other than the definition of Permitted Reorganization except to the
extent provided for therein) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Designated Company, to
effect the terms of the Permitted Reorganization, in each case in a manner
consistent with the terms and conditions set forth in this definition and in
forms mutually agreed by the Administrative Agent and the Designated Company;
(n) The Designated Company shall pay or cause the applicable Loan Party to pay
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Mandated Lead Arrangers, and their respective Affiliates (including the
reasonable fees, charges and disbursements of one primary transaction counsel
(plus local counsel in each applicable jurisdiction) in connection with the
Permitted Reorganization, and all documents, filings, and any amendment,
amendment and restatement, modification or waiver of the provisions hereof or of
any other Loan Document (whether or not the Permitted Reorganization shall be
consummated); and 58 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal067.jpg]
(o) Notwithstanding any provision in any Loan Document to the contrary, with
respect to each step of the Permitted Reorganization, the Administrative Agent
may require amendments and modifications to the Loan Documents (or new
Guarantees and Foreign Guarantees) to ensure that the Guarantees and the Foreign
Guarantees effectively result in the Obligations of the Borrower being
guaranteed by each Guarantor (excluding a guarantee by the Borrower of its own
Obligations) upon and after giving effect to such step of the Permitted
Reorganization. Such amendments, modifications and other Loan Documents so
required by the Administrative Agent shall, notwithstanding any provision in any
Loan Document to the contrary, become effective upon execution and delivery by
the Administrative Agent and the applicable Loan Party, and shall not require
the approval of any Lenders, and the Loan Parties agree to execute and deliver
such amendments, modifications and other Loan Documents as may be reasonably
requested by the Administrative Agent. “Permitted Reorganization Actions” shall
mean any or all of the following, in the case of each such action, subject to
the satisfaction of each of the terms and conditions set forth in the definition
of Permitted Reorganization: (a) the formation of U.K. Holdco by AV Minerals;
(b) the designation by the Parent in a signed written notice delivered to the
Administrative Agent of U.K. Holdco as “Designated Holdco” and the concurrent
contribution, sale or other transfer of 100% of the Equity Interests in AV
Metals (or, if the Permitted Holdings Amalgamation occurs on or prior to such
date, Successor Parent) from AV Minerals to Designated Holdco; (c) the sale,
Distribution, contribution or other transfer of no more than 12.5% of the
aggregate amount of Voting Stock and other Equity Interests in Novelis Aluminium
Holdings Unlimited plus one additional share of such Voting Stock by Parent to
AV Minerals (and any substantially concurrent interim sale, Distribution,
contribution or other transfer of such Equity Interests to a Loan Party to
effect such sale, Distribution, contribution or other transfer) and, if
applicable, the substantially concurrent issuance of an Intercompany Note by
each Loan Party that acquires such Equity Interests to the Loan Party that
sells, Distributes, contributes or otherwise transfers such Equity Interests to
it, as consideration for such sale, Distribution, contribution or other
transfer; (d) the Permitted Holdings Amalgamation; (e) the merger of Novelis AG
and Novelis Switzerland SA; (f) the sale, Distribution or other transfer of 100%
or less of the Equity Interests in Novelis Holdings Inc. from Parent to
Designated Holdco; 59 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal068.jpg]
(g) the sale, Distribution, contribution or other transfer of 100% of the Equity
Interests in Novelis Holdings Inc. from Designated Company and/or Parent to
Novelis AG, Novelis Switzerland SA, the survivor of the merger of Novelis AG and
Novelis Switzerland SA pursuant to clause (e) above (the “Surviving Swiss
Subsidiary”) or, to the extent required by clause (iii) below, New U.S. Holdings
(and any substantially concurrent interim sale, Distribution, contribution or
other transfer of such Equity Interests to an Unrestricted Grantor to effect
such sale, Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; and (h) the sale,
Distribution, contribution or other transfer by a Loan Party (such Loan Party,
the “Transferring Loan Party”) of 100% of the Equity Interests (other than
Equity Interests in Novelis Holdings Inc.) in any Subsidiary of Designated
Company (such subsidiary, the “Transferred Subsidiary”), to an Interim Holding
Company that has complied with the requirements of clause (iv) below (and any
substantially concurrent interim sale, Distribution, contribution or other
transfer of such Equity Interests to a Loan Party to effect such sale,
Distribution, contribution or other transfer) and, if applicable, the
substantially concurrent issuance of an Intercompany Note by each Loan Party
that acquires such Equity Interests to the Loan Party that sells, Distributes,
contributes or otherwise transfers such Equity Interests to it, as consideration
for such sale, Distribution, contribution or other transfer; provided that: (i)
the commencement of any of the actions described in clauses (b), (c), (f), (g)
or (h) above (in the case of clauses (g) and (h) above, solely to the extent
that Designated Company is Designated Holdco) shall be conditioned on each of AV
Minerals and U.K. Holdco having become Guarantors on terms consistent with the
terms of the Loan Documents, including, but not limited to, the requirements set
forth in clause (l) of the definition of Permitted Reorganization and in
Sections 5.11 and 5.12 hereof (without regard to any time periods set forth
therein) (collectively, the “Joinder Requirements”); (ii) the commencement of
any of the actions described in clauses (c), (f), (g) or (h) above (in the case
of clauses (g) and (h) above, solely to the extent that Designated Company is
Designated Holdco) shall be conditioned on the completion of the actions
described in clauses (a) and (b) above; (iii) each sale, Distribution,
contribution or other transfer described in clause (g) above shall be
conditioned on either (x) Novelis Holdings Inc. not owning, following such
action and thereafter, 60 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal069.jpg]
any assets other than the Equity Interests in its direct Subsidiaries and the
Permitted Holding Company Assets or (y) the formation of a new Subsidiary (“New
U.S. Holdings”) organized under the laws of any State of the United States or
the District of Columbia that is a direct Wholly Owned Subsidiary of Novelis AG,
Novelis Switzerland SA, or the Surviving Swiss Subsidiary, and that (1) directly
and wholly owns Novelis Holdings Inc. and (2) indirectly wholly owns Novelis
Acquisitions (and, immediately after giving effect to the merger of Novelis
Acquisitions with and into Aleris in connection with the Aleris Acquisition,
Aleris); provided that this subclause (y) shall be further conditioned on New
U.S. Holdings complying with the Joinder Requirements; provided, further, that
New U.S. Holdings shall not be permitted to own, on and after the date of such
action, any assets other than the Permitted Holding Company Assets; (iv) each
sale, Distribution, contribution or other transfer described in clause (h) above
shall be conditioned on either the creation of a newly formed Unrestricted
Grantor or the existence of an existing Unrestricted Grantor, in each case that
has complied with the Joinder Requirements (such Unrestricted Grantor, an
“Interim Holding Company”), which Person shall be a direct Wholly Owned
Subsidiary of Novelis AG, Novelis Switzerland SA, or the Surviving Swiss
Subsidiary, and that shall directly wholly own the Transferred Subsidiary so
sold, Distributed, contributed or transferred pursuant to such transaction;
provided that such Unrestricted Grantor shall not be permitted to own, on and
after the date of such action, any assets other than the Permitted Holding
Company Assets; (v) except as provided in clauses (i) through (iv) above, the
actions described in clauses (d), (e), (g), and (h) are not conditioned on the
occurrence of any of such other actions or the actions described in clauses (a),
(b) or (c); (vi) the order of the actions described in clauses (a) through (h)
above may be changed as long as the conditions specified for such action in
clauses (i) through (v) above are satisfied; and (vii) the obligations under
each Intercompany Note issued in connection with any action or interim action
described in clause (g) or (h) above shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent and shall constitute
Subordinated Indebtedness hereunder. 61 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal070.jpg]
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the collateral securing the obligations under
such Revolving Credit Loan Documents immediately prior to giving effect to such
refinancing, renewal or replacement, and (e) the persons that are (or are
required to be) obligors under such refinancing or renewal do not include any
person that is not an obligor under the Indebtedness being so refinanced or
renewed (unless, in the case of a refinancing of Indebtedness of a Loan Party,
such persons are or become obligors under the Loan Documents); provided that at
least five Business Days prior to the incurrence of such refinancing or renewal,
a Responsible Officer of the Designated Company shall have delivered an
Officers’ Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Designated
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirements. “Permitted Second Priority Refinancing Debt” shall mean
secured Indebtedness incurred by any Loan Party in the form of one or more
series of junior lien secured notes under one or more indentures or junior lien
secured loans under one or more other debt instruments or facilities; provided
that (i) [intentionally omitted], (ii) such Indebtedness constitutes Secured
Term Loan Credit Agreement Refinancing Indebtedness in respect of Secured Term
Loans, (iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions), in each case
prior to the date that is 181 days after the Maturity Date at the time such
Indebtedness is incurred, (iv) [intentionally omitted], (v) such Indebtedness is
not guaranteed by any Persons other than the Loan Parties, (vi) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions, and terms related to collateral
and perfection) are customary market terms for securities of such type and, in
any event, when taken as a whole, are not materially more favorable to the
investors or lenders providing such Indebtedness than the terms and conditions
of the applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Maturity Date) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Designated Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such 62 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal071.jpg]
requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) [intentionally omitted], and (viii) no Default shall exist immediately
prior to or after giving effect to such incurrence. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor. “Permitted Secured Term Loan Facility Refinancing” shall mean any
refinancing or renewal of the Indebtedness incurred under the Secured Term Loan
Documents; provided that (a) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), in each
case, prior to the date that is 181 days after the Maturity Date at the time
such Indebtedness is incurred, (b) no Default is existing or would result
therefrom, (c) the collateral securing such refinancing or renewal is not
greater than the collateral securing such refinanced or renewed Indebtedness,
and (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Designated Company shall have delivered an Officer’s Certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Designated Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirements. “Permitted Unsecured Refinancing Debt” shall mean unsecured
Indebtedness incurred by the Designated Company or any Loan Party in the form of
one or more series of senior unsecured or subordinated notes or loans under one
or more instruments; provided that (i) such Indebtedness constitutes Secured
Term Loan Credit Agreement Refinancing Indebtedness in respect of Secured Term
Loans (including portions of any class thereof), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness is not guaranteed by any Persons other than the Loan Parties, (iv)
the other terms and conditions of such Indebtedness (excluding pricing, premiums
and optional prepayment or optional redemption provisions) are customary market
terms for Indebtedness of such type and, when taken as a whole, are not
materially more restrictive (provided that such terms shall in no event include
any financial maintenance covenants) on the Designated Company and the
Restricted Subsidiaries than the terms and conditions applicable to the Term
Loans (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Designated Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause (iv)
shall be conclusive evidence that such terms and conditions satisfy 63
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal072.jpg]
such requirement unless the Administrative Agent notifies the Designated Company
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)) and
(v) such Indebtedness (including related guarantees) is not secured. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor. “person” or “Person” shall mean any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” shall mean
any employee pension benefit plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including
under Section 4069 of ERISA). “Platform” shall have the meaning assigned to such
term in Section 11.01(d). “PPSA” shall mean the Personal Property Security Act
(Ontario) and the regulations promulgated thereunder and other applicable
personal property security legislation of the applicable Canadian province or
provinces in respect of the Canadian Loan Parties (including the Civil Code of
Quebec and the regulations respecting the register of personal and movable real
rights promulgated thereunder (the “Civil Code”)) as all such legislation now
exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto. “Preferred Stock” shall mean,
with respect to any person, any and all preferred or preference Equity Interests
(however designated) of such person whether now outstanding or issued after the
Effective Date. “Prepayments Recapture Amount” shall have the meaning assigned
to such term in the Secured Term Loan Credit Agreement. “Principal Jurisdiction”
shall mean (i) the United States, Canada, the United Kingdom, Switzerland,
Germany, Belgium and the Netherlands, (ii) each other country in which a
Restricted Subsidiary is organized in respect of which Accounts are included in
the borrowing base for purposes of the Revolving Credit Agreement and (iii) and
any state, province or other political subdivision of the foregoing. “Pro Forma
Basis” shall mean, with respect to compliance with any test or covenant
hereunder at any time of determination (excluding any calculation of the amount
referred to in clause (a) of the definition of Cumulative Credit), that all
Specified Transactions and the 64 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal073.jpg]
following transactions in connection therewith (if any) shall be deemed to have
occurred as of the first day of the applicable Test Period or other period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Designated Company or any division, business unit, line of business or
facility used for operations of the Designated Company or any of its Restricted
Subsidiaries, shall be excluded (as if such sale or disposition occurred on the
first day of the applicable Test Period), and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included (as if such Permitted Acquisition or Investment
occurred on the first day of the applicable Test Period), (b) any retirement of
Indebtedness in connection therewith, and (c) any Indebtedness incurred or
assumed by the Designated Company or any of its Restricted Subsidiaries in
connection therewith. “Pro Rata Percentage” of any Lender at any time shall mean
the percentage of the sum of the total outstanding Loans and unused Commitments
of all Lenders represented by such Lender’s outstanding Loans and unused
Commitments. “Process Agent” shall have the meaning assigned to such term in
Section 11.09(d). “property” shall mean any right, title or interest in or to
property or assets of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property. “Property Material
Adverse Effect” shall mean, with respect to any Real Property owned by a Loan
Party, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at such Real Property; or (b) the value or utility of such Real
Property. “Public Lender” shall have the meaning assigned to such term in
Section 11.01(d). “Purchase Money Obligation” shall mean, for any person, the
obligations of such person in respect of Indebtedness (including Capital Lease
Obligations) incurred for the purpose of financing all or any part of the
purchase price of any property (including Equity Interests of any person) or the
cost of installation, construction or improvement of any property and any
refinancing thereof; provided, however, that (i) such Indebtedness is incurred
within one year after such acquisition, installation, construction or
improvement of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be. 65 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal074.jpg]
“Qualified Parent IPO” shall mean, at any time prior to the commencement of the
first step of the Permitted Reorganization, and so long as the Parent (directly
or indirectly) owns 100% of the Equity Interests of the Borrower, the issuance
by the Parent of its common Equity Interests in an underwritten primary or
secondary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act. “Qualified Capital Stock” of any person shall mean any
Equity Interests of such person that are not Disqualified Capital Stock.
“Qualified IPO” shall mean the issuance by Holdings (or, on and after the
Designated Holdco Effective Date, Designated Holdco), or any direct or indirect
parent of Holdings (or, on and after the Designated Holdco Effective Date,
Designated Holdco) which, in the case of Holdings, owns no material assets other
that its direct or indirect ownership interest in the Equity Interests of the
Parent (or, on and after the Designated Holdco Effective Date, Designated Holdco
and, to the extent permitted by Section 6.15(a)(i)(y), Novelis Aluminum Holdings
Unlimited) and the other assets permitted by Section 6.15, of its common Equity
Interests in an underwritten primary or secondary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act. “Qualified Securitization
Transaction” shall mean any transaction or series of transactions that may be
entered into by any Restricted Subsidiary (other than a Restricted Subsidiary
organized under the laws of a Principal Jurisdiction (excluding from such
requirement as to the absence of Restricted Subsidiaries organized under the
laws of a Principal Jurisdiction, any Permitted German Alternative Financing,
any Permitted Customer Account Financing or any Permitted Novelis Switzerland
Financing)) pursuant to which such Restricted Subsidiary may sell, convey or
otherwise transfer to a Securitization Entity or may grant a security interest
in any Receivables (whether now existing or arising or acquired in the future)
of such Restricted Subsidiary or any Related Security or Securitization Assets;
provided that no Receivables or other property of any Company organized in a
Principal Jurisdiction (excluding from such requirement as to the absence of
property of a Company organized in a Principal Jurisdiction, any Permitted
German Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing) shall be subject to a Qualified
Securitization Transaction. “Real Property” shall mean, collectively, all right,
title and interest (including any freehold, leasehold, minerals or other estate)
in and to any and all parcels of or interests in real property owned, leased or
operated by any person, whether by lease, license or other means, together with,
in each case, all easements, hereditaments and appurtenances relating thereto,
all improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof. 66 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal075.jpg]
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Effective Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto. “Receivables Purchase Agreement” shall mean each of (a)
the Non-Recourse Receivables Purchase Agreement, dated July 6, 2007 (as amended
and restated on December 17, 2010 and as further amended from time to time) and
any related servicing agreements (collectively, the “German Receivables Purchase
Agreement”) between the German Seller, on the one hand, and Novelis AG, on the
other hand, in each case providing, inter alia, for the sale and transfer of
Accounts by the German Seller to Novelis AG, and (b) any other receivables
purchase agreement and related servicing agreements entered into after the
Effective Date between a “Receivables Seller” and a “Borrower” or “Borrowing
Base Guarantor” (as each is defined in the Revolving Credit Agreement and any
corresponding term in any successor agreement), in order that the receivables
subject thereto may be included in the borrowing base established under the
Revolving Credit Agreement and in form and substance reasonably satisfactory to
the Revolving Credit Administrative Agent. “Reference Bank Quotation” means any
quotation supplied to the Administrative Agent by a Reference Bank. “Reference
Bank Rate” shall mean the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Administrative Agent at its request by the
Reference Banks, in relation to a Borrowing, as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in the relevant
currency and for the relevant Interest Period were it to do so by asking for and
then accepting interbank offers for deposits in reasonable market size in that
currency and for that Interest Period; provided, that if the Reference Bank Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. 67 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal076.jpg]
“Reference Banks” shall mean, in relation to a Borrowing, the principal London
offices of any financial institution appointed by the Administrative Agent as a
“Reference Bank” in consultation with the Designated Company and with the
consent of such Reference Bank. “Refinanced Debt” shall have the meaning
assigned to such term in the definition of “Secured Term Loan Credit Agreement
Refinancing Indebtedness”. “Register” shall have the meaning assigned to such
term in Section 11.04(c). “Registered Equivalent Notes” shall mean, with respect
to any notes originally issued in a Rule 144A or other private placement
transaction under the Securities Act of 1933, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC. “Regulation” shall have
the meaning assigned to such term in Section 3.25. “Regulation D” shall mean
Regulation D of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Regulation S-X” shall mean
Regulation S-X promulgated under the Securities Act. “Regulation T” shall mean
Regulation T of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Regulation U” shall mean
Regulation U of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Regulation X” shall mean
Regulation X of the Board as from time to time in effect and all official
rulings and interpretations thereunder or thereof. “Related Business Assets”
shall mean assets (other than cash or Cash Equivalents) used or useful in a
Similar Business; provided that any assets received by any Loan Party in
exchange for assets transferred by a Loan Party shall not be deemed to be
Related Business Assets if they consist of securities of a person, unless upon
receipt of the securities of such person, such person would become a Loan Party.
68 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal077.jpg]
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates. “Related Security”
shall mean, with respect to any Receivable, all of the applicable Restricted
Subsidiary’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by the applicable
Company gave rise to such Receivable, and all insurance contracts with respect
thereto, all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, all guaranties, letters of credit, letter-of-credit
rights, supporting obligations, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the contract related to such Receivable or
otherwise, all service contracts and other contracts and agreements associated
with such Receivable, all records related to such Receivable, and all of the
applicable Company’s right, title and interest in, to and under the applicable
Qualified Securitization Transaction documentation or Permitted Factoring
Facility documentation. “Release” shall mean any spilling, leaking, seepage,
pumping, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, emanating or migrating of any
Hazardous Material in, into, onto or through the Environment. “Relevant External
Company” shall mean “relevant external company” within the meaning of the Irish
Companies Act. “Reorganization Plan” shall have the meaning assigned to such
term in Section 11.04(g)(iii). “Repatriation Limitation” shall have the meaning
assigned to such term in Section 2.10(i). “Reply Amount” shall have the meaning
assigned to such term in the definition of “Discounted Purchase”. “Required
Lenders” shall mean, as of any date of determination, Lenders holding more than
50% of the sum of all Loans outstanding and unused Commitments (if any);
provided that the Commitment of, and the portion of the Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. 69 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal078.jpg]
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law. “Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above. “Responsible Officer” shall mean, with
respect to any Person, any of the principal executive officers, managing members
or general partners of such Person but, in any event, with respect to financial
matters, the chief financial officer, finance director, treasurer or controller
of such person, and, solely for purposes of notices given under Article II, any
other officer or employee such Person so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of such Person designated in or pursuant to an agreement between such
Person and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. “Restricted
Grantor” shall mean a Loan Party that has granted a Guarantee that is subject to
limitations that impair in any material respect the benefit of such Guarantee
(as determined by the Administrative Agent in its reasonable discretion) (it
being expressly understood and agreed that (i) neither the Parent nor any Loan
Party that is a Canadian Guarantor, a U.K. Guarantor, a Dutch Guarantor, a Dubai
Guarantor or a U.S. Guarantor shall be a Restricted Grantor and (ii) except as
may be otherwise determined by the Administrative Agent in its reasonable
discretion, each Loan Party that is a German Guarantor, an Irish Guarantor, a
Swiss Guarantor, a French Guarantor or a Brazilian Guarantor shall be a
Restricted Grantor). “Restricted Subsidiary” shall mean, as the context
requires, (i) any Subsidiary of Holdings other than an Unrestricted Subsidiary
and (ii) any Subsidiary of the Designated Company other than an Unrestricted
Subsidiary. “Revolving Credit Administrative Agent” shall mean the
“Administrative Agent” (or term of like import) under and as defined in the
Revolving Credit Agreement, and its successors and assigns in such capacity. 70
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal079.jpg]
“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents) (or term of like import), including the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent. “Revolving
Credit Agreement” shall mean (i) that certain Second Amended and Restated Credit
Agreement, dated as of October 6, 2014, among the Loan Parties, the Revolving
Credit Lenders, Wells Fargo Bank, N.A. (London Branch), as European swingline
lender, Wells Fargo Bank, National Association, as issuing bank and U.S.
swingline lender, the Revolving Credit Collateral Agent, the Revolving Credit
Administrative Agent, Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets, Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, The Royal Bank of Scotland plc and UBS Securities LLC, as co-
syndication agents, SunTrust Robinson Humphrey, Inc., as senior managing agent,
and Wells Fargo Bank, National Association, Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities
Inc., J.P. Morgan Securities LLC, RBS Securities Inc. and UBS Securities LLC, as
joint lead arrangers and joint bookmanagers, as amended, restated, supplemented
or modified from time to time to the extent permitted by this Agreement and (ii)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend or refinance in whole or in part the indebtedness and other obligations
outstanding under the (x) credit agreement referred to in clause (i) or (y) any
subsequent Revolving Credit Agreement, in each case which constitutes a
Permitted Revolving Credit Facility Refinancing with respect to the Revolving
Credit Loans, unless such agreement or instrument expressly provides that it is
not intended to be and is not a Revolving Credit Agreement hereunder (provided
that in connection with such refinancing, the commitments relating to such
indebtedness that has been refinanced are terminated). Any reference to the
Revolving Credit Agreement hereunder shall be deemed a reference to any
Revolving Credit Agreement then in existence. “Revolving Credit Collateral
Agent” shall mean the “Collateral Agent” (or term of like import) under and as
defined in the Revolving Credit Agreement, and its successors and assigns in
such capacity. “Revolving Credit Commitments” shall mean the commitments of the
Revolving Credit Lenders to make Revolving Credit Loans under the Revolving
Credit Agreement. “Revolving Credit Lenders” shall mean the banks, financial
institutions and other entities from time to time party to the Revolving Credit
Agreement as lenders. “Revolving Credit Loan Documents” shall mean the Revolving
Credit Agreement and the other “Loan Documents” as defined in the Revolving
Credit Agreement and any corresponding term in any successor Revolving Credit
Agreement permitted hereby, including the mortgages and other security
documents, guaranties and the notes issued thereunder. 71 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal080.jpg]
“Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement. “Revolving Credit Maturity
Date” shall have meaning assigned to the term “Maturity Date” in the Revolving
Credit Agreement (and any corresponding term in any successor Revolving Credit
Agreement permitted hereby). “Revolving Credit Security Documents” shall have
the meaning assigned to the term “Security Documents” in the Revolving Credit
Agreement (and any corresponding term in any successor Revolving Credit
Agreement permitted hereby). “S&P” shall mean Standard & Poor’s Rating Services,
a division of the McGraw-Hill Companies, Inc. and any successor thereto. “Sale
and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03. “Sanctioned Country” shall have the meaning assigned to such term
in Section 3.22. “Sanctioned Person” shall have the meaning assigned to such
term in Section 3.22. “Sanctions” shall have the meaning assigned to such term
in Section 3.22. “Sarbanes-Oxley Act” shall mean the United States
Sarbanes-Oxley Act of 2002, as amended, and all rules and regulations
promulgated thereunder. “SCB” shall mean Standard Chartered Bank and its
successors. “Screen Rate” shall have the meaning assigned to such term in the
definition of Eurodollar Base Rate. “Section 347” shall have the meaning
assigned to such term in Section 2.19(a). “Secured Net Leverage Ratio” shall
mean, with respect to any Calculation Date, the ratio of (a) Consolidated Total
Net Debt as of the Calculation Date (other than any portion of Consolidated
Total Net Debt that is unsecured) to (b) Consolidated EBITDA for the Test Period
most recently ended prior to the Calculation Date for which financial
information has been 72 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal081.jpg]
delivered to the Administrative Agent and the Lenders pursuant to Section
4.01(d), Section 5.01(a) or Section 5.01(b). “Secured Term Loan Administrative
Agent” shall mean the “Administrative Agent” (or term of like import) under and
as defined in the Secured Term Loan Credit Agreement, and its successors and
assigns in such capacity. “Secured Term Loan Collateral Agent” shall mean the
“Collateral Agent” (or term of like import) under and as defined in the Secured
Term Loan Credit Agreement, and its successors and assigns in such capacity.
“Secured Term Loan Credit Agreement” shall mean (i) that certain credit
agreement, dated as of January 10, 2017, among the Loan Parties party thereto,
the lenders party thereto, Standard Chartered Bank, as administrative agent and
as collateral agent, as amended as of September 14, 2017, as of November 20,
2018, and as of the date hereof, and as further amended, restated, supplemented,
increased or modified from time to time (including any increase permitted
pursuant to Section 2.23 of the Secured Term Loan Credit Agreement or any
similar provision in any Secured Term Loan Credit Agreement Refinancing
Indebtedness) to the extent not prohibited by this Agreement and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend
(subject to the limitations set forth herein) or refinance in whole or in part
the indebtedness and other obligations outstanding under the (x) credit
agreement referred to in clause (i) or (y) any subsequent Secured Term Loan
Credit Agreement, in each case which constitutes a Permitted Secured Term Loan
Facility Refinancing with respect to the Secured Term Loans, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Secured Term Loan Credit Agreement hereunder. Any reference to the Secured
Term Loan Credit Agreement hereunder shall be deemed a reference to any Secured
Term Loan Credit Agreement then in existence. “Secured Term Loan Credit
Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
“Refinancing Amendment” (as defined in the Secured Term Loan Credit Agreement),
in each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Secured Term Loans
(including any successive Secured Term Loan Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (except for
unpaid accrued interest and premium thereon and any make-whole payments
applicable thereto), (ii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), in each
case, 73 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal082.jpg]
prior to the date that is 181 days after the Maturity Date at the time such
Indebtedness is incurred, and (iii) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such
Secured Term Loan Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained. “Secured Term Loan Documents” shall mean the Secured Term Loan
Credit Agreement and the other “Loan Documents” as defined in the Secured Term
Loan Credit Agreement and any corresponding term in any successor Secured Term
Loan Credit Agreement permitted hereby, including the mortgages and other
security documents, guaranties and the notes issued thereunder. “Secured Term
Loan Incremental Equivalent Indebtedness” shall mean Indebtedness permitted
under the Secured Term Loan Credit Agreement in lieu of incremental Secured Term
Loans thereunder; provided that (i) the terms of such Indebtedness are governed
by agreements other than the Secured Term Loan Documents, and (ii) such
Indebtedness would have met the requirements of either the definition of
“Permitted First Priority Refinancing Debt”, the definition of “Permitted Second
Priority Refinancing Debt”, or the definition of “Permitted Unsecured
Refinancing Debt”, if such Indebtedness had been incurred to refinance
outstanding incremental Term Loans thereunder (with each reference to
“Refinanced Debt” contained (or referred to) in such definitions being deemed to
refer to the then outstanding Secured Term Loans). “Secured Term Loans” shall
mean, collectively, the “Loans,” “Term Loans,” “Incremental Term Loans” and the
“Other Term Loans”, each as defined in the Secured Term Loan Credit Agreement
(or any similar term in any Secured Term Loan Credit Agreement Refinancing
Indebtedness). “Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean the “Securities Collateral” as defined in the
Secured Term Loan Credit Agreement. “Securitization Assets” shall mean all
existing or hereafter acquired or arising (i) Receivables that are sold,
assigned or otherwise transferred pursuant to a Qualified Securitization
Transaction, (ii) the Related Security with respect to the Receivables referred
to in clause (i) above, (iii) the collections and proceeds of the Receivables
and Related Security referred to in clauses (i) and (ii) above, (iv) all
lockboxes, lockbox accounts, collection accounts or other deposit accounts into
which such collections are deposited (and in any event excluding any lockboxes,
lockbox accounts, collection accounts or deposit accounts that any Company
organized under the laws of any Principal Jurisdiction has an interest in (other
than in connection with a Permitted German Alternative Financing, any Permitted
Customer Account Financing and 74 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal083.jpg]
any Permitted Novelis Switzerland Financing)) and which have been specifically
identified and consented to by the Administrative Agent, (v) all other rights
and payments which relate solely to such Receivables and (vi) all cash reserves
comprising credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Designated Company as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the
Designated Company or any Restricted Subsidiary (excluding guarantees of such
transferor Restricted Subsidiary of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization Undertakings
and guarantees by the Securitization Entity), (ii) is recourse to or obligates
the Designated Company or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Designated Company
or any Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Designated Company nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
and (e) with which none of Holdings, the Designated Company nor any Restricted
Subsidiary of the Designated Company has any material contract, agreement,
arrangement or understanding other than those customary for a Qualified
Securitization Transaction and, in any event, on terms no less favorable to the
Designated Company or such Restricted Subsidiary that those that might be
obtained at the time from Persons that are not Affiliates of the Designated
Company or such Restricted Subsidiary. Any such designation by the Board of
Directors shall be evidenced to the Administrative Agent by providing the
Administrative Agent with a certified copy of the resolution of the Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing conditions. “Senior
Note Agreements” shall mean (a) the Indenture, dated as of August 29, 2016, by
and among the U.S. Issuer, the guarantors from time to time party thereto, and
Regions Bank, as trustee, and (b) the Indenture, dated as of September 14, 2016,
by and among the U.S. Issuer, the guarantors from time to time party thereto,
and Regions Bank, as trustee, in each case pursuant to which the applicable
Senior Notes were issued. 75 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal084.jpg]
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements. “Senior Note
Guarantees” shall mean the guarantees of the Loan Parties (other than the U.S.
Issuer) pursuant to the Senior Note Agreements. “Senior Notes” shall mean the
U.S. Issuer’s 6.25% Senior Notes due 2024 and 5.875% Senior Notes due 2026, each
issued pursuant to the applicable Senior Note Agreements, and any senior notes
issued pursuant to a Permitted Refinancing of the Senior Notes (and any
Registered Equivalent Notes). “Senior Secured Net Leverage Ratio” shall mean,
with respect to any date of determination (the “Calculation Date”), the ratio of
(a) Consolidated Total Net Debt as of the Calculation Date (other than any
portion of Consolidated Total Net Debt that is unsecured or is secured solely by
Liens that are subordinated to the Liens securing the Pari Passu Secured
Obligations (as defined in the Intercreditor Agreement (as defined in the
Secured Term Loan Agreement))) (it being understood that Indebtedness under the
Revolving Credit Loan Documents and the Secured Term Loan Documents which
constitutes Consolidated Total Net Debt will be included in the Senior Secured
Net Leverage Ratio) to (b) Consolidated EBITDA for the Test Period most recently
ended prior to the Calculation Date for which financial information has been
delivered to the Administrative Agent and the Lenders pursuant to Section
5.01(a) or (b). “Series of Cash Neutral Transactions” shall mean any series of
Investments, incurrences of Indebtedness, Asset Sales in the form of transfers
of intercompany promissory notes and Equity Interests or similar instruments
and/or Dividends solely among Companies; provided that (i) the amount of cash or
Cash Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) [intentionally omitted], (iii) no more than
$50,000,000 in aggregate of cash or Cash Equivalents may be held by Companies
that are not Loan Parties in connection with transfers from Loan Parties as part
of such Series of Cash Neutral Transactions (and any such Company that is not a
Loan Party may not retain any of such cash or Cash Equivalents after giving
effect to the Cash Neutral Transactions), (iv) the fair market value of the
assets (other than cash or Cash Equivalents) that may be held by Companies that
are not Loan Parties in connection with transfers from Loan Parties as part of
such Series of Cash Neutral Transactions may not exceed $50,000,000 in the
aggregate and (v) the ownership interests of any Unrestricted Grantor in any of
its Subsidiaries shall not be reduced as a result thereof. 76
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal085.jpg]
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h). “Similar Business” shall mean any business conducted
by the Parent and the other Loan Parties on the Effective Date as described in
the Company’s Form 10-Q filed with the United States Securities and Exchange
Commission on November 2, 2018 (or, in the good faith judgment of the Board of
Directors of the Designated Company, which is substantially related thereto or
is a reasonable extension thereof). “Specified Aleris Hedging Agreements” shall
mean Hedging Agreements with Aleris or any of its Subsidiaries that are required
to be secured by a Lien on any assets of Aleris or any of its Subsidiaries, in
each case other than solely as a result of the designation of any counterparty
thereto as a “Secured Hedge Provider” in accordance with the terms of, and as
defined in, the Secured Term Loan Credit Agreement. “Specified Aleris
Subsidiaries” shall mean, after giving effect to the Acquisition, each direct or
indirect Foreign Subsidiary of Aleris that (a) is a borrower under the Revolving
Credit Agreement, or (b) directly or indirectly owns one or more Subsidiaries
described in clause (a) above. “Specified Divestiture” shall mean any Asset Sale
by Aleris or any of its Subsidiaries, or Holdings or any of its Subsidiaries,
required in connection with obtaining regulatory (including antitrust) approval
for the Aleris Acquisition, whether or not such Asset Sale occurs prior to or
after the Aleris Acquisition Closing Date. “Specified Equity Contribution” shall
mean any cash contribution to the common equity of Holdings and/or any purchase
or investment in an Equity Interest of Holdings other than Disqualified Capital
Stock in each case made pursuant to Section 8.04. “Specified Holders” shall mean
Hindalco and its Affiliates. “Specified Time” shall mean, with respect to each
Interest Period, at approximately 11:00 a.m. (London time) on the date that is
two London Banking Days prior to the commencement of such Interest Period.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than any Permitted Acquisition where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), any Asset Sale (other than (x) any disposition in the ordinary
course of business and (y) any disposition where the fair market value of the
assets disposed of is less than $15,000,000), any Dividend made pursuant to
Section 6.08(d), any 77 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal086.jpg]
designation or redesignation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, any incurrence or prepayment of Indebtedness (including
any transaction under Section 6.11), or any “Incremental Term Loan” under and as
defined in the Secured Term Loan Agreement or Revolving Credit Commitment
increase. “Spot Selling Rate” shall mean, on any date of determination for a
currency, the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date 2 Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency. “Standard Factoring
Undertakings” shall mean representations, warranties, covenants and indemnities
entered into by any Restricted Subsidiary that are negotiated in good faith at
arm’s length in a Receivables factoring transaction so long as none of the same
constitute Indebtedness or a Contingent Obligation (other than in connection
with an obligation to repurchase receivables that do not satisfy related
representations and warranties) or otherwise require the provision of credit
support in excess of customary credit enhancement established upon entering into
such Receivables factoring transaction negotiated in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length. “Subordinated
Indebtedness” shall mean Indebtedness of a Loan Party that is subordinated by
its terms (including pursuant to the terms of any subordination agreement,
intercreditor agreement, or otherwise) in right of payment to the Obligations of
such Loan Party. “Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of the Effective Date, by and among the Loan Parties and the
Administrative Agent. “Subsidiary” shall mean, with respect to any person (the
“parent”) at any date, (i) any corporation, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the voting power of all Equity Interests
78 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal087.jpg]
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Board of Directors thereof are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(ii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iii) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent. Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.
Notwithstanding the foregoing, (A) Logan shall not be treated as a Subsidiary
hereunder or under the other Loan Documents unless it qualifies as a Subsidiary
under clause (i) of this definition and (B) except as set forth in clause (ii)
below, Ulsan JV Subsidiary shall not be treated as a Subsidiary hereunder or
under the other Loan Documents at any time that (x) Holdings directly or
indirectly owns Equity Interests in Ulsan JV Subsidiary and (y) Holdings or any
of its Subsidiaries has the right to elect no more than half of the directors of
Ulsan JV Subsidiary and (ii) regardless of whether Ulsan JV Subsidiary is a
Subsidiary, the financial results of Ulsan JV Subsidiary shall be included in
all consolidated financial results of the Designated Company and its
Subsidiaries to the extent the Designated Company consolidates the results of
Ulsan JV Subsidiary in its financial statements in accordance with US GAAP;
provided that the proportionate interest of the Ulsan Joint Venture Partner in
the Ulsan JV Subsidiary and any liability of the Ulsan JV Subsidiary to pay
Distributions to the Ulsan Joint Venture Partner with respect to such
proportionate interest shall be excluded for the purposes of all financial
definitions under this Agreement. “Subsidiary Guarantor” shall mean each
Restricted Subsidiary listed on Schedule 1.01(b), and each other Restricted
Subsidiary that is or becomes a party to this Agreement as a Subsidiary
Guarantor pursuant to Section 5.11. “Successor Holdings” shall have the meaning
assigned to such term in the definition of “Permitted Holdings Amalgamation”.
“Successor Parent” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation. “Successor Rate” shall have the
meaning assigned to such term in Section 2.11. “Surviving Aleris Debt” shall
mean, to the extent outstanding on the Aleris Acquisition Closing Date after
giving effect to the Aleris Acquisition, Indebtedness incurred by one or more
Companies organized under the laws of the People’s Republic of China that is not
a Loan Party pursuant to the terms of the non-recourse multi-currency secured
term loan facilities and the revolving facilities of Aleris Aluminum (Zhenjiang)
Co., Ltd., in each case, as in effect on the Aleris Acquisition Closing Date. 79
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal088.jpg]
“Swiss Guarantor” shall mean each Restricted Subsidiary of the Designated
Company organized in Switzerland party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in Switzerland that
becomes a Guarantor pursuant to the terms hereof. “Swiss Withholding Tax” shall
mean any withholding tax in accordance with the Swiss Federal Statute on
Anticipatory Tax of 13 October 1965 (Bundesgesetz uber die Verrechnungssteuer)
and any successor provision, as appropriate. “Synthetic Lease Obligation” shall
mean the monetary obligation of a Person under a so-called synthetic,
off-balance sheet or tax retention lease. “Tax Return” shall mean all returns,
statements, filings, attachments and other documents or certifications required
to be filed in respect of Taxes. “Taxes” shall mean all present or future taxes,
levies, imposts, duties, deductions, withholdings, payroll, social security,
employment and unemployment taxes, assessments, fees or other charges imposed by
any Taxing Authority, including any interest, additions to tax or penalties
applicable thereto. “Taxing Authority” shall mean any Governmental Authority of
any jurisdiction or political subdivision thereof with the authority to impose,
assess, and collect Taxes and engage in activities of a similar nature with
respect to such Taxing Authority. “Term Loan Commitment” shall mean, with
respect to each Lender, the commitment, if any, of such Lender to make Term
Loans hereunder up to the amount set forth on Schedule 1.01(a) to this Agreement
directly under the column entitled “Term Loan Commitment”. The aggregate amount
of the Lenders’ Term Loan Commitments on the Effective Date is $1,500,000,000.
“Term Loans” shall mean the Term Loans made on the Closing Date pursuant to
Section 2.01(a). “Test Period” shall mean, at any time, the four consecutive
fiscal quarters of the Designated Company then last ended (in each case taken as
one accounting period). “Third Lien Administrative Agent” shall mean any Person
acting in such capacity as administrative agent under any Third Lien Credit
Agreement and its successors and assigns in such capacity. 80
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal089.jpg]
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity. “Third Lien Credit Agreement” shall mean any credit
agreement among the Loan Parties, any Third Lien Administrative Agent, any Third
Lien Collateral Agent and the other parties thereto from time to time, as
amended, restated, supplemented or modified from time to time to the extent
permitted by this Agreement; provided that the aggregate principal amount of
Indebtedness incurred thereunder does not exceed $200,000,000. “Third Lien
Security Documents” shall mean any security documents under which a Lien has
been granted in favor of any Third Lien Collateral Agent and/or any other Person
that is a “Secured Party” under the Third Lien Credit Agreement to secure any
obligations under a Third Lien Credit Agreement. “Total Net Leverage Ratio”
shall mean, with respect to any Calculation Date, the ratio of (a) Consolidated
Total Net Debt as of the Calculation Date to (b) Consolidated EBITDA for the
Test Period most recently ended prior to the Calculation Date for which
financial information has been delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01(a) or (b). “Trade Date” shall have the meaning
assigned to such term in Section 11.04(g)(i). “Transactions” shall mean,
collectively, the financing of a portion of the Aleris Acquisition, and the
payment of all fees, costs and expenses in connection therewith and in
connection with the execution and delivery of the Loan Documents and the initial
borrowings hereunder, and in connection with the incurrence of additional term
loans under the Secured Term Loan Credit Agreement on the Closing Date.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09. “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Fallback Rate. “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any asset is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, “UCC” shall mean the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes relating to such
perfection, effect of perfection or non-perfection or priority. 81
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal090.jpg]
“Ulsan Joint Venture Partner” shall mean Kobe Steel, Ltd., a company organized
under the laws of Japan. “Ulsan JV Subsidiary” shall mean a joint venture stock
company organized, or to be organized, in Korea, and registered, or to be
registered, in the Commercial Corporate Registry in Korea. “Ulsan Sale
Agreement” shall mean that certain share sale and purchase agreement, dated as
of May 10, 2017, between NKL and the Ulsan Joint Venture Partner. “Ulsan Share
Sale” shall mean the sale, pursuant to the terms of the Ulsan Sale Agreement, by
NKL of 49.9%% of the Equity Interests owned by NKL in the Ulsan JV Subsidiary to
the Ulsan Joint Venture Partner, for cash in the amount of $314,370,000, and the
subsequent sale by NKL of 0.1% of the Equity Interests owned by NKL in the Ulsan
JV Subsidiary to the Ulsan Joint Venture Partner, for cash in the amount of
$630,000. “Undisclosed Administration” means, in relation to a Lender or its
direct or indirect parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian, or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed.
“U.K. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Designated Company incorporated in England and
Wales that becomes a Guarantor pursuant to the terms hereof. “U.K. Holdco” shall
mean a newly formed direct Wholly Owned Subsidiary of AV Minerals, organized
under the laws of England and Wales, formed in connection with the Permitted
Reorganization. “United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Designated
Company and its Restricted Subsidiaries (in each case, free and clear of all
Liens (other than Liens permitted pursuant to Section 6.02(a), (j), and (k)), to
the extent the use thereof for the application to payment of Indebtedness is not
prohibited by law or any contract to which the Designated Company or any of the
Restricted Subsidiaries is a party and excluding cash and Cash Equivalents which
are listed as “restricted” on the consolidated balance sheet of the Designated
Company and its Subsidiaries as of such date. 82 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal091.jpg]
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors. “Unrestricted Subsidiary” shall mean Novelis Services (Europe) Inc.,
Novelis Services (North America) Inc. and any Subsidiary of the Designated
Company designated by the Board of Directors of the Designated Company as an
Unrestricted Subsidiary pursuant to Section 5.16 subsequent to the Effective
Date. “US GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. Guarantor” shall mean each Restricted Subsidiary of the Designated Company
organized in the United States, any state thereof or the District of Columbia,
party hereto as a Guarantor, and each other Restricted Subsidiary of the
Designated Company incorporated in the United States, any state thereof or the
District of Columbia that becomes a Guarantor pursuant to the terms hereof.
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation. “U.S. Loan
Parties” shall mean the Borrower and the U.S. Guarantors. “U.S. Person” shall
mean any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code. “U.S. Tax Obligor” shall mean (a) the Borrower which is
resident for tax purposes in the United States; or (b) a Loan Party some or all
of whose payments under the Loan Documents are from sources within the United
States for U.S. federal income tax purposes. “Voting Stock” shall mean, with
respect to any person, any class or classes of Equity Interests pursuant to
which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the Board of Directors of such
person. “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness. 83 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal092.jpg]
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time. “Wind-Up”
shall have the meaning assigned to such term in Section 6.05(g), and the term
“Winding-Up” shall have a meaning correlative thereto. “Withdrawal Liability”
shall mean liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA. “Withholding Agent” shall mean any
Loan Party and the Administrative Agent. “Write-Down and Conversion Powers”
shall mean, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write- down and
conversion powers are described in the EU Bail-In Legislation Schedule. Section
1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Rate
Loan”). Section 1.03 Terms Generally; Currency Translation. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document, including the restrictions set forth in the definition of Aleris
Merger Agreement), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) any reference to a Subsidiary
of a Person shall include any direct or indirect Subsidiary of such Person, (d)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference to any law or
regulation herein shall include all statutory and regulatory provisions
consolidating, amendment or interpreting such law or regulation and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or 84 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal093.jpg]
regulation as amended, modified or supplemented from time to time, and (g) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For
purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to Dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such transaction or determination and the permissibility of actions taken
under Article VI shall not be affected by subsequent fluctuations in exchange
rates (provided that if Indebtedness is incurred to refinance other
Indebtedness, and such refinancing would cause the applicable dollar denominated
limitation to be exceeded if calculated at the Spot Selling Rate in effect on
the Business Day immediately preceding the date of such refinancing, such dollar
denominated restriction shall be deemed not to have been exceeded so long as (x)
such refinancing Indebtedness is denominated in the same currency as such
Indebtedness being refinanced and (y) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced except as permitted by the definition of Permitted Refinancing
Indebtedness). For purposes of this Agreement and the other Loan Documents, the
word “foreign” shall refer to jurisdictions other than the United States, the
states thereof and the District of Columbia. From and after the effectiveness of
the Permitted Holdings Amalgamation, all references to the Parent in any Loan
Document shall refer to the Successor Parent and (ii) all references to Holdings
in any Loan Document shall refer to “Holdings” as defined herein. In the case of
a conflict between the terms of this Agreement and the terms of any other Loan
Document, the terms of this Agreement shall govern and control. Section 1.04
Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with generally accepted accounting principles in the
United States applied on a consistent basis as in effect from time to time (“US
GAAP”) and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with US GAAP, as in effect from time to time unless
otherwise agreed to by the Designated Company and the Required Lenders or as set
forth below; provided that (i) the Designated Company may elect to convert from
US GAAP for the purposes of preparing its financial statements and keeping its
books and records to IFRS and if the Designated Company makes such election it
shall give prompt written notice to the Administrative Agent and the Lenders
within five Business Days of such election, along with a reconciliation of the
Designated Company’s financial statements covering the four most recent fiscal
quarters for which financial statements are available (including a
reconciliation of the Designated Company’s audited financial statements prepared
during such period), (ii) upon election of any conversion to IFRS, the
Administrative Agent, the Lenders and the Designated Company shall negotiate in
good faith to amend the financial ratios and requirements and other terms of an
accounting or a financial nature in the Loan Documents to preserve the original
intent thereof in light of such conversion to IFRS (subject to the approval of
the Required Lenders); provided that, until so amended (x) such ratios or
requirements (and all terms of an accounting or a financial nature) shall
continue to be computed in accordance with US GAAP prior to such conversion to
IFRS and (y) the Designated Company shall provide to the Administrative Agent
and the Lenders any documents and calculations required under this Agreement or
as reasonably requested hereunder by the Administrative Agent or any Lender 85
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal094.jpg]
setting forth a reconciliation between calculations of such ratios and
requirements and other terms of an accounting or a financial nature made before
and after giving effect to such conversion to IFRS and (iii) if at any time any
change in US GAAP or change in IFRS would affect the computation of any
financial ratio or requirement or other terms of an accounting or a financial
nature set forth in any Loan Document, and the Designated Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Designated Company shall negotiate in good faith to amend such ratio or
requirement or other terms of an accounting or a financial nature to preserve
the original intent thereof in light of such change in US GAAP or change in IFRS
(subject to the approval of the Required Lenders); provided that, until so
amended, (x) such ratio or requirement or other terms of an accounting or a
financial nature shall continue to be computed in accordance with US GAAP prior
to such change therein or change in IFRS and (y) the Designated Company shall
provide to the Administrative Agent and the Lenders any documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement or other terms
of an accounting or a financial nature made before and after giving effect to
such change in US GAAP or change in IFRS. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant contained herein,
Indebtedness of Holdings, the Designated Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded. For
the avoidance of doubt, with respect to the incurrence of any Indebtedness or
the making of any Investment, Asset Sale, Sale Leaseback Transaction or
Restricted Payment in reliance on any provision of Article VI hereof that is
based on a percentage of Consolidated Net Tangible Assets, such provision shall
be deemed to be tested solely upon incurrence of such Indebtedness or the making
of any such Investment, Asset Sale, Sale Leaseback Transaction or Restricted
Payment with respect to Consolidated Net Tangible Assets as of the end of the
most recent period for which financial statements have been delivered under
Section 5.01(a) or (b). Notwithstanding anything to the contrary in this
Agreement, regardless of whether Ulsan JV Subsidiary is a Subsidiary, the
financial results of Ulsan JV Subsidiary shall be included in all consolidated
financial results of the Designated Company and its Subsidiaries to the extent
the Designated Company consolidates the results of Ulsan JV Subsidiary in its
financial statements in accordance with US GAAP; provided that the proportionate
interest of the Ulsan Joint Venture Partner in the Ulsan JV Subsidiary and any
liability of the Ulsan JV Subsidiary to pay Distributions to the Ulsan Joint
Venture Partner with respect to such proportionate interest shall be excluded
for the purposes of all financial definitions under this Agreement.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be deemed to require the consolidation of Ulsan JV Subsidiary
into the consolidated financial results of the Designated Company to the extent
not required under US GAAP. Section 1.05 Resolution of Drafting Ambiguities.
Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof. Section 1.06 Pro Forma
Calculations. Notwithstanding anything to the contrary herein, the Total Net
Leverage Ratio, the Senior Secured Net Leverage Ratio, the Secured Net Leverage
86 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal095.jpg]
Ratio and the Consolidated Interest Coverage Ratio shall be calculated on a Pro
Forma Basis with respect to each Specified Transaction occurring during the
applicable four quarter period to which such calculation relates, or subsequent
to the end of such four-quarter period but not later than the date of such
calculation (such period, the “Measurement Period”); provided that
notwithstanding the foregoing, for the purpose of calculating the Total Net
Leverage Ratio, the Senior Secured Net Leverage Ratio, and the Secured Net
Leverage Ratio on a Pro Forma Basis on any date, Consolidated Total Net Debt
shall be increased on a Dollar Equivalent for Dollar Equivalent basis by the
lesser of (x) the amount of cash and Cash Equivalents paid by the Companies
subsequent to the end of the applicable four quarter period and on or prior to
the applicable date of determination, in connection with Specified Transactions
and (y) the maximum amount of cash and Cash Equivalents constituting
Unrestricted Cash as of the end of the applicable four quarter period. Section
1.07 Calculation of Reference Bank Rate and Cost of Funds. (a) Subject to clause
(b) below, if the Fallback Rate is to be determined on the basis of a Reference
Bank Rate but a Reference Bank does not supply a quotation by the Specified
Time, the Reference Bank Rate shall be calculated on the basis of the quotations
of the remaining Reference Banks. (b) If at or about the Specified Time, none or
only one of the Reference Banks supplies a quotation, there shall be no
Reference Bank Rate for the relevant Interest Period. (c) If the Fallback Rate
is to be determined on the basis of the Cost of Funds and the Administrative
Agent or the Designated Company so requires, the Administrative Agent and the
Designated Company shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest. Any alternative basis agreed pursuant to the immediately preceding
sentence shall, with the prior consent of all the Lenders and the Designated
Company, be binding on all Parties. (d) If the Fallback Rate applies, the
Administrative Agent shall, as soon as is practicable, notify the Designated
Company. Section 1.08 Role of Reference Banks. (a) No Reference Bank, in its
capacity as such, is under any obligation to provide a quotation or any other
information to the Administrative Agent. (b) No Reference Bank, in its capacity
as such, will be liable for any action taken by it under or in connection with
any Loan Document, or for any Reference Bank Quotation, unless directly caused
by such Reference Bank’s gross negligence or willful misconduct. 87
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal096.jpg]
(c) No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any Loan
Document, or to any Reference Bank Quotation, and any officer, employee or agent
of each Reference Bank may rely on this Section 1.08. (d) Except as otherwise
expressly set forth herein, no Reference Bank that obtains the benefits of this
Section 1.08, shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. (e) A Reference Bank
which is not a Party may rely on this Section 1.08, and Section 1.09. Section
1.09 Confidentiality of Funding Rates and Funding Bank Quotations. (a)
Confidentiality and Disclosure (i) The Administrative Agent and each Loan Party
agree to keep each Funding Rate (and, in the case of the Administrative Agent,
each Reference Bank Quotation) confidential and not to disclose it to anyone,
save to the extent permitted by paragraphs (b), (c) and (d) below. (ii) The
Administrative Agent may disclose: (1) any Funding Rate (but not, for the
avoidance of doubt, any Reference Bank Quotation) to any Loan Party; and (2) any
Funding Rate or any Reference Bank Quotation to any Person appointed by it to
provide administration services in respect of one or more of the Loan Documents
to the extent necessary to enable such service provider to provide those
services if the service provider to whom that information is to be given has
entered into a confidentiality agreement in form and substance reasonably
acceptable to the Administrative Agent and the relevant Lender or Reference
Bank, as the case may be. (iii) The Administrative Agent may disclose any
Funding Rate or any Reference Bank Quotation, and each Loan Party may disclose
any Funding Rate, to: 88 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal097.jpg]
(1) any of its Affiliates and any of its or their respective Related Parties if
any Person to whom that Funding Rate or Reference Bank Quotation is to be given
pursuant to this clause (1) is informed in writing of its confidential nature
and that it may be price- sensitive information except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of that Funding Rate or Reference
Bank Quotation or is otherwise bound by requirements of confidentiality in
relation to it; (2) any Person to whom information is required or requested to
be disclosed by any court of competent jurisdiction or any governmental,
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation if
the person to whom that Funding Rate or Reference Bank Quotation is to be given
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Administrative Agent or the relevant Loan
Party, as the case may be, it is not practicable to do so in the circumstances;
(3) any Person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the Person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the
Administrative Agent or the relevant Loan Party, as the case may be, it is not
practicable to do so in the circumstances; and (4) any Person with the consent
of the relevant Lender or Reference Bank, as the case may be. (iv) The
Administrative Agent’s obligations in this Section 1.09 relating to Reference
Bank Quotations are without prejudice to any obligation it has to notify the
Loan Parties and the Lenders of the determination of a rate of interest under
this Agreement; provided that (other than pursuant to clause (ii)(1) above) the
Administrative Agent shall not include the details of any individual Reference
Bank Quotation as part of any such notification. (b) Related Obligations (i) The
Administrative Agent and each Loan Party acknowledge that each Funding Rate
(and, in the case of the Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities laws relating to insider dealing and
market abuse and the Administrative Agent and each Loan Party undertake not to
use any 89 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal098.jpg]
Funding Rate or, in the case of the Administrative Agent, any Reference Bank
Quotation, for any unlawful purpose. (ii) The Administrative Agent and each Loan
Party agree (to the extent permitted by law and regulation) to inform the
relevant Lender or Reference Bank, as the case may be: (1) of the circumstances
of any disclosure made pursuant to clause (iii)(2) except where such disclosure
is made to any of the persons referred to in that clause during the ordinary
course of its supervisory or regulatory function; and (2) upon becoming aware
that any information has been disclosed in breach of this Section 1.09. (c) No
Event of Default (i) No Event of Default shall occur solely as a result of a
Loan Party’s failure to comply with this Section 1.09. Section 1.10 Amendments
to Permitted Customer Account Financing Definition. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, if the definition
of “Permitted Customer Account Financing” in the Revolving Credit Agreement is
amended after the Effective Date (each such amendment to such definition, a
“Permitted ABL Customer Account Financing Amendment”), then on and after the
first date that the Companies have complied with the Permitted Customer Account
Financing Amendment Conditions in respect of such Permitted ABL Customer Account
Financing Amendment, such Permitted ABL Customer Account Financing Amendment
shall automatically be deemed to have amended the definition of Permitted
Customer Account Financing in this Agreement, and shall be incorporated by
reference in the definition of Permitted Customer Account Financing in this
Agreement as if set forth fully herein, mutatis mutandis. Thereafter, upon the
request of the Administrative Agent or any Lender, the Designated Company and
the Administrative Agent shall enter into an additional agreement or an
amendment to this Agreement (as the Administrative Agent may request),
evidencing the incorporation of such Permitted ABL Customer Account Financing
Amendment. As of the Effective Date, each Lender party to this Agreements, and
each Lender that becomes a party to this Agreement after the Effective Date,
expressly consents to the terms of this Section 1.10, and hereby agrees that any
amendments to the definition of Permitted Customer Account Financing effected
pursuant to this Section 1.10 after the Effective Date shall be deemed to have
been consented to by such Lenders (and any successor or permitted assign
thereof). Section 1.11 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, 90
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal099.jpg]
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. ARTICLE II THE CREDITS Section 2.01 Commitments. (a)
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make a Term Loan in Dollars to the Initial Borrower pursuant to a single drawing
on the Closing Date as set forth herein in the principal amount not to exceed
its Term Loan Commitment. (b) Amounts paid or prepaid in respect of Term Loans
may not be reborrowed. Section 2.02 Loans. (a) The Loans shall be made by the
Lenders ratably in accordance with their applicable Commitments as part of a
single Borrowing on the Closing Date; provided that the failure of any Lender to
make its Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans shall be in an aggregate principal amount
that is not less than (and in integral amounts consistent with) the Minimum
Amount. (b) Subject to Section 2.11 and Section 2.12, the Loans shall be
comprised entirely of Eurodollar Rate Loans, as requested by the Initial
Borrower pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. The Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than three (3) Eurodollar Rate
Borrowings hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings. (c) Each Lender shall make
the Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to such account in London as the
Administrative Agent may designate not later than 3:00 p.m., London time, and
the Administrative Agent shall promptly credit the amounts so received to an
account of the 91 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal100.jpg]
Borrower as directed by the Borrower in the applicable Borrowing Request
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders. (d) Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with paragraph (c) above, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the greater of the Interbank
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease. (e) Notwithstanding
anything to the contrary contained herein, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date of such
Loans. Section 2.03 Borrowing Procedure. To request a Borrowing, the Designated
Company or the Initial Borrower shall deliver, by hand delivery, telecopier or,
to the extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent not later than 10:00 a.m., London time,
three (3) Business Days before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable (provided that if such Borrowing Request
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such Borrowing
Request may be revoked if such credit facilities, other financing, sale or other
transaction is not consummated) and shall specify the following information in
compliance with Section 2.02: (a) the aggregate amount of such Borrowing; (b)
the date of such Borrowing, which shall be a Business Day; 92
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal101.jpg]
(c) the initial Interest Period to be applicable to each such Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
(d) the location and number of the Borrower’s account(s) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.02(c); and
(e) that the conditions set forth in Sections 4.02 and 4.03 have been satisfied
as of the date of the notice. Subject to the first proviso in the definition of
“Interest Period,” if no Interest Period is specified with respect to any
requested Eurodollar Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of three month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04 Repayment of Loans; Evidence of Debt. (a) Promise to Repay. The
Borrower hereby unconditionally promises to pay to the Administrative Agent, for
the account of each applicable Lender, the then unpaid principal amount of each
Term Loan of such Lender made to the Borrower on the Maturity Date of such Term
Loans, together with all other Obligations outstanding at such time. All
payments or repayments of Loans made pursuant to this Section 2.04(a) shall be
made in Dollars. (b) Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of the
Borrower to repay the Loans in accordance with their terms. (c) Promissory
Notes. Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender one or more 93 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal102.jpg]
promissory notes payable to such Lender or its registered assigns in the form of
Exhibit K. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
11.04) be represented by one or more promissory notes in such form payable to
such payee or its registered assigns. Section 2.05 Fees. (a) Fees. The Borrower
agrees to pay all Fees payable pursuant to each Fee Letter, in the amounts and
on the dates set forth therein. (b) All Fees shall be paid on the dates due, in
immediately available funds in dollars, to the Administrative Agent. Once paid,
none of the Fees shall be refundable under any circumstances. Section 2.06
Interest on Loans. (a) Fallback Rate Loans. Subject to the provisions of Section
2.06(c), the Loans comprising each Fallback Rate Borrowing shall bear interest
at a rate per annum equal to the Fallback Rate plus the Applicable Margin;
provided that for any Interest Period of less than one month, the Fallback Rate
shall be calculated based on an Interest Period of one month. (b) Eurodollar
Rate Loans. Subject to the provisions of Section 2.06(c), the Loans comprising
each Eurodollar Rate Borrowing shall bear interest at a rate per annum equal to
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin; provided that for any Interest Period of less than one
month, the Eurodollar Rate shall be calculated based on an Interest Period of
one month. (c) Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 and of Sections 2.11 and 2.12 or (ii) in the case of any other amount, 2%
plus the rate applicable to Eurodollar Rate Loans as provided in Section 2.06(b)
(in either case, the “Default Rate”). (d) Interest Payment Dates. Accrued
interest on each Loan shall be payable in arrears on each Interest Payment Date
for such Loan; provided that (i) interest accrued pursuant to Section 2.06(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Rate 94 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal103.jpg]
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion. (e)
Interest Calculation. All interest hereunder shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Fallback
Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error. (f) Currency for Payment of Interest. All
interest paid or payable pursuant to this Section 2.06 shall be paid in Dollars.
Section 2.07 Termination of Commitments; Repayment of Loans on Maturity Date.
Any undrawn Commitments shall automatically terminate at 5:00 p.m., London time,
on the earlier to occur of (i) the Closing Date after giving effect to the
funding of the Term Loans on such date and (ii) the Agreement Termination Date.
To the extent not previously paid, all Term Loans shall be due and payable on
the Maturity Date. Section 2.08 Interest Elections. (a) Generally. Each
Borrowing initially shall be a Eurodollar Rate Borrowing and shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
subject to Sections 2.11 and 2.12, the Borrower may elect to rollover or
continue such Borrowing and the Interest Periods therefor, all as provided in
this Section. Subject to Sections 2.11 and 2.12, the Borrower may elect
different options with respect to different portions (not less than the Minimum
Amount) of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding anything to the contrary, (i) no Borrower shall be
entitled to request any conversion, rollover or continuation that, if made,
would result in more than three (3) Eurodollar Rate Borrowings by the Borrower
outstanding hereunder at any one time and (ii) if two or more Interest Periods
relate to Borrowings made to the Borrower and end on the same date, those
Borrowings will be consolidated into, and treated as, a single Borrowing on the
last day of the Interest Period. (b) Interest Election Notice. To make an
election pursuant to this Section, the Designated Company or the Borrower shall
deliver, by hand delivery, telecopier, or, to the extent separately agreed by
the Administrative Agent, by an electronic communication in accordance with the
second sentence of Section 11.01(b) and the second paragraph of Section
11.01(d), a duly completed and executed Interest Election Request to the
Administrative Agent not later than 10:00 a.m., London time, four (4) Business
Days before the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02: 95 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal104.jpg]
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clause
(iii) below shall be specified for each resulting Borrowing); (ii) the effective
date of the election made pursuant to such Interest Election Request, which
shall be a Business Day; and (iii) the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated, as
applicable, by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Rate Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of three month’s duration. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(c) Failure to Select an Interest Period. If an Interest Election Request with
respect to a Eurodollar Rate Borrowing is not timely delivered prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, subject to the first proviso in the definition of “Interest
Period”, the immediately following Interest Period shall be three months.
Section 2.09 [INTENTIONALLY OMITTED]. Section 2.10 Optional and Mandatory
Prepayments of Loans. (a) Optional Prepayments. The Borrower shall have the
right at any time and from time to time to prepay any Loans, in whole or in
part, subject to the requirements of this Section 2.10; provided that each
partial prepayment shall be in a principal amount that is not less than (and in
integral amounts consistent with) the Minimum Amount or, if less, the
outstanding principal amount of such Borrowing. (b) [Intentionally omitted]. 96
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal105.jpg]
(c) Asset Sales; Casualty Events. On and after the Closing Date, not later than
three (3) Business Days following the receipt of any Net Cash Proceeds of any
Asset Sale or any Casualty Event by the Designated Company or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of the Term Loans
in accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided, that if at the time that any such
prepayment would be required, the Borrower is required to prepay or offer to
repurchase: (i) Secured Term Loans, solely to the extent that such Asset Sale
constitutes a Specified Divestiture, then, after giving effect to any
reinvestment rights exercised by the Borrower or the Designated Company under
the Secured Term Loan Credit Agreement, the Borrower shall apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Secured Term Loans at such
time; provided, that the portion of such net proceeds allocated to the Secured
Term Loans shall not exceed the amount of such Net Cash Proceeds required to be
allocated to the Short Term Loans pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of Secured Term Loans, and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 2.10(c) shall be reduced accordingly, or (ii) (x) Secured Term
Loans (together with any Permitted First Priority Refinancing Debt or any
Additional Senior Secured Indebtedness that is secured on a pari passu basis
with the “Secured Obligations” under and as defined in the Secured Term Loan
Credit Agreement), solely to the extent of an Asset Sale other than a Specified
Divestiture or a Casualty Event, or (y) Revolving Credit Loans, then in the case
of this clause (ii), the Borrower shall apply such Net Cash Proceeds to the
Indebtedness outstanding under clauses (x) and (y) above in accordance with the
terms of the Secured Term Loan Documents and the Revolving Credit Loan
Documents, respectively (after giving effect to any reinvestment rights
exercised by the Borrower or the Designated Company thereunder), and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof (but subject to the terms, if
any, of the Senior Note Documents that require such remaining Net Cash Proceeds
to also be applied to repay, redeem or otherwise defease the Senior Notes, in
which case such Net Cash Proceeds shall also be applied to the Senior Notes to
the extent required under the Senior Note Documents (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Senior Notes at
such time; provided, that the portion of such net proceeds allocated to the
Senior Notes shall not exceed the amount of such Net Cash Proceeds required to
be allocated to the Senior Notes pursuant to the terms of the Senior Note 97
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal106.jpg]
Documents, and the remaining amount, if any, of such Net Cash Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof)), and the
amount of prepayment of the Term Loans that would have otherwise been required
pursuant to this Section 2.10(c) shall be reduced accordingly; provided further
that no such prepayment shall be required under this Section 2.10(c)(ii) with
respect to any Asset Sale permitted by Section 6.06 other than clauses (b) and
(i) thereof. (d) Debt Issuance. Not later than one (1) Business Day following
the receipt of any Net Cash Proceeds of any Debt Issuance or issuance of
Disqualified Capital Stock by Holdings, the Designated Company or any of its
Restricted Subsidiaries (other than in the case of an issuance of Disqualified
Capital Stock, as permitted by Section 6.13), the Borrower shall make
prepayments in accordance with Section 2.10(g) and (h) in an aggregate amount
equal to 100% of such Net Cash Proceeds. (e) Equity Issuance. Not later than one
(1) Business Day following the receipt of any Net Cash Proceeds of any Equity
Issuance, the Borrower shall make prepayments in accordance with Section 2.10(g)
and (h) in an aggregate amount equal to 100% of such Net Cash Proceeds. (f)
[Intentionally omitted]. (g) Application of Prepayments. (i) Each partial
prepayment of Term Loans shall be in an aggregate principal amount that is not
less than (and in integral amounts consistent with) the Minimum Amount, except
as necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of Term Loans shall, subject to Section 8.03 (to the extent
applicable), be applied ratably to the Term Loans. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.06. (h)
Notice of Prepayments. The Borrower or the Designated Company shall notify the
Administrative Agent by written notice of any prepayment hereunder not later
than 11:00 a.m., London time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable; provided that if such notice
indicates that it is conditioned upon the effectiveness of other credit
facilities or any other financing, sale or other transaction, such notice of
prepayment may be revoked if such credit facilities, other financing, sale or
other transaction is not consummated. Each such notice shall specify the
prepayment date, the principal amount of Term Loans or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. (i) Foreign Asset Sales. Notwithstanding any other provisions of
Section 2.10(c) (i) to the extent that any of or all the Net Cash Proceeds of
any Asset Sale or Casualty Event subject to such sections are received by a
Restricted Subsidiary that is not organized under the 98 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal107.jpg]
United States or any State or political subdivision thereof or of Canada or any
province or political subdivision thereof (a “Foreign Asset Sale”) and such Net
Cash Proceeds are prohibited, restricted or otherwise delayed (each, a
“Repatriation Limitation”) by applicable local law from being repatriated to the
United States or Canada, the portion of such Net Cash Proceeds so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.10 but may be retained by the applicable Restricted Subsidiary so long
as such Repatriation Limitation exists (provided, that such Restricted
Subsidiary shall use its commercially reasonable efforts to overcome any
Repatriation Limitation) and once such Repatriation Limitation no longer exists,
such Restricted Subsidiary shall promptly repatriate an amount equal to such Net
Cash Proceeds to the Borrower which shall promptly (and in any event not later
than five Business Days after such repatriation) apply such amount to the
repayment of the Term Loans pursuant to this Section 2.10 and (ii) to the extent
that the Borrower has reasonably determined in good faith that repatriation of
any of or all of such Net Cash Proceeds of any Asset Sale or Casualty Event
subject to Section 2.10(c) would have a material adverse tax cost consequence
with respect to such Net Cash Proceeds for such Restricted Subsidiary or any
other Loan Party, the Net Cash Proceeds so affected may be retained by the
applicable Restricted Subsidiary. Section 2.11 Alternate Rate of Interest. If
prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing: (a) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate for such Interest Period; or
(b) the Administrative Agent is advised in writing by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give written notice thereof to the Designated Company and the Lenders as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Designated Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Rate Borrowing, such Borrowing shall be made as a Fallback
Rate Borrowing. Notwithstanding anything herein to the contrary, neither the
Administrative Agent nor any Lender shall require the payment of an additional
fee or an increase in the Applicable Margin as a condition precedent to the
effectiveness of any amendment to this Agreement the sole purpose of which is to
permit the Borrower to elect an interest rate (the “Successor Rate”) other than
the Eurodollar Rate or the Fallback Rate in anticipation of or as a result of
the Eurodollar Base Rate ceasing to be quoted or published by any source, if the
Successor Rate is substantially the same 99 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal108.jpg]
as the successor rate generally charged by banks and other financial
institutions in the international and U.S. loan markets in replacement of the
London inter-bank offered rate; provided that if, in connection with the
implementation of any such Successor Rate, banks and other financial
institutions in the international and U.S. loan markets require the payment of
an additional fee or fees, or require that the interest rate margin applicable
to such successor rate be increased, in each case to account for a difference
between the previously available Eurodollar Base Rate and such successor rate,
then any such increase in the Applicable Margin or additional fee under this
Agreement attributable to such difference shall not be prohibited by this
sentence. Section 2.12 Yield Protection; Change in Law Generally. (a) Increased
Costs Generally. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in, by any Lender (except any reserve
requirement reflected in the Eurodollar Rate); or (ii) impose on any Lender or
the interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Rate Loans made by such Lender; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurodollar Rate Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If any Lender determines (in good faith, but
in its sole absolute discretion) that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered. 100
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal109.jpg]
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to the Designated Company shall be conclusive absent manifest error.
The Borrower shall pay such Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Designated Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). (e) Change in Legality Generally. Notwithstanding
any other provision of this Agreement, if any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Rate Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Rate Loan, then, upon written notice by such Lender to the Designated Company
and the Administrative Agent: (i) the Commitments of such Lender (if any) to
fund the affected Type of Loan shall immediately terminate; and (ii) (x) such
Lender may declare that Eurodollar Rate Loans will not thereafter (for the
duration of such unlawfulness) be continued for additional Interest Periods and
Fallback Rate Loans will not thereafter (for such duration) be converted into
Eurodollar Rate Loans, whereupon any request to convert a Fallback Rate
Borrowing to a Eurodollar Rate Borrowing or to continue a Eurodollar Rate
Borrowing for an additional Interest Period shall, as to such Lender only, be
deemed a request to continue a Fallback Rate Loan as such, or to convert a
Eurodollar Rate Loan into a Fallback Rate Loan, as the case may be, unless such
declaration shall be subsequently withdrawn and (y) all such outstanding
Eurodollar Rate Loans made by such Lender shall be automatically converted to
Fallback Rate Loans on the last day of the then current Interest Period therefor
or, if earlier, on the date specified by such Lender in such notice (which date
shall be no earlier than the last day of any applicable grace period permitted
by applicable law). 101 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal110.jpg]
(f) Increased Tax Costs. If any Change in Law shall subject any Lender to any
(i) Tax of any kind whatsoever with respect to this Agreement or any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except, in
each case of the foregoing clauses (i) and (ii), for (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (C) Other Connection Taxes that are imposed on or measured by net income,
however denominated, or that are franchise Taxes or branch profits Taxes), and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, converting to, continuing or maintaining any Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, upon request of such Lender, the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered. For the avoidance of doubt, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered that are attributable to a FATCA Deduction
required to be made by any Party. (g) Notwithstanding anything to the contrary
contained herein, no Lender shall be entitled to seek compensation for costs
incurred under this Section 2.12 unless it is the general policy or practice of
such Lender at such time to seek compensation from other borrowers whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such costs and the applicable Lender is generally
seeking such compensation from such borrowers (but no Lender shall be required
to disclose any confidential or proprietary information to confirm the
foregoing). Section 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Rate Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Term Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Rate Loan earlier than the last day of the Interest
Period applicable thereto as a result of a request by the Designated Company
pursuant to Section 2.16(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of any Eurodollar Rate Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such 102 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal111.jpg]
Loan) (excluding, however, the Applicable Margin included therein, if any, and
the effect of clause (ii) of each of the sentences contained in the “Eurodollar
Base Rate” definition), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable currency, amount and period from other banks in the applicable
interbank market. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the Designated Company or the Borrower (with
a copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within five (5) days after receipt thereof. Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) Payments
Generally. Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 or Section 11.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 1:00 p.m., London time), on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, defense, recoupment or setoff. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All payments by any Loan Party shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office, except that payments
pursuant to Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 7.10
and Section 11.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof in like funds as received by the Administrative Agent.
If any payment under any Loan Document shall be due on a day that is not a
Business Day, unless specified otherwise, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in Dollars, except as
expressly specified otherwise. (b) Pro Rata Treatment. (i) Each payment by the
Borrower of interest in respect of the Loans shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders. (ii) Each payment by the Borrower on
account of principal of the Borrowings shall be made pro rata according to the
103 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal112.jpg]
respective outstanding principal amounts of the Loans then held by the Lenders.
(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. (d) Sharing of Set-Off. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of its Loans and accrued interest thereon or other
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by any Loan Party
pursuant to and in accordance with the express terms of this Agreement or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply). Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Requirements of
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. If
under applicable bankruptcy, insolvency or any similar law any Credit Party
receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Credit Party shall to the extent practicable,
exercise its rights in 104 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal113.jpg]
respect of such secured claim in a manner consistent with the rights to which
the Credit Party is entitled under this Section 2.14(d) to share in the benefits
of the recovery of such secured claim. (e) Borrower Default. Unless the
Administrative Agent shall have received notice from the Designated Company or
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Interbank Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Designated Company setting forth
in reasonable detail any amount owing under this Section 2.14(e) shall be
conclusive, absent manifest error. (f) Lender Default. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.02(c),
Section 2.14(e) or Section 11.03(c), then the Administrative Agent may, in its
discretion following 5 Business Days’ prior written notice to such lender
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and, upon full payment of such obligations as
provided above, the Administrative Agent shall promptly issue a written notice
to such Lender setting forth in reasonable detail the application of any amounts
on account of such Lender. (g) Obligations of Lenders Several. The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to Section
11.03 are several and not joint. The failure of any Lender to make any Loan or
to make any payment under Section 11.03 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.03. (h) Funding Source.
Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. Section 2.15 Taxes. 105 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal114.jpg]
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Taxing Authority in accordance with
applicable Requirements of Law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all such required deductions and withholdings (including any such
deductions and withholdings applicable to additional sums payable under this
Section) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. For the avoidance of doubt, each Party may make any
FATCA Deduction it is required to make by FATCA, and any payment required in
connection with that FATCA Deduction, and no Party shall be required to increase
any payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction. Each Party
shall promptly, upon becoming aware that it must make a FATCA Deduction (or that
there is any change in the rate or basis of such FATCA Deduction), and in any
case at least three (3) Business Days prior to making a FATCA Deduction, notify
the Party to whom it is making the payment and, on or prior to the day on which
it notifies that Party, shall also notify the Designated Company, the
Administrative Agent and the other Lenders. (b) Payment of Other Taxes by Loan
Parties. Without limiting the provisions of paragraph (a) above, each Loan Party
shall timely pay to the relevant Taxing Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (c) Indemnification by Loan
Parties. The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes imposed or asserted on or
attributable to amounts payable by any of the Loan Parties hereunder or under
any other Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Agent or such Lender or required to be withheld or deducted from a payment to
such Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. A certificate as to the amount of such payment or
liability delivered to the Designated Company by a Lender (with a copy to the
Administrative Agent), or by such Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. No Loan Party shall be
obliged to provide indemnity under this Section to the extent that the
Indemnified Tax in question is compensated for by an increased payment under
Sections 2.12(f), 2.15(a) or 7.10. 106 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal115.jpg]
(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Taxing Authority pursuant to this Agreement, the applicable
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Taxing Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Designated Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Designated Company or the Administrative Agent
(and from time to time thereafter, as requested by the Designated Company or
Administrative Agent), such properly completed and executed documentation
reasonably requested by the Designated Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Designated Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by the Designated Company
or the Administrative Agent as will enable the applicable Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation pursuant to this Section 2.15(e)
(other than such documentation set forth in Section 2.15(e)(ii)(A) and (ii)(B)
below) shall not be required if, in the relevant Lender’s reasonable judgment,
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person, (A) any Lender that
is a U.S. Person shall deliver to the Designated Company and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement or, if later, the date on which a U.S. Person becomes the Borrower
(and from time to time thereafter upon the reasonable request of the Designated
Company or the Administrative Agent), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax; (B) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Designated Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement or, if later, the date on
which a U.S. Person becomes the Borrower (and from time to time thereafter upon
the reasonable request of the Designated Company or the Administrative Agent),
whichever of the following is applicable: 107 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal116.jpg]
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W- 8BEN-E; or (4) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H- 2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; and (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Designated Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement or, if later, the date on
which a U.S. Person becomes the Borrower (and from time to time thereafter upon
the reasonable request of the Designated Company or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Designated Company or the Administrative Agent
to determine the withholding or deduction required to be made. 108
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal117.jpg]
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Designated Company and the Administrative Agent in writing of its legal
inability to do so. (f) FATCA Information. Notwithstanding Section 2.15(e) or
any other provision of this Agreement to the contrary: (i) Subject to paragraph
(iii) below, each Party shall, within ten Business Days of a reasonable request
by another Party: (A) confirm to that other Party whether it is: (1) a FATCA
Exempt Party; or (2) not a FATCA Exempt Party; (B) supply to that other Party
such forms, documentation and other information relating to its status under
FATCA as that other Party reasonably requests for the purposes of that other
Party’s compliance with FATCA; (C) supply to that other Party such forms,
documentation and other information relating to its status as that other Party
reasonably requests for the purposes of that other Party’s compliance with any
other law, regulation, or exchange of information regime. (ii) If a Party
confirms to another Party pursuant to paragraph (i)(A) above that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not or has ceased to
be a FATCA Exempt Party, that Party shall notify that other Party reasonably
promptly. (iii) Paragraph (i) above shall not oblige any Lender or the
Administrative Agent to do anything, and paragraph (i)(C) above shall not oblige
any other Party to do anything, which would or might in its reasonable opinion
constitute a breach of: (A) any law or regulation; (B) any fiduciary duty; or
(C) any duty of confidentiality. (iv) If a Party fails to confirm whether or not
it is a FATCA Exempt Party or to supply forms, documentation or other
information requested in accordance with paragraph (i)(A) or (B) above
(including, for the avoidance of doubt, where paragraph (iii) above applies),
then such Party shall be treated for the purposes of the Loan Documents (and
payments under them) as if it is not a FATCA Exempt Party until such time as the
Party in question provides the requested confirmation, forms, documentation or
other information. (v) If the Borrower is a U.S. Tax Obligor or the
Administrative Agent reasonably believes that its obligations under FATCA or any
other applicable law or regulation require it, each Lender shall, within ten
Business Days of: 109 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal118.jpg]
(A) where the Borrower is a U.S. Tax Obligor and the relevant Lender is a Lender
on the date of this Agreement, the date of this Agreement; (B) where the
Borrower is a U.S. Tax Obligor on a date on which a Lender becomes a Lender
under this Agreement and the relevant Lender was not a Lender on the date of
this Agreement, the relevant date on which such Lender becomes a Lender under
this Agreement; (C) the date a new U.S. Tax Obligor accedes as the Borrower; or
(D) where the Borrower is not a U.S. Tax Obligor, the date of a request from the
Administrative Agent, supply to the Administrative Agent (to the extent not
otherwise supplied pursuant to Section 2.15(e) above): (1) a withholding
certificate on Form W-8, Form W-9 or any other relevant form; or (2) any
withholding statement or other document, authorization or waiver as the
Administrative Agent may require to certify or establish the status of such
Lender under FATCA or that other law or regulation. (vi) The Administrative
Agent shall provide any withholding certificate, withholding statement,
document, authorization or waiver it receives from a Lender pursuant to
paragraph (v) above to the Designated Company. (vii) If any withholding
certificate, withholding statement, document, authorization or waiver provided
to the Administrative Agent by a Lender pursuant to paragraph (v) above is or
becomes materially inaccurate or incomplete, that Lender shall promptly update
it and provide such updated withholding certificate, withholding statement,
document, authorization or waiver to the Agent unless it is unlawful for the
Lender to do so (in which case the Lender shall promptly notify the
Administrative Agent). The Administrative Agent shall provide any such updated
withholding certificate, withholding statement, document, authorization or
waiver to the Designated Company. (viii) The Administrative Agent may rely on
any withholding certificate, withholding statement, document, authorisation or
waiver it receives from a Lender pursuant to paragraph (v) or (vii) above
without further verification. The Administrative Agent shall not be liable for
any action taken by it under or in connection with paragraph (v), (vi) or (vii)
above. (ix) Without prejudice to any other term of this Agreement, if a Lender
fails to supply any withholding certificate, withholding statement, document,
authorization, waiver or information in accordance with paragraph (v) above, or
any withholding certificate, withholding statement, document, authorization,
waiver or information provided by a Lender to the Administrative Agent is or
becomes materially inaccurate or incomplete, then such Lender shall indemnify
the Administrative Agent, within three Business Days of demand, against any
cost, loss, Tax or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Administrative Agent
(including any related interest and penalties) in acting as Administrative Agent
under the Loan Documents as a result of such failure. 110 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal119.jpg]
(g) Treatment of Certain Refunds. If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified, or as to which it has received additional
amounts, pursuant to this Section 2.15, Section 7.10, or Section 2.12(f) (such
Party, the “Indemnified Party”), then it shall pay to the Party that made such
indemnity payments or paid such additional amounts pursuant to this Section
2.15, Section 7.10, or Section 2.12(f) (such Party, the “Indemnifying Party”) an
amount equal to such refund (but only to the extent of indemnity payments made
to the Indemnified Party pursuant to this Section 2.15, or additional amounts
paid to the Indemnified Party pursuant to Section 7.10 or Section 2.12(f), with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Indemnified Party, and without interest (other
than any interest paid by the relevant Taxing Authority with respect to such
refund). The Indemnifying Party, upon the request of the Indemnified Party,
agrees to repay to the Indemnified Party the amount paid over to the Indemnified
Party pursuant to this Section 2.15(g) (plus any penalties, interest or other
charges imposed by the relevant Taxing Authority) in the event the Indemnified
Party is required to repay such refund to such Taxing Authority. Nothing in this
Section 2.15(g) shall be construed to require any Indemnified Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Indemnifying Party or any other person.
Notwithstanding anything to the contrary in this Section 2.15(g), in no event
will the Indemnified Party be required to pay any amount to an Indemnifying
Party pursuant to this Section 2.15(g) the payment of which would place the
Indemnified Party in a less favorable net after-Tax position than the
Indemnified Party would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. (h) Co-operation. Notwithstanding anything to the
contrary in Section 2.15(e) or paragraph (k) of the definition of Permitted
Reorganization, with respect to non-U.S. withholding taxes, the relevant Agent,
the relevant Lender(s) (at the written request of the relevant Loan Party) and
the relevant Loan Party shall, co-operate in completing any procedural
formalities necessary (including delivering any documentation prescribed by the
applicable Requirement of Law and making any necessary reasonable approaches to
the relevant Taxing Authorities) for the relevant Loan Party to obtain
authorization to make a payment to which such Agent or such Lender(s) is
entitled without any, or a reduced rate of, deduction or withholding for, or on
account of, Taxes; provided, however, that none of the Administrative Agent or
any Lender shall be required to provide any documentation that it is not legally
entitled to provide, or take any action that, in the relevant Agent’s or the
relevant Lender’s reasonable judgment, would subject the Administrative Agent or
such Lender to any material unreimbursed costs or otherwise be disadvantageous
to it in any material respect. (i) Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within three (3) Business
Days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.04(c) relating to
the maintenance of a Participant 111 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal120.jpg]
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Taxing Authority. Without limiting the preceding sentence or Section
2.15(f)(ix), each Lender shall indemnify the Administrative Agent (based upon
such Lender’s pro rata share of the sum of the total outstanding Term Loans and
unused Commitments of all Lenders at the time the applicable indemnity payment
is sought (or if the Term Loans have been repaid in full and the Commitments
have been terminated, based upon its share of the Term Loans immediately prior
to such payment)), within three (3) Business Days of demand, against any cost,
loss or liability in relation to any FATCA-related liability incurred by the
Administrative Agent in acting as Administrative Agent under the Loan Documents
(unless the Administrative Agent has been reimbursed by a Loan Party pursuant to
a Loan Document); provided that indemnity pursuant to this sentence shall not be
available to the extent that such cost, loss or liability are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent.  A certificate as to the amount of payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.15(i).  (j) Tax Returns. If, as a result of executing a Loan Document,
entering into the transactions contemplated thereby or with respect thereto,
receiving a payment or enforcing its rights thereunder, the Administrative Agent
or any Lender is required to file a Tax Return in a jurisdiction in which it
would not otherwise be required file, the Loan Parties shall promptly provide
such information necessary for the completion and filing of such Tax Return as
the relevant Agent or Lender shall reasonably request with respect to the
completion and filing of such Tax Return. For clarification, any expenses
incurred in connection with such filing shall be subject to Section 11.03. (k)
Value Added Tax. All amounts set out, or expressed to be payable under a Loan
Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any applicable value added tax, and accordingly, if value added tax
is chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document and such value added tax is required to be collected by
such Lender or Agent (or the representative member of any group of which the
relevant Lender or Agent forms a part for purposes of value added tax) pursuant
to applicable Requirements of Law, that party shall pay to the Lender or Agent
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the value added tax (and such Lender or Agent shall
promptly provide an appropriate value added invoice to such party). 112
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal121.jpg]
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the Lender or Agent
reasonably determines that neither it nor any other member of any group of which
it is a member for value added tax purposes is entitled to credit or repayment
from the relevant Taxing Authority in respect of the value added tax. If any
Lender or Agent requires any Loan Party to pay any additional amount pursuant to
Section 2.15(k), then such Lender or Agent and Loan Party shall use reasonable
efforts to co- operate to minimize the amount such Loan Party is required to pay
if, in the judgment of such Lender or Agent, such co-operation would not subject
such Lender or Agent to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or Agent. For the avoidance of doubt, all
references to value added tax in this Section 2.15(k) include reference to goods
and services tax. (l) Survival. Each party’s obligations under this Section 2.15
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. Section 2.16 Mitigation Obligations; Replacement of
Lenders. (a) Designation of a Different Lending Office. Each Lender may at any
time or from time to time designate, by written notice to the Administrative
Agent, one or more lending offices (which, for this purpose, may include
Affiliates of the respective Lender) for the various Loans made by such Lender;
provided that to the extent such designation shall result, as of the time of
such designation, in increased costs under Section 2.12, Section 2.15 or Section
7.10 in excess of those which would be charged in the absence of the designation
of a different lending office (including a different Affiliate of the respective
Lender), then the Loan Parties shall not be obligated to pay such excess
increased costs (although the applicable Loan Party, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation). Each lending office and Affiliate
of any Lender designated as provided above shall, for all purposes of this
Agreement, be treated in the same manner as the respective Lender (and shall be
entitled to all indemnities and similar provisions in respect of its acting as
such hereunder). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder). The proviso to
the first sentence of this Section 2.16(a) shall not apply to changes in a
lending office pursuant to Section 2.16(b) if such change was made upon the
written request of any Loan Party. (b) Mitigation Obligations. If any Lender
requests compensation under Section 2.12, or requires any Loan Party to pay any
additional amount to any Lender or any Taxing Authority for the account of any
Lender pursuant to Section 2.15 or Section 7.10, then such Lender shall 113
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal122.jpg]
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12, Section 2.15 or Section 7.10, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Loan Party hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
the Designated Company or the Borrower shall be conclusive absent manifest
error. (c) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Loan Party is required to pay any additional amount to
any Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15 or Section 7.10, or if any Lender is a Defaulting Lender, or if the
Designated Company or the Borrower exercises its replacement rights under
Section 11.02(d), then the Designated Company or the Borrower may, at its sole
expense and effort, upon notice by the Designated Company or the Borrower to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that: (i) the
Borrower or the assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.04(b); (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.13), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts); (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15 or Section 7.10, such assignment will result in a reduction in such
compensation or payments thereafter; and (iv) such assignment does not conflict
with applicable Requirements of Law. 114 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal123.jpg]
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Designated Company or the Borrower to require such
assignment and delegation cease to apply. Section 2.17 [INTENTIONALLY OMITTED].
Section 2.18 [INTENTIONALLY OMITTED]. Section 2.19 Interest Act (Canada);
Criminal Rate of Interest; Nominal Rate of Interest. (a) Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, solely to the extent that a court of competent jurisdiction finally
determines that the calculation or determination of interest or any fee payable
by any Canadian Loan Party in respect of the Obligations pursuant to this
Agreement and the other Loan Documents shall be governed by the laws of any
province of Canada or the federal laws of Canada, in no event shall the
aggregate interest (as defined in Section 347 of the Criminal Code, R.S.C. 1985,
c. C-46, as the same shall be amended, replaced or re-enacted from time to time,
“Section 347”) payable by the Canadian Loan Parties to the Administrative Agent
or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Administrative Agent, the Lenders and the Canadian Loan Parties and the amount
of such payment or collection shall be refunded by the Administrative Agent and
relevant Lenders to the applicable Canadian Loan Parties. For the purposes of
this Agreement and each other Loan Document to which the Canadian Loan Parties
are a party, the effective annual rate of interest payable by the Canadian Loan
Parties shall be determined in accordance with generally accepted actuarial
practices and principles over the term of the loans on the basis of annual
compounding for the lawfully permitted rate of interest and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent for the account of the Canadian Loan
Parties will be conclusive for the purpose of such determination in the absence
of evidence to the contrary. (b) For the purposes of the Interest Act (Canada)
and with respect to Canadian Loan Parties only: (i) whenever any interest or fee
payable by the Canadian Loan Parties is calculated using a rate based on a year
of 360 days or 365 days, as the case may be, the rate determined pursuant to
such calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days, as the case may be, (y)
multiplied by the actual number of days in the calendar year in which 115
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal124.jpg]
such rate is to be ascertained and (z) divided by 360 or 365, as the case may
be; and (ii) all calculations of interest payable by the Canadian Loan Parties
under this Agreement or any other Loan Document are to be made on the basis of
the nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest. The parties hereto acknowledge that there is
a material difference between the stated nominal interest rates and the
effective yearly rates of interest and that they are capable of making the
calculations required to determine such effective yearly rates of interest.
ARTICLE III REPRESENTATIONS AND WARRANTIES Each Loan Party represents and
warrants (provided that no such representation or warranty shall be made with
respect to Section 3.24 prior to the Closing Date) to the Administrative Agent
and each of the Lenders that: Section 3.01 Organization; Powers. Each Company
(a) is duly organized or incorporated (as applicable) and validly existing under
the laws of the jurisdiction of its organization or incorporation (as
applicable), (b) has all requisite organizational or constitutional power and
authority to carry on its business as now conducted and to own and lease its
property, (c) is qualified and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) to do business in every jurisdiction
where such qualification is required, except in such jurisdictions where the
failure to so qualify or be in good standing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and (d)
except as set forth in Section 2.03(b), is acting as principal for its own
account and not as agent or trustee in any capacity on behalf of any party in
relation to the Loan Documents. Section 3.02 Authorization; Enforceability. The
Transactions to be entered into by each Loan Party are within such Loan Party’s
organizational or constitutional powers and have been duly authorized by all
necessary organizational or constitutional action on the part of such Loan
Party. This Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Section 3.03 No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as 116
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal125.jpg]
have been obtained or made and are in full force and effect, and (ii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company, (c)
will not violate any material Requirement of Law, (d) will not violate or result
in a default or require any consent or approval under any indenture, agreement
or other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except
Permitted Liens. The execution, delivery and performance of the Loan Documents
will not violate, or result in a default under, or require any consent or
approval under, the Senior Notes, the Senior Note Documents, the Secured Term
Loan Documents or the Revolving Credit Loan Documents. Section 3.04 Financial
Statements; Projections. (a) Historical Financial Statements. The Designated
Company has heretofore delivered to the Lenders the consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Designated Company (i) as of and for the fiscal years ended March 31, 2016,
March 31, 2017 and March 31, 2018, audited by and accompanied by the unqualified
opinion of PricewaterhouseCoopers, independent public accountants, and (ii) as
of and for the fiscal quarters ended June 30, 2018 and September 30, 2018, and
for the comparable period of the preceding fiscal year, in each case certified
by the chief financial officer of the Designated Company. Such financial
statements and all financial statements delivered pursuant to Section 5.01(a)
and Section 5.01(b) have been prepared in accordance with US GAAP and present
fairly in all material respects the financial condition and results of
operations and cash flows of the Designated Company as of the dates and for the
periods to which they relate. (b) No Liabilities; No Material Adverse Effect.
Except as set forth in the most recent financial statements referred to in
Section 3.04(a), as of the Effective Date and the Closing Date there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, other than liabilities under the Loan
Documents. Since March 31, 2016, there has been no event, change, circumstance
or occurrence that, individually or in the aggregate, has had or could
reasonably be expected to result in a Material Adverse Effect. (c) Pro Forma
Financial Statements. The Designated Company has heretofore delivered to the
Lenders the Designated Company’s unaudited pro forma consolidated capitalization
table and balance sheet as of June 30, 2018 (in the case of the Effective Date)
and as of the date of the financial statements most recently delivered to the
lenders pursuant to Section 5.01(a) or Section 5.01(b) of the Secured Term Loan
Credit Agreement prior to the Closing Date (in the case of the Closing Date),
after giving effect to the Transactions as if they had occurred on such date.
Such capitalization table and balance sheet have been prepared in good faith by
the Loan Parties, based on the assumptions stated therein (which assumptions are
117 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal126.jpg]
believed by the Loan Parties on the Effective Date and the Closing Date to be
reasonable), are based on the best information available to the Loan Parties as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Transactions and present fairly in all material
respects the pro forma capitalization and balance sheet of the Designated
Company as of such date assuming the Transactions had occurred at such date. (d)
Forecasts. The forecasts of financial performance of the Companies covering the
period commencing with September 30, 2018 and ending on March 31, 2022,
furnished to the Lenders, have been prepared in good faith by the Loan Parties
and based on assumptions believed by the Loan Parties to be reasonable, it being
understood that any such forecasts may vary from actual results and such
variations could be material. Section 3.05 Properties. (a) Generally. Each
Company has good title to, valid leasehold interests in, or license of, all its
property material to its business, free and clear of all Liens except for
Permitted Liens. The property that is material to the business of the Companies,
taken as a whole, (i) is in good operating order, condition and repair in all
material respects (ordinary wear and tear excepted) and (ii) constitutes all the
property which is required for the business and operations of the Companies as
presently conducted. (b) No Casualty Event. No Company has as of the Effective
Date or the Closing Date received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any material portion of its property. Section 3.06 Intellectual Property. (a)
Ownership/No Claims. Each Loan Party owns, or is licensed to use, all patents,
trademarks, copyrights and other intellectual property (including intellectual
property in software, mask works, inventions, designs, trade names, service
marks, technology, trade secrets, proprietary information and data, domain
names, know-how and processes) necessary for the conduct of such Loan Party’s
business as currently conducted (“Intellectual Property”), except for those the
failure to own or license which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date and the Closing Date, no material claim has been asserted and is
pending by any person, challenging or questioning the validity of any Loan
Party’s Intellectual Property or the validity or enforceability of any such
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim. The use of any Intellectual Property by each Loan Party, and the
conduct of each Loan Party’s business as currently conducted, does not infringe
or otherwise violate the rights of any third party in respect of Intellectual
Property, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. 118 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal127.jpg]
(b) Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, on and as of the Effective Date and the Closing Date each
Loan Party owns and possesses the right to use and has not authorized or enabled
any other person to use, any Intellectual Property that is material to its
business, except for such authorizations and enablements as could not reasonably
be expected to result in a Material Adverse Effect. (c) No Violations or
Proceedings. To each Loan Party’s knowledge, on and as of the Effective Date,
(i) there is no material infringement or other violation by others of any right
of such Loan Party with respect to any Intellectual Property that is material to
its business, except as may be set forth on Schedule 3.06(c), and (ii) no claims
are pending or threatened to such effect except as set forth on Schedule
3.06(c). Section 3.07 Equity Interests and Subsidiaries. (a) Equity Interests.
Schedule 3.07(a) sets forth a list of (i) all the Subsidiaries of Holdings and
their jurisdictions of organization as of the Effective Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Effective Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Effective
Date. As of the Effective Date, all Equity Interests of each Company held by
Holdings or a Subsidiary thereof are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Holdings, are owned
by Holdings, directly or indirectly through Wholly Owned Subsidiaries except as
indicated on Schedule 3.07(a). At all times prior to a Qualified Parent IPO,
100% of the Equity Interests of the Parent will be owned directly by Holdings,
and 100% of the Equity Interests of the Borrower shall be owned directly or
indirectly by Holdings (or, in the case of the Parent and the Borrower, on and
after the Designated Holdco Effective Date, will be owned directly or indirectly
by Designated Holdco). At all times after a Qualified Parent IPO, more than 50%
of the voting power of the total outstanding Voting Stock of the Parent and
Borrower will be owned directly or indirectly by Hindalco. As of the Effective
Date and the Closing Date, each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Equity Interests owned by it, free
of any and all Liens, rights or claims of other persons, except Permitted Liens,
and as of the Effective Date and the Closing Date there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests. (b)
Organizational Chart. An accurate organizational chart, showing the ownership
structure of Holdings, the Borrower and each Subsidiary on the Effective Date is
set forth on Schedule 3.07(a). Section 3.08 Litigation; Compliance with Laws.
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or (ii) as to which there is a
reasonable 119 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal128.jpg]
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. No Company or any of its property is in violation of,
nor will the continued operation of its property as currently conducted violate,
any Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Loan Parties have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries, and their
respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, and the Loan Parties and their Subsidiaries are in
compliance with applicable Anti-Corruption Laws in all material respects.
Section 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default. Section 3.10 Federal Reserve Regulations. No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. Section 3.11 Investment Company Act.
No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended. Section 3.12 Use of Proceeds. The
Borrower will use the proceeds of the Loans on the Closing Date for the
Transactions; provided that in no event shall any proceeds of any Loans be
remitted, directly or indirectly, to any Swiss tax resident Company or Swiss tax
resident permanent establishment, where this remittance could be viewed as a use
of such proceeds in Switzerland (whether through an intercompany loan or advance
by any other Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax becoming due on or in respect
any Loans or parts thereof. 120 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal129.jpg]
Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has received written notice of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d), or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect. The Borrower is a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation). No payment
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document is subject to any withholding Taxes other than U.S. federal
withholding Taxes. Section 3.14 No Material Misstatements. The written
information, reports, financial statements, certificates, exhibits or schedules
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, did not and does not
contain any material misstatement of fact and, taken as a whole, did not and
does not omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not materially misleading in their presentation of Holdings, the Designated
Company and its Subsidiaries taken as a whole as of the date such information is
dated or certified; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, each Loan Party represents only that it was prepared in
good faith and based on assumptions believed by the applicable Loan Parties to
be reasonable. Section 3.15 Labor Matters. As of the Effective Date and the
Closing Date, there are no material strikes, lockouts or labor slowdowns against
any Company pending or, to the knowledge of any Company, threatened in writing.
The hours worked by and payments made to employees of any Company have not been
in violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, provincial, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of 121
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal130.jpg]
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound, except as could not reasonably be expected to
result in a Material Adverse Effect. Section 3.16 Solvency. At the time of and
immediately after the consummation of the Transactions to occur on the Effective
Date and the Closing Date, and after giving effect to the application of the
proceeds of the Loans and the operation of the Contribution, Intercompany,
Contracting and Offset Agreement, (a) the fair value of the assets of the
Designated Company and of the Loan Parties (on a consolidated basis with their
Subsidiaries) will exceed their debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
the Designated Company and the Loan Parties (on a consolidated basis with their
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent, prospective or otherwise, as such debts and other liabilities become
absolute and matured; (c) the Designated Company and the Loan Parties (on a
consolidated basis with their Subsidiaries) will be able to pay their debts and
liabilities, subordinated, contingent, prospective or otherwise, as such debts
and liabilities become absolute and matured; (d) the Designated Company and the
Loan Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; and (e) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) are not “insolvent” as
such term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due. Section
3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect. To the extent applicable, each Foreign Plan has been
maintained in compliance with its terms and with the requirements of any and all
Requirements of Law and has been maintained, where required, in good standing
with applicable Governmental Authority and Taxing Authority, except for such
non-compliance that in the aggregate would not have a 122 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal131.jpg]
Material Adverse Effect. No Company has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Plan, except to the
extent of liabilities which could not reasonably be expected to have a Material
Adverse Effect. Each Foreign Plan which is required to be funded is funded in
accordance with Requirements of Law, and for each Foreign Plan which is not
required to be funded, the obligations of such Foreign Plan are properly accrued
in the financial statements of the Designated Company and its Subsidiaries, in
each case in an amount that could not reasonably be expected to have a Material
Adverse Effect. Except as specified on Schedule 3.17, (i) no Company is or has
at any time been an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993), and
(ii) no Company is or has at any time been “connected” with or an “associate” of
(as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer. Section 3.18 Environmental Matters. (a) Except as, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect: (i) The Companies and their businesses, operations and Real Property are
in compliance with, and the Companies have no liability under, any applicable
Environmental Law; (ii) The Companies have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their property, under Environmental Law, and all such
Environmental Permits are valid and in good standing; (iii) There has been no
Release or threatened Release of Hazardous Material on, at, under or from any
Real Property or facility presently or formerly owned, leased or operated by the
Companies or their predecessors in interest that could reasonably be expected to
result in liability of the Companies under any applicable Environmental Law;
(iv) There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim; 123 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal132.jpg]
(v) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies; (vi) The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not require
any notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and (vii) No person with
an indemnity or contribution obligation to the Companies relating to compliance
with or liability under Environmental Law is in default with respect to such
obligation. (b) As of the Effective Date and the Closing Date: (i) Except as
could not reasonably be expected to have a Material Adverse Effect, no Company
is obligated to perform any action or otherwise incur any expense under
Environmental Law pursuant to any order, decree, judgment or agreement by which
it is bound or has assumed by contract, agreement or operation of law, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location; and (ii) No Real
Property or facility owned, operated or leased by the Companies and, to the
knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA, or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA and
is reasonably likely to result in any material liability to any Company, or
(iii) included on any other publicly available list of contaminated sites
maintained by any Governmental Authority analogous to CERCLA or the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., including any such list
relating to the management or clean up of petroleum and is reasonably likely to
result in any material liability to a Company. Section 3.19 Insurance. Schedule
3.19 sets forth a true and correct description of all insurance policies
maintained by each Company as of the Effective Date. All insurance maintained by
the Companies to the extent required by Section 5.04 is in full force and
effect, and all premiums thereon have been duly paid. As of the Effective Date
and the Closing Date, no Company has 124 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal133.jpg]
received notice of violation or cancellation thereof. Each Company has insurance
in such amounts and covering such risks and liabilities as are customary for
companies of a similar size engaged in similar businesses in similar locations.
Section 3.20 [INTENTIONALLY OMITTED]. Section 3.21 Material Indebtedness
Documents. Schedule 3.21 lists, as of the Effective Date, (i) each material
Senior Note Document, (ii) each material Revolving Credit Loan Document, (iii)
each material Secured Term Loan Document, and (iv) each material agreement,
certificate, instrument, letter or other document evidencing any other Material
Indebtedness, and the Lenders have been furnished true and complete copies of
each of the foregoing. Section 3.22 Anti-Terrorism Law; Sanctions and
Anti-Corruption Law. No Loan Party or any of its Subsidiaries, or to the
knowledge of the any Loan Party, any director, officer, agent, employee, or
other person acting on behalf of any Loan Party, is in violation of any
Requirement of Law relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, Part II.1 of the Criminal Code, R.S.C. 1985, c. C-46, as
amended, the Proceeds of Crime (Money Laundering) and Terrorist Financing Act,
S.C. 2000, c.17, as amended, regulations promulgated pursuant to the Special
Economic Measures Act, S.C. 1992 c. 17 and the United Nations Act, R.S.C. 1985
c. U-2, in each case, as amended (collectively, the “Anti-Terrorism Laws”). No
Loan Party or any of its Subsidiaries, and to the knowledge of the Loan Parties,
any director, officer, agent, employee, or other person acting on behalf of any
Loan Party, and no broker or other agent of any Loan Party acting or benefiting
in any capacity in connection with the Loans, is any of the following: (i) a
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (ii) a person owned or controlled by, or acting for or
on behalf of, any person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order; (iii) a person with which any Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or 125
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal134.jpg]
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list. No
Loan Party and, to the knowledge of the Loan Parties, no broker or other agent
of any Loan Party acting in any capacity in connection with the Loans (w)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above in a manner violative of the Executive Order, any
applicable Sanctions or Anti-Terrorism Law, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws. Neither the advance of the Term Loans nor the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. §
1 et seq., as amended, and any executive order or requirement of applicable law
promulgated thereunder) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person, in each case, in any manner violative of any applicable Sanctions or
Anti-Terrorism Law or (c) is a Sanctioned Person. Each Loan Party is in
compliance, in all material respects, with the Patriot Act. Each Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in Holdings
or any of its Subsidiaries being designated as a Sanctioned Person. No part of
the proceeds of the Term Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any law, rule or
regulation of any jurisdiction applicable to Holdings or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption including the
Corruption of Foreign Public Officials Act (Canada) (collectively,
“Anti-Corruption Laws”). 126 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal135.jpg]
“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions. “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by OFAC, the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, any EU member state or the Commonwealth of Australia, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons. “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, or (b) the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, the Commonwealth of Australia, or Singapore. The Designated Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Designated Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Section 3.23 Location of Material Inventory and Equipment.
Schedule 3.24 sets forth as of May 7, 2018 all locations where the aggregate
value of Inventory and Equipment (other than mobile Equipment or Inventory in
transit) owned by the Loan Parties at each such location exceeds $1,000,000.
Section 3.24 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Secured Term Loans). The Commitments and the Loans
and other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Secured Term Loans). The consummation
of each of (i) the Transactions, and (ii) each incurrence of Indebtedness
hereunder is permitted under, and, in each case, does not require any consent or
approval under, the terms of (A) the Senior Note Documents (and any Permitted
Refinancings thereof), the Revolving Credit Loan Documents (and any Permitted
Revolving Credit Facility Refinancings thereof), the Secured Term Loan Documents
(and any Permitted Secured Term Loan Facility Refinancings thereof), or any
other Material Indebtedness or (B) any other material agreement or instrument
binding upon any Company or any of its property except, in the case of this
clause (B), as could not reasonably be expected to result in a Material Adverse
Effect. Section 3.25 Centre of Main Interests and Establishments. For the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”) (or, after June 26, 2017, Regulation
(EU) 2015/848 of the European Parliament and of the Council of May 20, 2015 on
insolvency proceedings (recast) (the “New Regulation”)), (i) the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each U.K.
Guarantor is situated in England and Wales, (ii) the centre of main interest of
Irish Guarantor is 127 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal136.jpg]
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation or Article 2(10) of the New Regulation,
as applicable) in any jurisdiction other than Ireland or Germany, (iii) the
centre of main interest of each Swiss Guarantor is situated in Switzerland, and
in each case each has no “establishment” (as that term is used in Article 2(h)
of the Regulation or Article 2(10) of the New Regulation, as applicable) in any
other jurisdiction, (iv) the centre of main interest of German Seller is
situated in Germany, (v) the centre of main interest of each Dutch Guarantor is
situated in the Netherlands, and in each case each has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(vi) the centre of main interest of each French Guarantor is situated in France,
and in each case each has no “establishment” (as that term is used in Article
2(h) of the Regulation or Article 2(10) of the New Regulation, as applicable) in
any other jurisdiction, (vii) the centre of main interest of each Belgian
Guarantor is situated in Belgium, and in each case each has no “establishment”
(as such term is used in Article 2(h) of the regulation) in any other
jurisdiction, and (viii) other than as provided in paragraph (ii) above, no
Guarantor (to the extent such Guarantor is subject to the Regulation) shall have
a centre of main interest other than as situated in its jurisdiction of
incorporation. Section 3.26 Holding and Dormant Companies. Except as may arise
under the Loan Documents, the Revolving Credit Loan Documents, the Secured Term
Loan Documents, any Third Lien Credit Agreement, any Permitted Holdings
Indebtedness, (in the case of Novelis Europe Holdings Limited) the Senior Notes,
any Permitted First Priority Refinancing Debt, any Permitted Second Priority
Refinancing Debt, any Permitted Unsecured Refinancing Debt, or Indebtedness
incurred pursuant to Section 6.01(l) or (u), neither Holdings nor Novelis Europe
Holdings Limited trades or has any liabilities or commitments (actual or
contingent, present or future) other than liabilities attributable or incidental
to acting as a holding company of shares in the Equity Interests of its
Subsidiaries. Section 3.27 Excluded Guarantor Subsidiaries. The Excluded
Guarantor Subsidiaries as of the Effective Date are listed on Schedule 1.01(c).
Section 3.28 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution. Section 3.29 Federal Power Act; Etc. No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or, to the knowledge of such Loan Party, under any other
federal or state statute or regulation, in each case, to the extent such
regulation would prohibit it from incurring the Obligations or which would
otherwise render all or any of the Obligations unenforceable. Section 3.30
Beneficial Ownership Certification. As of the Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects. Section 3.31 No Fiscal Unity. No Company is a member of
a fiscal unity for VAT, corporate income tax or any other tax purposes, except
for a fiscal unity for VAT or corporate income tax purposes consisting solely of
Loan Parties. 128 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal137.jpg]
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS Section 4.01 Conditions to the
Effective Date. The effectiveness of this Agreement shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.01. (a) Loan Documents. On or prior to February 28, 2019, the
Administrative Agent shall have received executed counterparts of each of the
following, properly executed by an authorized signatory of each applicable
signing Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent, and (other than the Agent Fee Letter) each of the Lenders
and the Mandated Lead Arrangers: (i) this Agreement; (ii) the Contribution,
Intercompany, Contracting and Offset Agreement; (iii) the Subordination
Agreement; and (iv) the Agent Fee Letter. (b) Corporate Documents. The
Administrative Agent shall have received: (i) a certificate of the secretary,
assistant secretary, managing director (where applicable) or other director (in
the case of Holdings) of each Loan Party dated the Effective Date, certifying
(1) that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (2) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body or Person) and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of, inter alia,
this Agreement and the other Loan Documents to which such Person is a party that
are required to be executed in connection herewith, and that such resolutions,
or any other document attached thereto, have not been modified, rescinded,
amended or superseded and are in full force and effect, (3) as to the incumbency
and specimen signature of each 129 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal138.jpg]
officer or authorized signatory executing this Agreement and any Loan Document
or any other document delivered in connection herewith on behalf of such Loan
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (4) that the borrowing or guarantee with respect to the Loans or
any of the other Obligations would not cause any borrowing, guarantee, or
similar limit binding on any Loan Party to be exceeded, each in form and
substance reasonably satisfactory to the Mandated Lead Arrangers; (ii) a
certificate as to the good standing (where applicable, or such other customary
functionally equivalent certificates or abstracts) of each Loan Party (in
so-called “long-form” if available) as of a recent date prior to the Effective
Date, from the Secretary of State in the state or jurisdiction of organization
of such Loan Party (or other applicable Governmental Authority), each in form
and substance reasonably satisfactory to the Mandated Lead Arrangers; (iii) if
relevant, evidence that each Irish Guarantor has done all that is necessary to
follow the procedures set out in section 82 of the Companies Act 2014 of Ireland
in order to enable it to enter into this Agreement and the other Loan Documents
to which such Person is a party that are required to be executed in connection
herewith; (iv) evidence that each of the Loan Parties are members of the same
group of companies consisting of a holding company and its subsidiaries for the
purposes of Section 7 of the Companies Act 2014 of Ireland and Section 8 of the
Companies Act 2014 of Ireland; (v) up-to date certified copy of the
constitutional documents (e.g., for a German GmbH: Handelsregisterauszug,
Gesellschaftsvertrag, Gesellschafterliste) for each German Loan Party; and (vi)
such other documents as the Lenders or the Administrative Agent may reasonably
request. (c) Officers’ Certificate. The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by an authorized signatory of
the Designated Company and the Borrower, certifying (i) compliance with the
conditions precedent set forth in this Section 4.01 and Section 4.03(b) and (c),
(ii) that no Default has occurred and is continuing, (iii) that each of the
representations and warranties made by any Loan Party set forth in ARTICLE III
130 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal139.jpg]
hereof or in any other Loan Document are true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
on and as of the Effective Date, except to the extent such representations and
warranties expressly related to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects (or, in the case of any representation or warranty that is qualified as
to materiality, “Material Adverse Effect” or similar language, in all respects)
as of such earlier date, and (iv) and certifying that each of the documents
required to be delivered pursuant to clause (f) below have been delivered to the
Administrative Agent on or prior to the Effective Date. (d) Opinions of Counsel.
The Administrative Agent shall have received, on behalf of itself, the Mandated
Lead Arrangers and the Lenders, (i) a favorable written opinion of Torys LLP,
special counsel for the Loan Parties, and (ii) a favorable written opinion of
local and foreign counsel of the Loan Parties in jurisdictions to be specified
by the Administrative Agent (or, in the case of Loan Documents governed by the
laws of, or Persons organized under the laws of, the United Arab Emirates or the
Dubai International Financial Centre, foreign counsel of the Agents), in each
case (A) dated the Effective Date, (B) addressed to the Administrative Agent and
the Lenders and (C) covering such matters relating to the Loan Documents
delivered on the Effective Date as the Administrative Agent shall reasonably
request, including, but not limited to, capacity of each Loan Party to execute,
deliver and perform its obligations under each such Loan Document to which it is
a party and enforceability of each such Loan Document, each in form and
substance reasonably satisfactory to the Mandated Lead Arrangers. (e) Payment of
Fees, Costs and Expenses. The Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Administrative Agent, and the reasonable fees and expenses of any local counsel,
foreign counsel, appraisers, consultants and other advisors) for which invoices
have been presented at least one Business Day prior to the Effective Date, on or
before the Effective Date, in connection with the Transactions. (f) Term Loan
Amendment and Incremental Facility Documents. The Administrative Agent shall
have received executed copies of (i) that certain Amendment No. 2 to Credit
Agreement and Amendment to U.S. Security Agreement, dated as of November 20,
2018 (the “November 2018 Secured Term Loan Amendment”), among Parent, Holdings,
the other Loan Parties party thereto, Novelis Italia S.P.A., the Secured Term
Loan Administrative Agent and the Secured Term Loan Collateral Agent, which
amends the Secured Term Loan Credit Agreement, and all documents and
certificates executed and delivered in connection therewith, each of which shall
be in full force and effect, and all conditions precedent to the effectiveness
of the amendments set forth therein shall have been satisfied, and (ii) that
certain Incremental Joinder Agreement, dated as of the date hereof (the
“Incremental Joinder Agreement”), among Parent, Holdings, the other Loan Parties
party thereto, Novelis Italia S.P.A., the Secured Term Loan Administrative Agent
and the Secured Term Loan Collateral Agent, which amends the Secured Term Loan
Credit Agreement and provides for an incremental term loan facility in an
aggregate principal amount of $775,000,000, and all “Loan Documents” as defined
therein that are required 131 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal140.jpg]
to be delivered on the effective date of the Incremental Joinder Agreement
pursuant to the terms thereof, each of which shall be in full force and effect,
and all conditions precedent to the effective date set forth therein shall have
been satisfied. (g) Solvency Certificate. The Administrative Agent shall have
received a solvency certificate in the form of Exhibit J (or in such other form
as is satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Effective Date and signed by a senior Financial Officer
of each Loan Party or of the Designated Company. (h) Representations and
Warranties. Each of the representations and warranties made by any Loan Party
set forth in ARTICLE III hereof or in any other Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) on and as of the Effective Date, except to
the extent such representations and warranties expressly related to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects (or, in the case of any representation or
warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date. (i) No Default or
Event of Default. Before and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing. (j) Requirements of
Law. The Administrative Agent shall be satisfied that Holdings, the Borrower and
Holdings’ Subsidiaries and the Transactions consummated on the Effective Date
shall be in full compliance with all material Requirements of Law, including
Regulations T, U and X of the Board, and shall have received satisfactory
evidence of such compliance reasonably requested by them. (k) Consents. All
approvals of Governmental Authorities and third parties necessary to execute and
deliver this Agreement and the other Loan Documents entered into on the
Effective Date, and to perform all obligations thereunder, in each case shall
have been obtained and shall be in full force and effect. (l) Litigation. There
shall be no governmental or judicial action, actual or threatened, that has or
would have, singly or in the aggregate, a reasonable likelihood of restraining,
preventing or imposing burdensome conditions on the Transactions. (m) USA
Patriot Act; Beneficial Ownership Certification. (i) The Administrative Agent
and the Lenders shall have received, at least 5 Business Days prior to the
Effective Date, and shall be satisfied with, all documentation and other
information that may be required by the 132 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal141.jpg]
Administrative Agent and the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13. (ii)
At least five (5) Business Days prior to the Effective Date, the Borrower shall
have delivered to the Administrative Agent and each Lender that so requests a
Beneficial Ownership Certification. (n) Process Agent. The Administrative Agent
shall have received evidence of the acceptance by the Process Agent of its
appointment as such by the Loan Parties. (o) No Material Adverse Effect. Since
March 31, 2018 through the Effective Date, there has been no event, change,
circumstance or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect on Holdings
and its Subsidiaries. (p) Secured Term Loan Agreement Amendments. Any amendments
or modifications of the Secured Term Loan Agreement on or after October 30, 2018
and prior to or on the Effective Date shall be satisfactory to the Mandated Lead
Arrangers. Section 4.02 Conditions to Initial Credit Extension on the Closing
Date. The obligation of each Lender to fund the Credit Extension requested to be
made by it under this Agreement on the Closing Date shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.02. (a) Effective Date. The Effective Date shall have
occurred. (b) Agreement Termination Date. The Agreement Termination Date shall
not have occurred. (c) Loan Documents. The Administrative Agent shall have
received executed counterparts of each of the following, properly executed by an
authorized signatory of each applicable signing Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent, each of the
Lenders and each of the Mandated Lead Arrangers: (i) Each Foreign Guarantee
(other than the Foreign Guarantees, if any, delivered on the Effective Date);
133 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal142.jpg]
(ii) the Letter of Comfort, which letter shall have been approved by Hindalco’s
board of directors prior to the date that it is delivered to the Administrative
Agent; and (iii) a Note executed by the Borrower in favor of each Lender that
has requested a Note prior to the Closing Date. (d) Borrowing Request. The
Administrative Agent shall have received a Borrowing Request as required by
Section 2.03. (e) Corporate Documents. The Administrative Agent shall have
received: (i) a certificate of the secretary, assistant secretary, managing
director (where applicable) or other director (in the case of Holdings) of each
Loan Party dated the Closing Date, certifying (1) that attached thereto is a
true and complete copy of each Organizational Document (or its equivalent
including the constitutional documents) of such Loan Party certified (to the
extent customary in the applicable jurisdiction) as of a recent date by the
Secretary of State (or equivalent Governmental Authority) of the jurisdiction of
its organization, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing body
or Person) and/or shareholders, as applicable, of such Loan Party authorizing
the execution, delivery and performance of, inter alia, this Agreement and the
other Loan Documents to which such Person is a party that are required to be
executed in connection herewith, and that such resolutions, or any other
document attached thereto, have not been modified, rescinded, amended or
superseded and are in full force and effect, (3) as to the incumbency and
specimen signature of each officer or authorized signatory executing this
Agreement and any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary, assistant
secretary or managing director executing the certificate in this clause (i), and
other customary evidence of incumbency) and (4) that the borrowing or guarantee
with respect to the Loans or any of the other Obligations would not cause any
borrowing, guarantee, or similar limit binding on any Loan Party to be exceeded,
each in form and substance reasonably satisfactory to the Mandated Lead
Arrangers; (ii) a certificate as to the good standing (where applicable, or such
other customary functionally equivalent certificates or abstracts) of each Loan
Party (in so-called “long-form” if available) as of a recent date prior to the
Closing Date, from the Secretary of State in the state 134 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal143.jpg]
or jurisdiction of organization of such Loan Party (or other applicable
Governmental Authority), each in form and substance reasonably satisfactory to
the Mandated Lead Arrangers; (iii) if relevant, evidence that each Irish
Guarantor has done all that is necessary to follow the procedures set out in
section 82 of the Companies Act 2014 of Ireland in order to enable it to enter
into this Agreement and the other Loan Documents to which such Person is a party
that are required to be executed in connection herewith; (iv) evidence that each
of the Loan Parties are members of the same group of companies consisting of a
holding company and its subsidiaries for the purposes of Section 7 of the
Companies Act 2014 of Ireland and Section 8 of the Companies Act 2014 of
Ireland; (v) up-to date certified copy of the constitutional documents (e.g.,
for a German GmbH: Handelsregisterauszug, Gesellschaftsvertrag,
Gesellschafterliste) for each German Loan Party; and (vi) such other documents
as the Lenders or the Administrative Agent may reasonably request. (f) Officers’
Certificate. The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by an authorized signatory of the Designated
Company, certifying (i) compliance with the conditions precedent set forth in
this Section 4.02 and, subject to the last sentence of this Section 4.02,
Section 4.03(b) and (c), (ii) subject to the last sentence of this Section 4.02,
that no Default has occurred and is continuing, (iii) subject to the last
sentence of this Section 4.02, that each of the representations and warranties
made by any Loan Party set forth in ARTICLE III hereof or in any other Loan
Document are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the Closing
Date, except to the extent such representations and warranties expressly related
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date,
and (iv) and certifying that each of the documents required to be delivered
pursuant to clause (j) below have been delivered to the Administrative Agent on
or prior to the Closing Date. (g) Aleris Indebtedness. The Administrative Agent
shall have received evidence reasonably satisfactory to it that all Indebtedness
of Aleris and its Subsidiaries and other accrued and outstanding obligations in
respect thereof (other than Indebtedness permitted under Section 6.01) has been
repaid in full, all commitments thereunder have been terminated, and all
security 135 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal144.jpg]
interests in connection therewith have been released, or, in the case of each of
the foregoing, will be repaid in full, terminated and released, as applicable,
substantially concurrently with the funding of the Term Loans on the Closing
Date after giving effect to the application of proceeds thereof. (h)
Consummation of Aleris Acquisition. On the Closing Date, the Aleris Acquisition
shall be consummated substantially concurrently with the funding of the Term
Loans in all material respects in accordance with the terms described in the
Aleris Merger Agreement as in effect on July 26, 2018, without giving effect to
any amendments thereto or any consents or waivers that, in any such case, are
materially adverse to the Lenders in their capacities as such, without the
consent of the Mandated Lead Arrangers (it being understood that (i) any
modification, amendment, consent or waiver to the definition of “Material
Adverse Effect” in the Aleris Merger Agreement, or which has the effect of
modifying, amending or waiving the representation or condition as to the absence
of a Material Adverse Effect (as defined in the Aleris Merger Agreement) shall
be deemed to be materially adverse to the Lenders and the Administrative Agent,
(ii) any decrease in the purchase price payable under the Aleris Merger
Agreement shall not be deemed to be materially adverse to the Lenders, so long
as such decrease does not exceed 10% of the consideration contemplated to be
paid under the Aleris Merger Agreement as of July 26, 2018 and (iii) any
increase in the purchase price contemplated to be paid under the Aleris Merger
Agreement shall not be deemed to be materially adverse to the Lenders, so long
as such increase is funded by additional common equity contributions to
Holdings). For the avoidance of doubt, adjustments to working capital in
accordance with the terms of the Aleris Merger Agreement shall not constitute an
increase or decrease in purchase price for purposes of this clause (g). (i)
Joinder of Aleris and its Subsidiaries to Loan Documents. Immediately after
giving effect to the consummation of the Aleris Acquisition, Aleris and its
Subsidiaries (including each such Person that becomes a loan party under the
Revolving Credit Loan Documents on the Closing Date, but excluding any other
Subsidiaries that would not be required to become a guarantor on the Closing
Date under the Secured Term Loan Credit Agreement) shall have executed and
delivered Joinder Agreements (and in the case of Aleris, as the Borrower), and
shall have executed and delivered (or caused to be executed and delivered), all
other Loan Documents, certificates, opinions and other closing deliverables
consistent with the Loan Documents, certificates, opinions and other closing
deliverables delivered by the Loan Parties (other than the Aleris and its
Subsidiaries) on the Closing Date and the Effective Date, each in form and
substance reasonably satisfactory to the Mandated Lead Arrangers. (j)
Incremental Facility Documents; Revolving Credit Loan Documents. The
Administrative Agent shall have received executed copies of: (i) If the loans
under the Incremental Joinder Agreement are funded on the Closing Date, all
“Loan Documents” as defined in the Incremental Joinder Agreement, certificates
and other documents and agreements required to be delivered on the Closing Date
pursuant to the terms of the Incremental Joinder 136 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal145.jpg]
Agreement, each of which shall be in full force and effect, and all conditions
precedent to the funding of the loans under the Incremental Joinder Agreement
shall have been satisfied (or will be satisfied concurrently with the funding of
the Term Loans); and (ii) an amendment to, or amendment and restatement of, the
Revolving Credit Agreement (together with all certificates and other documents
and agreements required to be delivered on the Closing Date pursuant to the
terms thereof), the terms of which shall, among other things, permit the Aleris
Acquisition, the Loan Documents, and the Commitment and Loans hereunder, the
Permitted Reorganization, the Permitted Reorganization Actions, and the
Permitted Aleris Foreign Subsidiary Transfer (to the extent that such agreement
has not been restated, refinanced or otherwise replaced prior to such time), and
such agreement as so amended or amended and restated, and the November 2018
Secured Term Loan Amendment, shall each be in full force and effect and all
conditions precedent to the effectiveness of the amendments set forth in each of
the foregoing shall have been satisfied; provided that, to the extent that the
Revolving Credit Agreement has been restated, refinanced or otherwise replaced
to the extent not prohibited by the Loan Documents, such documents (together
with all certificates and other documents and agreements required to be
delivered on the Closing Date pursuant to the terms thereof) shall be delivered
to the Administrative Agent and shall be in full force and effect, and all
conditions precedent to the effectiveness of the terms thereof shall have been
satisfied, and such documents shall, among other things, permit the Aleris
Acquisition, the Loan Documents, and the Commitment and Loans hereunder, the
Permitted Reorganization, the Permitted Reorganization Actions, and the
Permitted Aleris Foreign Subsidiary Transfer. (k) Financial Statements. the
Administrative Agent shall have received the following financial statements and
forecasts: (i) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Designated Company and its Restricted
Subsidiaries (x) as of and for the three most recent fiscal years ended at least
90 days prior to the Closing Date, audited by and accompanied by the unqualified
opinion of PricewaterhouseCoopers, and (y) as of and for each fiscal quarter
ended after the end of the most recently ended fiscal year for which financial
statements have been provided pursuant to clause (x) above and at least 45 days
prior to the Closing Date (which requirement may be satisfied by providing links
to such information on the website of the U.S. Securities and Exchange
Commission, so long as such information complies with the requirements of this
clause (i)); 137 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal146.jpg]
(ii) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Aleris and its Subsidiaries (x) as of and
for the three most recent fiscal years ended at least 90 days prior to the
Closing Date, audited by and accompanied by the unqualified opinion of an
independent certified public accounting firm of nationally recognized standing,
and (y) as of and for each fiscal quarter ended after the end of the most
recently ended fiscal year for which financial statements have been provided
pursuant to clause (x) above and at least 45 days prior to the Closing Date
(which requirement may be satisfied by providing links to such information on
the website of the U.S. Securities and Exchange Commission, so long as such
information complies with the requirements of this clause (ii)); (iii) the
forecasts of financial performance of the Designated Company and its Restricted
Subsidiaries and Aleris and its Subsidiaries covering the period commencing with
the most recent fiscal quarter ended at least 45 days prior to the Closing Date
and ending on the date that is five years after such date, which forecasts shall
have been prepared in good faith by the Designated Company and its Restricted
Subsidiaries and based on assumptions believed by the Designated Company and its
Restricted Subsidiaries to be reasonable, it being understood that any such
forecasts may vary from actual results and such variations could be material;
and (iv) pro forma financial statements of the Designated Company and its
Subsidiaries after giving effect to the Aleris Acquisition as of and for the
most recent fiscal year of the Designated Company ended at least 90 days prior
to the Closing Date, and as of and for each fiscal quarter of the Designated
Company ended after the end of such fiscal year and at least 45 days prior to
the Closing Date. (l) Indebtedness and Minority Interests. After giving effect
to the Transactions and the other transactions contemplated hereby, no Company
shall have outstanding any Indebtedness or preferred stock other than
Indebtedness permitted under Section 6.01. (m) Opinions of Counsel. The
Administrative Agent shall have received, on behalf of itself, the Mandated Lead
Arrangers and the Lenders, (i) a favorable written opinion of Torys LLP, special
counsel for the Loan Parties, and (ii) a favorable written opinion of each local
and foreign counsel of the Loan Parties in jurisdictions to be specified by the
Administrative Agent (or, in the case of Loan Documents governed by the laws of,
or Persons organized under the laws of, the United Arab Emirates or the Dubai
International Financial Centre, foreign counsel of the Agents), in each case (A)
dated the Closing Date, (B) addressed to the Administrative Agent and the
Lenders and (C) covering such matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, including,
but not limited to, capacity of each Loan Party to execute, deliver and perform
its obligations under each Loan Document to 138 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal147.jpg]
which it is a party and enforceability of each Loan Document, each in form and
substance reasonably satisfactory to the Mandated Lead Arrangers. (n) Solvency
Certificate. The Administrative Agent shall have received a solvency certificate
in the form of Exhibit J (or in such other form as is satisfactory to the
Administrative Agent to reflect applicable legal requirements), dated the
Closing Date and signed by a senior Financial Officer of each Loan Party or of
the Designated Company. (o) Representations and Warranties. Subject to the last
sentence of this Section 4.02, each of the representations and warranties made
by any Loan Party set forth in ARTICLE III hereof or in any other Loan Document
are true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the Closing
Date, except to the extent such representations and warranties expressly related
to an earlier date, in which case such representation and warranty shall have
been true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) as of such earlier date.
(p) No Default or Event of Default. Subject to the last sentence of this Section
4.02, before and after giving effect to the funding of the Loans on the Closing
Date, no Default or Event of Default shall have occurred and be continuing. (q)
Requirements of Law. The Administrative Agent shall be satisfied that Holdings,
the Borrower and Holdings’ Subsidiaries and the Transactions consummated on the
Closing Date shall be in full compliance with all material Requirements of Law,
including Regulations T, U and X of the Board, and shall have received
satisfactory evidence of such compliance reasonably requested by them. (r)
Consents. All approvals of Governmental Authorities and third parties necessary
to execute and deliver the Loan Documents entered into on the Closing Date, and
to perform all obligations under the Loan Documents and to consummate the
Transactions shall have been obtained and shall be in full force and effect. (s)
Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions. (t) Payment of Fees Costs and Expenses. The Administrative Agent
shall have received all fees required to be paid, and all expenses (including
the reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Administrative Agent, and the reasonable fees and
expenses of any local counsel, foreign counsel, appraisers, 139
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal148.jpg]
consultants and other advisors) for which invoices have been presented at least
one Business Day prior to the Closing Date, on or before the Closing Date, in
connection with the Transactions. (u) USA Patriot Act; Beneficial Ownership
Certification. (i) The Administrative Agent and the Lenders shall have received,
at least 5 Business Days prior to the Closing Date, and shall be satisfied with,
all documentation and other information that may be required by the
Administrative Agent and the Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13. (ii)
At least five (5) Business Days prior to the Closing Date, the Borrower shall
have delivered to the Administrative Agent and each Lender that so requests a
Beneficial Ownership Certification. (v) Lender FATCA Compliance Certifications.
The Administrative Agent shall have received a U.S. tax withholding certificate
(or, alternatively, other evidence satisfactory to the Administrative Agent)
confirming FATCA compliance from each Lender pursuant to paragraph (v) of
Section 2.15(f) (FATCA Information). For the avoidance of doubt, and pursuant to
paragraph (viii) of Section 2.15(f) (FATCA Information), the Administrative
Agent may rely on such U.S. tax withholding certificate or other evidence from
each Lender without further verification, and the Administrative Agent shall not
be liable for any action taken by it in respect of such U.S. tax withholding
certificate or other evidence under or in connection with paragraph (v), (vi) or
(vii) of Section 2.15(f) (FATCA Information). (w) Process Agent. The
Administrative Agent shall have received evidence of the acceptance by the
Process Agent of its appointment as such by each Person acquired by a Loan Party
in connection with the Aleris Acquisition, to the extent such Person becomes a
Loan Party on the Closing Date. (x) No Material Adverse Effect. Since March 31,
2018 through the Closing Date, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect on Holdings and its
Subsidiaries, after giving effect to the Aleris Acquisition. (y) Secured Term
Loan Agreement Amendments. Any amendments or modifications of the Secured Term
Loan Agreement on or after October 30, 2018 and prior to or on the Closing Date
shall be satisfactory to the Mandated Lead Arrangers. 140 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal149.jpg]
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15. Notwithstanding anything to the contrary herein or in any other
Loan Document, solely with respect to Aleris and its Subsidiaries, the only
representations the accuracy of which shall be a condition precedent to the
funding of Term Loans on the Closing Date shall be (i) such of the
representations made by Aleris and its Subsidiaries in the Aleris Merger
Agreement as are material to the interests of the Mandated Lead Arrangers and
the Lenders, but only to the extent that the Designated Company or its
Affiliates have the right (taking into account any applicable cure periods) to
terminate its or its Affiliates’ obligations (or refuse to consummate the Aleris
Acquisition) under the Aleris Merger Agreement as a result of the failure of
such representations to be true and correct or to otherwise satisfy the standard
set forth in the Aleris Merger Agreement, and (ii) the representations and
warranties contained in Sections 3.01, 3.02, 3.03(a), 3.03(b), 3.03(c), 3.10,
3.11, 3.12, 3.16, 3.22, 3.24 and 3.28. Section 4.03 Conditions to Credit
Extensions. The obligation of each Lender to make the Credit Extension on the
Closing Date shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below. (a) Notice. The Administrative Agent shall
have received a Borrowing Request as required by Section 2.03 (or such notice
shall have been deemed given in accordance with Section 2.03). (b) No Default.
Subject to the last sentence of Section 4.02, no Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom. (c) Representations and Warranties. Subject to the last
sentence of Section 4.02, each of the representations and warranties made by any
Loan Party set forth in ARTICLE III hereof or in any other Loan Document shall
be true and correct in all material respects (or, in the case of any
representation or warranty that is qualified as to materiality, “Material
Adverse Effect” or similar language, in all respects) on and as of the date of
the Credit Extension with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects (or, in the case of any representation
or warranty that is qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of such earlier date. (d) No Legal Bar.
With respect to each Lender, no order, judgment or decree of any Governmental
Authority shall purport to restrain such Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the 141 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal150.jpg]
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of a Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Section 4.03(b) through (d) have been satisfied (which representation and
warranty shall be deemed limited to the knowledge of the Loan Parties in the
case of the first sentence of Section 4.03(d)). The Borrower shall provide such
information as the Administrative Agent may reasonably request to confirm that
the conditions in Section 4.03(b) through (d) have been satisfied. ARTICLE V
AFFIRMATIVE COVENANTS Each Loan Party warrants, covenants and agrees with each
Lender that, from and after the Effective Date, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing, each Loan Party will, and
will cause each of its Restricted Subsidiaries to: Section 5.01 Financial
Statements, Reports, etc. Furnish to the Administrative Agent (and the
Administrative Agent shall make available to the Lenders, on the Platform or
otherwise, in accordance with its customary procedures): (a) Annual Reports. As
soon as available and in any event within the earlier of (i) ninety (90) days
and (ii) such shorter period as may be required by the Securities and Exchange
Commission (including, if applicable, any extension permitted under Rule 12b-25
of the Exchange Act), after the end of each fiscal year (and in any case not
less than one time in each calendar year), beginning with the first fiscal year
ending after the Effective Date, (i) the consolidated balance sheet of the
Designated Company as of the end of such fiscal year and related consolidated
statements of income, cash flows and stockholders’ equity for such fiscal year,
in comparative form with such financial statements as of the end of, and for,
the preceding fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X and accompanied by an opinion of independent certified public
accountants of recognized international standing (which opinion shall not be
qualified as to scope or contain any going concern qualification, paragraph of
emphasis or explanatory statement), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Designated Company as of the dates
and for the periods specified in accordance with US GAAP, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
142 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal151.jpg]
of operations of the Designated Company for such fiscal year, as compared to
amounts for the previous fiscal year (it being understood that the information
required by clauses (i) and (ii) of this Section 5.01(a) may be furnished in the
form of a Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Designated Company and its Restricted Subsidiaries separating out the
results by region; (b) Quarterly Reports. As soon as available and in any event
within the earlier of (i) forty-five (45) days and (ii) such shorter period as
may be required by the Securities and Exchange Commission (including, if
applicable, any extension permitted under Rule 12b-25 of the Exchange Act),
after the end of each of the first three fiscal quarters of each fiscal year (i)
the consolidated balance sheet of the Designated Company as of the end of such
fiscal quarter and related consolidated statements of income and cash flows for
such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Designated Company as of
the date and for the periods specified in accordance with US GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section, except as otherwise disclosed therein and subject
to the absence of footnote disclosures and to normal year-end audit adjustments,
(ii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year (it being understood that the information required by clauses (i) and (ii)
of this Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as
the financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Designated Company and its
Restricted Subsidiaries separating out the results by region; (c) [Intentionally
Omitted]; (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate of the Designated Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) (A) certifying that no Default
has occurred or, if such a Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) [intentionally omitted], (C) showing a reconciliation of
Consolidated EBITDA to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis, (D) calculating in reasonable detail
the Consolidated Interest Coverage Ratio and the Senior Secured Net Leverage
Ratio for the four fiscal quarter period ended on the last day of the period
covered by such financial statements, 143 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal152.jpg]
and certifying as to the Designated Company’s compliance (or failure to comply)
with the Financial Performance Covenant for the four fiscal quarter period ended
on the last day of the period covered by such financial statements, and, if such
Compliance Certificate demonstrates an Event of Default of the Financial
Performance Covenant, any of the Specified Holders may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to, and to the extent permitted under,
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document, and (E)(x)
specifying all Investments made during the prior fiscal quarter in reliance on
Section 6.04(r) and specifying which clause of Section 6.04(r) such Investment
was made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio and, in the case of Investments made pursuant to Section 6.04(r)(iii), the
amount of Liquidity, and (y) specifying all Dividends made during the prior
fiscal quarter in reliance on Section 6.08(d) and specifying which clause of
Section 6.08(d) such Dividend was made pursuant to and calculating in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to Section 6.08(d)(ii), the amount of Liquidity, and (ii) to the extent
any Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Designated Company and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other; (e) Officer’s Certificate Regarding Organizational Chart.
Concurrently with any delivery of financial statements under Section 5.01(a), a
certificate of a Responsible Officer of the Designated Company (which delivery
may, unless the Administrative Agent or a Lender requests executed originals, be
by electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) attaching an accurate
organizational chart (or confirming that there has been no change in
organizational structure); (f) Public Reports. Promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by any Loan Party with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, with any national U.S. or non-U.S. securities
regulatory authority or securities exchange or with the National Association of
Securities Dealers, Inc., or distributed to holders of its publicly held
Indebtedness or securities pursuant to the terms of the documentation governing
such Indebtedness or securities (or any trustee, agent or other representative
therefor), as the case may be; provided that documents required to be delivered
pursuant to this clause (f) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Designated
Company posts such documents, or provides a link thereto on the Designated
Company’s website (or other location specified by the Designated Company) on the
Internet; or (ii) on which such documents are posted on the Designated Company’s
behalf on the Platform; provided that: (i) upon written request by the 144
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal153.jpg]
Administrative Agent, the Designated Company shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Designated Company shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; (g) Management
Letters. Promptly after the receipt thereof by any Company, a copy of any
“management letter”, exception report or other similar letter or report received
by any such person from its certified public accountants and the management’s
responses thereto; (h) Projections. Within sixty (60) days of the end of each
fiscal year (beginning with the fiscal year ended March 31, 2019), a copy of the
annual projections for the Designated Company (including balance sheets,
statements of income and sources and uses of cash), for each quarter of the
then-current fiscal year prepared in detail on a consolidated basis, with
appropriate presentation and discussion of the principal assumptions upon which
such forecasts are based, accompanied by the statement of a Financial Officer of
the Designated Company to the effect that such assumptions are believed to be
reasonable; (i) Labor Relations. Promptly after becoming aware of the same,
written notice of (a) any labor dispute to which any Loan Party or any of its
Restricted Subsidiaries is or is expected to become a party, including any
strikes, lockouts or other labor disputes relating to any of such person’s
plants and other facilities, which could reasonably be expected to result in a
Material Adverse Effect, (b) any Worker Adjustment and Retraining Notification
Act or related liability incurred with respect to the closing of any plant or
other facility of any such person and (c) any material liability under
Requirements of Law similar to the Worker Adjustment and Retraining Notification
Act or otherwise arising out of plant closings; (j) Asset Sales. On or prior to
an Asset Sale pursuant to Section 6.06(b) hereof the Net Cash Proceeds of which
(or the Dollar Equivalent thereof) are anticipated to exceed $100,000,000,
written notice (a) describing such Asset Sale or the nature and material terms
and conditions of such transaction and (b) stating the estimated Net Cash
Proceeds anticipated to be received by any Loan Party or any of its Restricted
Subsidiaries; and (k) Other Information. Promptly, from time to time, such other
information regarding the operations, properties, business affairs and condition
(financial or otherwise) of any Company, or compliance with the terms of any
Loan Document as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request, including, but not limited to, all
documentation and other information that may be required from time to time by
the Lenders or the Administrative Agent in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the information described in Section 11.13. 145
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal154.jpg]
(l) Beneficial Ownership Information. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money- laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation. Section
5.02 Litigation and Other Notices. Furnish to the Administrative Agent written
notice of the following promptly (and, in any event, within ten (10) Business
Days after acquiring knowledge thereof, or, in the case of an Event of Default
under Section 8.01(a), on the Business Day that a Loan Party acquires knowledge
thereof): (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Designated Company or other Company that in the reasonable judgment of the
Designated Company could reasonably be expected to result in a Material Adverse
Effect if adversely determined or (ii) with respect to any Loan Document; (c)
any development that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect; (d) the occurrence of a Casualty Event involving
a Dollar Equivalent amount in excess of $50,000,000; and (e) (i) the incurrence
of any Lien (other than Permitted Liens) on the assets of the Loan Parties or
(ii) the occurrence of any other event which could reasonably be expected to be
material with regard to the assets of the Loan Parties taken as a whole. Section
5.03 Existence; Businesses and Properties. (a) Do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence, rights and franchises necessary or desirable in the normal
conduct of its business, except (i) other than with respect to the Borrower’s
legal existence, to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 6.05 or Section 6.06. (b) Do or cause to be done all things
reasonably necessary to obtain, maintain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, privileges, franchises,
approvals, authorizations, and Intellectual Property used or necessary to the
conduct of its business, except where the failure to do so could not reasonably
be expected to result in a 146 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal155.jpg]
Material Adverse Effect; do or cause to be done all things reasonably necessary
to preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Maintain in
effect and enforce policies and procedures designed to ensure compliance by
Holdings, the Designated Company, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. Section 5.04 Insurance. (a) Generally. Keep its
insurable property adequately insured at all times by financially sound and
reputable insurers; maintain such other insurance, to such extent and against
such risks as is customary with companies in the same or similar businesses
operating in the same or similar locations, including insurance with respect to
Real Property and other properties material to the business of the Companies
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations, including (i) physical hazard
insurance on an “all risk” basis (subject to usual and customary exclusions),
(ii) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (iii) explosion insurance
in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, and (v) worker’s compensation
insurance and such other insurance as may be required by any Requirement of Law.
(b) Requirements of Insurance. Subject to Section 5.15, all such property and
liability insurance maintained by the Loan Parties shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as mortgagee, lender’s loss payable or additional insured, as applicable
(in the case of property insurance) or additional insured on behalf of the
Credit Parties (in the case of liability insurance), as applicable, and (iii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause. Notwithstanding the foregoing, the rights of the 147
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal156.jpg]
Administrative Agent with respect thereto shall be subject in all respects to
the rights of the Secured Term Loan Collateral Agent and the Revolving Credit
Collateral Agent thereunder. (c) [Intentionally omitted]. (d) Broker’s Report.
As soon as practicable and in any event within ninety (90) days after the end of
each fiscal year, deliver to the Administrative Agent (i) a report of a
reputable insurance broker with respect to the insurance maintained pursuant to
clauses (i) through (iv) of Section 5.04(a) in form and substance consistent
with market practice (together with such additional reports (provided such
reports are readily ascertainable) as the Administrative Agent may reasonably
request), and (ii) such broker’s statement that all premiums then due and
payable with respect to the coverage maintained pursuant to clauses (i) through
(iv) of Section 5.04(a) have been paid. Section 5.05 Taxes. (a) Payment of
Taxes. Pay and discharge promptly when due all material Taxes and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, services, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax, charge, levy or claim so long as
(x) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with US GAAP (or other
applicable accounting rules), and (y) such contest operates to suspend
collection of the contested obligation, Tax or charge and enforcement of a Lien
other than a Permitted Lien. (b) Filing of Tax Returns. Timely file all material
Tax Returns required by applicable Requirements of Law to be filed by it. (c)
Borrower Status. The Borrower shall be a domestic corporation as defined in
Section 7701(a)(30)(C) of the Code (or is a limited liability company that is
disregarded as an entity separate from its owner for United States federal
income tax purposes and is wholly owned by a domestic corporation). (d)
Indemnified Taxes. To the extent any payment by or on account of any obligation
of any Loan Party hereunder, or under any other Loan Document, in respect of the
Loans becomes subject to any withholding Taxes other than U.S. federal
withholding Taxes as a result of any action by the Borrower after the Closing
Date that shall cause the Borrower under the Tax laws of any jurisdiction other
than the United States (or any state of the United States or the 148
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal157.jpg]
District of Columbia or political subdivision thereof) to be a resident of or to
have an establishment, office, fixed base or branch in such jurisdiction, such
non-U.S. federal withholding Taxes shall be Indemnified Taxes and the Loan
Parties shall indemnify each Lender for any such non-U.S. federal withholding
Taxes in accordance with Section 2.15, but only to the extent that such non-U.S.
federal withholding Taxes are not described in any of clauses (a), (c) and (d)
of the definition of Excluded Taxes. Section 5.06 Employee Benefits. (a) Comply
with the applicable provisions of ERISA and the Code and any Requirements of Law
applicable to any Foreign Plan or Compensation Plan, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect. (b) Furnish to the Administrative Agent (x) as soon as possible after,
and in any event within five (5) Business Days after any Responsible Officer of
any Company or any ERISA Affiliates of any Company knows that, any ERISA Event
has occurred, a statement of a Financial Officer of the Designated Company
setting forth details as to such ERISA Event and the action, if any, that the
Companies propose to take with respect thereto, and (y) upon request by the
Administrative Agent, copies of such other documents or governmental reports or
filings relating to any Plan (or Foreign Plan, or other employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request. (c) (i) Ensure that the Novelis U.K. Pension Plan is funded
in accordance with the agreed schedule of contributions dated May 16, 2007 and
that no action or omission is taken by any Company in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect; (ii)
except for any existing defined benefit pension schemes as specified on Schedule
3.17 ensure that no Company is or has been at any time an employer (for the
purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or “connected” with or an “associate” of (as those
terms are defined in Sections 39 or 43 of the Pensions Act 2004) such an
employer; (iii) deliver to the Administrative Agent upon request as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes), actuarial reports in relation to all pension schemes mentioned in
clause (i) above; (iv) promptly notify the Administrative Agent of any material
change in the agreed rate of contributions to any pension schemes mentioned in
clause (i) above; (v) promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group; and (vi) promptly notify the Administrative Agent if it
receives a Financial Support Direction or a Contribution Notice from the
Pensions Regulator. (d) Ensure that all Foreign Plans (except the Novelis U.K.
Pension Plan) and Compensation Plans that are required to be funded are funded
and contributed to in accordance 149 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal158.jpg]
with their terms to the extent of all Requirements of Law, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect. Section 5.07 Maintaining Records; Access to Properties and Inspections;
Annual Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions) with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by the Administrative Agent or any Lender) to
visit and inspect the financial records and the property of such Company on no
more than on two occasions per fiscal year so long as no Event of Default is
continuing (at reasonable intervals, during normal business hours and within
five Business Days after written notification of the same to the Designated
Company, except that, during the continuance of an Event of Default, none of
such restrictions shall be applicable) and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent (who may be accompanied by the Administrative Agent or any
Lender) to discuss the affairs, finances, accounts and condition of any Company
with the officers and employees thereof and advisors therefor (including
independent accountants). Section 5.08 Use of Proceeds. Use the proceeds of the
Loans only for the purposes set forth in Section 3.12. Section 5.09 Compliance
with Environmental Laws; Environmental Reports. (a) Comply, and cause all
lessees and other persons occupying Real Property owned, operated or leased by
any Company to comply, in all respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all Environmental Permits applicable to its operations and Real Property;
and conduct all Responses, including any emergency Response, required by, and in
accordance with, Environmental Laws, in each case, to the extent that the
failure to do so could reasonably be expected to have a Material Adverse Effect;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with US GAAP or other applicable accounting
standards. (b) If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than thirty (30)
days without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of the Borrower, an environmental assessment report and/or
corrective 150 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal159.jpg]
plan, as applicable, regarding the matters which are the subject of such
Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them and any other corrective measures necessary to achieve
compliance with Environmental Laws or cure such Default. Section 5.10
[INTENTIONALLY OMITTED]. Section 5.11 Additional Guarantors. (a) [Intentionally
omitted]. (b) With respect to any Person that becomes a Restricted Subsidiary or
a Specified Aleris Subsidiary after the Effective Date (other than (x) an
Excluded Guarantor Subsidiary and (y) a Securitization Entity) or any Restricted
Subsidiary that was an Excluded Guarantor Subsidiary but, as of the end of the
most recently ended fiscal quarter, has ceased to be an Excluded Guarantor
Subsidiary or is required to become a Loan Party by operation of the provisions
of Section 5.11(d), the definition of Permitted Reorganization, the definition
of Permitted Reorganization Actions, or the definition of Permitted Aleris
Foreign Subsidiary Transfer, promptly (and in any event within (x) thirty (30)
days after such Person becomes a Restricted Subsidiary or ceases to be an
Excluded Guarantor Subsidiary or is required to become a Loan Party by operation
of the provisions of Section 5.11(d); provided that the Administrative Agent may
agree to an extension of such time period or (y) immediately upon such Person
becoming a Specified Aleris Subsidiary or in connection with the applicable
step(s) of the Permitted Reorganization, the definition of Permitted
Reorganization Actions, or the definition of Permitted Aleris Foreign Subsidiary
Transfer) cause any such Restricted Subsidiary (other than a Specified Aleris
Subsidiary) that is a Wholly Owned Subsidiary (other than (x) any Restricted
Subsidiary prohibited from being a Guarantor under any applicable Requirement of
Law relating to financial assistance, maintenance of capital or other corporate
benefit restrictions and (y) any Restricted Subsidiaries where providing such
guarantee would result in (1) materially adverse tax consequences, as determined
by the Administrative Agent in its reasonable discretion (after consultation
with its counsel) or (2) costs that are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion) and any such Specified Aleris Subsidiary, in each case to the extent
not prohibited by applicable Requirements of Law, to execute a Joinder Agreement
or such comparable documentation to become a Subsidiary Guarantor, including in
the case of a Foreign Subsidiary, if requested by the Administrative Agent, a
guarantee (or joinder thereto) governed by the laws of such Foreign Subsidiary’s
jurisdiction of organization (in such form as may be reasonably satisfactory to
the Administrative Agent). Notwithstanding the foregoing, this clause (b) shall
not apply to any Company listed on Schedule 5.11(b) to the extent any applicable
Requirement of Law prohibits it from becoming a Loan Party. Notwithstanding
anything to the contrary in this Section 5.11(b), with respect to each Foreign
Subsidiary that becomes a party to this Agreement after the Effective Date, the
obligations of such Foreign Subsidiary under this Agreement, any Guarantee, any
Foreign Guarantee, any Joinder Agreement, or any other Loan 151
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal160.jpg]
Document, may be limited (and such agreements may be amended, restated,
supplemented or otherwise modified to give effect to such limitations without
the consent of any Person other than the Administrative Agent and such Foreign
Subsidiary) in accordance with the Agreed Guarantee Principles on terms
reasonably satisfactory to the Administrative Agent and the Borrower. As of the
Effective Date, each Lender party hereto and each Lender that becomes a party to
this Agreement after the Effective Date, expressly consents to the terms set
forth in, and the rights of the Administrative Agent to consent to the terms of
the amendments, restatements, supplements and modifications described in, the
immediately preceding sentence. (c) [Intentionally omitted]. (d) If, at any time
and from time to time after the Effective Date, Restricted Subsidiaries that are
not Loan Parties because they are Excluded Guarantor Subsidiaries comprise in
the aggregate more than 7.5% of the Consolidated Total Assets of the Designated
Company and its Subsidiaries as of the end of the most recently ended fiscal
quarter or more than 7.5% of Consolidated EBITDA of the Designated Company and
its Restricted Subsidiaries as of the end of the most recently ended fiscal
quarter, then the Loan Parties shall, not later than 45 days after the date by
which financial statements for such fiscal quarter are required to be delivered
pursuant to this Agreement (or immediately in connection with the applicable
step(s) of the Permitted Reorganization, any Permitted Reorganization Action, or
any Permitted Aleris Foreign Subsidiary Transfer), cause one or more of such
Restricted Subsidiaries to become Loan Parties (notwithstanding that such
Restricted Subsidiaries are, individually, Excluded Guarantor Subsidiaries) such
that the foregoing condition ceases to be true. The Designated Company may
designate a Subsidiary Guarantor that was not a Restricted Subsidiary of the
Designated Company on the Effective Date as an Excluded Guarantor Subsidiary
subject to the terms of the definition thereof, in which event the Guarantee by
such Restricted Subsidiary shall be released in accordance with Section 7.09.
Section 5.12 Further Assurances. Upon the exercise by the Administrative Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, executed and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may reasonably require in connection
therewith. Section 5.13 Information Regarding Loan Parties. Not effect any
change (i) in any Loan Party’s legal name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties, (ii) in
the location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to its
material property, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until it shall have given the
Administrative Agent not less than ten (10) Business Days’ prior written notice
(in the form of an Officers’ Certificate) of its intention to do so, or such
lesser notice period agreed to by the Administrative Agent, clearly describing
such 152 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal161.jpg]
change and providing such other information in connection therewith as the
Administrative Agent may reasonably request. Each Loan Party agrees to promptly
provide the Administrative Agent, upon request therefor, with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence. For the purposes of the Regulation, (i) no U.K. Guarantor
shall change its centre of main interest (as that term is used in Article 3(1)
of the Regulation) from England and Wales, (ii) nor shall any Irish Guarantor
change its centre of main interest from Ireland or Germany, nor shall Irish
Guarantor have an “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor shall
any Swiss Guarantor change its centre of main interest from Switzerland, nor
shall any Swiss Guarantor have an “establishment” in any other jurisdiction,
(iv) nor shall German Seller change its centre of main interest from Germany,
(v) nor shall any Dutch Guarantor change its centre of main interest from the
Netherlands, nor shall any Dutch Guarantor have an “establishment” in any other
jurisdiction, (vi) nor shall any French Guarantor change its centre of main
interest from France, nor shall any French Guarantor have an “establishment” in
any other jurisdiction, (vii) nor shall any Belgian Guarantor change its centre
of main interest from Belgium, nor shall any Belgian Guarantor have an
“establishment” in any other jurisdiction and (viii) other than as provided in
paragraph (ii) above, no Guarantor (to the extent such Guarantor is subject to
the Regulation) shall have a centre of main interest other than as situated in
its jurisdiction of incorporation. Section 5.14 Affirmative Covenants with
Respect to Leases. With respect to each Lease to which a Loan Party is party as
landlord or lessor, the respective Loan Party shall perform all the obligations
imposed upon the landlord under such Lease and enforce all of the tenant’s
obligations thereunder, except where the failure to so perform or enforce could
not reasonably be expected to result in a Property Material Adverse Effect.
Section 5.15 Post-Closing Covenants; Covenants in Respect of Hedging Agreements
Following the Aleris Acquisition Closing Date. (a) Execute and deliver the
documents and complete the tasks and take the other actions set forth on
Schedule 5.15, in each case within the time limits specified on such Schedule.
(b) Promptly following the Aleris Acquisition Closing Date, use reasonable
efforts to novate all transactions under the Specified Aleris Hedging
Agreements, such that, after giving effect to such novation, such transactions
shall be subject solely to the terms and conditions of Hedging Agreements (other
than Specified Aleris Hedging Agreements) with one or more Companies, the terms
of which shall not require a Lien on any assets of any Company to secure the
obligations thereunder (other than solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of, and as defined in, the Secured Term Loan Credit Agreement). (c) No later
than the date that is 30 days after the Aleris Acquisition Closing Date, cease
entering into any transactions under the Specified Aleris Hedging Agreements.
153 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal162.jpg]
(d) No later than the date that is 180 days after the Aleris Acquisition Closing
Date, cause all Specified Aleris Hedging Agreements to be terminated, and all
transactions thereunder to be terminated, novated or cancelled. (e) Promptly
upon the termination, novation or cancellation of each transaction under any
Specified Aleris Hedging Agreement, (i) cause all Liens on assets of Aleris or
any of its Subsidiaries securing the obligations thereunder to be released
(other than Liens arising solely as a result of the designation of any
counterparty thereto as a “Secured Hedge Provider” in accordance with the terms
of, and as defined in, the Secured Term Loan Credit Agreement), (ii) deliver to
the Administrative Agent all documents and filings required or reasonably
requested by the Administrative Agent to evidence the release of such Liens, and
(iii) cause any collateral held by or on behalf of the counterparty to such
transaction to promptly be returned to the applicable Company and be pledged to
the extent required under the Secured Term Loan Credit Agreement and the
Revolving Credit Agreement (except, in the case of this clause (iii), to the
extent that such collateral is cash that is otherwise applied to settle or net
out amounts owing under such Hedging Agreement at the time of such termination,
novation or cancellation) (the requirements under this clause (e), collectively,
the “Aleris Hedging Collateral Requirements”). Section 5.16 Designation of
Subsidiaries. The Designated Company may at any time after the Effective Date
designate any Restricted Subsidiary of the Designated Company as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Designated Company shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant (it being understood that, as a
condition precedent to the effectiveness of any such designation, the Designated
Company shall deliver to the Administrative Agent a certificate of a Responsible
Officer setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) the Consolidated Interest Coverage Ratio for the most
recently ended four fiscal quarter period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) shall be greater than 2.00 to
1.00 on a Pro Forma Basis (it being understood that, as a condition precedent to
the effectiveness of any such designation, the Designated Company shall deliver
to the Administrative Agent a certificate of a Responsible Officer setting forth
in reasonable detail the calculations demonstrating such Consolidated Interest
Coverage Ratio), (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary or continue as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any of the Senior Notes, the Revolving Credit
Agreement, the Secured Term Loan Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (v) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (vi) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
5.16 prior to the Designation Date (in each case measured as of the date of each
such Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall
not exceed $500,000,000 in the aggregate as of 154 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal163.jpg]
such Designation Date pro forma for such designation, (vii) no Restricted
Subsidiary shall be a Subsidiary of an Unrestricted Subsidiary and (viii) the
Borrower (and each Person that directly or indirectly owns any Equity Interests
of the Borrower) may not be designated as an Unrestricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an Investment by the Designated Company or its applicable
Restricted Subsidiary therein at the date of designation in an amount equal to
the fair market value of the Designated Company’s or such Restricted
Subsidiary’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Designated Company or any of its Restricted Subsidiaries in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Designated
Company’s or its Restricted Subsidiary’s (as applicable) Investment in such
Subsidiary and (y) the amount of Investments made by the Designated Company or
its Restricted Subsidiaries in such Unrestricted Subsidiary from and after the
date of such Subsidiary was designated as an Unrestricted Subsidiary. ARTICLE VI
NEGATIVE COVENANTS Each Loan Party warrants, covenants and agrees with each
Lender that, from and after the Effective Date, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full, unless the
Required Lenders (and such other Lenders whose consent may be required under
Section 11.02) shall otherwise consent in writing, no Loan Party will, nor will
they cause or permit any Restricted Subsidiaries to: Section 6.01 Indebtedness.
Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except (a) Indebtedness incurred under this Agreement and the
other Loan Documents; (b) (i) Indebtedness outstanding on the Effective Date and
listed on Schedule 6.01(b) and Permitted Refinancings thereof, (ii) Indebtedness
of Loan Parties under the Revolving Credit Loan Documents and Permitted
Revolving Credit Facility Refinancings thereof in an aggregate principal amount
at any time outstanding not to exceed the Maximum Revolving Credit Facility
Amount, (iii) the Secured Term Loans and all other Indebtedness of Loan Parties
under the Secured Term Loan Documents and Permitted Secured Term Loan Facility
Refinancings thereof and (iv) Secured Term Loan Incremental Equivalent
Indebtedness and Permitted Refinancings thereof; 155 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal164.jpg]
(c) Indebtedness of any Company under Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Agreements of any other
Company); provided that if such Hedging Obligations relate to interest rates,
(i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate; (d) Indebtedness permitted by Section 6.04(i) or (s), any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04, and any
Indebtedness of Holdings and Novelis Europe Holdings Limited permitted by
Section 6.15; (e) Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding
after giving effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non- Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non- Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland 156
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal165.jpg]
Financing and any Permitted Customer Account Financing), shall not exceed the
greater of (x) 15% of Consolidated Net Tangible Assets and (y) $750,000,000; (f)
Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of (x) 10% of Consolidated Net Tangible Assets and
(y) $500,000,000; (g) Sale and Leaseback Transactions permitted under Section
6.03; (h) Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Designated Company or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the
Designated Company or any Restricted Subsidiary with respect to letters of
credit supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money); (i) Contingent
Obligations (i) of any Loan Party in respect of Indebtedness otherwise permitted
to be incurred by such Loan Party under this Section 6.01, (ii) of any Loan
Party in respect of Indebtedness of Restricted Subsidiaries that are not Loan
Parties or are Restricted Grantors in an aggregate amount not exceeding the
greater of (x) $100,000,000 and (y) 2.0% of Consolidated Total Assets at any one
time outstanding less all amounts paid with regard to Contingent Obligations
permitted pursuant to Section 6.04(a), and (iii) of any Company that is not a
Loan Party in respect of Indebtedness otherwise permitted to be incurred by such
Company under this Section 6.01; (j) Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence; (k)
Indebtedness arising in connection with endorsement of instruments for deposit
in the ordinary course of business; (l) unsecured Indebtedness and Junior
Secured Indebtedness not otherwise permitted under this Section 6.01; provided,
that (i) such Indebtedness has a final maturity date no earlier than 180 days
after the Maturity Date, (ii) such Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Term Loans with 157 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal166.jpg]
the Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by a Loan Party and the persons
that are (or are required to be) guarantors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties under and with respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Maturity Date, (vi) such Indebtedness has terms and conditions (excluding
pricing, premiums and subordination terms, and, in the case of Junior Secured
Indebtedness, terms related to collateral and perfection), when taken as a
whole, are not materially more restrictive or less favorable to the Companies
and are not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Maturity Date), (vii) [intentionally omitted], (viii)
[intentionally omitted], (ix) [intentionally omitted], and (x) after giving
effect to the incurrence of such Indebtedness and to the consummation of any
Permitted Acquisition or other Investment or application of funds made with the
proceeds of such incurrence on a Pro Forma Basis, (A) the Consolidated Interest
Coverage Ratio at such date shall be greater than 2.0 to 1.0; and (B) with
respect to any such Junior Secured Indebtedness, the Secured Net Leverage Ratio,
determined on a Pro Forma Basis, shall be no greater than 5.00 to 1.00 (which
shall be evidenced by a certificate from the chief financial officer of the
Designated Company demonstrating such compliance calculation in reasonable
detail); provided, further that delivery to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Designated Company (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Designated Company has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Designated Company within such five Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); (m) Indebtedness consisting of working capital
facilities, lines of credit or cash management arrangements for Restricted
Subsidiaries and Contingent Obligations of Restricted Subsidiaries in respect
thereof; provided that no Default shall be outstanding, on a Pro Forma Basis,
after giving effect thereto and (A) with respect to any such Indebtedness of a
Restricted Subsidiary that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, (B) with respect to any
such Indebtedness of a Company that is organized in a Non-Principal
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under this Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under Section 6.06(r) (net of amounts paid by such Company
to repurchase the Inventory subject to such Asset Sales) (but in each case 158
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal167.jpg]
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, (C) with respect to any such Indebtedness of a Company that is
organized in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Loan Party Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to Section 6.06(e) at such time, plus (z)
the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with respect to
such Indebtedness (x) of a Restricted Subsidiary organized under the laws of
Germany, Contingent Obligations with respect thereto shall be limited to other
Restricted Subsidiaries organized under the laws of Germany, Switzerland (if
such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a Non- Principal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction; (n) Indebtedness in respect of indemnification obligations or
obligations in respect of purchase price adjustments or similar obligations
incurred or assumed by the Loan Parties and their Subsidiaries in connection
with (i) an Asset Sale or sale of Equity Interests otherwise permitted under
this Agreement and (ii) Permitted Acquisitions or other Investments permitted
under this Section 6.04; (o) unsecured guaranties in the ordinary course of
business of any person of the obligations of suppliers, customers, lessors or
licensees; (p) Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business; (q) (i) Indebtedness of any person existing at the
time such person is acquired in connection with a Permitted Acquisition or any
other Investment permitted under Section 6.04; provided that such Indebtedness
is not incurred in connection with or in contemplation of such Permitted
Acquisition or other Investment and is not secured by Accounts or Inventory of
any Company organized in a Principal Jurisdiction or the proceeds thereof, and
at the time of such 159 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal168.jpg]
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an amount equal to the
sum of (x) the greater of (1) $200,000,000 and (2) 4% of Consolidated Net
Tangible Assets and (y) an additional unlimited amount so long as, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0; (r)
Indebtedness in respect of treasury, depositary and cash management services or
automated clearinghouse transfer of funds (including the Cash Pooling
Arrangements and other pooled account arrangements and netting arrangements and
commercial credit card and merchant card services and other bank products or
services) in the ordinary course of business, in each case, arising under the
terms of customary agreements with any bank; (s) Permitted Holdings
Indebtedness; (t) Indebtedness constituting the Senior Notes in an aggregate
principal amount not to exceed $2,650,000,000, and Permitted Refinancings
thereof (including successive Permitted Refinancings of Indebtedness incurred as
a Permitted Refinancing under this clause (t)); (u) Indebtedness of any Loan
Party under one or more series of senior secured notes under one or more
indentures, provided that (i) such Indebtedness has a final maturity date that
is no earlier than the Maturity Date, (ii) such Indebtedness has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Term Loans with the Maturity Date, (iii) no Default is then
continuing or would result therefrom, (iv) such Indebtedness is incurred by a
Loan Party and the persons that are (or are required to be) guarantors under
such Indebtedness do not consist of any persons other than those persons that
are (or are required to be) Loan Parties under or in respect to the Term Loans,
(v) the terms of such Indebtedness do not require any amortization, mandatory
prepayment or redemption or repurchase at the option of the holders thereof
(other than customary asset sale or change of control provisions, which asset
sale provisions may require the application of proceeds of asset sales and
casualty events co-extensive with those applicable to the Secured Term Loans and
Revolving Credit Loans as set forth in Section 2.10(c) to make mandatory
prepayments or prepayment offers out of such proceeds) earlier than the Maturity
Date, (vi) such Indebtedness has terms and conditions (excluding pricing and
premiums and terms related to collateral and perfection), when taken as a whole,
that are not materially more restrictive or less favorable to the Companies and
the Lenders than the terms of the Loan Documents (except with respect to terms
and conditions that are applicable only after the then Maturity Date), (vii)
[intentionally omitted], (viii) [intentionally omitted], (ix) [intentionally
omitted], and (x) after giving effect to the incurrence of such Indebtedness and
to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis, the Senior Secured Net Leverage Ratio at such date shall be not greater
than 3.0 to 1.0 (provided that in calculating the Senior Secured Net Leverage
Ratio, the proceeds of the incurrence of such Indebtedness shall be excluded
from Unrestricted Cash); provided, further 160 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal169.jpg]
that delivery to the Administrative Agent at least five Business Days prior to
the incurrence of such Indebtedness of an Officers’ Certificate of a Responsible
Officer of the Designated Company (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) certifying that the Designated Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Designated Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); (v) Permitted Unsecured Refinancing Debt and any Permitted
Refinancing thereof (including successive Permitted Refinancings of Indebtedness
incurred as a Permitted Refinancing under this clause (v)); (w) Permitted First
Priority Refinancing Debt and Permitted Second Priority Refinancing Debt, and
any Permitted Refinancings thereof (including successive Permitted Refinancings
of Indebtedness incurred as a Permitted Refinancing under this clause (w)); (x)
obligations of the Designated Company or any of its Restricted Subsidiaries to
reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Designated Company or such Restricted Subsidiary
in the ordinary course of business; (y) unsecured Indebtedness not otherwise
permitted under this Section 6.01 in an aggregate principal amount not to exceed
the greater of (x) $500,000,000 and (y) 10% of Consolidated Net Tangible Assets
at any time outstanding; (z) (i) unsecured Indebtedness in respect of
obligations of the Designated Company or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money or any Hedging Agreements and (ii) unsecured indebtedness in respect of
intercompany obligations of the Designated Company or any Restricted Subsidiary
in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money; (aa) Indebtedness representing deferred compensation or
similar arrangements to employees, consultants or independent contractors of the
Designated Company (or its direct or indirect parent) and its Restricted
Subsidiaries incurred in the ordinary course of business or otherwise incurred
in connection with the Transactions or any Permitted Acquisition or other
Investment permitted under Section 6.04; 161 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal170.jpg]
(bb) Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Designated Company or any of its direct or indirect parent companies permitted
by Section 6.08(j); (cc) Indebtedness pursuant to industrial revenue bond,
direct government loan or similar programs in an aggregate principal amount not
to exceed the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time outstanding; (dd) Indebtedness of Loan Parties under
any Third Lien Credit Agreement and any Permitted Refinancing thereof (including
successive Permitted Refinancings of Indebtedness incurred as a Permitted
Refinancing under this clause (dd)); (ee) [intentionally omitted]; and (ff)
Surviving Aleris Debt and Indebtedness of one or more Companies organized under
the laws or the People’s Republic of China and, in each case, Permitted
Refinancings thereof; provided that (i) the obligations in respect of the
foregoing shall not be secured by any assets of, and shall not be guaranteed by,
any Person, other than the assets of, and guarantees by, one or more Companies
organized under the laws of the People’s Republic of China that is not a Loan
Party, and (ii) the aggregate principal amount of Indebtedness and undrawn
commitments thereunder shall not exceed $300,000,000 at any time outstanding.
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement). Section 6.02 Liens. Create, incur, assume or
permit to exist, directly or indirectly, any Lien on any property now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except the following (collectively, the “Permitted Liens”): (a) (i)
inchoate Liens for Taxes not yet due and payable or delinquent and (ii) Liens
for Taxes which are due and payable and are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided on the books of the appropriate Company in accordance with US
GAAP; 162 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal171.jpg]
(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP; (c) any Lien in
existence on the Effective Date and set forth on Schedule 6.02(c) that does not
attach to the Accounts and Inventory of the Borrower and any Lien granted as a
replacement, renewal or substitution therefor; provided that any such
replacement, renewal or substitute Lien (i) does not secure an aggregate amount
of Indebtedness, if any, greater than that secured on the Effective Date
(including undrawn commitments thereunder in effect on the Effective Date,
accrued and unpaid interest thereon and fees and premiums payable in connection
with a Permitted Refinancing of the Indebtedness secured by such Lien) and (ii)
does not encumber any property other than the property subject thereto on the
Effective Date (any such Lien, an “Existing Lien”); (d) easements,
rights-of-way, restrictions (including zoning restrictions), reservations
(including pursuant to any original grant of any Real Property from the
applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property; (e) Liens arising out of judgments, attachments or awards not
resulting in an Event of Default that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided on the books of the appropriate Company in accordance with US
GAAP; (f) Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, (y) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent 163 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal172.jpg]
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established on the books of the appropriate Company in
accordance with US GAAP, and (ii) to the extent such Liens are not imposed by
Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents and, with respect to clause (y), property
relating to the performance of obligations secured by such bonds or instruments;
(g) (i) Leases, subleases or licenses of the properties of any Company granted
to other persons which do not, individually or in the aggregate, interfere in
any material respect with the ordinary conduct of the business of any Company
and (ii) interests or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest in
any lease or license not prohibited by this Agreement; (h) Liens arising out of
conditional sale, hire purchase, title retention, consignment or similar
arrangements for the sale of goods entered into by any Company in the ordinary
course of business; (i) Liens securing Indebtedness incurred pursuant to Section
6.01(f) or Section 6.01(g); provided that any such Liens attach only to the
property being financed pursuant to such Indebtedness and any proceeds of such
property and do not encumber any other property of any Company (other than
pursuant to customary cross-collateralization provisions with respect to other
property of a Company that also secure Indebtedness owed to the same financing
party or its Affiliates that is permitted under Section 6.01(f), Section 6.01(g)
or Section 6.01(cc)); (j) bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and Cash Equivalents on deposit in
one or more accounts maintained by any Company, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
treasury, depositary and cash management services or automated clearinghouse
transfer of funds (including pooled account arrangements and netting
arrangements or claims against any clearing agent or custodian with respect
thereto); provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any other Indebtedness; (k) Liens granted (i)
pursuant to the Secured Term Loan Documents to secure the “Secured Obligations”
(as defined in the Secured Term Loan Credit Agreement) and any Permitted Secured
Term Loan Facility Refinancings thereof, (ii) pursuant to the Revolving Credit
Security Documents to secure the “Secured Obligations” (as defined in the
Revolving Credit Agreement) and any Permitted Revolving Credit Facility
Refinancings thereof, (iii) pursuant to the Third Lien Security Documents to
secure the “Secured Obligations” (as defined in the Third Lien Credit Agreement)
and any Permitted Refinancing thereof, (iv) Liens securing Permitted First
Priority Refinancing Debt and Permitted Second Priority Refinancing 164
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal173.jpg]
Debt, (v) Liens securing Additional Senior Secured Indebtedness, and (vi) Liens
securing Junior Secured Indebtedness; (l) licenses of Intellectual Property
granted by any Company in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of business of the Companies; (m)
the filing of UCC or PPSA financing statements (or the equivalent in other
jurisdictions) solely as a precautionary measure in connection with operating
leases or consignment of goods; (n) (x) Liens on property of Excluded
Subsidiaries securing Indebtedness of Excluded Subsidiaries permitted by Section
6.01(m), (y) Liens on property of Restricted Subsidiaries that are organized in
a Principal Jurisdiction consisting of Revolving Credit Priority Collateral and
Hedging Agreements related to the value of such Revolving Credit Priority
Collateral securing Indebtedness of such Restricted Subsidiaries permitted by
Section 6.01(m) and (z) Liens on property of NKL securing Indebtedness permitted
by Section 6.01(p); (o) Liens securing the refinancing of any Indebtedness
secured by any Lien permitted by clauses (c), (i), (k) or (r) of this Section
6.02 or this clause (o) without any change in the assets subject to such Lien
and to the extent such refinanced Indebtedness is permitted by Section 6.01; (p)
to the extent constituting a Lien, the existence of an “equal and ratable”
clause in the Senior Note Documents (and any Permitted Refinancings thereof) and
other debt securities issued by a Loan Party that are permitted under Section
6.01 (but, in each case, not any security interests granted pursuant thereto);
(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business; (r) Liens on assets acquired in a Permitted
Acquisition or other Acquisitions permitted under Section 6.04 or on property of
a person existing at the time such person is acquired or merged with or into or
amalgamated or consolidated with any Company to the extent permitted hereunder
or such assets are acquired (and not created in anticipation or contemplation
thereof); provided that (i) such Liens do not extend to property not subject to
such Liens at the time of acquisition (other than improvements thereon and
proceeds thereof) and are no more favorable to the lienholders than such
existing Lien and (ii) (x) such Liens secure obligations in respect of
Indebtedness permitted under Section 6.01(ff), so long as such Liens do not
extend to any assets of any Person other than the assets of one or more
Companies organized under the 165 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal174.jpg]
laws of the People’s Republic of China that is not a Loan Party, or (y) the
aggregate principal amount of Indebtedness secured by such Liens does not exceed
the greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible Assets
at any time outstanding; (s) any encumbrance or restriction (including put and
call agreements) solely in respect of the Equity Interests of any Joint Venture
or Joint Venture Subsidiary that is not a Loan Party, contained in such Joint
Venture’s or Joint Venture Subsidiary’s Organizational Documents or the joint
venture agreement or stockholders agreement in respect of such Joint Venture or
Joint Venture Subsidiary; (t) (A) Liens granted in connection with Indebtedness
permitted under Section 6.01(e) that are limited in each case to the
Securitization Assets transferred or assigned pursuant to the related Qualified
Securitization Transaction and (B) Liens granted in connection with a Permitted
Factoring Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto; (u) Liens not otherwise permitted by this Section 6.02 securing
liabilities not in excess of the greater of (x) $100,000,000 and (y) 2% of
Consolidated Net Tangible Assets in the aggregate at any time outstanding; (v)
to the extent constituting Liens, rights under purchase and sale agreements with
respect to Equity Interests or other assets permitted to be sold in Asset Sales
permitted under Section 6.06; (w) Liens securing obligations owing to the Loan
Parties so long as such obligations and Liens, where owing by or on assets of
Loan Parties, are subordinated to the Obligations in a manner satisfactory to
the Administrative Agent; (x) Liens created, arising or securing obligations
under the Receivables Purchase Agreements; (y) Liens on deposits provided by
customers or suppliers in favor of such customers or suppliers securing the
obligations of the Designated Company or its Restricted Subsidiaries to refund
deposits posted by customers or suppliers pursuant to forward sale agreements
entered into by the Designated Company or its Restricted Subsidiaries in the
ordinary course of business; (z) Liens on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to Section
6.04 to be applied against the purchase price for such Investment; 166
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal175.jpg]
(aa) the pledge of Qualified Capital Stock of any Unrestricted Subsidiary; (bb)
Liens in favor of any underwriter, depositary or stock exchange on the Equity
Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856 Canada Inc.
and 8018227 Canada Inc. and any securities accounts in which such Equity
Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness); (cc) (i) Liens that
are contractual rights of set-off (A) relating to the establishment of
depository relations with banks, (B) relating to pooled deposit or sweep
accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
applicable law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness; (dd) (i) Cash collateral
securing Indebtedness incurred pursuant to Section 6.01(h) and (ii) commencing
on the Aleris Acquisition Closing Date and ending on the date that is 180 days
after such date, cash collateral securing obligations under the Specified Aleris
Hedging Agreements; and (ee) Liens securing Indebtedness incurred pursuant to
Section 6.01(cc); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc)).
Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of a Sale and
Leaseback Transaction constituting Indebtedness incurred pursuant to Section
6.01(cc), the greater of 167 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal176.jpg]
(x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time and
(B) in the case of all other Sale and Leaseback Transactions, the greater of (x)
$250,000,000 and (y) 5% of Consolidated Net Tangible Assets. Section 6.04
Investments, Loan and Advances. Directly or indirectly, lend money or credit (by
way of guarantee or otherwise) or make advances to any person, or purchase or
acquire any stock, bonds, notes, debentures or other obligations or securities
of, or any other ownership interest in, or make any capital contribution to, any
other person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the property and assets or business
of any other person or assets constituting a business unit, line of business or
division of any other person, or purchase or own a futures contract or otherwise
become liable for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract (all of the foregoing,
collectively, “Investments”; it being understood that (x) the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment and when
determining the amount of an Investment that remains outstanding, the last
paragraph of this Section 6.04 shall apply, (y) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of being designated
an Unrestricted Subsidiary, the Designated Company will be deemed to have made
an Investment in such Unrestricted Subsidiary as of the date of such
designation, as provided in Section 5.16 and (z) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of an Asset Sale or
similar transaction, and the Designated Company and its Restricted Subsidiaries
continue to own Equity Interests in such Restricted Subsidiary, the Designated
Company will be deemed, at the time of such transaction and after giving effect
thereto, to have made an Investment in such Person equal to the fair market
value of the Designated Company’s and its Restricted Subsidiaries’ Investments
in such Person at such time), except that the following shall be permitted: (a)
Investments consisting of unsecured guaranties by Loan Parties of, or other
unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) $100,000,000 and (y) 2%
of Consolidated Net Tangible Assets less the amount of Contingent Obligations by
Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii); (b) Investments
outstanding on the Effective Date and identified on Schedule 6.04(b); (c) the
Companies may (i) acquire and hold accounts receivable owing to any of them if
created or acquired in the ordinary course of business or in connection with a
Permitted Acquisition or other Acquisition permitted under Section 6.04, (ii)
invest in, acquire and hold cash and Cash Equivalents, (iii) endorse negotiable
instruments held for collection in the ordinary course of business or (iv) make
lease, utility and other similar deposits in the ordinary course of business;
168 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal177.jpg]
(d) Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e); (e) the Loan Parties and their Restricted Subsidiaries may make loans
and advances (including payroll, travel and entertainment related advances) in
the ordinary course of business to their respective employees (other than any
loans or advances to any director or executive officer (or equivalent thereof)
that would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as
the aggregate principal amount thereof at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances)
shall not exceed (when aggregated with loans and advances outstanding pursuant
to clause (h) below) $15,000,000; (f) any Company may enter into Hedging
Agreements (including Contingent Obligations of any Company with respect to
Hedging Obligations of any other Company) to the extent permitted by Section
6.01(c); (g) Investments made by any Company as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
provided, that if such Investment or Asset Sale involves a Transferred Aleris
Foreign Subsidiary, such transaction shall comply with the requirements set
forth in the definition of Permitted Aleris Foreign Subsidiary Transfer; (h)
loans and advances to directors, employees and officers of the Loan Parties and
their Restricted Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed (when aggregated with loans and advances outstanding
pursuant to clause (e) above) $15,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder; (i) Investments (i) by any Company in any other Company
outstanding on the Effective Date, (ii) by any Company in any Unrestricted
Grantor, (iii) by any Restricted Grantor in any other Restricted Grantor, (iv)
by an Unrestricted Grantor in any Restricted Grantor so long as, on a Pro Forma
Basis after giving effect to and at the time of such Investment, the
Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0, (v) by
any Loan Party in any Company that is not a Loan Party in an aggregate amount
not to exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000, and (vi) by any Company that is not a Loan Party in any other
Company; provided that any such Investment in the form of a loan or advance to
any Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; (j) Investments in securities or other
obligations received upon foreclosure or pursuant to any plan of reorganization
or liquidation or similar arrangement upon the bankruptcy or insolvency of trade
creditors or customers or in connection with the settlement of delinquent 169
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal178.jpg]
accounts in the ordinary course of business, and Investments received in good
faith in settlement of disputes or litigation; (k) Investments in Joint Ventures
in which the Loan Parties hold at least 50% of the outstanding Equity Interests
or Joint Venture Subsidiaries made with the Net Cash Proceeds of (x) arm’s
length sales or dispositions for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or (y) the issuance of Equity Interests in a
Joint Venture Subsidiary, in each case as permitted by Section 6.06 hereof; (l)
Investments in Norf GmbH in an aggregate amount not to exceed €100,000,000 at
any time outstanding; (m) Permitted Acquisitions; (n) Investments consisting of
Standard Factoring Undertakings in respect of Permitted Factoring Facilities
pursuant to Section 6.06(e); (o) Mergers, amalgamations and consolidations in
compliance with Section 6.05; (p) Investments in respect of Cash Pooling
Arrangements, subject to the limitations set forth in Section 6.07; (q)
Investments consisting of guarantees of Indebtedness referred to in clauses (i)
(to the extent such guarantee is in effect on the Effective Date or permitted as
part of a Permitted Refinancing) and (ii) of Section 6.01(b) and Contingent
Obligations permitted by Section 6.01(c) or (i); (r) other Investments in an
aggregate amount not to exceed: (i) so long as the Senior Secured Net Leverage
Ratio as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Investments and any related
Indebtedness, would not exceed 3.50 to 1.00, (x) prior to the consummation of
the Aleris Acquisition, $75,000,000 during any fiscal year of the Designated
Company or (y) upon and after the consummation of the Aleris Acquisition,
$125,000,000 during any fiscal year of the Designated Company; 170
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal179.jpg]
(ii) so long as (A) the Consolidated Interest Coverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would
exceed 2.0 to 1.0 and (B) the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Cumulative Credit; (iii) so long as (A)
the Total Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Investment and any related Indebtedness, would not exceed 4.0 to 1.0, (B)
Liquidity after giving effect to such Investment shall be greater than or equal
to $750,000,000 and (C) the Senior Secured Net Leverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Investment and any related Indebtedness, would not
exceed 3.50 to 1.00, the then available Annual Credit; (iv) so long as (A) the
Total Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Investment and any related Indebtedness, would not exceed 3.5 to 1.0 and (B) the
Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Investment and any related Indebtedness, would not exceed 3.50 to 1.00,
such additional amounts as the Designated Company may determine (the cumulative
amount of Investments made after the Effective Date under this clause (iv) at
any time that the Total Net Leverage Ratio as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would exceed 2.0 to 1.0,
referred to as the “Investment Recapture Amount”); and (v) so long as the Senior
Secured Net Leverage Ratio as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered 171
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal180.jpg]
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Investment and any related Indebtedness, would not exceed 3.50 to
1.00, (i) (A) prior to the consummation of the Aleris Acquisition, $75,000,000
over the term of this Agreement or (B) upon and after the consummation of the
Aleris Acquisition, $125,000,000 over the term of this Agreement minus (ii) the
aggregate amount of Dividends made pursuant to Section 6.08(g); (s) Investments
consisting of unsecured guaranties permitted pursuant to Section 6.01(o); (t)
Investments by any Company in any other Company; provided that such Investment
is part of a Series of Cash Neutral Transactions and no Default has occurred and
is continuing; (u) Investments consisting of (i) unsecured guaranties by Novelis
Inc. of NKL’s indemnification obligations owing to (x) the Ulsan JV Subsidiary
attributable to employment- related claims or claims of former employees of NKL,
and (y) the Ulsan Joint Venture Partner for losses of the Ulsan Joint Venture
Partner arising from NKL’s breach of representations, warranties and covenants
applicable to NKL under the Ulsan Sale Agreement; provided that Novelis Inc.’s
maximum aggregate liability under the guaranties described in this clause (i)
shall not exceed $157,500,000, and (ii) an unsecured guaranty by Novelis Inc. of
NKL’s indemnification obligations owing to the Ulsan JV Subsidiary for losses of
the Ulsan JV Subsidiary arising from environmental liabilities that relate to
actions occurring prior to the closing of the Ulsan Share Sale; provided that
Novelis Inc.’s maximum aggregate liability under the guaranty described in this
clause (ii) shall not exceed $157,500,000; (v) Investments in Ulsan JV
Subsidiary in an aggregate amount not to exceed ₩125,000,000,000 at any time
outstanding; (w) Investments by any Loan Party in any Company organized under
the laws of the People’s Republic of China that is not a Loan Party in an
aggregate amount not to exceed $290,000,000; (x) to the extent constituting an
Investment, (i) the Permitted Reorganization; provided that the terms and
conditions set forth in the definition of Permitted Reorganization and, to the
extent applicable, the definition of Permitted Reorganization Actions shall have
been satisfied; provided, further, that all such Investments involving a loan or
advance, or otherwise in the form of an Intercompany Note, shall be documented
as an Intercompany Note and shall be subordinated to the Obligations (to the
extent evidencing a payment obligation of a Loan Party) on terms reasonably
satisfactory to the Administrative Agent, and (ii) the Permitted Aleris Foreign
Subsidiary Transfers; and 172 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal181.jpg]
(y) Permitted Fiscal Unity Liability; provided that (x) any such Investment in
the form of a loan or advance to any Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and, in
the case of a loan or advance by a Loan Party, evidenced by an Intercompany Note
and (y) with respect to any Investment in an aggregate amount in excess of
$50,000,000, on or prior to the date of any Investment pursuant to Section
6.04(r)(ii), (iii) or (iv), the Designated Company shall deliver to the
Administrative Agent an Officer’s Certificate specifying which clause of Section
6.04(r) such Investment is being made pursuant to and calculating in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio, Senior Secured Net Leverage Ratio and
Consolidated Interest Coverage Ratio referred to above and, in the case of
Investments pursuant to clause (iii) above, the amount of Liquidity referred to
therein. An Investment shall be deemed to be outstanding to the extent not
returned in the same form as the original Investment to any Company. The
outstanding amount of an Investment shall, in the case of a Contingent
Obligation that has been terminated, be reduced to the extent no payment is or
was made with respect to such Contingent Obligation upon or prior to the
termination of such Contingent Obligation; and the outstanding amount of other
Investments shall be reduced by the amount of cash or Cash Equivalents received
with respect to such Investment upon the sale or disposition thereof, or
constituting a return of capital with respect thereto or, repayment of the
principal amount thereof, in the case of a loan or advance. Section 6.05
Mergers, Amalgamations and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger, amalgamation or consolidation
(or agree to do any of the foregoing at any future time), except that the
following shall be permitted: (a) Asset Sales in compliance with Section 6.06;
(b) Permitted Acquisitions in compliance with Section 6.04; (c) (i) any Company
may merge, amalgamate or consolidate with or into any Unrestricted Grantor
(provided that in the case of any merger, amalgamation or consolidation
involving (w) Designated Holdco, Designated Holdco is the surviving or resulting
person, (x) except as provided in the definition of Permitted Holdings
Amalgamation, the Parent, the Parent is the surviving or resulting person, (y)
the Borrower, the Borrower is the surviving or resulting person (or, upon the
consummation of the Aleris Acquisition on the Closing Date in accordance with
the terms of the Aleris Merger Agreement, and upon the satisfaction or waiver of
the terms and conditions set forth in Section 4.02 on the Closing Date, Aleris
is the surviving or resulting person), and (z) in any other case, an
Unrestricted Grantor is the surviving or resulting person, (ii) any Restricted
Grantor may merge, amalgamate or consolidate with or into any other Restricted
Grantor (provided that (x) a Subsidiary Guarantor is the surviving or resulting
person), (iii) Novelis Aluminum Holding Company and Novelis Deutschland GmbH 173
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal182.jpg]
may merge provided Novelis Deutschland GmbH is the surviving or resulting
person, and (iv) any Company that is not a Loan Party may merge, amalgamate or
consolidate with or into any Restricted Grantor (provided that a Subsidiary
Guarantor is the surviving or resulting person); provided that, in the case of
each of the foregoing clauses (i) through (iv), (1) the surviving or resulting
person is a Wholly Owned Subsidiary of Holdings (or the Parent or a Wholly Owned
Subsidiary of the Parent following a Qualified Parent IPO), and (2) no Default
is then continuing or would result therefrom; provided that in the case of any
amalgamation or consolidation involving a Loan Party, at the request of the
Administrative Agent, such Loan Party and each other Loan Party shall confirm
its respective Obligations and Liens under the Loan Documents in a manner
reasonably satisfactory to the Administrative Agent; (d) any Restricted
Subsidiary that is not a Loan Party may merge, amalgamate or consolidate with or
into any other Restricted Subsidiary that is not a Loan Party; (e) AV Metals and
the Parent may consummate the Permitted Holdings Amalgamation; (f) any
Restricted Subsidiary of the Designated Company (other than Parent, the Initial
Borrower or the Borrower) may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect; and (g) any
Unrestricted Grantor (other than Holdings, Designated Holdco, Parent, the
Initial Borrower or the Borrower) may dissolve, liquidate or wind-up its affairs
(collectively, “Wind-Up”), so long as all of its assets are distributed or
otherwise transferred to any other Unrestricted Grantor and any Restricted
Grantor may Wind-Up so long as all of its assets are distributed or otherwise
transferred to a Restricted Grantor or an Unrestricted Grantor; provided that no
Default is then continuing or would result therefrom. Section 6.06 Asset Sales.
Effect any Asset Sale except that the following shall be permitted: (a)
disposition of used, worn out, obsolete or surplus property by any Company in
the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Designated
Company, no longer economically practicable to maintain or useful in the conduct
of the business of the Companies taken as a whole; (b) so long as no Default is
then continuing or would result therefrom, any other Asset Sale (other than the
Equity Interests of any Wholly Owned Subsidiary that is a Restricted Subsidiary
unless, after giving effect to any such Asset Sale, such person either ceases to
be a Restricted Subsidiary or, in the case of an Excluded Guarantor Subsidiary,
becomes a Joint Venture Subsidiary) for fair market value, with at least 75% of
the consideration received for all 174 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal183.jpg]
such Asset Sales or related Asset Sales in which the consideration received
exceeds $50,000,000 payable in cash upon such sale (provided, however, that for
the purposes of this clause (b), the following shall be deemed to be cash: (i)
any liabilities (as shown on the Designated Company’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Designated Company or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which Holdings, the
Designated Company and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (ii) any securities
received by the Designated Company or the applicable Restricted Subsidiary from
such transferee that are converted by the Designated Company or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the Designated Company or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $75,000,000 at any time (net of any non-cash consideration
converted into cash)); (c) leases, subleases or licenses of the properties of
any Company in the ordinary course of business and which do not, individually or
in the aggregate, interfere in any material respect with the ordinary conduct of
the business of any Company; (d) mergers and consolidations, and liquidations
and dissolutions in compliance with Section 6.05; (e) sales, transfers and other
dispositions of Receivables for the fair market value thereof in connection with
a Permitted Factoring Facility; provided that no Default shall be outstanding
after giving effect thereto and (A) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a
Principal Jurisdiction, such transaction is a Permitted German Alternative
Financing, Permitted Customer Account Financing or Permitted Novelis Switzerland
Financing, (B) with respect to any such sale, transfer of disposition of
Receivables incurred by a Company that is organized in a Non-Principal
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to this Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing,
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a Non-Loan
Party 175 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal184.jpg]
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to this
Section 6.06(e) at such time, plus (z) the aggregate consideration received by a
Company that is organized in a Non-Loan Party Jurisdiction for Asset Sales
permitted under Section 6.06(r) (net of amounts paid by such Company to
repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000; (f) the sale or disposition of cash and Cash Equivalents in
connection with a transaction otherwise permitted under the terms of this
Agreement; (g) assignments and licenses of Intellectual Property of any Loan
Party and its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company; (h) Asset Sales (i) by and
among Unrestricted Grantors (other than Holdings), (ii) by any Restricted
Grantor to any other Restricted Grantor, (iii) by any Restricted Grantor to any
Unrestricted Grantor so long as the consideration paid by the Unrestricted
Grantor in such Asset Sale does not exceed the fair market value of the property
transferred, (iv) by (x) any Unrestricted Grantor to any Restricted Grantor for
fair market value and (y) by any Loan Party to any Restricted Subsidiary that is
not a Loan Party for fair market value provided that the fair market value of
such Asset Sales under this clause (iv) does not exceed the greater of (1)
$200,000,000 and (2) 4% of Consolidated Net Tangible Assets in the aggregate for
all such Asset Sales since the Effective Date, (v) by any Company that is not a
Loan Party to any Loan Party so long as the consideration paid by the Loan Party
in such Asset Sale does not exceed the fair market value of the property
transferred, and (vi) by and among Companies that are not Loan Parties; provided
that no Default is then continuing or would result therefrom; (i) the Companies
may consummate Asset Swaps so long as (x) each such sale is in an arm’s-length
transaction and the applicable Company receives at least fair market value
consideration (as determined in good faith by such Company), and (y) the
aggregate fair market value of all assets sold pursuant to this clause (i) shall
not exceed the greater of (1) 2% of Consolidated Net Tangible Assets and (2)
$100,000,000 in the aggregate since the Effective Date; provided that so long as
the assets acquired by any Company pursuant to the respective Asset Swap are
located in the same country as the assets sold by such Company, such aggregate
cap will not apply to such Asset Swap; 176 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal185.jpg]
(j) sales, transfers and other dispositions of Receivables (whether now existing
or arising or acquired in the future) and Related Security to a Securitization
Entity in connection with a Qualified Securitization Transaction permitted under
Section 6.01(e) and all sales, transfers or other dispositions of Securitization
Assets by a Securitization Entity under, and pursuant to, a Qualified
Securitization Transaction permitted under Section 6.01(e); (k) to the extent
constituting an Asset Sale, the Permitted Holdings Amalgamation; (l) issuances
of Equity Interests by Joint Venture Subsidiaries and Excluded Guarantor
Subsidiaries; (m) Asset Sales among Companies of promissory notes or Equity
Interests or similar instruments issued by a Company; provided that such Asset
Sales are part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing; (n) the sale of Receivables made pursuant to the
Receivables Purchase Agreement; (o) to the extent constituting an Asset Sale,
Investments permitted by Section 6.04(i); (p) issuances of Qualified Capital
Stock (including by way of sales of treasury stock) or any options or warrants
to purchase, or securities convertible into, any Qualified Capital Stock (A) for
stock splits, stock dividends and additional issuances of Qualified Capital
Stock which do not decrease the percentage ownership of the Loan Parties in any
class of the Equity Interests of such issuing Company and (B) by Subsidiaries of
the Designated Company formed after the Effective Date to the Designated Company
or the Subsidiary of the Designated Company which is to own such Qualified
Capital Stock; (q) transfers of 100% of the Equity Interests of any Chinese
Subsidiary or Korean Subsidiary of the Designated Company to a wholly-owned U.S.
Loan Party; provided that no Default is then continuing or would result
therefrom; (r) sales, transfers and other dispositions of Inventory in order to
finance working capital; provided that no Default shall be outstanding after
giving effect thereto and (A) with respect to any such sale, transfer of
disposition by a Company that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, (B) with respect to any
such sale, transfer or disposition of Receivables incurred by a Company that is
organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under this Section 6.01(e), plus (x) the aggregate
amount of Indebtedness incurred by a Subsidiary that is organized in a
Non-Principal Jurisdiction then outstanding under Section 6.01(m), plus (y) the
aggregate book value at the 177 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal186.jpg]
time of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under this Section 6.06(r) (net of
amounts paid by such Company to repurchase the Inventory subject to such Asset
Sales) (but in each case excluding any Permitted German Alternative Financing,
any Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such sale, transfer or
disposition of Receivables incurred by a Company that is organized in a Non-Loan
Party Jurisdiction, the sum of (w) the aggregate outstanding principal amount of
the Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under this
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed the greater of (x) 15% of Consolidated Net Tangible Assets and (y)
$750,000,000; (s) Asset Sales of 100% of the Equity Interests of any Chinese
Subsidiary of the Designated Company to a Chinese holding company that is a
direct Wholly Owned Subsidiary of the Designated Company; provided that (i) such
transaction is permitted pursuant to the Secured Term Loan Documents (and any
Permitted Secured Term Loan Facility Refinancings) and (ii) no Default is then
continuing or would result therefrom; (t) any sale, lease transfer or other
disposition in connection with any industrial revenue bond or similar program
that does not result in the recognition of the sale or the asset transfer in
accordance with GAAP, or any similar transaction; (u) the Ulsan Share Sale; (v)
the NKL Share Repurchase; (w) any Permitted Aleris Foreign Subsidiary Transfer;
and (x) to the extent constituting an Asset Sale, the Permitted Reorganization;
provided that the terms and conditions set forth in the definition of Permitted
Reorganization and, to the extent applicable, the definition of Permitted
Reorganization Actions shall have been satisfied; 178 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal187.jpg]
provided, further, that all such Asset Sales involving (whether as consideration
or otherwise) a loan or advance, or that otherwise involves an Intercompany
Note, shall be permitted solely to the extent that such loan or advance is
documented as an Intercompany Note, and all Intercompany Notes in connection
therewith shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent. Section 6.07 Cash Pooling
Arrangements. Amend, vary or waive any term of the Cash Pooling Arrangements or
enter into any new pooled account or netting agreement with any Affiliate in a
manner materially adverse to the Lenders. Without the consent of the
Administrative Agent under the Revolving Credit Agreement, permit the aggregate
amount owed pursuant to the Cash Pooling Arrangements by all Companies who are
not Loan Parties (other than any Company (x) that has pledged assets to secure
obligations in respect of any of the Revolving Credit Loan Documents, the
Secured Term Loan Documents or the loan documents in respect of the Third Lien
Credit Agreement, and (y) the accounts of which included in such Cash Pooling
Arrangements are limited to zero balance disbursement accounts that forward
daily all amounts to an account of a Loan Party (subject to customary payments
with respect to overdrafts)) minus the aggregate amount on deposit pursuant to
the Cash Pooling Arrangements from such Persons to exceed the greater of (i)
€75,000,000 and (ii) 2.0% of Consolidated Net Tangible Assets. Section 6.08
Dividends. Declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted: (a) (i) Dividends by
any Company to any Loan Party that is a Wholly Owned Subsidiary of Holdings (or
the Parent or a Wholly Owned Subsidiary of the Parent following a Qualified
Parent IPO), (ii) Dividends by Holdings (or the Parent following a Qualified
Parent IPO) payable solely in Qualified Capital Stock and (iii) Dividends by
Holdings payable with the proceeds of Permitted Holdings Indebtedness; (b) (i)
Dividends by any Company that is not a Loan Party to any other Company that is
not a Loan Party but is a Wholly Owned Subsidiary of Holdings (or the Parent or
a Wholly Owned Subsidiary of the Parent following a Qualified Parent IPO) and
(ii) cash Dividends by any Company that is not a Loan Party to the holders of
its Equity Interests on a pro rata basis; (c) (A) to the extent actually used by
Holdings to pay such franchise taxes, costs and expenses, fees, payments by the
Designated Company to or on behalf of Holdings in an amount sufficient to pay
franchise taxes and other fees solely required to maintain the legal existence
of Holdings, (B) payments by the Designated Company to or on behalf of Holdings
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings, and (C) management, consulting, monitoring and advisory fees and
related expenses and termination fees pursuant to a management agreement with
one or more Specified Holders relating to the Designated Company (collectively,
the “Management Fees”), in the case of clauses (A), (B) and (C) in an aggregate
amount not to exceed in any calendar year the greater of (i) $20,000,000 and
(ii) 1.5% of the Designated Company’s Consolidated EBITDA in the prior calendar
year; 179 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal188.jpg]
(d) the Designated Company may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed: (i) so long as (A) the Consolidated
Interest Coverage Ratio, as of the last day of the four consecutive fiscal
quarter period of the Designated Company then last ended for which financial
statements have been (and are required to have been) delivered under Section
5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to such
Dividends and any related Indebtedness, would exceed 2.0 to 1.0 and (B) the
Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.50 to 1.00, the
then available Cumulative Credit; (ii) so long as (A) the Total Net Leverage
Ratio, as of the last day of the four consecutive fiscal quarter period of the
Designated Company then last ended for which financial statements have been (and
are required to have been) delivered under Section 5.01(a) or (b), calculated on
a Pro Forma Basis after giving effect to such Dividends, would not exceed 4.0 to
1.0, (B) Liquidity after giving effect to such Dividend shall be greater than or
equal to $750,000,000, and (C) the Senior Secured Net Leverage Ratio as of the
last day of the four consecutive fiscal quarter period of the Designated Company
then last ended for which financial statements have been (and are required to
have been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma
Basis after giving effect to such Dividends and any related Indebtedness, would
not exceed 3.50 to 1.00, the then available Annual Credit; and (iii) so long as
(A) the Total Net Leverage Ratio, as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.5 to 1.0 and (B)
the Senior Secured Net Leverage Ratio as of the last day of the four consecutive
fiscal quarter period of the Designated Company then last ended for which
financial statements have been (and are required to have been) delivered under
Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving effect to
such Dividends and any related Indebtedness, would not exceed 3.50 to 1.00, such
additional amounts as the Designated Company may determine (the cumulative
amount of Dividends made after the Effective Date under this clause (iii) at any
time that the Total Net Leverage Ratio, as of the last day of the four
consecutive fiscal quarter period of the Designated Company then last ended for
which financial statements have been (and are required to have been) delivered
under Section 5.01(a) or (b), calculated on a Pro Forma Basis after giving
effect to such Dividends, would exceed 2.0 to 1.0, referred to as the “Dividend
Recapture Amount”); 180 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal189.jpg]
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Designated Company shall deliver
to the Administrative Agent an Officer’s Certificate specifying which clause of
this Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Consolidated Interest Coverage Ratio referred to above and, in the case of
Dividends pursuant to clause (ii) above, the amount of Liquidity referred to
therein; (e) to the extent constituting a Dividend, payments permitted by
Section 6.09(d) that do not relate to Equity Interests; (f) [intentionally
omitted]; (g) so long as the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period of the Designated Company then
last ended for which financial statements have been (and are required to have
been) delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis
after giving effect to such Dividends and any related Indebtedness, would not
exceed 3.50 to 1.00, the Designated Company may pay additional cash Dividends to
Holdings the proceeds of which may be utilized by Holdings to pay cash Dividends
to the holders of its Equity Interests in an aggregate amount not to exceed (i)
(A) prior to the consummation of the Aleris Acquisition, $75,000,000 after the
Effective Date or (B) upon and after the consummation of the Aleris Acquisition,
$125,000,000 after the Effective Date minus (ii) the amount of Investments made
in reliance on Section 6.04(r)(v); provided that the Dividends described in this
clause (g) shall not be permitted if a Default is continuing at the date of
declaration or payment thereof or would result therefrom; (h) Dividends by any
Company to any other Company that are part of a Series of Cash Neutral
Transactions; provided no Default has occurred and is continuing; (i) following
a Qualified IPO, Dividends paid to Holdings (which may pay the proceeds thereof
to the holders of its Equity Interests) or, in the case of a Qualified Parent
IPO, its other equity holders, of up to 10% of the net cash proceeds received by
(or contributed to the capital of) the Designated Company in or from such
Qualified IPO or Qualified Parent IPO in any fiscal year; and (j) Dividends to
repurchase Equity Interests of Holdings (or, on and after the Designated Holdco
Effective Date, Designated Holdco) or any direct or indirect parent entity (or
following a Qualified Parent IPO, Equity Interests of the Parent) from current
or former officers, 181 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal190.jpg]
directors or employees of the Designated Company or any of its Restricted
Subsidiaries or any direct or indirect parent entity (or permitted transferees
of such current or former officers, directors or employees); provided, however,
that the aggregate amount of such repurchases shall not exceed (i) $20,000,000
in any calendar year prior to completion of a Qualified IPO or Qualified Parent
IPO, or (ii) $30,000,000 in any calendar year in which a Qualified IPO or
Qualified Parent IPO occurs or any calendar year commencing following completion
of a Qualified IPO or Qualified Parent IPO (with unused amounts in any calendar
year being permitted to be carried over for the next two succeeding calendar
years); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (x) the cash proceeds received by the
Designated Company or any of its Restricted Subsidiaries from the sale of Equity
Interests of the Parent, Holdings (or, on and after the Designated Holdco
Effective Date, Designated Holdco) or any parent entity to officers, directors
or employees (to the extent contributed to the Designated Company (excluding any
portion thereof included in the Cumulative Credit)), plus (y) the cash proceeds
of key man life insurance policies in such calendar year. Section 6.09
Transactions with Affiliates. Enter into, directly or indirectly, any
transaction or series of related transactions, whether or not in the ordinary
course of business, with or for the benefit of any Affiliate of any Company
(other than between or among Loan Parties), other than on terms and conditions
at least as favorable to such Company as would reasonably be obtained by such
Company at that time in a comparable arm’s-length transaction with a person
other than an Affiliate, except that the following shall be permitted: (a)
Dividends permitted by Section 6.08; (b) Investments permitted by Section
6.04(d), (e), (h), (i), (l), (p), or (s) and other Investments permitted under
Section 6.04 in Restricted Subsidiaries and joint ventures; provided that any
such joint venture is not owned by any Affiliate of Holdings except through the
ownership of the Companies; (c) mergers, amalgamations and consolidations
permitted by Section 6.05(c), (d), (e), (f) or (g), and Asset Sales permitted by
Section 6.06(h)(iv) and (v), or (m); (d) reasonable and customary director,
officer and employee compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) and
indemnification arrangements, in each case approved by the Board of Directors of
the Designated Company; (e) transactions with customers, clients, suppliers,
joint venture partners or purchasers or sellers of goods and services, in each
case in the ordinary course of business on terms not materially less favorable
as might reasonably have been obtained at such time from a Person that is not an
Affiliate of the Designated Company, as determined in good faith by the
Designated Company, and otherwise not prohibited by the Loan Documents; 182
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal191.jpg]
(f) the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Effective Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Effective Date; (g) the
Transactions as contemplated by the Loan Documents; (h) Qualified Securitization
Transactions permitted under Section 6.01(e) and transactions in connection
therewith on a basis no less favorable to the applicable Company as would be
obtained in a comparable arm’s length transaction with a person not an Affiliate
thereof; (i) cash management netting and pooled account arrangements permitted
under Section 6.01(r); (j) transactions between or among any Companies that are
not Loan Parties; (k) transactions pursuant to a management agreement with the
Specified Holders so long as the aggregate payment of Management Fees thereunder
are permitted under Section 6.08(c); (l) transactions between Loan Parties and
Companies that are not Loan Parties that are at least as favorable to each such
Loan Party as would reasonably be obtained by such Loan Party in a comparable
arm’s-length transaction with a person other than an Affiliate; and (m)
transactions contemplated by the Receivables Purchase Agreements; provided that
notwithstanding any of the foregoing or any other provision of this Agreement,
all intercompany loans, advances or other extensions of credit made to or by
Companies organized in Switzerland or Germany shall be on fair market terms.
Section 6.10 Most Favored Nation. If at any time, any Loan Party is a party to
or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Designated Company shall promptly so
advise and notify the 183 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal192.jpg]
Administrative Agent in writing. Such writing shall include a verbatim statement
of such More Favorable Provision. Such More Favorable Provision shall be
automatically incorporated by reference into this Agreement as if set forth
fully herein, mutatis mutandis, effective as of the date when such More
Favorable Provision became effective under such Third Lien Credit Agreement
(each such More Favorable Provision as incorporated herein is herein referred to
as an “Incorporated Provision”). Thereafter, upon the request of the
Administrative Agent, the Designated Company and the Administrative Agent shall
enter into an additional agreement or an amendment to this Agreement (as the
Administrative Agent may request), evidencing the incorporation of such
Incorporated Provision. Section 6.11 Prepayments of Other Indebtedness;
Modifications of Organizational Documents and Other Documents, etc. Directly or
indirectly: (a) [intentionally omitted]; (b) amend or modify, or permit the
amendment or modification of, any provision of any Secured Term Loan Document
(or any Permitted Secured Term Loan Facility Refinancings thereof) if such
amendment or modification would (i) cause such Indebtedness to mature or have
scheduled amortization or payments of principal or require mandatory redemption
or prepayment (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), in each
case prior to the date that is 181 days after the Maturity Date, or (ii) result
in the persons that are (or are required to be) obligors under such Indebtedness
to be different from the persons that are (or are required to be) obligors under
such Indebtedness being so amended or modified (unless such persons required to
be obligors under such Indebtedness are or are required to be or become obligors
under the Loan Documents); and provided that prior to the effectiveness of such
amendment or modification, a Responsible Officer of the Designated Company shall
have delivered an Officer’s Certificate to the Administrative Agent (together
with a reasonably detailed description of the material terms and conditions of
such amendment or modification or drafts of the documentation relating thereto)
certifying that the Designated Company has determined in good faith that such
terms and conditions satisfy the foregoing requirements; (c) amend or modify, or
permit the amendment or modification of, any provision of any document governing
any Material Indebtedness (other than Indebtedness under the Loan Documents,
Revolving Credit Loan Documents (or any Permitted Revolving Credit Facility
Refinancings thereof), or Secured Term Loan Documents (or any Permitted Secured
Term Loan Facility Refinancings thereof)) in any manner that, taken as a whole,
is adverse in any material respect to the interests of the Lenders; (d) amend or
modify, or permit the amendment or modification of, any provision of any
document governing any Indebtedness under the Revolving Credit Loan Documents
(or any Permitted Revolving Credit Facility Refinancings thereof) if such
amendment or modification would (i) cause the aggregate principal amount (or
accreted value, if applicable) of all such Indebtedness, after giving effect to
such amendment or modification, to at any time exceed the 184
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal193.jpg]
Maximum Revolving Credit Facility Amount, (ii) cause such Indebtedness to have a
final maturity date earlier than the final maturity date of such Indebtedness
immediately prior to such amendment or modification or (iii) result in the
persons that are (or are required to be) obligors under such Indebtedness to be
different from the persons that are (or are required to be) obligors under such
Indebtedness being so amended or modified (unless such persons required to be
obligors under such Indebtedness are or are required to be or become obligors
under the Loan Documents); or (e) terminate, amend or modify any of its
Organizational Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than any such
amendments or modifications or such new agreements which are not adverse in any
material respect to the interests of the Lenders. Section 6.12 Limitation on
Certain Restrictions on Restricted Subsidiaries. Directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Restricted Subsidiary of the Designated
Company to (a) pay dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by the
Designated Company or any Restricted Subsidiary of the Designated Company, or
pay any Indebtedness owed to the Designated Company or a Restricted Subsidiary
of the Designated Company, (b) make loans or advances to the Designated Company
or any Restricted Subsidiary of the Designated Company or (c) transfer any of
its properties to the Designated Company or any Restricted Subsidiary of the
Designated Company, except for such encumbrances or restrictions existing under
or by reason of (i) applicable Requirements of Law; (ii) this Agreement and the
other Loan Documents; (iii) the Senior Note Documents and the Revolving Credit
Loan Documents, the Secured Term Loan Documents, or other Material Indebtedness;
provided that in the case of such other Material Indebtedness, such encumbrances
and restrictions are, taken as a whole, no more restrictive than such
encumbrances and restrictions in the Loan Documents in existence on the
Effective Date (excluding, in the case of secured Indebtedness, terms related to
collateral and perfection); (iv) any agreement or instrument evidencing or
governing any Indebtedness permitted pursuant to Sections 6.01(e), (m) or (to
the extent used to finance working capital) (y), in each case to the extent, in
the good faith judgment of the Designated Company, such restrictions and
conditions are on customary market terms for Indebtedness of such type and so
long as the Designated Company has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Loan Parties to meet their obligations under the Loan
Documents; (v) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Company; (vi) customary provisions
restricting assignment of any agreement entered into by a Restricted Subsidiary
of the Designated Company; (vii) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (viii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(ix) any agreement in effect at the time such Restricted Subsidiary of the
Designated Company becomes a Restricted Subsidiary of the Designated Company, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Restricted Subsidiary of the 185
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal194.jpg]
Designated Company; (x) without affecting the Loan Parties’ obligations under
Section 5.11, customary provisions in partnership agreements, shareholders’
agreements, joint venture agreements, limited liability company organizational
governance documents and other Organizational Documents, entered into in the
ordinary course of business (or in connection with the formation of such
partnership, joint venture, limited liability company or similar person) that
(A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition or other
Acquisition permitted pursuant to Section 6.04 hereof, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise not prohibited by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii), (ix) or (x)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; (xiv) any restrictions on transfer of the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by applicable Requirements of Law
or listing or stock exchange requirements; or (xv) customary credit event upon
merger provisions in Hedging Agreements. Section 6.13 Issuance of Disqualified
Capital Stock. Issue any Disqualified Capital Stock except (i) Joint Venture
Subsidiaries and Excluded Guarantor Subsidiaries may issue Disqualified Capital
Stock pursuant to Section 6.06(l) and (ii) issuances of Disqualified Capital
Stock under Section 6.04(i) shall be permitted. Section 6.14 Senior Secured Net
Leverage Ratio. Permit the Senior Secured Net Leverage Ratio as of the last day
of the four consecutive fiscal quarter period of the Designated Company then
last ended (in each case taken as one accounting period), beginning with the
four fiscal quarter period ending December 31, 2018, to be greater than 3.50 to
1.00. Section 6.15 Business. (a) Each of Holdings and Novelis Europe Holdings
Limited shall not engage in any business or activity other than (i) holding the
Equity Interests of its Subsidiaries (which, in the case of Holdings, shall be
limited to (x) the Designated Company and, (y) solely to the extent that the
transaction described in clause (c) of the definition of Permitted
Reorganization Actions is consummated in accordance with the terms of this
Agreement, no more than 12.5% of the aggregate amount of Equity Interests issued
by Novelis Aluminium Holdings Unlimited plus one 186 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal195.jpg]
additional share of such Equity Interests), (ii) making intercompany loans to
(w) in the case of Novelis Europe Holdings Limited, pursuant to a transaction
permitted under Section 6.04(i), (x) the Parent, (y) on and after the Designated
Holdco Effective Date, Designated Holdco or (z) any of its Subsidiaries to the
extent made pursuant to any transaction consummated in accordance with the
definition of Permitted Aleris Foreign Subsidiary Transfer, (iii) borrowing
intercompany loans from a Company (x) in the case of AV Minerals, pursuant to a
transaction permitted under clause (c) of the definition of Permitted
Reorganization Actions and (y) in the case of Novelis Europe Holdings Limited,
pursuant to a transaction permitted under Section 6.01(d) or clause (h) of the
definition of Permitted Reorganization Actions, (iv) other activities
attributable to or ancillary to its role as a holding company for its
Subsidiaries, (v) compliance with its obligations under the Loan Documents, the
Revolving Loan Documents (and any Permitted Revolving Credit Refinancings
thereof), the Term Loan Documents (and any Permitted Secured Term Loan Facility
Refinancings thereof), the Senior Note Documents (and any Permitted Refinancings
thereof), the Additional Senior Secured Indebtedness Documents, and documents
relating to Permitted First Priority Refinancing Indebtedness, Permitted Second
Priority Refinancing Indebtedness, Permitted Unsecured Refinancing Indebtedness,
and Indebtedness under Section 6.01(l), and (vi) issuing its Equity Interests
pursuant to transactions that (x) do not violate any Requirement of Law or its
Organizational Documents, (y) do not result in a Change of Control, and (z) are
not otherwise prohibited by this Agreement. (b) The Designated Company and its
Restricted Subsidiaries will not engage (directly or indirectly) in any business
other than a Similar Business. (c) The Designated Company will not permit any
Securitization Entity that it controls to engage in any business or activity
other than performing its obligations under the related Qualified Securitization
Transaction and will not permit any Securitization Entity that it controls to
hold any assets other than the Securitization Assets. Section 6.16 Limitation on
Accounting Changes. Make or permit any change in accounting policies or
reporting practices or tax reporting treatment, except changes that are
permitted by GAAP or any Requirement of Law and disclosed to the Administrative
Agent and changes described in Section 1.04. Section 6.17 Fiscal Year. Change
its fiscal year-end to a date other than March 31; provided that, upon at least
15 Business Days’ prior written notice to the Administrative Agent (or such
shorter period as may be determined by the Administrative Agent), each of
Holdings and its Subsidiaries shall be permitted to change its fiscal year-end
to December 31 at any time on or after the date that Hindalco changes its fiscal
year-end to December 31. Section 6.18 Margin Rules. Use the proceeds of any
Loans, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.
Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to 187 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal196.jpg]
create, incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation, except the following: (1)
this Agreement and the other Loan Documents; (2) covenants in documents creating
Liens permitted by Section 6.02 prohibiting further Liens on the properties
encumbered thereby; (3) the Revolving Credit Loan Documents, (4) the Secured
Term Loan Documents, and the loan documents, indentures, notes and other
agreements in respect of Indebtedness permitted under Section 6.01; and (5)
Standard Factoring Undertakings and Standard Securitization Undertakings in
connection with transactions otherwise permitted hereunder and (6) any
prohibition or limitation that (a) exists pursuant to applicable Requirements of
Law, (b) consists of customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale, (c) restricts subletting or assignment of
any lease governing a leasehold interest of a Loan Party or a Subsidiary or
restricts assignment, pursuant to customary provisions, of any other agreement
entered into in the ordinary course of business, (d) is permitted under Section
6.02(s), (e) exists in any agreement or other instrument of a person acquired in
an Investment permitted hereunder in existence at the time of such Investment
(but not created in connection therewith or in contemplation thereof), which
prohibition or limitation is not applicable to any person, or the properties or
assets of any person, other than the person, or the property or assets of the
person so acquired, (f) is contained in any joint venture, shareholders
agreement, limited liability operating agreement or other Organizational
Document governing a Joint Venture or Joint Venture Subsidiary which limits the
ability of an owner of an interest in a Joint Venture or Joint Venture
Subsidiary from encumbering its ownership interest therein or (g) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(3), (5) or (6)(e); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing. Section 6.20 Anti-Terrorism Law;
Anti-Money Laundering. (a) Directly or indirectly, (i) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in any of clauses (i), (ii), (iii), (iv)
or (v) of the second paragraph of Section 3.22 in a manner violative of any
applicable Sanctions or Anti-Terrorism Law, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the Loan
Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20). (b) Cause or
permit any of the funds of such Loan Party that are used to repay the Loans to
be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Requirement of Law. 188 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal197.jpg]
Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law. ARTICLE VII GUARANTEE Section 7.01 The
Guarantee. The Guarantors hereby jointly and severally guarantee, as a primary
obligor and not as a surety to each Credit Party and their respective successors
and permitted assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue after the commencement of a case under Title 11 of
the United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law) but for the provisions of the Title 11 of the United
States Code (or other Debtor Relief Law) or that accrues after the commencement
of a case under Title 11 of the United States Code or any other Debtor Relief
Law or after any bankruptcy or insolvency petition is filed under Title 11 of
the United States Code (or any other Debtor Relief Law), whether or not allowed)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Obligations from time to time owing to the Credit
Parties by any Loan Party under any Loan Document, and the performance of all
obligations under any of the foregoing, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). In addition to the guarantee contained herein, each
Guarantor that is a Foreign Subsidiary, as well as Holdings, shall execute a
Guarantee governed by the applicable law of such Person’s jurisdiction of
organization (each such Guarantee, a “Foreign Guarantee”) and to the extent that
the provisions of this Article VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if the Borrower or other Guarantor shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever as if it was the principal obligor, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at 189
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal198.jpg]
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. Without prejudice to the generality of Section 7.01
and Section 7.02, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing. Section 7.02 Obligations Unconditional.
The obligations of the Guarantors and the Borrower under Section 7.01 shall
constitute a guaranty of payment and not of collection and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrower or any other Loan Party under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor or Borrower (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above: (i) at any
time or from time to time, without notice to the Guarantors, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived or the Maturity Date
shall be extended with respect to all or a portion of the Guaranteed
Obligations; (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted; (iii) the maturity of any of the
Guaranteed Obligations shall be accelerated, or any of the Guaranteed
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; 190 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal199.jpg]
(iv) any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or (v) the release of any other Guarantor pursuant to
Section 7.09. The Guarantors and the Borrower hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that any Credit Party exhaust any right, power or remedy or proceed
against the Borrower or any other Loan Party under this Agreement or the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Guaranteed Obligations. The Guarantors and the Borrower waive any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Credit Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Credit Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Credit Parties, and the obligations and liabilities of the
Guarantors and the Borrower hereunder shall not be conditioned or contingent
upon the pursuit by the Credit Parties or any other person at any time of any
right or remedy against the Borrower or any other Loan Party, or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the Borrower and the respective successors and
assigns thereof, and shall inure to the benefit of the Lenders and the other
Credit Parties, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding. Section 7.03 Reinstatement. The obligations
of the Guarantors under this ARTICLE VII shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of the
Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization pursuant to any Debtor Relief Law or otherwise. The Guarantors
and the Borrower jointly and severally agree that they will indemnify each
Credit Party on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Credit Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law,
other than any costs or expenses determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the bad faith or
willful misconduct of such Credit Party. 191 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal200.jpg]
Section 7.04 Subrogation; Subordination. Each Guarantor and the Borrower hereby
agrees that until the indefeasible and irrevocable payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Obligations in a manner reasonably
satisfactory to the Administrative Agent. Section 7.05 Remedies. The Guarantors
jointly and severally agree that, as between the Guarantors and the Lenders, the
obligations of the Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Section 8.01 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.01) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 7.01. Section 7.06 Instrument for the Payment
of Money. Each Guarantor and the Borrower hereby acknowledges that the guarantee
in this ARTICLE VII constitutes an instrument for the payment of money, and
consents and agrees that any Lender or the Administrative Agent, at its sole
option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213. Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE
VII is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising. Section 7.08 General Limitation on Guarantee
Obligations. In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any Debtor Relief Law, if the
obligations of any Guarantor or the Borrower under Section 7.01 would otherwise
be held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement)
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. Section 7.09 Release of
Guarantors. If, in compliance with the terms and provisions of the Loan
Documents, (a) Equity Interests of any Subsidiary Guarantor are issued, sold or
transferred (including pursuant to a merger, consolidation or amalgamation) such
that it ceases to be a Restricted Subsidiary (a “Transferred Guarantor”) to a
person or persons, none of which is a Loan Party or a Subsidiary, (b) a
Guarantor is designated as an Unrestricted Subsidiary in 192
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal201.jpg]
accordance with the Loan Documents, (c) a Restricted Subsidiary that becomes a
Loan Party after the Effective Date is subsequently designated as an Excluded
Guarantor Subsidiary in accordance with the definition thereof, (d) a Qualified
Parent IPO, or (e) a Qualified IPO by Designated Holdco shall occur, then, such
Transferred Guarantor (in the case of clause (a)), such Unrestricted Subsidiary
(in the case of clause (b)), such Restricted Subsidiary (in the case of clause
(c)), Holdings (in the case of clause (d)), or, on and after the Designated
Holdco Effective Date, Holdings (in the case of clause (e)), shall, upon the
consummation of such issuance, sale or transfer or upon such designation as an
Unrestricted Subsidiary or Excluded Guarantor Subsidiary or upon the
consummation of the Qualified Parent IPO or a Qualified IPO by Designated
Holdco, be released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party, and
the Administrative Agent shall take such actions as are within its powers to
effect each release described in this Section 7.09 in accordance with the
relevant provisions of the Loan Documents; provided that such Guarantor is also
released from its obligations, if any, under the Secured Term Loan Documents,
the Revolving Credit Loan Documents, the Senior Note Documents, the Additional
Senior Secured Indebtedness Documents and other Material Indebtedness guaranteed
by such Person on the same terms. Section 7.10 Certain Tax Matters.
Notwithstanding the provisions of Section 2.15 if a Loan Party (other than the
Borrower) makes a payment hereunder that is subject to withholding tax in excess
of the highest withholding tax that would have been imposed on payments made by
any of the Borrower with respect to whose obligation it is making a payment, the
relevant Loan Party shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes (including withholding taxes
applicable to additional sums payable under this Section), the payee receives an
amount equal to the amount it would have received if no such excess withholding
tax had been imposed; provided that the Administrative Agent or Lender provides,
as reasonably requested by the relevant Loan Party and as required under
Sections 2.15(e) or 2.15(h), as the case may be, such forms, certificates and
documentation that would be required to reduce or eliminate withholding and,
with respect to non-U.S. withholding taxes, would not, in the Administrative
Agent’s or the relevant Lender’s reasonable judgment, subject it to any material
unreimbursed costs or materially prejudice its legal or commercial position;
provided, however, that no payment shall be made under this Section 7.10 with
respect to any withholding tax that is not an Indemnified Tax. Section 7.11
German Guarantor. (a) Subject to Section 7.11(b) through Section 7.11(e) below,
the Credit Parties shall not enforce the guarantee obligations of a German
Guarantor existing in the form of a German limited liability company
(Gesellschaft mit beschränkter Haftung; GmbH) or limited partnership with a
limited liability company as partner (GmbH or GmbH & Co. KG) under this Article
VII to the extent (i) such German Guarantor guarantees obligations of one of its
shareholders or of an affiliated company (verbundenes Unternehmen) of a
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than a Subsidiary of that German Guarantor or the German
Guarantor itself), and (ii) the enforcement of such guarantee for shareholder
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung – “GmbHG”), 193 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal202.jpg]
the net assets (assets minus liabilities minus provisions and liability reserves
(Reinvermögen), in each case as calculated in accordance with generally accepted
accounting principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as
consistently applied by such German Guarantor in preparing its unconsolidated
balance sheets (Jahresabschluss gem. section 42 GmbHG, sections 242, 264 German
Commercial Code (Handelsgesetzbuch – HGB)) of the German Guarantor (or in the
case of a GmbH & Co. KG, its general partner) to an amount that is insufficient
to maintain its (or in the case of a GmbH & Co. KG, its general partner’s)
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be: (i) The amount of any increase of registered share capital
(Stammkapital) of such German Guarantor (or its general partner in the form of a
GmbH) implemented after the Effective Date that is effected without the prior
written consent of the Administrative Agent shall be deducted from the
registered share capital of the German Guarantor (or its general partner in the
form of a GmbH); (ii) any loans provided to the German Guarantor by a direct or
indirect shareholder or an affiliate thereof (other than a Subsidiary of such
German Guarantor) shall be disregarded and not accounted for as a liability to
the extent that such loans are subordinated pursuant to Section 39(1) no. 1
through no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated
in any other way by law or contract; (iii) any shareholder loans, other loans
and contractual obligations and liabilities incurred by the German Guarantor in
violation of the provisions of any of the Loan Documents shall be disregarded
and not accounted for as liabilities; (iv) any assets that are shown in the
balance sheet with a book value that, in the opinion of the Administrative
Agent, is significantly lower than their market value and that are not necessary
for the business of the German Guarantor (nicht betriebsnotwendig) shall be
accounted for with their market value; and (v) the assets of the German
Guarantor will be assessed at liquidation values (Liquidationswerte) if, at the
time the managing directors prepare the balance sheet in accordance with
paragraph (b) below and absent the demand a positive going concern prognosis
(positive Fortbestehensprognose) cannot be established. 194 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal203.jpg]
(b) The limitations set out in Section 7.11(a) only apply: (i) if and to the
extent that the managing directors of the German Guarantor (or in the case of a
GmbH Co. KG, its general partner) have confirmed in writing to the
Administrative Agent within ten (10) Business Days of a demand for payment under
this Article VII the amount of the obligations under this Article VII which
cannot be paid without causing the net assets of such German Guarantor (or in
the case of a GmbH Co. KG, its general partner) to fall below its registered
share capital, or increase an existing shortage in net assets below its
registered share capital (taking into account the adjustments set out above) and
such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or (ii) if, within twenty Business Days after
an objection under clause (i) has been raised by the Administrative Agent or a
Lender, the Administrative Agent receives a written audit report (“Auditor’s
Determination”) prepared at the expense of the relevant German Guarantor by a
firm of auditors of international standing and reputation that is appointed by
the German Guarantor and reasonably acceptable to the Administrative Agent, to
the extent such report identifies the amount by which the net assets of that
German Guarantor (or in the case of a GmbH & Co. KG, its general partner in the
form of a GmbH) are necessary to maintain its registered share capital as at the
date of the demand under this Article VII (taking into account the adjustments
set out above). The Auditor’s Determination shall be prepared in accordance with
generally accepted accounting principles applicable in Germany (Grundsätze
ordnungsgemäßer Buchführung) as consistently applied by the German Guarantor in
the preparation of its most recent annual balance sheet. The Auditor’s
Determination shall be binding for all Parties except for manifest error. (c) In
any event, the Credit Parties shall be entitled to enforce the guarantee up to
those amounts that are undisputed between them and the relevant German Guarantor
or determined in accordance with Section 7.11(a) and Section 7.11(b). In respect
of the exceeding amounts, the Credit Parties shall be entitled to further pursue
their claims (if any) and the German Guarantor shall be entitled to provide
evidence that the excess amounts are necessary to maintain its registered share
capital (calculated as at the date of demand under this Article VII and taking
into account the adjustments set out above). The Credit Parties are entitled to
pursue those parts of the guarantee obligations of the German Guarantor that are
not enforced by operation of Section 7.11(a) above at any subsequent point in
time. This Section 7.11 shall apply again as of the time such additional demands
are made. 195 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal204.jpg]
(d) Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid. (e) Should it become
legally permissible for managing directors of a German Guarantor to enter into
guarantees in support of obligations of their shareholders without limitations,
the limitations set forth in Section 7.11(a) shall no longer apply. Should any
such guarantees become subject to legal restrictions that are less stringent
than the limitations set forth in Section 7.11(a) above, such less stringent
limitations shall apply. Otherwise, Section 7.11(a) shall remain unaffected by
changes in applicable law. (f) The limitations provided for in paragraph (a)
above shall not apply where (i) the relevant German Guarantor has a fully
valuable (vollwertig) recourse claim (Gegenleistungs- oder Rückgewähranspruch)
vis-à-vis the relevant shareholder or (ii) a domination agreement
(Beherrschungsvertrag) or a profit and loss pooling agreement
(Ergebnisabführungsvertrag) is or will be in existence with the relevant German
Guarantor (or the relevant general partner), unless section 30 GmbHG is violated
despite of the existence of such agreement. Section 7.12 Swiss Guarantors. If
and to the extent that (i) the obligations under this ARTICLE VII of any Swiss
Guarantor are for the exclusive benefit of any of such Swiss Guarantor’s
Affiliates (other than such Swiss Guarantor’s direct or indirect Subsidiaries)
and (ii) complying with the obligations under this ARTICLE VII would constitute
a repayment of capital (restitution des apports) or the payment of a
(constructive) dividend (distribution de dividende), the following shall apply:
(a) The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time). (b) Immediately after having been
requested to make a payment under this ARTICLE VII (the “Guarantee Payment”),
each Swiss Guarantor shall (i) provide the Administrative Agent, within thirty
(30) Business Days from being requested to make the Guarantee Payment, with (1)
an interim audited balance sheet prepared by the statutory auditors of the
applicable Swiss Guarantor, (2) the determination of the Available Amount based
on such interim audited balance sheet as computed by the statutory auditors, and
(3) a confirmation from the statutory auditors that the Available Amount is the
maximum amount which can be paid by the Swiss Guarantor under this ARTICLE VII
without breaching the provisions of Swiss corporate law, which are aimed at
protecting the share capital and legal reserves, and (ii) upon receipt of the
confirmation referred to in the preceding sentence under (3) and after having
taken 196 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal205.jpg]
all actions required pursuant to paragraph (d) below, make such Guarantee
Payment in full (less, if required, any Swiss Withholding Tax). (c) If so
required under Swiss law (including double tax treaties to which Switzerland is
a party) at the time it is required to make a payment under this ARTICLE VII,
the applicable Swiss Guarantor (1) may deduct the Swiss Withholding Tax at the
rate of 35% (or such other rate as may be in force at such time) from any
payment under this ARTICLE VII, (2) may pay the Swiss Withholding Tax to the
Swiss Federal Tax Administration, and (3) shall notify and provide evidence to
the Administrative Agent that the Swiss Withholding Tax has been paid to the
Swiss Federal Tax Administration. To the extent the Guarantee Payment due is
less than the Available Amount, the applicable Swiss Guarantor shall be required
to make a gross-up, indemnify or otherwise hold harmless the Credit Parties for
the deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the applicable Credit Parties upon
receipt any amount so refunded. The Obligations will only be considered as
discharged to the extent of the effective payment received by the Credit Parties
under this ARTICLE VII. This subsection (c) is without prejudice to the gross-up
or indemnification obligations of any Guarantor other that the Swiss Guarantors.
(d) The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII, which may
be required as a matter of Swiss mandatory law or standard business practice as
existing at the time it is required to make a Guarantee Payment under this
ARTICLE VII in order to allow for a prompt payment of the Guarantee Payment or
Available Amount, as applicable. Section 7.13 Irish Guarantor. This Guarantee
does not apply to any liability to the extent that it would result in this
Guarantee constituting unlawful financial assistance within the meaning of, in
respect of any Irish Guarantor, Section 82 of the Irish Companies Act 2014 of
Ireland. Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and
shall not exercise any and all rights and privileges granted to guarantors which
might otherwise be deemed applicable, including but not limited to the rights
and privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of
the Brazilian Civil Code and the provisions of Article 794 of the Brazilian
Civil Procedure Code. Section 7.15 French Guarantor. 197 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal206.jpg]
(a) The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts. (b) The obligations and liabilities of a French Guarantor
under Article VII (Guarantee) of this Agreement for the obligations under the
Loan Documents of any other Guarantor which is not a French Subsidiary of such
French Guarantor, shall be limited at any time to an amount equal to the
aggregate of all amounts borrowed under this Agreement by such other Guarantor
as the Borrower to the extent directly or indirectly on-lent to the French
Guarantor under inter-company loan agreements and outstanding at the date a
payment is to be made by such French Guarantor under Article VII (Guarantee) of
this Agreement, it being specified that any payment made by a French Guarantor
under Article VII (Guarantee) of this Agreement in respect of the obligations of
such Guarantor as the Borrower shall reduce pro tanto the outstanding amount of
the inter-company loans due by the French Guarantor under the inter- company
loan arrangements referred to above. (c) The obligations and liabilities of a
French Guarantor under Article VII (Guarantee) of this Agreement for the
obligations under the Loan Documents of any Guarantor which is its Subsidiary
shall not be limited and shall therefore cover all amounts due by such Guarantor
as the Borrower and/or as Guarantor, as applicable. However, where such
Subsidiary is not incorporated in France, the amounts payable by the French
Guarantor under this paragraph (c) in respect of obligations of this Subsidiary
as the Borrower and/or Guarantor, shall be limited as set out in paragraph (b)
above. Section 7.16 Belgian Guarantor. No Belgian Guarantor shall be liable for
the obligations owed to the Credit Parties by any other Loan Party under any
Loan Document, to the extent that such liability would result in such guarantee
constituting unlawful financial assistance within the meaning of Article 329 or
629 of the Belgian Companies Code (or any equivalent and applicable provisions
in any relevant jurisdiction). ARTICLE VIII EVENTS OF DEFAULT Section 8.01
Events of Default. Upon the occurrence and during the continuance of the
following events (“Events of Default”): (a) default shall be made in the payment
of any principal of any Loan when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise; 198
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal207.jpg]
(b) default shall be made in the payment, when and as the same shall become due
and payable, of (i) any interest on any Loan and, if such default is caused by a
technical or administrative delay, such default shall continue unremedied for a
period of five (5) Business Days, or (ii) any Fee or any other amount (other
than an amount referred to in paragraph (a) or (b)(i) above) due under any Loan
Document and such default shall continue unremedied for a period of five (5)
Business Days; (c) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or which is
contained in any certificate furnished by or on behalf of a Loan Party pursuant
to this Agreement or any other Loan Document, shall prove to have been false or
misleading (in full or in part) in any material respect when so made or deemed
made; (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in (x) Section
5.02(a), Section 5.03(a), Section 5.08, Section 5.15, Section 5.16, or ARTICLE
VI or (y) Section 5.04(a) or Section 5.04(b) (provided that in the case of
defaults under Sections 5.04(a) or (b) which do not impair in any material
respect the insurance coverage maintained on the Companies’ assets taken as a
whole, then such default will not constitute an Event of Default unless such
default has continued unremedied for a period of three (3) Business Days); (e)
(i) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02 (other than
Section 5.02(a)), and such default shall continue unremedied or shall not be
waived for a period of five (5) Business Days after written notice thereof from
the Administrative Agent or any Lender to the Designated Company, or (ii)
default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Designated Company; (f) Hindalco or any Company shall (i) fail
to pay any principal or interest, regardless of amount, due in respect of any
Indebtedness (other than the Obligations), when and as the same shall become due
and payable beyond any applicable grace period, (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
to cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase by the obligor; provided that, other than
in the case of the Revolving Credit Agreement and the Secured Term Loans, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by Hindalco and all Companies if such 199
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal208.jpg]
Hedging Obligations were terminated at such time); provided, further that this
clause (f)(ii) shall not apply to (x) a failure to comply with a financial
maintenance covenant under the Revolving Credit Agreement in the form of an
asset based loan facility, (y) secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid or
discharged to the extent required under the terms governing such Indebtedness or
(z) Indebtedness that becomes due as a result of a notice of voluntary
refinancing, exchange, or conversion thereof that is permitted thereunder, so
long as such refinancing, exchange or conversion is consummated, or such notice
duly withdrawn, in accordance with the terms of such Indebtedness, or (iii) fail
to observe or perform any financial maintenance covenant under a Revolving
Credit Agreement which is an asset based loan facility and such failure results
in the Indebtedness under such Revolving Credit Agreement becoming due prior to
its stated maturity; (g) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of any Loan Party or Material Subsidiary, or of a
substantial part of the property of any Loan Party or Material Subsidiary, under
Title 11 of the U.S. Code, as now constituted or hereafter amended, or any other
federal, state, provincial or foreign bankruptcy, insolvency, receivership,
reorganization or other Debtor Relief Law, including any proceeding under
applicable corporate law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, examiner or similar official for any Loan
Party or Material Subsidiary or for a substantial part of the property of any
Loan Party or Material Subsidiary; or (iii) the winding-up, liquidation or
examination of any Loan Party or Material Subsidiary; and such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; (h) any Loan Party
or Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or other Debtor Relief Law; (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner or similar official for any Loan Party or
Material Subsidiary or for a substantial part of the property of any Loan Party
or Material Subsidiary; (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its insolvency or inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing;
(viii) wind up or liquidate (except in accordance with Section 6.05) or put into
examination, or (ix) take any step with a view to a moratorium or a composition
or similar arrangement with any creditors of any Loan Party or Material
Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary; 200 1120544.02G-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal209.jpg]
(i) one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment; (j) one or more ERISA Events or
noncompliance with respect to Foreign Plans or Compensation Plans shall have
occurred that, when taken together with all other such ERISA Events and
noncompliance with respect to Foreign Plans or Compensation Plans that have
occurred, could reasonably be expected to result in liability of any Company and
its ERISA Affiliates that could reasonably be expected to result in a Material
Adverse Effect; (k) [intentionally omitted]; (l) any Loan Document or any
material provision thereof shall at any time and for any reason be declared by a
court of competent jurisdiction to be null and void, or a proceeding shall be
commenced by any Loan Party or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny any portion of its liability or obligation for the Obligations; (m) there
shall have occurred a Change in Control; (n) [intentionally omitted]; or (o) any
Company shall be prohibited or otherwise restrained from conducting the business
theretofore conducted by it in any manner that has or could reasonably be
expected to result in a Material Adverse Effect by virtue of any determination,
ruling, decision, decree or order of any court or Governmental Authority of
competent jurisdiction; then, and in every such event (other than an event with
respect to any Loan Party described in paragraph (g) or (h) above), and at any
time thereafter during the continuance of such event the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Designated Company, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other 201 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal210.jpg]
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees, costs, charges and all other Obligations of
the Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
of the Loan Parties, anything contained herein or in any other Loan Document to
the contrary notwithstanding. Section 8.02 Rescission. If at any time after
termination of the Commitments or acceleration of the maturity of the Loans, the
Loan Parties shall pay all arrears of interest and all payments on account of
principal of the Loans owing by them that shall have become due otherwise than
by acceleration (with interest on principal and, to the extent permitted by law,
on overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant Section
11.02, then upon the written consent of the Required Lenders and written notice
to the Designated Company, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision that may be made at the election of the
Required Lenders, and such provisions are not intended to benefit any Loan Party
and do not give any Loan Party the right to require the Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met. Section 8.03 Application of Payments. The payments received by the
Administrative Agent after an Event of Default has occurred and is continuing or
after the acceleration of the Obligations, shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows: (a) First, to
the payment of all reasonable costs and expenses, fees, commissions and taxes of
collection or other realization including compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith, and all
amounts for which the Administrative Agent is entitled to indemnification or
reimbursement pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full; (b) Second, to the payment of all other reasonable costs and expenses
of such collection or other realization including any compensation payable to
the other Credit Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Credit Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full; 202 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal211.jpg]
(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations which are then due and owing (other
than principal), in each case equally and ratably in accordance with the
respective amounts thereof then due and owing with respect to such Obligations;
(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing; and (e) Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct. In the event that any such
payments are insufficient to pay in full the items described in clauses (a)
through (d) of this Section 8.03, the Loan Parties shall remain liable, jointly
and severally, for any deficiency. Section 8.04 Designated Company’s Right to
Cure. (a) Notwithstanding anything to the contrary contained in Section 8.01, in
the event the Designated Company fails to comply with the Financial Performance
Covenant with respect to a period of four consecutive fiscal quarters, then at
any time after the end of the last fiscal quarter of such period of four
consecutive fiscal quarters until the expiration of the tenth (10th) day after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder, any Specified Holder may make a Specified
Equity Contribution to Holdings, and Holdings shall immediately make a cash
contribution to the common equity of the Designated Company and/or purchase
Equity Interests of the Designated Company (other than Disqualified Capital
Stock), in the amount of such Specified Equity Contribution. The Designated
Company may apply the amount of the Net Cash Proceeds thereof received by it to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Designated Company
(including through capital contribution of such Net Cash Proceeds by Holdings to
the Designated Company) no later than ten (10) days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary for
purposes of complying (by addition to Consolidated EBITDA) with the Financial
Performance Covenant for such period. The parties hereby acknowledge and agree
that notwithstanding anything to the contrary contained elsewhere in this
Agreement, this Section 8.04(a) (and any Specified Equity Contribution or the
proceeds thereof) may not be relied on for purposes of calculating any financial
ratios (other than as applicable to the Financial Performance Covenant for
purposes of increasing Consolidated EBITDA as provided herein) or any available
basket or thresholds under this Agreement and shall not result in any adjustment
to any amounts or calculations other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence. 203 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal212.jpg]
(b) The parties hereto agree that (i) in each period of four consecutive fiscal
quarters, there shall be at least two (2) fiscal quarters in which no Specified
Equity Contribution is made, (ii) during the term of this Agreement, no more
than four Specified Equity Contributions will be made, and (iii) the cash
contributed or received pursuant to such Specified Equity Contribution (A) shall
be disregarded for any purpose other than increasing Consolidated EBITDA solely
for the purposes of measuring the Financial Performance Covenant (and, for the
avoidance of doubt, such cash shall not constitute “cash and Cash Equivalents”
or Unrestricted Cash for purposes of the definition of “Consolidated Total Net
Debt” and shall not increase Consolidated EBITDA for the purpose of determining
compliance with the Financial Performance Covenant on a Pro Forma Basis in
determining whether another transaction will be permitted) and (B) for purposes
of calculating the Total Net Leverage Ratio, the Consolidated Interest Coverage
Ratio, the Senior Secured Net Leverage Ratio, the Secured Net Leverage Ratio and
the Financial Performance Covenant, shall not be deemed to reduce any
Indebtedness or other obligations of the Loan Parties that would otherwise be
included in the definition of “Consolidated Total Net Debt” (except, with
respect to periods after the fiscal quarter with respect to which such Equity
Issuance is made, to the extent such Specified Equity Contribution is applied to
repay Indebtedness). ARTICLE IX [INTENTIONALLY OMITTED] ARTICLE X THE
ADMINISTRATIVE AGENT Section 10.01 Appointment and Authority. Each of the
Lenders hereby irrevocably appoints SCB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
Section 10.02 Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Designated Company or other Loan Party, or any
Subsidiary or other Affiliate thereof, as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 204 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal213.jpg]
Section 10.03 Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall not: (i) be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (ii)
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that in each case the Administrative Agent is
expressly required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Designated Company or other Loan Party
or any of its Affiliates that is communicated to or obtained by the person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b) Notwithstanding anything to the contrary in any Loan Document, the
Administrative Agent shall not be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 11.02) or (y) in the absence of
its own gross negligence or willful misconduct. The AdministrativeAgent shall
not be deemed to have knowledge of, or be required to take any action in
connection with, any Default unless and until notice describing such Default is
given to the Administrative Agent by the Designated Company or a Lender. (c) The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or 205 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal214.jpg]
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in ARTICLE IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Without limiting the generality of the foregoing, the use
of the term “agent” in this Agreement with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties. (d) The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution. (e) Notwithstanding anything to the contrary in
any Loan Document, without limiting the Administrative Agent’s rights hereunder
to exercise discretion in taking any action in connection with the Loan
Documents or any transaction permitted hereunder or thereunder (it being
understood and agreed by the Lenders that the Administrative Agent may elect to
act promptly and without seeking express approval from any Lender prior to
taking such action), the Administrative Agent may: (i) require the express
written approval of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents) prior to taking any action in connection with the Loan Documents or
any transaction permitted hereunder or thereunder, including, without
limitation, the Permitted Reorganization; or (ii) upon at least two (2) Business
Days’ prior written notice to the Lenders (such period, the “Specified Notice
Period”), require the express written approval of the Representative Lenders
prior to taking any action in connection with the Loan Documents or any
transaction permitted hereunder or thereunder; provided that this clause (ii)
shall not apply with respect to any action in connection with the Permitted
Reorganization or that would otherwise require the consent of such other number
or percentage of the Lenders as expressly provided for in Section 11.02. 206
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal215.jpg]
On and after the date that the requisite written approval, if any, is provided
to the Administrative Agent by such Lenders in accordance with the immediately
preceding sentence, the Administrative Agent shall be authorized to take such
action for all purposes under the Loan Documents without the consent of any
other Lender. For purposes of this clause (e), “Representative Lenders” shall
mean, with respect to any action under clause (ii) above, Lenders holding more
than 50% of the sum of all Loans outstanding and unused Commitments (if any) of
all Lenders that have provided written notice of their approval or disapproval
of such action or omission to take an action within the Specified Notice Period.
Section 10.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon or acting or failing to act upon (including in connection with the
Administrative Agent’s execution, delivery or filing of any Loan Document or
other agreement, document, certificate or filing in connection therewith), any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. In determining whether the
conditions to taking any action under or in connection with any Loan Document
are satisfied, the Administrative Agent shall be entitled to rely upon any
certificates delivered to the Administrative Agent by any Loan Party. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. The Administrative Agent is further
authorized to rely upon and to comply with any written, oral or telephonic
statements made or purported to be made by any Loan Party. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Designated Company or other Loan
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts. Section 10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents
appointed by the Administrative Agent, including a sub-agent which is a non-U.S.
affiliate of the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as the Administrative Agent.
Section 10.06 Resignation of Administrative Agent. 207 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal216.jpg]
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Designated Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Designated Company, to appoint a successor, which (i) shall be a bank with an
office in the United States or England and Wales, or an Affiliate of any such
bank with an office in the United States or England and Wales and (ii) shall be
a commercial bank or other financial institution having assets in excess of
$1,000,000,000. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that if the Administrative Agent shall notify the Designated Company
and the Lenders that no qualifying person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this ARTICLE X and Section
11.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as the Administrative Agent. (b) The
Administrative Agent shall resign in accordance with paragraph (a) above if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Administrative Agent under the Loan
Documents, either: (i) the Administrative Agent fails to respond to a request
under Section 2.15(f) (FATCA Information) and a Lender reasonably believes that
the Administrative Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date; (ii) the information supplied by
the Administrative Agent pursuant to Section 2.15(f) (FATCA Information)
indicates that the Administrative Agent will not be (or will have ceased to be)
a FATCA Exempt Party on or after that FATCA Application Date; or 208
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal217.jpg]
(iii) the Administrative Agent notifies the Designated Company and the Lenders
that the Administrative Agent will not be (or will have ceased to be) a FATCA
Exempt Party on or after that FATCA Application Date; and (in each case) a
Lender reasonably believes that a Party will be required to make a FATCA
Deduction that would not be required if the Administrative Agent were a FATCA
Exempt Party, and that Lender, by notice to the Administrative Agent, requires
it to resign. Section 10.07 Non-Reliance on Administrative Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon any of the Administrative Agent, syndication agent, documentation
agent, arranger or bookrunner listed on the cover page hereto or acting in such
capacity in connection with any amendment, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any of the
Administrative Agent, syndication agent, documentation agent, arranger or
bookrunner listed on the cover page hereto or acting in such capacity in
connection with any amendment, or any other Lender, and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. Section 10.08 No Other Duties, etc.
Notwithstanding anything to the contrary contained herein, the Mandated Lead
Arrangers listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or as a Lender
hereunder. Section 10.09 Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower or any
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise: (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Administrative Agent
and the other Credit Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Credit Parties and the Administrative Agent hereunder) allowed
in such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
209 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal218.jpg]
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Credit Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Credit Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Credit Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Credit
Party to authorize the Administrative Agent to vote in respect of the claim of
any Credit Party in any such proceeding. Section 10.10 Concerning the Loan
Documents. Each Lender authorizes and directs the Administrative Agent to enter
into this Agreement and the other Loan Documents and to perform its obligations
thereunder. Each Lender agrees that any action taken by the Administrative Agent
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents and the exercise by the Administrative Agent or Required Lenders
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. Section 10.11 Release. Each Lender and each Issuer hereby releases the
Administrative Agent acting on its behalf pursuant to the terms of this
Agreement or any other Loan Document from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch) (restriction on self-dealing).
Section 10.12 Acknowledgment of English-law Guarantee. Each Credit Party
acknowledges the terms of the English-law Guarantee and specifically agrees and
accepts (i) that the Administrative Agent shall, as trustee, have only those
duties, obligations and responsibilities expressly specified in the English-law
Guarantee; (ii) the limitation and exclusion of the Administrative Agent’s
liability as set out therein; and (iii) all other provisions of the English- law
Guarantee as if it were a party thereto. ARTICLE XI MISCELLANEOUS Section 11.01
Notices. (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (i) if
to any Loan Party, to the Parent at: 210 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal219.jpg]
Novelis Inc. Two Alliance Center 3560 Lenox Road, Suite 2000 Atlanta, GA 30326
Attention: Randal P. Miller Telecopier No.: 404-760-0124 Email:
randy.miller@novelis.adityabirla.com with a copy to: Novelis Inc. Two Alliance
Center 3560 Lenox Road, Suite 2000 Atlanta, GA 30326 Attention: Leslie J.
Parrette, Jr. Telecopier No.: 404-760-0137 Email:
les.parrette@novelis.adityabirla.com and Torys LLP 1114 Avenue of the Americas,
23rd Floor New York, New York 10036 Attention: Jonathan B. Wiener Telecopier
No.: 212-682-0200 Email: jwiener@torys.com (ii) if to a Lender, to it at its
address (or telecopier number) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Designated Company); and (iii) if to the Administrative Agent, to it at:
Standard Chartered Bank 5th Floor 1 Basinghall Avenue London, England, EC2V 5DD
Attention: Asset Servicing Manager Fax: +44207 885 9728 Email:
loansagencyuk@sc.com with a copy to: 211 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal220.jpg]
Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, New York 10036
Attention: David C. Reamer Telecopier No.: (917) 777-2850 Phone No.: (212)
735-2850 Email: david.reamer@skadden.com Notices and other communication sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b). (b) Electronic
Communications. Notices and other communications to the Lenders hereunder may
(subject to Section 11.01(d)) be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to ARTICLE
II if such Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Designated Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. (c) Change of Address, Etc. Any party hereto (other than a Lender) may
change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Designated Company and the Administrative Agent. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, 212 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal221.jpg]
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. (d) Posting. Each Loan Party hereby agrees that it
will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at loansagencyuk@sc.com or at
such other e-mail address(es) provided to the Designated Company from time to
time or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall reasonably require. Nothing in this Section 11.01(d)
shall prejudice the right of the Administrative Agent, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document. To the extent consented to by the Administrative Agent from
time to time, Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided that the Designated Company shall
also deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder. Each
Loan Party further agrees that Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER 213 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal222.jpg]
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Designated Company, any other Loan Party, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Designated Company’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Designated Company, any other Loan Party,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). Each Loan Party
further agrees and acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Designated Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Designated Company and each other Loan Party hereby agree that
it will use commercially reasonable efforts to identify that portion of the
materials and/or information provided by or on behalf of the Designated Company
hereunder (the “Borrower Materials”) that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials hereunder “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Mandated Lead Arrangers, the Administrative Agent and the Lenders
to treat such materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Designated
Company, the other Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such materials constitute Information, they shall be treated as set forth
in Section 11.12); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Mandated Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Designated Company, the other Loan Parties or
their respective securities for purposes of United States Federal or state
securities laws. (e) Reliance by the Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on 214 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal223.jpg]
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such person on each notice purportedly given by or on behalf of any Loan Party.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. Section 11.02 Waivers;
Cumulative Remedies; Amendment. (a) Waivers; Cumulative Remedies. No failure or
delay by the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 11.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances. (b)
Required Consents. Subject to Section 11.02(c) and (d), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or by the Administrative Agent with the written
consent of the Required Lenders) or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are party thereto,
in each case with the written consent of the Required Lenders; provided that no
such agreement shall be effective if the effect thereof would: (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that no amendment, modification, termination, waiver or consent with
respect to any condition precedent, covenant or Default shall constitute an
increase in the Commitment of any Lender); 215 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal224.jpg]
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby; (iii) (A)
postpone the scheduled final maturity of any Loan, (B) postpone the date for
payment of any interest or fees payable hereunder, (C) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled date
of expiration of any Commitment without the written consent of each Lender
directly affected thereby; (iv) increase the maximum duration of Interest
Periods hereunder, without the written consent of each Lender directly affected
thereby; (v) permit the assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender (provided that the Aleris Acquisition shall not constitute an
assignment or delegation by the Borrower of its rights or obligations under the
Loan Documents for purposes of this clause (v)); (vi) release Holdings or all or
substantially all of the Subsidiary Guarantors from their Guarantees (except as
expressly provided in this Agreement or as otherwise expressly provided by any
such Guarantee), or limit their liability in respect of such Guarantees, without
the written consent of each Lender; (vii) change Section 2.14(b), (c) or (d) in
a manner that would alter the pro rata sharing of payments or setoffs required
thereby or any other provision in a manner that would alter the pro rata
allocation among the Lenders of Loan disbursements, including the requirements
of Section 2.02(a), without the written consent of each Lender directly affected
thereby; (viii) change any provision of this Section 11.02(b) or (d), without
the written consent of each Lender directly affected thereby; 216
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal225.jpg]
(ix) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent; and
(x) change or waive any provision of ARTICLE X as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent; (xi) change or waive any provision
of the Letter of Comfort without the written consent of each Lender; provided,
further, that any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender. (c) [intentionally omitted]. (d) Dissenting
Lenders. If, in connection with any proposed change, waiver, consent, discharge
or termination of the provisions of this Agreement as contemplated by Section
11.02(b), the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
the Designated Company and the Borrower shall have the right, upon notice by the
Designated Company or the Borrower to such Lender and the Administrative Agent,
to replace all, but not less than all, of such non- consenting Lender or Lenders
(so long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.16 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Designated Company or the Borrower
elects to replace such Lender in accordance with this Section, it shall promptly
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Note (if Notes have been issued in respect of such Lender’s Loans) subject
to such Assignment and Assumption; provided that the failure of any such non-
consenting Lender to execute an Assignment and Assumption shall not render such
sale and 217 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal226.jpg]
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register. (e) Holdings Amalgamation and Permitted
Reorganization. Notwithstanding the foregoing, the Administrative Agent and the
Borrower (without the consent of any Lenders) may amend, amend and restate,
supplement or otherwise modify this Agreement and the other Loan Documents if
necessary or advisable in connection with or to effectuate (i) the Permitted
Holdings Amalgamation, and (ii) the Permitted Reorganization (to the extent set
forth in the definition of “Permitted Reorganization”). (f) [intentionally
omitted]. (g) Most Favored Nation Provision. The Administrative Agent is
authorized to enter into any amendment to this Agreement contemplated under
Section 6.10 with the Borrower, and without the approval of any other Person,
notwithstanding anything in this Agreement to the contrary. Section 11.03
Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower shall
pay or cause the applicable Loan Party to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Mandated Lead Arrangers, and
their respective Affiliates (including the reasonable fees, charges and
disbursements of one primary transaction counsel (plus local counsel in each
applicable jurisdiction) for the Administrative Agent, all fees and time charges
for attorneys who may be employees of the Administrative Agent, expenses
incurred in connection with due diligence, inventory appraisal and collateral
audit and reporting fees, travel, courier, reproduction, printing and delivery
expenses, and the obtaining and maintaining of CUSIP numbers for the Loans) in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, in connection with each step of the
Permitted Reorganization, the Aleris Acqisition and the Permitted Holdings
Amalgamation, and in connection with any amendment, amendment and restatement,
modification or waiver of the provisions hereof or of any of the foregoing
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for the Administrative Agent (and all fees and time charges for attorneys who
may be employees of the Administrative Agent) and one primary counsel (plus
local or special counsel in each applicable jurisdiction) for the Lenders), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.03, or (B) in connection with the Loans issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans and (iv) all documentary
and similar taxes and charges in respect of the Loan Documents. 218
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal227.jpg]
(b) Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Mandated Lead Arranger, each Lender, and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
reasonable out-of-pocket losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Designated Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby (including
in connection with each step of the Permitted Reorganization, the Aleris
Acquisition and any Permitted Holdings Amalgamation), (ii) any Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or Release or threatened Release of Hazardous Materials on, at, under or from
any property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Designated Company or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Designated Company or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Designated
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES,
AND THE LOAN PARTIES AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE. (c) Reimbursement by Lenders. To the extent that any Loan Party for
any reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 11.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party thereof, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. 219 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal228.jpg]
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.14(g). For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Term Loans and unused Commitments of all Lenders at the time (or if the Term
Loans have been repaid in full and the Commitments have been terminated, based
upon its share of the Term Loans immediately prior to such repayment). (d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than three (3) Business Days after demand therefore accompanied by
reasonable particulars of amounts due. (f) Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Obligations Section 11.04 Successors and
Assigns. (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may (except as a result of a transaction
expressly permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (it being understood that the merger of
the Initial Borrower with and into Aleris upon the consummation of the Aleris
Acquisition shall not constitute an assignment or transfer for purposes of this
Section 11.04(a)), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section 11.04, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
11.04 or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by the Borrower, any other Loan Party or any Lender shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of 220 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal229.jpg]
this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall be an integral multiple of $1,000,000, unless, so long as no Event
of Default has occurred and is continuing, the Designated Company otherwise
consents (each such consent not to be unreasonably withheld or delayed) and,
with respect to the Borrower, such consent shall be deemed given if no objection
is made by the Borrower within five Business Days after notice of the proposed
assignment; provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned; (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (provided that only one such fee
shall be imposed in the case of simultaneous assignments by related Approved
Funds or Affiliates of the assigning Lender), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire 221 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal230.jpg]
(iv) the Administrative Agent shall have received a U.S. tax withholding
certificate (or, alternatively, other evidence satisfactory to the
Administrative Agent) confirming FATCA compliance of the Eligible Assignee
pursuant to paragraph (v) of Section 2.15(f) (FATCA Information). For the
avoidance of doubt, and pursuant to paragraph (viii) of Section 2.15(f) (FATCA
Information), the Administrative Agent may rely on such U.S. tax withholding
certificate or other evidence from each Lender without further verification, and
the Administrative Agent shall not be liable for any action taken by it in
respect of such U.S. tax withholding certificate or other evidence under or in
connection with paragraph (v), (vi) or (vii) of Section 2.15(f) (FATCA
Information); and Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section 11.04, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 7.10 and Section 11.03
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
11.04. (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall,
at all times at the Administrative Agent’s Office, while any Loans are
outstanding, maintain a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. The requirements of this Section
11.04(c) are intended to result in any and all Loans being in “registered form”
for purposes of Section 871, Section 881 and any other applicable provision of
the Code, and shall be interpreted and applied in a manner consistent therewith.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, 222 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal231.jpg]
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent sell participations to any person (other than a natural
person, a Defaulting Lender or the Borrower, or any other Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) each Loan Party, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to Section 11.02(b) that affects such Participant. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15, Section
2.16 and Section 7.10 (subject to the requirements of those Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided, that such Participant shall
not be entitled to receive any greater payment under Section 2.12, Section 2.15,
or Section 7.10 with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to such
Section 2.14 as though it were a Lender. 223 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal232.jpg]
(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Designated Company’s prior written consent. (f) Certain Pledges. Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or to any
other central bank with jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Disqualified Institutions. (i) No assignment or participation shall
be made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
in writing in its sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply. (ii) If any assignment (but not participation) is
made to any Disqualified Institution without the Borrower’s prior written
consent in violation of clause (i) above, or any Person (other than a
Participant) becomes a Disqualified Institution after the applicable Trade Date,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, (A) purchase or prepay
such Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such Term Loans,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder (and, in the case of a purchase,
effect an immediate cancellation) and/or 224 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal233.jpg]
(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
11.04), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder. (iii) Notwithstanding anything to the contrary contained in this
Agreement, if any assignment (but not participation) is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, then such Disqualified Institution (A) will not (x) have the right to
receive information, reports or other materials provided to Lenders by the Loan
Parties, the Administrative Agent or any other Lender, (y) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, such
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Reorganization Plan”), such
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Reorganization Plan, (2) if such Disqualified Institution does vote on such
Reorganization Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code of the United States (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code of the United States (or any similar provision in any other Debtor Relief
Laws) and (3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2). (iv) The Administrative Agent shall have
the right, and the Borrower hereby expressly authorizes the Administrative
Agent, to (A) post the list of Disqualified Institutions provided by the
Designated Company and any updates thereto from time to time (collectively, the
“DQ List”) on the Platform, including that portion of the Platform that is 225
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal234.jpg]
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same. Section 11.05 Survival of Agreement. All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Commitments have not expired or terminated. The provisions of
Section 2.12, Section 2.13, Section 2.14, Section 2.15, Section 2.16, Section
7.10, ARTICLE X and Section 11.03 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof. Section 11.06
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the Mandated Lead Arrangers constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES. Section 11.07 Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Section 11.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Designated Company or any other Loan Party against any and all of
the obligations of the Designated Company or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to 226
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal235.jpg]
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Designated Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Designated Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application. SECTION 11.09 GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. (b) SUBMISSION TO JURISDICTION.
EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (C) WAIVER OF
VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY 227
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal236.jpg]
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH
GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE
PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (D) SERVICE OF PROCESS. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER, E-MAIL OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 11.01. EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS CORPORATION SERVICE COMPANY, 1180 AVE OF THE AMERICAS, SUITE 210, NEW
YORK, NEW YORK, 10036 (TELEPHONE NO: 800-927-9801, X52067) (TELECOPY NO:
212-299-5656) (ELECTRONIC MAIL ADDRESS: MWIENER@CSCINFO.COM) (THE “PROCESS
AGENT”), IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED
STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN
DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW. SECTION 11.10 WAIVER OF JURY TRIAL. EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. Section 11.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. 228 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal237.jpg]
Section 11.12 Treatment of Certain Information; Confidentiality. The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates (including its head office, branch or representative offices)
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and other representatives (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law, stock exchange
requirement, or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any assignee of or Participant or
sub-Participant in, or any prospective Lender, or prospective assignee of or
Participant or sub-Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of the Designated Company or the applicable
Loan Party, (h) to insurers, insurance brokers and other credit protection and
service providers of any Agent, Lender, or any of their respective Affiliates
who are under a duty of confidentiality to such Agent, Lender or Affiliate, (i)
to any Federal Reserve Bank or any other central bank with jurisdiction over
such Person in connection with a pledge or assignment in accordance with Section
11.04(f) or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties. For purposes of
this Section, “Information” shall mean all written information received from a
Loan Party or any of its Subsidiaries relating to the Loan Parties or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any of their
Subsidiaries, provided that, in the case of information received from any Loan
Party or any of their Subsidiaries after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Designated Company and the other Loan
Parties that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Designated
Company and the other Loan Parties, which information includes the name, address
and tax identification number of the Designated Company and the other Loan
Parties and other information regarding the Designated Company and the other
Loan Parties that will allow such Lender or the Administrative Agent, as
applicable, to identify the Designated Company and 229 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal238.jpg]
the other Loan Parties in accordance with the Patriot Act. This notice is given
in accordance with the requirements of the Patriot Act and is effective as to
the Lenders and the Administrative Agent. Where a Lender has received soft
copies of the documents provided pursuant to Section 4.01, Section 4.02, the
definition of Permitted Reorganization or this Section 11.13, within a
reasonable period of time following the written request therefor by such Lender,
the Designated Company shall deliver paper copies to such Lender, it being
understood that the Lenders have a right to seek paper copies of all such
documentation as may be required in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations. Section
11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. Section 11.15 Singapore Personal Data
Protection Act. If a Loan Party provides a Credit Party with personal data of
any individuals (including, where applicable, a Loan Party’s directors,
officers, employees, shareholders, beneficial owners, representatives, agents
and principals (if acting on behalf of another)), that Loan Party represents and
warrants that it: (a) has obtained (and shall maintain) the consent from such
individual; and (b) is authorized to deliver such personal data to that Credit
Party for collection, use, disclosure, transfer and retention of personal data
for such purposes as set out in that Credit Party’s personal data protection
policy or as permitted by applicable laws or regulations. Section 11.16
Obligations Absolute. To the fullest extent permitted by applicable Requirements
of Law, all obligations of the Loan Parties hereunder shall be absolute and
unconditional irrespective of: (a) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Loan
Party; (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party; 230
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal239.jpg]
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto; (d) any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Obligations;
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or (f) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, the Loan Parties. Section 11.17 [INTENTIONALLY OMITTED]. Section
11.18 Judgment Currency. (a) Each Loan Party’s obligations hereunder and under
the other Loan Documents to make payments in Dollars (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the spot selling
rate at which the Administrative Agent (or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) offers to sell such Judgment Currency
for the Obligation Currency in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Judgment Currency Conversion Date”). (b) If
there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenant and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date. 231 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal240.jpg]
(c) For purposes of determining any rate of exchange for this Section 11.18,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency. Section 11.19 Enforcement. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with the terms of the Loan Documents; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with the terms hereof
(subject to Section 2.14), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy, insolvency or Debtor
Relief Law; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b)
and (c) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders. Section 11.20 No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the
Designated Company and each other Loan Party acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Mandated Lead Arrangers are arm’s- length
commercial transactions between the Designated Company and each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Mandated Lead Arrangers, on the other hand, (B) each of the Designated
Company and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Designated Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Mandated Lead Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Designated Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Mandated Lead Arrangers has any obligation to the Designated Company, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Mandated Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Designated Company, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any of the Mandated Lead Arrangers has any
obligation to disclose any of such interests to the Designated Company, any
other Loan Party or any of their respective 232 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal241.jpg]
Affiliates. To the fullest extent permitted by law, each of the Designated
Company and the other Loan Parties hereby waives and releases any claims that it
may have against the Administrative Agent and the Mandated Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. Section 11.21
Abstract Acknowledgment of Indebtedness and Joint Creditorship. (a)
Notwithstanding any other provision of this Agreement, each Loan Party hereby
irrevocably and unconditionally agrees and covenants with the Administrative
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Administrative Agent as creditor in its
own right and not as a representative of the other Credit Parties, sums equal
to, and in the currency of, each amount payable by such Loan Party to each of
the Credit Parties under each of the Loan Documents relating to any Obligations,
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Credit Party to take appropriate steps, in insolvency proceedings affecting such
Loan Party, to preserve its entitlement to be paid that amount. (b) Each Loan
Party undertakes to pay to the Administrative Agent upon first written demand
the amount payable by such Loan Party to each of the Credit Parties under each
of the Loan Documents as such amount has become due and payable. (c) The
Administrative Agent has the independent right to demand and receive full or
partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Credit Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts. (d) Any amount due and
payable by a Loan Party to the Administrative Agent under this Section 11.21
shall be decreased to the extent that the other Credit Parties have received
(and are able to retain) payment in full of the corresponding amount under the
other provisions of the Loan Documents and any amount due and payable by a Loan
Party to the other Credit Parties under those provisions shall be decreased to
the extent that the Administrative Agent has received (and is able to retain)
payment in full of the corresponding amount under this Section 11.21; provided
that no Loan Party may consider its obligations towards a Credit Party to be so
discharged by virtue of any set-off, counterclaim or similar defense that it may
invoke vis- à-vis the Administrative Agent. (e) The rights of the Credit Parties
(other than the Administrative Agent) to receive payment of amounts payable by
each Loan Party under the Loan Documents are several and are separate and
independent from, and without prejudice to, the rights of the Administrative
Agent to receive payment under this Section 11.21. 233 1120544.02G-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal242.jpg]
(f) In addition, but without prejudice to the foregoing, the Administrative
Agent shall be the joint creditor (together with the relevant Credit Parties) of
all obligations of each Loan Party towards each of the Credit Parties under the
Loan Documents. Section 11.22 Special German Matters. The representations and
warranties in Section 3.22 and the covenants in Section 6.21, in each case,
given by any Loan Party resident in Germany (Inländer) within the meaning of
Section 2 para. 15 of the German Foreign Trade Act (Auβenwirtschaftsgesetz) (or
any Loan Party in relation to a Loan Party so resident in Germany) are made only
to the extent that they do not result in a violation of or conflict with Section
7 of the German Foreign Trade and Payments Regulation
(Auβenwirtschaftsverordnung). Section 11.23 [INTENTIONALLY OMITTED]. Section
11.24 [INTENTIONALLY OMITTED]. Section 11.25 [INTENTIONALLY OMITTED]. Section
11.26 [INTENTIONALLY OMITTED]. Section 11.27 Maximum Liability. Subject to
Section 7.08 and Sections 7.11 through 7.16, it is the desire and intent of (i)
each Loan Party and the Lenders, that, in each case, the liability of such Loan
Party shall be enforced against such Loan Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought after giving effect to the rights of contribution
established in the Contribution, Intercompany, Contracting and Offset Agreement
that are valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. If, however, and to the
extent that, the obligations of any Loan Party under any Loan Document shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, provincial or federal law relating
to fraudulent conveyances or transfers), then the amount of such Loan Party’s
obligations (in the case of any invalidity or unenforceability with respect such
Loan Party’s obligations) under the Loan Documents shall be deemed to be reduced
and such Loan Party shall pay the maximum amount of the Obligations which would
be permissible under applicable law; provided that any guarantees of any such
obligations that are subject to deemed reduction pursuant to this Section 11.27
shall, to the fullest extent permitted by applicable Requirements of Law, be
absolute and unconditional in respect of the full amount of such obligations
without giving effect to any such deemed reduction. Section 11.28 NO ORAL
AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. Section 11.29 [INTENTIONALLY OMITTED].
Section 11.30 Electronic Execution of Assignments and Certain other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other 234
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal243.jpg]
modifications, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Requirements of Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Section 11.31 Payments Set Aside. To the
extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement. Section 11.32 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. Solely to the extent any Lender or the
Administrative Agent that is an EEA Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or the
Administrative Agent that is an EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender or the
Administrative Agent that is an EEA Financial Institution; and (b) the effects
of any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; 235
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal244.jpg]
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. Section 11.33 Lender Consents
and Acknowledgements. (a) On the Effective Date, the Designated Company has
determined in its reasonable discretion that (i) the restrictions under Korean
law applicable to providing upstream guarantees, including those laws that would
potentially subject the directors of NKL to civil and criminal liability for
acting to benefit a third party, constitute the equivalent of a prohibition
under Requirements of Law of NKL becoming a Subsidiary Guarantor pursuant to
Section 5.11(b) and (ii) the costs associated with causing Novelis Vietnam
Company Limited to become a Subsidiary Guarantor pursuant to Section 5.11(b),
are, in each case, in light of the restrictions on, and cost of, creating and
enforcing such guarantees under the applicable Requirements of Law, excessive in
relation to the benefits that the Credit Parties would obtain. In reliance upon
the foregoing, each Credit Party, by becoming a Party or by receiving the
benefit of the terms hereof or of the other Loan Documents, hereby acknowledges
that, as of the Effective Date and the Closing Date, NKL and Novelis Vietnam
Company Limited shall not be required to become a Subsidiary Guarantor; provided
that, if at any time after the Effective Date the Administrative Agent, in its
reasonable discretion, determines that (x) in the case of NKL, the applicable
legal restrictions no longer prohibit NKL from providing such guarantee and (y)
in the case of Novelis Vietnam Company Limited, the costs of Novelis Vietnam
Company Limited providing such guarantee are no longer excessive in relation to
the benefits afforded thereby, then following written notice from the
Administrative Agent, the Designated Company shall have 30 days (or such longer
period as agreed to by the Administrative Agent) to satisfy the terms of Section
5.11(b) relating to NKL or Novelis Vietnam Company Limited, as applicable;
provided, further that the Administrative Agent shall not make such
determination (solely with respect to NKL) prior to NKL becoming a Wholly Owned
Subsidiary of the Designated Company. (b) Novelis do Brasil Ltda. (“NDB”) is a
Loan Party and the owner of certain hydropower assets in Guaraciaba, State of
Minas Gerais, Brazil (the “Hydropower Assets”). NDB intends to dispose of the
Hydropower Assets and, for that purpose, has formed Brecha Energetica Ltda., a
special purpose limited liability company in the City of Guaraciaba, State of
Minas Gerais, Brazil (each, a “Brecha Energetica”), and upon receipt of
regulatory approvals from Administrative Council for Economic Defense (“CADE”)
and National Agency for Energy (“Aneel”) and conclusion of other measures agreed
upon contractually, (i) shall transfer the Hydropower Assets to Brecha
Energetica (the “Corporate Reorganization”) and (ii) shall sell the quotas in
Brecha Energetica (the “Quota Sale”) to a third-party purchaser (the
“Purchaser”) pursuant to a Quota Purchase and Sale Agreement, dated April 3,
2014 (as amended, restated, 236 1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal245.jpg]
supplemented, or otherwise modified, the “Purchase Agreement”). The Designated
Company hereby represents and warrants to the Credit Parties that the Corporate
Reorganization and the Quota Sale are permitted under this Agreement. (c) The
Designated Company has determined in its reasonable discretion that the costs
associated with causing Brecha Energetica to become a Subsidiary Guarantor
pursuant to Section 5.11(b) are, in light of the binding commitment to effect
the Quota Sale pursuant to the terms of the Purchase Agreement, excessive in
relation to the benefits that the Credit Parties would obtain. In reliance upon
the foregoing, each Credit Party, by becoming a Party or by receiving the
benefit of the terms hereof or of the other Loan Documents, hereby acknowledges
that, as of the Effective Date and the Closing Date, Brecha Energetica shall not
be required to become a Subsidiary Guarantor; provided that, if at any time
after the Effective Date, the Administrative Agent, in its reasonable
discretion, determines that the costs of such guarantee is no longer excessive
in relation to the benefits afforded thereby, then following written notice from
the Administrative Agent, the Designated Company shall have 30 days (or such
longer period as agreed to by the Administrative Agent) to satisfy the terms of
Section 5.11(b). The Designated Company shall provide the Administrative Agent
with prompt written notice of (i) termination of the Purchase Agreement, (ii)
the occurrence of any event which, in the Administrative Agent’s reasonable
judgment, would make the Purchaser or NDB, as applicable, unable to satisfy any
of the conditions precedent to closing set forth in the Purchase Agreement and
(iii) a final and non-appealable refusal of the CADE and Aneel to grant any
regulatory consent relating to the Corporate Reorganization or the Quota Sale,
in order to assist the Administrative Agent in making the determination
described above. Section 11.34 Termination. All agreements, covenants,
representations, warranties, rights, duties and obligations of each Party set
forth in this Agreement and each other Loan Document shall terminate in all
respects on the Agreement Termination Date if the Closing Date has not occurred
on or prior to such time. Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, the provisions of Section 2.12,
Section 2.14, Section 2.15, Section 2.16, Section 7.10, ARTICLE X, Section
11.03, Section 11.09, Section 11.10, Section 11.18, and Section 11.19 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the funding or repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. Section 11.35 Lender Exculpation. Nothing in
this Agreement shall oblige any Lender to do or omit to do anything if it would,
or might in its reasonable opinion, constitute a breach of any Requirement of
Law or a breach of a fiduciary duty or duty of confidentiality. 237
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal246.jpg]
NOVELIS INC., as the Parent and as the Designated Company By: __/s/ Gregg
Murphey_______ Name: ____Gregg Murphey_______ Title: ____Authorized Signatory___
NOVELIS ACQUISITIONS LLC, as Initial Borrower By: ___/s/ Gregg Murphey______
Name: _____Gregg Murphey______ Title: _____Authorized Signatory__ AV METALS
INC., as Holdings By: ___/s/ Gregg Murphey______ Name: _____Gregg Murphey______
Title: _____Authorized Signatory__ NOVELIS CORPORATION, as a U.S. Guarantor By:
___/s/ Gregg Murphey______ Name: _____Gregg Murphey______ Title: _____Authorized
Signatory__ NOVELIS GLOBAL EMPLOYMENT ORGANIZATION, INC., as a U.S. Guarantor
By: ___/s/ Gregg Murphey_______ Name: _____Gregg Murphey_______ Title:
_____Authorized Signatory [Signature Page to Short Term Credit Agreement 2018]
1120544.02G-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal247.jpg]
NOVELIS SOUTH AMERICA HOLDINGS LLC, as a U.S. Guarantor By: ___/s/ Gregg
Murphey______ Name: _____Gregg Murphey______ Title: _____Authorized Signatory__
NOVELIS HOLDINGS INC., as a U.S. Guarantor By: ___/s/ Gregg Murphey______ Name:
_____Gregg Murphey______ Title: _____Authorized Signatory__ [Signature Page to
Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal248.jpg]
NOVELIS UK LTD, as a U.K. Guarantor By: /s/ Gregg Murphey Name: Gregg Murphey
Title: Attorney NOVELIS EUROPE HOLDINGS LIMITED, as a U.K. Guarantor By: /s/
Gregg Murphey Name: Gregg Murphey Title: Attorney NOVELIS SERVICES LIMITED, as a
U.K. Guarantor By: /s/ Gregg Murphey Name: Gregg Murphey Title: Attorney
[Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal249.jpg]
NOVELIS AG, as a Swiss Guarantor By: /s/ Gregg Murphey Name: Gregg Murphey
Title: Authorized Signatory NOVELIS SWITZERLAND SA, as a Swiss Guarantor By: /s/
Gregg Murphey Name: Gregg Murphey Title: Authorized Signatory [Signature Page to
Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal250.jpg]
4260848 CANADA INC., as a Canadian Guarantor By: /s/ Gregg Murphey Name: Gregg
Murphey Title: Authorized Signatory 4260856 CANADA INC., as a Canadian Guarantor
By: /s/ Gregg Murphey Name: Gregg Murphey Title: Authorized Signatory 8018227
CANADA INC., as a Canadian Guarantor By: /s/ Gregg Murphey Name: Gregg Murphey
Title: Authorized Signatory [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal251.jpg]
SIGNED AND DELIVERED AS A DEED for and on behalf of NOVELIS ALUMINIUM HOLDING
UNLIMITED COMPANY by its lawfully appointed attorney, as Irish Guarantor in the
presence of: By: /s/ Gregg Murphey Name: Gregg Murphey Title: Attorney witness:
By: /s/ Shannon Curran Name: Shannon Curran Title: Sr. Legal Manager Address:
3560 Lenox Road, Suite 2000 Atlanta, GA 30326 USA Occupation: Paralegal
[Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal252.jpg]
NOVELIS DEUTSCHLAND GMBH, as a German Guarantor By: /s/ Gregg Murphey Name:
Gregg Murphey Title: Person Authorized NOVELIS SHEET INGOT GMBH, as a German
Guarantor By: /s/ Gregg Murphey Name: Gregg Murphey Title: Person Authorized
[Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal253.jpg]
NOVELIS DO BRASIL LTDA., as Brazilian Guarantor By: /s/ Gregg Murphey Name:
Gregg Murphey Title: Attorney-in-Fact witness: By: /s/ Michael Shelby Name:
Michael Shelby Title: Sr. Project Manager witness: By: /s/ Shannon Curran Name:
Shannon Curran Title: Sr. Legal Manager [Signature Page to Short Term Credit
Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal254.jpg]
NOVELIS PAE S.A.S., as French Guarantor By: /s/ Gregg Murphey Name: Gregg
Murphey Title: Attorney-in-Fact [Signature Page to Short Term Credit Agreement
2018]



--------------------------------------------------------------------------------



 
[stagreementfinal255.jpg]
NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre, as Dubai Guarantor By: /s/ Gregg Murphey
Name: Gregg Murphey Title: Authorized Signatory [Signature Page to Short Term
Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal256.jpg]
STANDARD CHARTERED BANK, as Administrative Agent By: /s/ Scott Masfen Name:
Scott Masfen Title: Transaction Manager Standard Chartered Bank [Signature Page
to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal257.jpg]
ABN AMBRO CAPITAL USA LLC, as Lender By: /s/ John Sullivan Name: John Sullivan
Title: Managing Director By: /s/ Floris Jongma Name: Floris Jongma Title:
Director [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal258.jpg]
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender By: /s/ Yogesh
Venkatachalam Name: Yogesh Venkatachalam Title: Executive Director [Signature
Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal259.jpg]
AXIS BANK LTD, as Lender By: /s/ Niladhri Nandi Name: Niladhri Nandi Title: Head
– Credit By: /s/ K.C. Harichandan Name: K.C. Harichandan Title: Head –
Operations [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal260.jpg]
BANK OF AMERICA, N.A., as Lender By: /s/ Frances Fabello Name: Frances Fabello
Title: AVP [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal261.jpg]
BARCLAYS BANK PLC, as Lender By: /s/ Mark Pope Name: Mark Pope Title: Assistant
Vice President [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal262.jpg]
CITIBANK, N.A., as Lender By: /s/ Siddarth Bansal Name: Siddarth Bansal Title:
Director [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal263.jpg]
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By: /s/ Jean-Yves
Korenian Name: Jean-Yves Korenian Title: Managing Director By: /s/ Christophe
Cretot Name: Christophe Cretot Title: Managing Director [Signature Page to Short
Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal264.jpg]
DBS BANK LTD., as Lender By: /s/ Jacqueline Tan Name: Jacqueline Tan Title:
Senior Vice President [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal265.jpg]
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Lender By: /s/ Marguerite Sutton
Name: Marguerite Sutton Title: Vice President By: /s/ Alicia Schug __. Name:
Alicia Schug Title: Vice President [Signature Page to Short Term Credit
Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal266.jpg]
FIRST ABU DHABI BANK USA N.V., as Lender By: /s/ Husam Arabiat Name: Husam
Arabiat Title: CEO By: /s/ Pamela Sigda Name: Pamela Sigda Title: CFO [Signature
Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal267.jpg]
HSBC BANK USA, N.A., as Lender By: /s/ Frederic Fournier Name: Frederic Fournier
Title: Senior Vice President #20013 [Signature Page to Short Term Credit
Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal268.jpg]
ICICI BANK LIMITED, NEW YORK BRANCH, as Lender By: /s/ Akashdeep Sarpal Name:
Akashdeep Sarpal Title: Country Head – USA ICICI Bank Limited [Signature Page to
Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal269.jpg]
ING BANK N.V., SINGAPORE BRANCH, as Lender By: /s/ Milly Tan Name: Milly Tan
Title: Director By: /s/ Paul Verwijmeren Name: Paul Verwijmeren Title: Director
[Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal270.jpg]
JPMORGAN CHASE BANK, N.A. as a Lender By: /s/ Tasvir Hasan Name: Tasvir Hasan
Title: Executive Director [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal271.jpg]
MIZUHO BANK, LTD., as Lender By: /s/ Dr. Durgesh Tinaikar Name: Dr. Durgesh
Tinaikar Title: Managing Director [Signature Page to Short Term Credit Agreement
2018]



--------------------------------------------------------------------------------



 
[stagreementfinal272.jpg]
MUFG BANK, LTD., as Lender By: /s/ David Philbin Name: David Philbin Title:
Director Head of Subsidiary Banking [Signature Page to Short Term Credit
Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal273.jpg]
SIGNED for and on behalf of SOCIETE GENERALE, HONG KONG BRANCH By: /s/ Tapan
Vaishnav Authorised signatories Name: Tapan VAISHNAV Title: Head of Advisory &
financing Group, Asia- Pacific, SGCIB By: /s/ Roland Riedel Authorised
signatories Name: Roland RIEDEL Title: Director, Loan Syndicate and Sales,
Asia-Pacific SGCIB [Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal274.jpg]
STANDARD CHARTERED BANK, as Lender By: /s/ James Perkins Name: James Perkins
Title: Manager CRC By: /s/ Alan Thomas Name: Alan Thomas Title: Associate OBL
[Signature Page to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal275.jpg]
STATE BANK OF INDIA, as Lender By: /s/ Manoranjan Panda Name: Manoranjan Panda
Title: VP & Head (Credit) State Bank of India, New York Branch [Signature Page
to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal276.jpg]
SUMITOMO MITSUI BANKING CORPORATION SINGAPORE BRANCH (Incorporated in Japan with
limited liability) Reg. No. (UEN) T03FC6366F as Lender By: /s/ Kimihiro
Sakaguchi Name: Kimihiro Sakaguchi Title: Joint General Manager [Signature Page
to Short Term Credit Agreement 2018]



--------------------------------------------------------------------------------



 
[stagreementfinal277.jpg]
EXHIBIT A Form of ADMINISTRATIVE QUESTIONNAIRE [See Attached] EXHIBIT A-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal278.jpg]
Administrative Details Form To: Standard Chartered Bank Attn: Giuseppe Tocco -
Giuseppe.Tocco@sc.com Alex Robinson - Alex.Robinson@sc.com DEAL NAME: LENDER
DETAILS : Exact Legal Name of Institution (as it is to appear in the Facility
Agreement (with preferred punctuation / abbreviation / Only include branch if
part of Exact Legal name) Exact Name of Institution for Publicity (tombstone,
press release, etc) Facility Office Address of Lending Institution:   MEI
(optional): CONTACT DETAILS: Credit Documentation Operational/Servicing Name
Address Telephone number Fax number Group email Address (optional) Individual
email address Contact details for Standard Settlement Instruction call-back (the
individual or team responsible for authenticating the Lender’s SSI) Name Address
Telephone number Fax number EXHIBIT A-2 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal279.jpg]
Group email address (optional) Individual email address EXHIBIT A-3
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal280.jpg]
Withholding Tax / FATCA reporting for lender (if applicable to Deal) Country of
tax residence Country of incorporation Country of lending office Identification
of Entity (GIIN) US Tax form attached W-8BEN-E W-8IMY W-9 W-8ECI W-8EXP Other UK
Treaty Passport Number (if applicable and if lender wishes scheme to be used)
PAYMENT DETAILS: Details of bank account for payment of fees, interest,
principal payments, etc: [CURRENCY] (Specify and repeat as necessary for
transaction, to cover all permitted currency in the Fac. Agmt.) Account with
Institution / Correspondent Bank name /SWIFT/ Sort Code: Intermediary (if
applicable) /: SWIFT/ Sort Code Beneficiary name (Institution) / SWIFT/ Sort
Code Account Number or IBAN (if applicable): Sender to Receiver / Remittance
Information: EXHIBIT A-4 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal281.jpg]
EXHIBIT B Form of ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
defined below, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________________________ 2.
Assignee: ______________________________________________ [and is a Lender][and
is an Affiliate/Approved Fund of [identify Lender]1 3. Borrower: prior to the
consummation of the Aleris Acquisition, NOVELIS ACQUISITIONS LLC, a Delaware
limited liability company, and from and after the consummation of the Aleris
Acquisition, ALERIS CORPORATION, a Delaware corporation. 4. Administrative
Agent: Standard Chartered Bank, as administrative agent under the Credit
Agreement. 5. Credit Agreement: The Short Term Credit Agreement, dated as of
December 18, 2018 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS 1 Select as
applicable. EXHIBIT B-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal282.jpg]
ACQUISITIONS LLC, a Delaware limited liability company, and from and after the
consummation of the Aleris Acquisition, ALERIS CORPORATION, a Delaware
corporation, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, and STANDARD CHARTERED BANK, as Administrative Agent. 6. Assigned
Interest: Aggregate Amount of Amount of [Term Percentage Assigned of [Term Loan
Loan Commitment] [Term Loan Commitment] [Term [Term Loans] Commitment] [Term
Facility Assigned Loans] for all Lenders Assigned Loans]2 Term $ $ %
Loans/Commitme nts [7. Trade Date: ____________ ]3 2 Set forth, to at least 9
decimals, as a percentage of the applicable Commitment/Loans of all Lenders
thereunder. 3 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date. EXHIBIT B-2
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal283.jpg]
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4 The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE]
By: Title: Consented to and Accepted: [_________, as Designated Company]5 By:
Name: Title: [STANDARD CHARTERED BANK, as Administrative Agent By: Name:
Title:]6 4 This date may not be fewer than 5 Business days after the date of
assignment unless the Administrative Agent otherwise agrees. 5 To be added only
if the approval of such person is required by the terms of the Credit Agreement.
6 To be added only if the approval of such person is required by the terms of
the Credit Agreement. EXHIBIT B-3 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal284.jpg]
ANNEX 1 to Assignment and Assumption SHORT TERM CREDIT AGREEMENT STANDARD TERMS
AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document. 1.2. Assignee.
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.02(k) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender and (iii) it will make or invest in its Commitments and Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments and Loans within the meaning of the Securities Act or the
Exchange Act, or other federal securities laws (it being understood that,
subject to the provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit
Agreement, the disposition of such Commitments and Loans or any interests
therein shall at all times remain within its exclusive EXHIBIT B-ANNEX 1-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal285.jpg]
control); and (c) hereby confirms that it has provided the Administrative Agent
with a U.S. tax withholding certificate (or, alternatively, other evidence
satisfactory to the Administrative Agent) confirming FATCA compliance of the
Assignee pursuant to paragraph (v) of Section 2.15(f) (FATCA Information) of the
Credit Agreement (for the avoidance of doubt, and pursuant to paragraph (viii)
of Section 2.15(f) (FATCA Information) of the Credit Agreement, the
Administrative Agent may rely on such U.S. tax withholding certificate or other
evidence from each Lender without further verification, and the Administrative
Agent shall not be liable for any action taken by it in respect of such U.S. tax
withholding certificate or other evidence under or in connection with paragraph
(v), (vi) or (vii) of Section 2.15(f) (FATCA Information) of the Credit
Agreement). 2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction. EXHIBIT B-ANNEX 1-2
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal286.jpg]
EXHIBIT C Form of BORROWING REQUEST Standard Chartered Bank, as Administrative
Agent 5th Floor 1 Basinghall Avenue, London, EC2V 5DD Fax: +44207 885 9728
Attention: Manager Asset Servicing Re: NOVELIS SHORT TERM LOAN AGREEMENT [Date]
Ladies and Gentlemen: Reference is made to the Short Term Credit Agreement,
dated as of December 18, 2018 (as amended, restated, supplemented, extended,
renewed, refunded, replaced, refinanced or otherwise modified from time to time
in one or more agreements, the “Credit Agreement”), by and among NOVELIS
ACQUISITIONS LLC, a Delaware limited liability company, and from and after the
consummation of the Aleris Acquisition, ALERIS CORPORATION, a Delaware
corporation, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, and STANDARD CHARTERED BANK, as Administrative Agent. The
[Designated Company on behalf of the Initial Borrower][Initial Borrower] hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made: (A)
Principal amount of Borrowing1 (B) Date of Borrowing (which is a Business Day)
(C) Interest Period and the last day thereof2 (D) Funds are requested to be
disbursed to the Borrower’s account(s) with [_________] (Account No. ). 1 Loans
must be in an amount that is at least $5,000,000 and an integral multiple of
$1,000,000 or, if less, equal to the remaining available balance of the
applicable Commitments. 2 Shall be subject to the definition of “Interest
Period” in the Credit Agreement. EXHIBIT C-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal287.jpg]
The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.02 and 4.03 of the Credit Agreement are satisfied as of
the date hereof. [Signature Page Follows] EXHIBIT C-2 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal288.jpg]
[____________], [as Designated Company on behalf of the Initial
Borrower][Initial Borrower] By: Name: Title: EXHIBIT C-3 1124359.01B-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal289.jpg]
EXHIBIT D Form of COMPLIANCE CERTIFICATE I, [_________], the [Financial Officer]
of [_____________] (in such capacity and not in my individual capacity), hereby
certify that, with respect to that certain Short Term Credit Agreement, dated as
of December 18, 2018 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS ACQUISITIONS LLC,
a Delaware limited liability company, and from and after the consummation of the
Aleris Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, and STANDARD
CHARTERED BANK, as Administrative Agent: (a) No Default has occurred under the
Credit Agreement which has not been previously disclosed, in writing, to the
Administrative Agent pursuant to a Compliance Certificate.1 (b) Attached hereto
as Schedule 1 is the report of [accounting firm].2 (c) Attached hereto as
Schedule 2 are detailed calculations showing a reconciliation of Consolidated
EBITDA to the net income set forth on the statement of income, on a quarterly
basis. (d) Attached hereto as Schedule 3 is a detailed account of all
Investments made in reliance on Section 6.04(r) of the Credit Agreement3 (e)
Attached hereto as Schedule 4 is a detailed account of all Dividends made in
reliance on Section 6.08(d) of the Credit Agreement.4 1 If a Default shall have
occurred, an explanation specifying the nature and extent of such Default shall
be provided on a separate page together with an explanation of the corrective
action taken or proposed to be taken with respect thereto (include, as
applicable, information regarding actions, if any, taken since prior
certificate). 2 To accompany annual financial statements only, to the extent
permitted under applicable accounting guidelines. The report must opine or
certify that, with respect to its regular audit of such financial statements,
which audit was conducted in accordance with GAAP. 3 Specify which clause of
Section 6.04(r) such Investment was made pursuant to and calculate in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio,
the Consolidated Interest Coverage Ratio, and, in the case of Investments made
pursuant to Section 6.08(r)(iii), the amount of Liquidity. 4 Specify which
clause of Section 6.08(d) such Dividend was made pursuant to and calculate in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied, the Senior Secured Net Leverage Ratio, the Consolidated Interest
Coverage Ratio, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to Section 6.04(d)(ii), the amount of Liquidity. EXHIBIT D-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal290.jpg]
(f) Attached hereto as Schedule 5 are detailed calculations showing the Senior
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio, in each
case as of the last day of the applicable Test Period. [Signature Page Follows]
EXHIBIT D-2 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal291.jpg]
Dated this [ ] day of [ ], 20[ ]. [ ] By: Name: Title: [Financial Officer]
EXHIBIT D-3 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal292.jpg]
SCHEDULE 1 Report of Accounting Firm [See attached] EXHIBIT D-SCHEDULE 1-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal293.jpg]
SCHEDULE 2 Reconciliation of Consolidated EBITDA to Net Income [See attached]
EXHIBIT D-SCHEDULE 2-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal294.jpg]
SCHEDULE 3 Investments [See attached] EXHIBIT D-SCHEDULE 3-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal295.jpg]
SCHEDULE 4 Dividends [See attached] EXHIBIT D-SCHEDULE 4-1 1124359.01B-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal296.jpg]
SCHEDULE 5 Senior Secured Net Leverage Ratio and Consolidated Interest Coverage
Ratio [See attached] EXHIBIT D-SCHEDULE 5-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal297.jpg]
EXHIBIT E Form of INTEREST ELECTION REQUEST Standard Chartered Bank, as
Administrative Agent 5th Floor 1 Basinghall Avenue, London, EC2V 5DD Fax: +44207
885 9728 Attention: Manager Asset Servicing [Date] Re: Novelis Ladies and
Gentlemen: This Interest Election Request is delivered to you pursuant to
Section 2.08 of that certain Short Term Credit Agreement, dated as of December
18, 2018 (as amended, restated, supplemented, extended, renewed, refunded,
replaced, refinanced or otherwise modified from time to time in one or more
agreements, the “Credit Agreement”), by and among NOVELIS ACQUISITIONS LLC, a
Delaware limited liability company, and from and after the consummation of the
Aleris Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, and STANDARD
CHARTERED BANK, as Administrative Agent. The [Designated Company, on behalf of
the Borrower][Borrower] hereby requests that on [__________]1 (the “Interest
Election Date”), 1. $[__________] of the presently outstanding principal amount
of the Term Loans [available/originally made on [__________]], 2. [and all
presently being maintained as/be issued as] Eurodollar Rate Loans, 3. be
[established as] [continued as], 4. Eurodollar Rate Loans having an Interest
Period of [three (or any shorter period agreed to in writing by the Required
Lenders)] months. 1 Shall be a Business Day that is four Business Days following
the date of this Interest Election Request in the case of conversion
into/continuation of Eurodollar Rate Loans to the extent this Interest Election
Request is delivered to the Administrative Agent not later than 10:00 a.m.,
London time on the date hereof, otherwise the fifth Business Day following the
date of delivery hereof. EXHIBIT E-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal298.jpg]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom: (a) the foregoing continuation complies with the terms and conditions
of the Credit Agreement (including, without limitation, Section 2.08 of the
Credit Agreement); (b) no Default has occurred and is continuing, or would
result from such proposed continuation. [Signature Page Follows] EXHIBIT E-2
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal299.jpg]
The [Designated Company, on behalf of the Borrower][Borrower] has caused this
Interest Election Request to be executed and delivered by its duly authorized
officer as of the date first written above. [_____________], as [Designated
Company, on behalf of the Borrower][Borrower] By: Name: Title: EXHIBIT E-3
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal300.jpg]
EXHIBIT F Form of JOINDER AGREEMENT Reference is made to that certain Short Term
Credit Agreement, dated as of December 18, 2018 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
by and among NOVELIS ACQUISITIONS LLC, a Delaware limited liability company, and
from and after the consummation of the Aleris Acquisition, ALERIS CORPORATION, a
Delaware corporation, NOVELIS INC., a corporation amalgamated under the Canada
Business Corporations Act, AV METALS INC., a corporation formed under the Canada
Business Corporations Act, the Subsidiary Guarantors from time to time party
thereto (such term and each other capitalized term used but not defined herein
having the meaning given to it in the Credit Agreement), the Lenders from time
to time party thereto, and STANDARD CHARTERED BANK, as Administrative Agent. W I
T N E S S E T H: WHEREAS, the Guarantors have entered into the Credit Agreement
in order to induce the Lenders to make the Loans to or for the benefit of the
Borrower; WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement and as consideration for the Loans previously made by the Lenders and
as consideration for the other agreements of the Lenders and the Agents under
the Loan Documents and as consideration for other good and valid consideration
the receipt and sufficiency of which is hereby acknowledged. NOW, THEREFORE, the
Administrative Agent and the New Guarantor hereby agree as follows: 1.
Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.1
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement
applicable to it. 1 This joinder may be subject to the Agreed Guarantee
Principles and is subject to the last two sentences of Section 5.11(b). EXHIBIT
F-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal301.jpg]
3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 4. Counterparts. This Joinder Agreement may be executed by
one or more of the parties hereto on any number of separate counterparts, each
of which shall be an original, but all of which, taken together, shall
constitute one original agreement. Delivery of an executed counterpart of this
Joinder Agreement by facsimile, email or other electronic transmission
(including in portable document format (“pdf”) or other similar format) shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement. 5. No Waiver. Except as expressly supplemented hereby, the Credit
Agreement shall remain in full force and effect. 6. Notices. All notices,
requests and demands to or upon the New Guarantor, the Administrative Agent or
any Lender shall be governed by the terms of Section 11.01 of the Credit
Agreement. 7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. [Signature
Pages Follow] EXHIBIT F-2 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal302.jpg]
IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written. [NEW GUARANTOR] By: Name: Title: Address for Notices:
Standard Chartered Bank, as Administrative Agent By: Name: Title: Standard
Chartered Bank, as Administrative Agent 5th Floor 1 Basinghall Avenue, London,
EC2V 5DD Fax: +44207 885 9728 Attention: [Manager Asset Servicing] EXHIBIT F-3
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal303.jpg]
[Note: Schedules to be attached.] EXHIBIT F-4 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal304.jpg]
EXHIBIT G Form of LETTER OF COMFORT [HINDALCO INDUSTRIES LIMITED LETTERHEAD] To:
[***insert Banks’ names***] [***insert address***] [***] 20 [***] Dear Sirs,
Hindalco Industries Limited (“we” or “Hindalco”) confirms that: (a) we are aware
that you and/or your various branches, affiliates, subsidiaries and associate
banks (together the "Banks", which expression shall include its novatees,
transferees, successors and assignees), pursuant to that certain Short Term
Credit Agreement, dated as of December 18, 2018 (the "Short Term Loan
Agreement"), among the Borrower (as defined below), Novelis Inc., as a
Guarantor, the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Standard Chartered Bank, as administrative
agent, have agreed to provide a senior unsecured short term loan facility in the
amount of up to $1,500,000,000 (the "Short Term Credit Facility") to our
indirect subsidiary, the Borrower, a wholly-owned subsidiary of Novelis Inc., in
connection with the acquisition of Aleris Corporation by Novelis Inc. As used
herein: (i) Borrower” means, (x) Novelis Acquisitions LLC or (y) immediately
after giving effect to the merger of Novelis Acquisitions LLC with and into
Aleris Corporation in connection with the Acquisition, Aleris Corporation; and
(ii) Novelis Group” means AV Metals Inc. (or, on and after the Designated Holdco
Effective Date, AV Minerals (Netherlands) N.V.) and its subsidiaries.
Capitalized terms used but not defined in this letter agreement shall have the
meaning assigned to such term in the Short Term Loan Agreement. (b) we will not
directly or indirectly dispose of any shares in, or permit any modification in
the share capital of, AV Minerals (Netherlands) N.V. (the holding company for
the Novelis Group) in a manner that results in Hindalco ceasing to own and
control a majority of the equity interests (determined by voting control and
economics) in AV Minerals (Netherlands) N.V. without first having received your
written consent or having ensured that the Borrower’s liability to the Banks
pursuant to the Short Term Loan Agreement is unconditionally and irrevocably
paid and discharged in full; (c) we will do whatever is necessary in order to
ensure that the Novelis Group continues to conduct its business, thus enabling
the Borrower (and any of its successors or assigns) to meet its obligations
arising under the Short Term Loan Agreement; and EXHIBIT G-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal305.jpg]
(d) if we violate our obligations under this letter agreement in any way, we
will promptly initiate discussions with the Banks regarding the immediate
repayment of the obligations of the Borrower and the Guarantors under the Short
Term Credit Facility. We further confirm that this letter agreement applies to
you and to any of your associate banks, assignees, novatees and transferees in
respect of your and their respective obligations under the Short Term Loan
Agreement. This letter is intended to be a letter of comfort and not a guarantee
of the Short Term Loan Agreement. A copy of the resolutions of the board of
directors of Hindalco Industries Limited dated [__] authorizing the execution,
delivery and performance by Hindalco of this letter agreement and its
obligations under this letter agreement is attached hereto. EXHIBIT G-2
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal306.jpg]
Yours faithfully, HINDALCO INDUSTRIES LIMITED By Name: Title: EXHIBIT G-3
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal307.jpg]
EXHIBIT H-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Short Term Credit Agreement, dated as of December 18, 2018 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS ACQUISITIONS LLC, a Delaware
limited liability company, and from and after the consummation of the Aleris
Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, and STANDARD
CHARTERED BANK, as Administrative Agent. Pursuant to the provisions of Section
2.15 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code. The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________
__, 20[ ] EXHIBIT H-1-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal308.jpg]
EXHIBIT H-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
made to that certain Short Term Credit Agreement, dated as of December 18, 2018
(as amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS ACQUISITIONS LLC, a Delaware
limited liability company, and from and after the consummation of the Aleris
Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, and STANDARD
CHARTERED BANK, as Administrative Agent. Pursuant to the provisions of Section
2.15 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code]. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By: Name: Title: EXHIBIT H-2-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal309.jpg]
EXHIBIT H-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Short Term Credit Agreement, dated as of December 18, 2018 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS ACQUISITIONS LLC, a Delaware
limited liability company, and from and after the consummation of the Aleris
Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, and STANDARD
CHARTERED BANK, as Administrative Agent. Pursuant to the provisions of Section
2.15 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished its participating Lender with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: EXHIBIT H-3-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal310.jpg]
EXHIBIT H-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Short Term Credit Agreement, dated as of December 18, 2018 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Credit
Agreement”), by and among NOVELIS ACQUISITIONS LLC, a Delaware limited liability
company, and from and after the consummation of the Aleris Acquisition, ALERIS
CORPORATION, a Delaware corporation, NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, and STANDARD CHARTERED BANK, as
Administrative Agent. Pursuant to the provisions of Section 2.15 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: EXHIBIT H-4-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal311.jpg]
EXHIBIT I Form of TERM LOAN NOTE $_______________ New York, New York [Date] FOR
VALUE RECEIVED, the undersigned, [________], a [_________________] (the
“Borrower”), hereby promises to pay to [_____________________] (the “Lender”) or
its registered assigns on the Maturity Date (as defined in the Credit Agreement
referred to below) in lawful money of the United States and in immediately
available funds, the principal amount of ____________ DOLLARS ($____________),
or, if less, the aggregate unpaid principal amount of the Term Loans (as defined
in the Credit Agreement) of the Lender made to the Borrower and outstanding
under the Credit Agreement referred to below, which sum shall be due and payable
in such amounts and on such dates as are set forth in the Credit Agreement. The
Borrower further agrees to pay interest in like money at such office specified
in Section 2.14 of the Credit Agreement on the unpaid principal amount hereof
from time to time from the date hereof at the rates specified in Section 2.06 of
such Credit Agreement. The holder of this Note may endorse and attach a schedule
to reflect the date, Type and amount of each Term Loan of the Lender owing by
the Borrower outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of the Borrower hereunder or under the Credit Agreement. This
Note is one of the Notes referred to in that certain Short Term Credit
Agreement, dated as of December 18, 2018 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), by and among
NOVELIS ACQUISITIONS LLC, a Delaware limited liability company, and from and
after the consummation of the Aleris Acquisition, ALERIS CORPORATION, a Delaware
corporation, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, and STANDARD CHARTERED BANK, as Administrative Agent, is subject
to the provisions thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein. This Note is guaranteed as provided in the
Credit Agreement and the other Loan Documents. Reference is hereby made to the
Credit Agreement and the Loan Documents for a description of the nature and
extent of the guarantees, the terms and conditions upon which each guarantee was
granted and the rights of the holder of this Note in respect thereof. Upon the
occurrence of any one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided therein. No
failure in exercising any rights hereunder or under the other Loan Documents on
the part of the Lender shall operate as a waiver of such rights. EXHIBIT I-1
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal312.jpg]
Time is of the essence in respect of this Note. All parties now and hereafter
liable with respect to this Note, whether maker, principal, surety, guarantor,
endorser or otherwise, hereby waive diligence, presentment, demand, protest and
all other notices of any kind. THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST
BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
THE TERMS OF THE CREDIT AGREEMENT. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. [Signature Page Follows] EXHIBIT I-2 1124359.01B-CHISR02A
- MSW



--------------------------------------------------------------------------------



 
[stagreementfinal313.jpg]
[__________], as Borrower By: Name: Title: EXHIBIT I-3 1124359.01B-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal314.jpg]
EXHIBIT J Form of SOLVENCY CERTIFICATE ______________ ___, 20__ The undersigned,
the [Financial Officer] of [each Loan Party][the Designated Company], hereby
certifies on behalf of the Loan Parties and for the benefit of the Lenders and
the Administrative Agent that: 1. This Certificate is provided pursuant to
Section 4.01(h) of, and in connection with the consummation of the transactions
contemplated on the Effective Date by, that certain Short Term Credit Agreement,
dated as of December 18, 2018 (as amended, restated, supplemented, extended,
renewed, refunded, replaced, refinanced or otherwise modified from time to time
in one or more agreements, the “Credit Agreement”), by and among NOVELIS
ACQUISITIONS LLC, a Delaware limited liability company, and from and after the
consummation of the Aleris Acquisition, ALERIS CORPORATION, a Delaware
corporation, NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, and STANDARD CHARTERED BANK, as Administrative Agent. 2. At the
time of and immediately after the consummation of the transactions to occur on
the Effective Date, (a) the fair value of the assets of the Designated Company
and of the Loan Parties (on a consolidated basis with their Subsidiaries) will
exceed their debts and liabilities, subordinated, contingent, prospective or
otherwise; (b) the present fair saleable value of the property of the Designated
Company and the Loan Parties (on a consolidated basis with their Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) the Designated Company and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Designated Company and the Loan
Parties (on a consolidated basis with their Subsidiaries) will not have
unreasonably small assets with which to conduct their business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) the Designated Company and the Loan Parties
(on a consolidated basis with their Subsidiaries) are not “insolvent” as such
term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due. [Signature
Page Follows] EXHIBIT J-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal315.jpg]
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above. [DESIGNATED COMPANY] By: Name: Title: EXHIBIT J-2
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal316.jpg]
EXHIBIT K Form of INTERCOMPANY NOTE PROMISSORY NOTE15 $[Loan Amount] Date:
[Date] FOR VALUE RECEIVED, the undersigned [INTERCOMPANY BORROWER], a company
organized under the laws of [Intercompany Jurisdiction] (“Borrower”), HEREBY
PROMISES TO PAY to the order of [INTERCOMPANY LENDER], a [Type of Entity]
organized under the laws of [Intercompany Lender Jurisdiction] (“Lender”) on
[Loan Maturity Date] (the “Maturity Date”) and in accordance with the terms and
conditions of the Subordination Agreements (as defined below) the principal sum
of [________________] or, if less, the aggregate principal amount of the
Advances (as defined below) made by Lender to the Borrower pursuant to Section 1
below.16 Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in (x) the Intercreditor Agreement, dated as of December
17, 2010 (as amended, restated, supplemented, modified or replaced from time to
time, the “Intercreditor Agreement”), by and among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the "Parent Borrower"),
AV METALS INC., a corporation formed under the Canada Business Corporations Act
(“Holdings”), the subsidiaries and affiliates of Holdings from time to time
party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Revolving Credit Lenders and as collateral agent for the Revolving
Credit Claimholders, STANDARD CHARTERED BANK, as administrative agent for the
Pari Passu Secured Parties, and STANDARD CHARTERED BANK, as collateral agent for
the Pari Passu Secured Parties, and certain other persons which may be or become
parties thereto or become bound thereto from time to time, and (y) that certain
Short Term Credit Agreement, dated as of December 18, 2018 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Short Term
Credit Agreement”, and the Loan Documents as defined therein, the “Short Term
Loan Documents”), by and among NOVELIS ACQUISITIONS LLC, a Delaware limited
liability company, and from and after the consummation of the Aleris
Acquisition, ALERIS CORPORATION, a Delaware corporation, NOVELIS INC., a
corporation amalgamated under the Canada Business 15 NTD: With respect to the
Short Term Credit Agreement, for existing and future promissory notes, in lieu
of entering into this form of promissory note, the Companies may execute and
deliver a subordination agreement whereby the obligations under all existing and
future intercompany notes are subordinated, which agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent. 16 If in the form
of a loan or advance by any Company that is not a Loan Party to any Loan Party,
subordination language to be included. 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal317.jpg]
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and STANDARD CHARTERED BANK, as
Administrative Agent (in such capacity, the “Short Term Administrative Agent”).
Reference is hereby made to: (i) the Amended and Restated Subordination
Agreement, dated as of May 13, 2013 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Revolving
Credit Subordination Agreement”), among Holdings, the subsidiaries of Holdings
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent and as collateral agent under the Revolving Credit Agreement; (ii) the
Subordination Agreement, dated as of January 13, 2017 (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Term Loan Subordination Agreement”), among Holdings, the subsidiaries of
Holdings party thereto, and Standard Chartered Bank, as administrative agent and
as collateral agent under the Term Loan Agreement; (iii) the Subordination
Agreement, dated as of December 18, 2018 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Short Term
Loan Subordination Agreement” and, together with the Revolving Credit
Subordination Agreement and the Term Loan Subordination Agreement, the
“Subordination Agreements”), among Holdings, the subsidiaries of Holdings party
thereto, and Standard Chartered Bank, as administrative agent under the Short
Term Credit Agreement; (iv) the Amended and Restated Contribution, Intercompany,
Contracting and Offset Agreement, dated as of May 13, 2013 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Revolving Credit CICO Agreement”), among Holdings, the
subsidiaries of Holdings party thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent and as collateral agent under the Revolving
Credit Agreement; (v) the Contribution, Intercompany, Contracting and Offset
Agreement, dated as of January 13, 2017 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time (the “Term Loan
CICO Agreement” and, together with the Revolving Credit CICO Agreement, the
“CICO Agreements”), among Holdings, the subsidiaries of Holdings party thereto,
and Standard Chartered Bank, as administrative agent and as collateral agent
under the Term Loan Agreement; and (vi) the Contribution, Intercompany,
Contracting and Offset Agreement, dated as of December 18, 2018 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time (the “Short Term Loan CICO Agreement” and, together with the Revolving
Credit CICO Agreement and the Term Loan CICO Agreement, the “CICO Agreements”),
among Holdings, the subsidiaries of Holdings party thereto, and Standard
Chartered Bank, as administrative agent under the Term Loan Agreement. 1. Loan.
The principal amount stated above (the “Advances”) has been loaned to the
Borrower by the Lender subject to the terms and conditions hereof and of the
Subordination Agreements, the CICO Agreements, the Intercreditor Agreement, the
Revolving Credit Agreement, the Term Loan Agreement and the Short Term Credit
Agreement. Subject to the terms and conditions hereof and of the Subordination
Agreements, the CICO Agreements, the Intercreditor Agreement, the Revolving
Credit Agreement, the Term Loan Agreement and the Short Term Credit Agreement,
the Borrower may prepay the Advances under this Promissory Note without premium
or penalty. 4 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal318.jpg]
2. Interest. (a) The Advances shall bear interest at a rate per annum equal to
[__]% (computed on the basis of year of [360]17[365]18 days), payable until the
Maturity Date. The Borrower promises to pay interest on the unpaid principal
amount of Advances from the date hereof until such principal amount is paid in
full. Interest accrued on the amount of all other obligations hereunder shall be
payable on demand from and after the time such obligation becomes due and
payable (whether by acceleration or otherwise). [Interest on the amount of all
obligations hereunder shall continue to accrue after the beginning of any
bankruptcy or insolvency proceeding involving the Borrower, whether or not
allowed in such proceeding.]19 [In the event that accrued interest is not paid
cash, it will compound on an annual basis in accordance with article 1154 of the
French Civil Code.]20 [(b) To comply with the provisions of article L. 313-4 of
the French Monetary and Financial Code (Code Monétaire et Financier), the
Borrower and the Lender agree that the effective global rate for the facility is
[__]% per annum and [__]% per quarter.]21 [(b) Notwithstanding any other
provision of this Promissory Note, it is understood that the interest rate
applicable hereunder in no event shall exceed the maximum interest rate
permitted by Law no. 108 of March 7, 1996 (disposizioni in materia di usura) and
related implementation regulations and subsequent amendments and/or repeals.
Should, by any means, the interest rate due pursuant to the Section 2 above
exceed the maximum rate permitted under applicable law, the interest rate
applicable shall be automatically reduced as necessary to allow the interest
rate applicable to be in compliance with any applicable law.]22 [(b)
Notwithstanding any other provisions of this Promissory Note, in no such event
shall, if applicable, any: (i) an increase of the applicable interest rate
triggered by the late payment of an overdue amount exceed 0.5% per annum on the
outstanding principal amount due (article 1907 Belgian Civil Code); (ii)
prepayment and related fees exceed six months of interest on the pre-paid
amount, calculated at the rate of interest accruing on the principal amount
(1907 bis Belgian Civil Code); (iii) interest be claimed on overdue interest,
unless (A) the overdue interest has accrued over a period of at least one year,
and (B) the interest has formally been claimed by the Lender, or the Borrower
has agreed to it, after such period has effectively passed (article 1154 Belgian
Civil Code); and (iv) the aggregate annual interest rate applicable in this
Promissory Note exceed the maximum permitted by the Belgian Civil Code and other
Requirements of Law from time to time in force in Belgium.]23 17 Insert for
borrowings other than borrowings in $GBP or $HKG. 18 Insert for borrowings in
$GBP or $HKG. 19 Delete for German [or Swiss] borrowers. 20 Insert for French
borrowers. 21 Insert for French borrower if there are no charges other than
interest (insert interest rate from Section 2(a) above). 22 Insert for Italian
borrower. 23 Insert for Belgian borrower. 5 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal319.jpg]
[(b) [Interest Act (Canada). For purposes of the Interest Act (Canada), whenever
in this Promissory Note any interest is calculated on the basis of a period of
time other than a year of 365 or 366 days, as applicable, the annual rate of
interest to which each rate of interest utilized pursuant to such calculation is
equivalent is such rate so utilized multiplied by the actual number of days in
the calendar year in which the same is to be ascertained and divided by the
number of days used in such calculation. For the purposes of the Interest Act
(Canada), the principle of deemed reinvestment of interest will not apply to any
interest calculation under this Promissory Note, and the rates of interest
stipulated in this Promissory Note are intended to be nominal rates and not
effective rates or yields. (c) Criminal Interest Rate. (i) If any provision of
this Promissory Note would obligate the Borrower to make any payment of interest
or other amount payable to the Lender hereunder in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by the Lender
of interest at a criminal rate (as construed under the Criminal Code (Canada)),
then notwithstanding that provision, that amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law or result in a receipt
by the Lender of interest at a criminal rate, the adjustment to be effected, to
the extent necessary, (A) first, by reducing the amount or rate of interest
required to be paid to the Lender under this Section 2 and (B) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to the Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada). (ii) Notwithstanding clause (c)(i), and after giving
effect to all adjustments contemplated thereby, if the Lender shall have
received an amount in excess of the maximum permitted by the Criminal Code
(Canada), then the Borrower, shall be entitled, by notice in writing to the
Lender, to obtain reimbursement from the Lender in an amount equal to the
excess, and pending reimbursement, the amount of the excess shall be deemed to
be an amount payable by the Lender to the Borrower. (iii) Any amount or rate of
interest referred to in this Section 2 shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term of this Promissory Note on the assumption that
any charges, fees or expenses that fall within the meaning of interest (as
defined in the Criminal Code (Canada)) shall be pro-rated over that period of
time and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Authorized Pari Passu Collateral Agent
(or following the Discharge of Pari Passu Secured Obligations, the Revolving
Credit Administrative Agent) shall be conclusive for the purposes of that
determination.]24 3. Payments; Record of Debt. Both principal and interest are
payable in the currency in which Advances are made to Lender in same day funds.
The Advances made by Lender to the Borrower pursuant to the terms hereof, and
all payments made on account of principal thereof, shall be recorded by Lender[,
acting for this purpose solely as an agent of the Borrower,]25 in its books and
records, such books and records constituting prima facie evidence 24 Insert for
Canadian borrower. 25 Insert for U.S. borrower. 6 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal320.jpg]
of the accuracy of the information contained therein; provided that the failure
of Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder. 4. Waivers. The Borrower hereby waives
presentment, demand, protest and notice of any kind. No failure to exercise, and
no delay in exercising, any rights hereunder on the part of the holder hereof
shall operate as a waiver of such rights. 5. Event of Default. In the event
(each, an “Event of Default”) that: (a) a Revolving Credit Default shall have
occurred and is continuing, and/or (b) a Pari Passu Default shall have occurred
and is continuing, and/or (c) a Default (as defined in the Short Term Credit
Agreement) shall have occurred and is continuing, and/or (d) the Borrower shall
fail to pay any principal of any Advance or interest thereon pursuant to this
Promissory Note when the same becomes due and payable, then, and in any such
event, the Lender may, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Promissory Note to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the case of the occurrence of (i) a
Revolving Credit Default of the type referred to in Section 8.01(g) or (h) of
the Revolving Credit Agreement in effect on the date hereof, or any similar
provisions of any other Revolving Credit Agreement, (ii) a Pari Passu Default of
the type referred to in Section 8.01(g) or (h) of the Term Loan Agreement in
effect on the date hereof, or any similar provisions of any other Pari Passu
Loan Document, (iii) a Default of the type referred to in Section 8.01(g) or (h)
of the Short Term Loan Agreement in effect on the date hereof, or any similar
provisions of any other Short Term Loan Document, or (iv) an Event of Default
under clause (d) above [or in the case that any financial statements of the
Borrower show the book value of the net assets of the Borrower have fallen to
below half of its stated share capital (Stammkapital)]26, the Advances, and all
such interest and all other amounts owing hereunder shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower. [The
Borrower represents and warrants that it has obtained shareholder approval by
resolution authorizing the Borrower to permit the Lender to terminate this
Promissory Note and to claim immediate repayment of all sums due hereunder in
case of a change of control as contemplated by the Revolving Credit Agreement
and/or the Pari Passu Loan Documents and that such resolution will be timely
filed with the Clerk’s Office of the competent Commercial Court (article 556
Belgian Companies Code).]27 26 Insert for German borrower 27 Insert for Belgian
SA/NV or SCA/CVA borrower 7 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal321.jpg]
6. Governing Law. This Promissory Note shall be governed by, and construed in
accordance with, the laws of [Intercompany Borrower Jurisdiction], without
giving effect to principles of conflict of laws thereof. 7. Amendments. This
Promissory Note cannot be amended without the consent of each of (i) the parties
hereto and (ii) prior to the Discharge of Revolving Credit Secured Obligations,
the Revolving Credit Administrative Agent, (iii) prior to the Discharge of Pari
Passu Secured Obligations, the Authorized Pari Passu Collateral Agent, and (iv)
prior to the payment in full of all Obligations under and as defined in, and
termination of, the Short Term Loan Documents, the Short Term Loan
Administrative Agent. 8. Expenses. The Borrower agrees to pay all costs and
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Lender in endeavoring to collect any amounts payable hereunder which are not
paid when due, whether by acceleration or otherwise. 9. No Set Off. Unless
required by applicable law, and subject to the terms of the Subordination
Agreements, at no time may the Lender appropriate and apply toward the payment
of all or any part of the obligations of the Borrower under this Promissory Note
(i) any other indebtedness due or to become due from the Borrower to the Lender,
and (ii) any moneys, credits or other property belonging to the Borrower, at any
time held by or coming into the possession of the Lender. 10. Taxes. (a) In the
event that a Revolving Credit Default, a Pari Passu Default, and/or a Default
under any Short Term Loan Document has occurred and is continuing, any and all
payments by the Borrower under this Promissory Note shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
duties, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding (i) in the case of the Lender taxes measured by its
net income and franchise taxes imposed on it, and similar taxes imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which the
Lender is organized, and (ii) in the case of the Lender, except to the extent
arising solely as a result of entering into this Promissory Note, taxes measured
by its net income and franchise taxes imposed on it as a result of a present or
former connection between the Lender and the jurisdiction of the governmental
authority imposing such tax or any taxing authority thereof or therein, other
than the entering into of the Promissory Note (all such non-excluded taxes,
levies, duties, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable hereunder to the
Lender (w) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings in respect of Taxes (including
deductions applicable to additional sums payable under this Section 10) the
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (x) the Borrower shall make such
deductions or withholdings, (y) the Borrower shall pay the full amount deducted
or withheld to the relevant taxing authority or other authority in accordance
with applicable law and (z) the Borrower shall deliver to the Lender evidence of
such payment. (b) In addition, if a Revolving Credit Default, a Pari Passu
Default, and/or a Default under any Short Term Loan Document has occurred and is
continuing, the Borrower shall pay any present or future stamp, registration,
notarization or documentary or similar taxes or any other excise or property
taxes, charges or similar levies, and all liabilities 8 1124359.01B-CHISR02A -
MSW



--------------------------------------------------------------------------------



 
[stagreementfinal322.jpg]
with respect thereto, in each case arising from any payment made or credited
under or in connection with this Promissory Note or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Promissory Note (collectively, “Other Taxes”). (c) The Borrower shall indemnify
the Lender for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
10) paid by the Lender and any liability (including for penalties, interest and
expenses) that arises from any payment made or crediting of amounts hereunder or
from the execution, delivery, performance or enforcement of, or otherwise with
respect to, this Promissory Note, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Lender makes written demand therefor. (d) Within 30 days after
the date of any payment of Taxes or Other Taxes by the Borrower, the Borrower
shall furnish the Lender, pursuant to the indemnity set forth in clause (c)
above, the original or a certified copy of a receipt evidencing payment thereof
or other evidence of payment thereof reasonably acceptable to Lender. (e) The
Borrower and the Lender will use reasonable good faith efforts to eliminate or
reduce any Taxes or Other Taxes to which a payment hereunder may be subject and
will provide any certificates or other evidence of an exemption from or reduced
rate of Taxes or Other Taxes in this regard. (f) Without prejudice to the
survival of any other agreement of the Borrower, the Lender hereunder, the
agreements and obligations of the Borrower contained in this Section 10 shall
survive the payment in full of all other obligations of the Borrower under this
Promissory Note. (g) If the Lender determines in its sole discretion exercised
reasonably that it has received or has been granted a credit against, or
remission for, or a refund or a repayment of any Taxes (i) as a result of the
Borrower’s deduction or withholding and payment to a taxing authority of an
amount pursuant to clause (a) above or (ii) with respect to which the Borrower
has paid an amount to the Lender or any of its transferees or assignees, as the
case may be, pursuant to clause (c) above, then the Lender, as the case may be,
shall, within 30 days, pay the Borrower the lesser of (y) the credit, remission,
refund or repayment of Taxes received or granted and (z) the amount paid by the
Borrower pursuant to this Section 10. 11. Judgment Currency. (a) This is an
international loan transaction in which the specification of [Currency] is of
the essence, and [Currency] shall in each instance be the currency of account
and payment in all instances. (b) Borrower’s obligations hereunder to make
payments in [Currency] shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than [Currency] or in another place, except to the extent that such tender
or recovery results in the effective receipt by the Lender of the full amount of
[Currency] expressed to be payable to the Lender under this Promissory Note. (c)
If, for the purpose of obtaining or enforcing judgment against Lender in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than [Currency] (such other currency being hereinafter referred
to as the “Other 9 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal323.jpg]
Currency”) an amount due in [Currency], the conversion shall be made at the spot
selling rate at which the Authorized Pari Passu Collateral Agent (or following
the Discharge of Pari Passu Secured Obligations, the Revolving Credit
Administrative Agent) (or if the Authorized Pari Passu Collateral Agent (or,
following the Discharge of Pari Passu Secured Obligations, the Revolving Credit
Administrative Agent) does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Authorized Pari Passu Collateral
Agent (or, following the Discharge of Pari Passu Secured Obligations, the
Revolving Credit Administrative Agent) offers to sell such Other Currency for
[Currency] in the London foreign exchange market at approximately 11:00 a.m.
London time on such date for delivery two (2) Business Days later (such date of
determination of such spot selling rate, being hereinafter referred to as the
“Other Currency Conversion Date”). (d) If there is a change in the rate of
exchange prevailing between the Other Currency Conversion Date and the date of
actual payment of the amount due, the Borrower covenants and agrees to pay, or
cause to be paid, as a separate obligation and notwithstanding any such judgment
or judicial award, such additional amounts, if any (but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the Other
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of [Currency] which could have been purchased
with the amount of Other Currency stipulated in the judgment or judicial award
at the rate of exchange prevailing on the Other Currency Conversion Date. 12.
Submission to Jurisdiction; Service of Process. (a) Any legal action or
proceeding with respect to this Promissory Note, and any other Short Term Loan
Document, Revolving Credit Loan Document or Pari Passu Loan Document to which
the Borrower is a party, may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Promissory Note, the Borrower (in
consideration of similar submissions made by the Lender in the Short Term Loan
Documents, Revolving Credit Loan Documents and the Pari Passu Loan Documents)
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions. (b) The Borrower hereby irrevocably designates,
appoints and empowers Corporation Service Company, 1180 Ave of the Americas,
Suite 210, New York, New York, 10036 (telephone no: 800-927-9801, X52067)
(telecopy no: 212-299-5656) (electronic mail address: mwiener@cscinfo.com) (the
“Process Agent”), in the case of any suit, action or proceeding brought in the
United States of America as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or in connection with, this
Promissory Note. Such service may be made by mailing (by registered or certified
mail, postage prepaid) or delivering a copy of such process to the Borrower in
care of the Process Agent at the Process Agent’s above address, and the Borrower
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, the Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or the Borrower care of the 10
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal324.jpg]
Designated Company at the Designated Company’s address specified in Section
11.01 of the Term Loan Agreement or at such other address as the Designated
Company may specify pursuant to such Section 11.01. The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. (c) Nothing contained in this Section 12 shall affect the right
of the Lender thereof to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction. 13. Pledge of Note. Pursuant to the Pari Passu Security
Documents, the Lender has pledged and granted a security interest in all of its
rights and remedies under and in respect of this Promissory Note in favor of the
Pari Passu Collateral Agent (for the benefit of the Pari Passu Secured Parties)
and pursuant to the Revolving Credit Security Documents, the Lender has pledged
and granted a security interest in all of its rights and remedies under and in
respect of this Promissory Note in favor of the Revolving Credit Collateral
Agent (for the benefit of the Revolving Credit Claimholders) and pursuant to the
Intercreditor Agreement the Authorized Pari Passu Collateral Agent has agreed to
act as sub-agent and as bailee for the Revolving Credit Agents and the
Subordinated Lien Secured Parties, and the Borrower hereby (i) acknowledges and
consents to each such pledge and security interest, (ii) agrees that upon the
occurrence and during the continuance of any Pari Passu Default the Authorized
Pari Passu Collateral Agent may exercise any remedies provided for by the Pari
Passu Security Documents in accordance with the terms thereof or any other
remedies provided by applicable law, and upon the occurrence and during the
continuance of any Revolving Credit Default the Revolving Credit Collateral
Agent may exercise any remedies provided for by the Revolving Credit Security
Documents in accordance with the terms thereof or any other remedies provided by
applicable law, in each case, in accordance with the terms of the Intercreditor
Agreement, (iii) agrees that this Promissory Note may not be assigned by the
Borrower without the prior written consent of the Authorized Pari Passu
Collateral Agent and the Revolving Credit Collateral Agent (each of which is
expressly made a third party beneficiary hereof) and (iv) agrees and
acknowledges that subject to the terms of the Intercreditor Agreement, this
Promissory Note may be assigned or otherwise transferred by the Authorized Pari
Passu Collateral Agent in accordance with the terms of the Pari Passu Security
Documents or by the Revolving Credit Collateral Agent in accordance with the
terms of the Revolving Credit Security Documents. 14. WAIVER OF JURY TRIAL. EACH
OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS PROMISSORY NOTE AND ANY OTHER LOAN DOCUMENT. 15.
Notices. Any notice or other communication herein required or permitted shall be
given to the Borrower or the Lender care of the Parent Borrower as set forth in
Section 11.01 of the Revolving Credit Agreement, to each Pari Passu
Representative as set forth on such Pari Passu Representative's signature page
to the Intercreditor Agreement, and to the Administrative Agent as set forth in
Section 11.01 of the Short Term Credit Agreement. 16. Severability. Wherever
possible, each provision of this Promissory Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Promissory Note shall be prohibited by or invalid by any applicable
legally binding requirements of any governmental authority (including, without
limitation, any applicable 11 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal325.jpg]
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or
case law), such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating (a) the remainder of such provision or (b)
the remaining provisions of this Promissory Note. Conflicts. In the event of a
direct conflict between the terms and provisions contained in this Promissory
Note and the terms and provisions contained in the Subordination Agreements, it
is the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Subordination Agreements shall control and govern. [SIGNATURE PAGE FOLLOWS] 12
1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 
[stagreementfinal326.jpg]
Borrower: [Intercompany Borrower] By: Name: Title: ACKNOWLEDGED AND AGREED TO AS
OF THIS DAY OF , 20 : [Intercompany Lender] By:______________________________
Name: Title: EXHIBIT K-1 1124359.01B-CHISR02A - MSW



--------------------------------------------------------------------------------



 